Exhibit 10.4(a)
 
 
 
Part 1: Parties to the Contract:
 
 
This Contract Amendment (the “Amendment”) is between the Texas Health and Human
Services Commission (HHSC), an administrative agency within the executive
department of the State of Texas, having its principal office at 4900 North
Lamar Boulevard, Austin, Texas 78751, and Superior HealthPlan, Inc. (HMO) a
corporation organized under the laws of the State of Texas, having its principal
place of business at: 2100 South IH-35, Suite 202, Austin, Texas 78704. HHSC and
HMO may be referred to in this Amendment individually as a “Party” and
collectively as the “Parties.”
 
The Parties hereby agree to amend their original contract, HHSC contract number
529-06-0280-00014 (the “Contract”) as set forth herein. The Parties agree that
the terms of the Contract will remain in effect and continue to govern except to
the extent modified in this Amendment.
 
This Amendment is executed by the Parties in accordance with the authority
granted in Attachment A to the HHSC Managed Care Contract document, “HHSC
Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and
Modifications.”
 
 
Part 2: Effective Date of Amendment:
 
 
Part 3: Contract Expiration Date
 
Part 4: Operational Start Date:
 
February 1, 2007
 
 
August 31, 2008
 
 
STAR and CHIP HMOs: September 1, 2006
 
STAR+PLUS HMOs: February 1, 2007
 
CHIP Perinatal HMOs: January 1, 2007
 
 
Part 5: Project Managers:
 
 
HHSC:
 
Cindy Jorgensen
Director of Medicaid/CHIP Health Plan Operations
11209 Metric Boulevard, Building H
Austin, Texas 78758
Phone: 512-491-1302
Fax: 512-491-1966
 
HMO:
 
Stacey Hull
Vice President of Regulatory Affairs
2100 South IH-35, Suite 202
Austin, Texas 78704
Phone: 512-692-1465
Fax: 512-692-1474
E-mail: shull@centene.com
 
Part 6: Deliver Legal Notices to:
 
 
HHSC:
 
General Counsel
4900 North Lamar Boulevard, 4th Floor
Austin, Texas 78751
Fax: 512-424-6586
 
 
HMO:
 
Superior HealthPlan
2100 South IH-35, Suite 202
Austin, Texas 78704
Fax: 512-692-1435
 


--------------------------------------------------------------------------------





 
Part 7: HMO Programs and Service Areas:
 
 
This Contract applies to the following HHSC HMO Programs and Service Areas
(check all that apply). All references in the Contract Attachments to HMO
Programs or Service Areas that are not checked are superfluous and do not apply
to the HMO.
 
 
 Medicaid STAR HMO Program 
 
 
Service Areas:
 
 
T Bexar
£ Dallas
T El Paso
£ Harris
 
T Lubbock
T Nueces
£ Tarrant
T Travis
 
 
See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the STAR Service Areas.
 
 
Medicaid STAR+PLUS HMO Program
 
 
Service Areas:
 
 
T Bexar
£ Harris
 
 
T Nueces
£ Travis
 
 
See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service
Areas,” for listing of counties included within the STAR+PLUS Service Areas.
 
 
 CHIP HMO Program 
 
 
Core Service Areas:
 
 
T Bexar
£ Dallas
T El Paso
£ Harris
T Lubbock
 
T Nueces 
£ Tarrant
T Travis
£ Webb
 
Optional Service Areas:
 
 
T Bexar
T El Paso
£ Harris
 
 
T Lubbock 
T Nueces 
T Travis 
 
 
See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the CHIP Core Service Areas and CHIP
Optional Service Areas.
 
 
CHIP Perinatal Program
 
 
Core Service Areas:
 
 
 
 
 
T Bexar
£ Dallas
T El Paso
£ Harris
      T Lubbock 
 
 
T Nueces
£ Tarrant
T Travis
£ Webb  
 
 
Optional Service Areas:
 
 
T Bexar
T El Paso
£ Harris
 
 
T Lubbock 
T Nueces 
T Travis
 
 
See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service
Areas,” for a list of counties included within the CHIP Perinatal Service
Areas. 
 


--------------------------------------------------------------------------------





 
Part 8: Payment
 
 
Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add
the capitation rates for Rate Period 1. 
 
Medicaid STAR HMO PROGRAM
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 1:

 




 
 
 Service Area: BEXAR
 
  
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 TANF Adult
 $ 261.68
 2
 TANF Child >12 months
 $ 87.11
 3
 Expansion Child >12 months
 $ 87.41
 4
 Newborn < 12 months
 $ 650.47
 5
 TANF child < 12 months
 $ 280.34
 6
 Expansion child < 12 months
 $ 184.41
 7
 Federal Mandate child
 $ 67.40
 8
 Pregnant Woman
 $ 399.99
 9
 Delivery Supplemental Payment
 $3,166.59

 
 
 Service Area: EL PASO 
 
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 TANF Adult
 $ 219.32
 2
 TANF Child >12 months
 $ 75.90
 3
 Expansion Child >12 months
 $ 90.95
 4
 Newborn < 12 months
 $ 556.63
 5
 TANF child < 12 months
 $ 238.42
 6
 Expansion child < 12 months
 $ 181.32
 7
 Federal Mandate child
 $ 66.95
 8
 Pregnant Woman
 $ 380.91
 9
 Delivery Supplemental Payment
 $3,343.04

 
 
 Service Area: LUBBOCK 
 
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 TANF Adult
 $ 253.16
 2
 TANF Child >12 months
 $ 86.38
 3
 Expansion Child >12 months
 $ 88.21
 4
 Newborn < 12 months
 $ 416.38
 5
 TANF child < 12 months
 $ 207.08
 6
 Expansion child < 12 months
 $ 238.86
 7
 Federal Mandate child
 $ 76.09
 8
 Pregnant Woman
 $ 510.74
 9
 Delivery Supplemental Payment
 $3,130.39

 
 
 Service Area: NUECES
 
  
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 TANF Adult
 $ 230.50
 2
 TANF Child >12 months
 $ 88.46
 3
 Expansion Child >12 months
 $ 92.31
 4
 Newborn < 12 months
 $ 670.99
 5
 TANF child < 12 months
 $ 322.76
 6
 Expansion child < 12 months
 $ 322.76
 7
 Federal Mandate child
 $ 67.25
 8
 Pregnant Woman
 $ 292.08
 9
 Delivery Supplemental Payment
 $3,103.82

 
 
 Service Area: TRAVIS 
 
  
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 TANF Adult
 $ 195.85
 2
 TANF Child >12 months
 $ 73.05
 3
 Expansion Child >12 months
 $ 86.18
 4
 Newborn < 12 months
 $ 740.08
 5
 TANF child < 12 months
 $ 213.76
 6
 Expansion child < 12 months
 $ 215.26
 7
 Federal Mandate child
 $ 64.06
 8
 Pregnant Woman
 $ 417.81
 9
 Delivery Supplemental Payment
 $3,147.49

 
STAR SSI Administrative Fee: HHSC will pay a STAR HMO a monthly Administrative
Fee of $14.00 per SSI Beneficiary who voluntarily enrolls in the HMO in
accordance with Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10.
 
Delivery Supplemental Payment: See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the STAR Program. 
 

 
 
 
 Medicaid STAR+PLUS HMO Program
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR+PLUS Program.
The following Rate Cells and Capitation Rates will apply to Rate Periods 1 and
2:

 


STAR+PLUS Service Area: BEXAR
 
  
 Rate Cell
 Rate Period 1
Capitation Rates
Rate Period 2
Capitation Rates
 1.
Medicaid Only Standard Rate
$ 388.93
$ 403.69
 2.
Medicaid Only 1915(C) Nursing Facility Waiver Rate
$ 2,755.92
$ 2,873.79
 3.
Dual Eligible Standard Rate
$ 251.00
$ 259.76
 4.
Dual Eligible 1915(C) Nursing Facility Waiver Rate
$ 1,704.75
$ 1,776.84
 5.
Nursing Facility - Medicaid Only
$ 388.93
$ 403.69
 6.
Nursing Facility - Dual Eligible
$ 251.00
$ 259.76

 
STAR+PLUS Service Area: NUECES
 
 Rate Cell
 Rate Period 1
Capitation Rates
 Rate Period 2
Capitation Rates
 1.
Medicaid Only Standard Rate
$ 453.61
$ 471.19
 2.
Medicaid Only 1915(C) Nursing Facility Waiver Rate
$ 2,689.23
$ 2,804.20
 3.
Dual Eligible Standard Rate
$ 311.35
$ 322.73
 4.
Dual Eligible 1915(C) Nursing Facility Waiver Rate
$ 1,666.27
$ 1,736.68
 5.
Nursing Facility - Medicaid Only
$ 453.61
$ 471.19
 6.
Nursing Facility - Dual Eligible
$ 311.35
$ 322.73

 
CHIP HMO PROGRAM
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 1:

 


Service Area: BEXAR 
 
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 < Age 1
 $ 100.58
 2
 Ages 1 through 5
 $ 78.71
 3
 Ages 6 through 14
 $ 61.06
 4
 Ages 15 through 18
 $ 84.70

 
Service Area: EL PASO 
 
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 < Age 1
 $ 61.24
 2
 Ages 1 through 5
 $ 73.74
 3
 Ages 6 through 14
 $ 57.09
 4
 Ages 15 through 18
 $ 67.88

 
Service Area: LUBBOCK 
 
  
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 < Age 1
 $ 56.26
 2
 Ages 1 through 5
 $ 76.79
 3
 Ages 6 through 14
 $ 68.04
 4
 Ages 15 through 18
 $ 93.75

 
Service Area: NUECES 
  
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 < Age 1
 $ 89.40
 2
 Ages 1 through 5
 $ 93.77
 3
 Ages 6 through 14
 $ 78.78
 4
 Ages 15 through 18
 $ 97.60

 

Service Area: TRAVIS 
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 < Age 1
 $ 63.15
 2
 Ages 1 through 5
 $ 90.64
 3
 Ages 6 through 14
 $ 83.08
 4
 Ages 15 through 18
 $ 124.32

 
Delivery Supplemental Payment: See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the CHIP Program. The
CHIP Delivery Supplemental Payment is $3,000.00 for all Service Areas.


--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





 CHIP Perinatal Program 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Perinatal
Program.

 
 


Service Area: BEXAR 
  
 
 Rate Cell
 Rate Period 1
CapitationRates
 1
  Perinate 0% - 185%
 $ 152.35
 2
 Perinate 186% - 200%
 $ 152.35
 3
 Perinate Newborn 0% - 185%
 $ 335.90
 4
 Perinate Newborn 186% - 200%
 $ 683.52

 
Service Area: EL PASO 
  
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
  Perinate 0% - 185%
 $ 152.35
 2
 Perinate 186% - 200%
 $ 152.35
 3
 Perinate Newborn 0% - 185%
 $ 287.45
 4
 Perinate Newborn 186% - 200%
 $ 584.91

 
Service Area: LUBBOCK 
  
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
  Perinate 0% - 185%
 $ 152.35
 2
 Perinate 186% - 200%
 $ 152.35
 3
 Perinate Newborn 0% - 185%
 $ 215.02
 4
 Perinate Newborn 186% - 200%
 $ 437.53

 
Service Area: NUECES 
 
  
 Rate Cell
 Rate Period 1
Capitation Rates
 1
  Perinate 0% - 185%
 $ 152.35
 2
 Perinate 186% - 200%
 $ 152.35
 3
 Perinate Newborn 0% - 185%
 $ 346.50
 4
 Perinate Newborn 186% - 200%
 $ 705.08

 
Service Area: TRAVIS 
 
  
 
 Rate Cell
 Rate Period 1
Capitation Rates
 1
 Perinate 0% - 185%
 $ 152.35
 2
 Perinate 186% - 200%
 $ 152.35
 3
 Perinate Newborn 0% - 185%
 $ 380.66
 4
 Perinate Newborn 186% - 200%
 $ 774.58

 
Delivery Supplemental Payment: See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the CHIP Perinatal
Program. The CHIP Perinatal Delivery Supplemental Payment is $3,000.00 for
Perinates between 186% and 200% of the Federal Poverty Level for all Service
Areas. 
 

 
 
 
Part 9: Contract Attachments:
 
 
Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract
Attachments,” are italicized below:
 
A: HHSC Uniform Managed Care Contract Terms & Conditions - Version 1.5 is
replaced with Version 1.6 
 
B: Scope of Work/Performance Measures - Version 1.5 is replaced with Version 1.6
for all attachments, except if noted.
 
B-1: HHSC RFP 529-04-272, Sections 6-9  
B-2: Covered Services
B-2.1 STAR+PLUS Covered Services
B-2.2 CHIP Perinatal Program Covered Services   
B-3: Value-added Services
B-3.1 STAR+PLUS Value-added Services
B-3.2 CHIP Perinatal Program Value-added Services   
B-4: Performance Improvement Goals  
B-4.1 SFY 2008 Performance Improvement Goals  
B-5: Deliverables/Liquidated Damages Matrix  
B-6: Map of Counties with STAR and CHIP HMO Program Service Areas
B-6.1 STAR+PLUS Service Areas
B-6.2 CHIP Perinatal Program Service Areas
B-7: STAR+PLUS Attendant Care Enhanced Payment Methodology  
 
C: HMO’s Proposal and Related Documents
 
C-1: HMO’s Proposal
C-2: HMO Supplemental Responses
C-3: Agreed Modifications to HMO’s Proposal
 
 
 
Part 10: Signatures:
 
 
The Parties have executed this Contract Amendment in their capacities as stated
below with authority to bind their organizations on the dates set forth by their
signatures. By signing this Amendment, the Parties expressly understand and
agree that this Amendment is hereby made part of the Contract as though it were
set out word for word in the Contract.
 
 
Texas Health and Human Services Commission
 
Charles E. Bell, M.D.
 
Deputy Executive Commissioner for Health Services
 
Date: ________________________________
 
 
Superior HealthPlan, Inc.
 
By:  /s/ Christopher Bowers
 
Title: President and CEO
 
Date: _January 29, 2007_______________________________
 






--------------------------------------------------------------------------------




 
Texas Health & Human Services Commission
 
 
Uniform Managed Care Contract Terms & Conditions
 
Version 1.6
 



--------------------------------------------------------------------------------


 
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version of the Uniform Managed Care Contract Terms & Conditions
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised version of the Uniform Managed Care Contract Terms & Conditions that
includes provisions applicable to MCOs participating in the STAR+PLUS Program.
 
Article 2, “Definitions,” is amended to add or modify the following definitions:
1915(c) Nursing Facility Waiver; Community-based Long Term Care Services;
Court-ordered Commitment; Default Enrollment; Dual Eligibles; Eligibles;
Functionally Necessary Covered Services; HHSC Administrative Services
Contractor; HHSC HMO Programs or HMO Programs; Medicaid HMOs; Medical Assistance
Only; Member; Minimum Data Set For Home Care (MSD-HC); Nursing Facility Cost
Ceiling; Nursing Facility Level of Care; Outpatient Hospital Service; Qualified
and Disabled Working Individual (QDWI); Qualified Medicare Beneficiary; Service
Coordination; Service Coordinator; Specified Low-income Medicare Beneficiary
(SMBL); STAR+PLUS or STAR+PLUS Program; STAR+PLUS HMO; Supplemental Security
Income (SSI).
 
Article 4, “Contract Administration and Management,” is amended to add Sections
4.02(a)(12) and 4.04.1, relating to the STAR+PLUS Service Coordinator.
 
Article 8, “Amendments and Modifications,” Section 8.06 is amended to clarify
that CMS must approve all amendments to STAR and STAR+PLUS HMO contracts.
 
Article 10, “Terms and Conditions of Payment,” Section 10.05.1 is added to
include the Capitation Rate structure provisions relating to STAR+PLUS. Section
10.11 is modified to apply only to STAR and CHIP. Section 10.11.1 is added to
include the Experience Rebate provisions relating to STAR+PLUS.
 
 
Revision
 
1.2
 
September 1, 2006
 
Revised version of the Uniform Managed Care Contract Terms & Conditions that
includes provisions applicable to MCOs participating in the STAR and CHIP
Programs.
 
Section 4.04(a) is amended to change the reference from “Texas Board of Medical
Examiners” to “Texas Medical Board”.
 
Article 5 is amended to clarify the following sections: 5.02(e)(5), regarding
disenrollment of Members; 5.02(i), regarding disenrollment of foster care
children; and 5.04(b), regarding CHIP eligibility and enrollment for babies of
CHIP Members
 
Article 10 is amended to clarify the following sections: 10.01(d), regarding the
fixed monthly Capitation Rate components; 10.10(c), regarding updating the state
system for Members who become eligible for SSI. Section 10.17 is added regarding
recoupment for federal disallowance.
 
Article 17 is amended to clarify the following section: 17.01, naming HHSC as an
additional insured.
 
 
Revision
 
1.3
 
September 1, 2006
 
Article 2 is amended to modify and add the following definitions to include the
CHIP Perinatal Program- Appeal, CHIP Perinatal Program, CHIP Perinatal HMO, CHIP
Perinate, CHIP Perinate Newborn, Covered Services, Complaint, Delivery
Supplemental Payment, Eligibles, Experience Rebate, HHSC Administrative Services
Contractor, Major Population Group, Member, Optional Service Area, and Service
Management.
 
Article 5 is amended to add the following sections: 5.04.1 CHIP Perinatal
eligibility and enrollment; 5.05(c) CHIP Perinatal HMOs. 
 
 
Article 10 is amended to apply to the CHIP Perinatal Program. Section 10.06(a)
is amended to add the Capitation Rates Structure for CHIP Perinates and CHIP
Perinate Newborns. Section 10.06(e) is added to include a description of the
rate-setting methodology for the CHIP Perinatal Program. 10.09(b) is modified to
include CHIP Perinatal Program; Section 10.11 is amended to add the CHIP
Perinatal Program to the STAR and CHIP Experience Rebate. Section 10.12(c)
amended to clarify cost sharing for the CHIP Perinatal Program.
 
Revision
 
1.4
 
September, 1 2006
 
Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms
and Conditions
 
 
 
Revision
 
1.5
 
January 1, 2007
 
Revised version of the Uniform Managed Care Contract Terms & Conditions that
includes provisions applicable to MCOs participating in the STAR, STAR+PLUS,
CHIP, and CHIP Perinatal Programs.
 
Section 5.04(a) is amended to clarify the period of CHIP continuous coverage.
 
Section 5.04.1 is amended to clarify the process for a CHIP Perinatal Newborn to
move into CHIP at the end of the 12-month CHIP Perinatal Program eligibility.
 
Section 5.08 is added to include STAR+PLUS special default language.
 
Section 10.06.1 is amended to correct the FPL percentages for CHIP Perinates and
CHIP Perinate Newborns.
 
Section 17.01 is amended to clarify the insurance requirements for the HMOs and
Network Providers and to remove the insurance requirements for Subcontractors.
 
Section 17.02(b) is added to clarify that a separate Performance Bond is not
needed for the CHIP Perinatal Program.
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms
and Conditions
 
 
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.



 


--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 


 
Article 1.
Introduction...................................................................................................................................2 
 
Section 1.01
Purpose......................................................................................................................................2 
Section 1.02 Risk-based
contract...................................................................................................................2 
Section 1.03
Inducements...............................................................................................................................2 
Section 1.04 Construction of the
Contract......................................................................................................2 
Section 1.05 No implied
authority...................................................................................................................3 
Section 1.06 Legal
Authority...........................................................................................................................3 
 
Article 2.
Definitions.....................................................................................................................................3 
 
 
Article 3. General Terms &
Conditions.......................................................................................................15 
 
Section 3.01 Contract
elements.....................................................................................................................15 
Section 3.02 Term of the
Contract.................................................................................................................15 
Section 3.03
Funding.....................................................................................................................................15 
Section 3.04 Delegation of
authority..............................................................................................................15 
Section 3.05 No waiver of sovereign
immunity..............................................................................................15 
Section 3.06 Force
majeure...........................................................................................................................15 
Section 3.07
Publicity.....................................................................................................................................15 
Section 3.08
Assignment...............................................................................................................................16 
Section 3.09 Cooperation with other vendors and prospective
vendors........................................................16 
Section 3.10 Renegotiation and reprocurement
rights...................................................................................16 
Section 3.11 RFP errors and
omissions.........................................................................................................16 
Section 3.12 Attorneys’
fees..........................................................................................................................16 
Section 3.13 Preferences under service
contracts.........................................................................................16 
Section 3.14 Time of the
essence..................................................................................................................16 
Section 3.15
Notice........................................................................................................................................17 
 
Article 4. Contract Administration &
Management..................................................................................17 
 
Section 4.01 Qualifications, retention and replacement of HMO
employees.................................................17 
Section 4.02 HMO’s Key
Personnel...............................................................................................................17 
Section 4.03 Executive
Director.....................................................................................................................17 
Section 4.04 Medical
Director........................................................................................................................18 
Section 4.04.1 STAR+PLUS Service
Coordinator.........................................................................................18 
Section 4.05 Responsibility for HMO personnel and
Subcontractors.............................................................18 
Section 4.06 Cooperation with HHSC and state administrative
agencies......................................................19 
Section 4.07 Conduct of HMO
personnel.......................................................................................................19 
Section 4.08
Subcontractors..........................................................................................................................20 
Section 4.09 HHSC’s ability to contract with
Subcontractors.........................................................................21 
Section 4.10 HMO Agreements with Third
Parties.........................................................................................21 
 
Article 5. Member Eligibility &
Enrollment.................................................................................................21 
 
Section 5.01 Eligibility
Determination.............................................................................................................21 
Section 5.02 Member Enrollment &
Disenrollment.........................................................................................21 
Section 5.03 STAR enrollment for pregnant women and
infants....................................................................22 
Section 5.04 CHIP eligibility and
enrollment..................................................................................................22 
Section 5.05 Span of
Coverage.....................................................................................................................23 
Section 5.06 Verification of Member
Eligibility...............................................................................................23 
Section 5.07 Special Temporary STAR Default
Process...............................................................................23 
Section 5.08 Special Temporary STAR+PLUS Default
Process....................................................................23 
 
Article 6. Service Levels & Performance
Measurement...........................................................................24 
 
Section 6.01 Performance
measurement.......................................................................................................24 
 
Article 7. Governing Law &
Regulations....................................................................................................24 
 
Section 7.01 Governing law and
venue.........................................................................................................24 
Section 7.02 HMO responsibility for compliance with laws and
regulations...................................................24 
Section 7.03 TDI licensure/ANHC certification and
solvency.........................................................................25 
Section 7.04 Immigration Reform and Control Act of
1986............................................................................25 
Section 7.05 Compliance with state and federal anti-discrimination
laws......................................................25 


--------------------------------------------------------------------------------



Section 7.06 Environmental protection
laws..................................................................................................25 
Section 7.07
HIPAA.......................................................................................................................................26 
 
Article 8. Amendments &
Modifications.....................................................................................................26 
 
Section 8.01 Mutual
agreement.....................................................................................................................26 
Section 8.02 Changes in law or
contract........................................................................................................26 
Section 8.03 Modifications as a
remedy........................................................................................................26 
Section 8.04 Modifications upon renewal or extension of
Contract................................................................26 
Section 8.05 Modification of HHSC Uniform Managed Care
Manual.............................................................26 
Section 8.06 CMS approval of Medicaid
amendments..................................................................................26 
Section 8.07 Required compliance with amendment and modification
procedures.......................................26 
 
Article 9. Audit & Financial
Compliance....................................................................................................27 
 
Section 9.01 Financial record retention and
audit..........................................................................................27 
Section 9.02 Access to records, books, and
documents................................................................................27 
Section 9.03 Audits of Services, Deliverables and
inspections......................................................................27 
Section 9.04 SAO
Audit.................................................................................................................................28 
Section 9.05 Response/compliance with audit or inspection
findings............................................................28 
 
Article 10. Terms & Conditions of
Payment...............................................................................................28 
 
Section 10.01 Calculation of monthly Capitation
Payment.............................................................................28 
Section 10.02 Time and Manner of
Payment.................................................................................................28 
Section 10.03 Certification of Capitation
Rates..............................................................................................29 
Section 10.04 Modification of Capitation
Rates..............................................................................................29 
Section 10.05 STAR Capitation
Structure......................................................................................................29 
Section 10.05.1STAR+PLUS Capitation
Structure........................................................................................30 
Section 10.06 CHIP Capitation Rates
Structure.............................................................................................30 
Section 10.07 HMO input during rate setting
process....................................................................................30 
Section 10.08 Adjustments to Capitation
Payments......................................................................................31 
Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR
HMOs........................31 
Section 10.10 Administrative Fee for SSI
Members.......................................................................................31 
Section 10.11 STAR, CHIP, and CHIP Perinatal Experience
Rebate............................................................32 
Section 10.11.1 STAR+PLUS Experience
Rebate.........................................................................................33 
Section 10.12 Payment by
Members.............................................................................................................34 
Section 10.13 Restriction on assignment of
fees...........................................................................................35 
Section 10.14 Liability for
taxes.....................................................................................................................35 
Section 10.15 Liability for employment-related charges and
benefits............................................................35 
Section 10.16 No additional
consideration.....................................................................................................35 
Section 10.17 Federal
Disallowance..............................................................................................................35 
 
Article 11. Disclosure & Confidentiality of
Information...........................................................................35 
 
Section 11.01
Confidentiality..........................................................................................................................35 
Section 11.02 Disclosure of HHSC’s Confidential
Information.......................................................................36 
Section 11.03 Member
Records.....................................................................................................................36 
Section 11.04 Requests for public
information...............................................................................................36 
Section 11.05 Privileged Work
Product..........................................................................................................36 
Section 11.06 Unauthorized
acts...................................................................................................................37 
Section 11.07 Legal
action.............................................................................................................................37 
 
Article 12. Remedies &
Disputes................................................................................................................37 
 
Section 12.01 Understanding and
expectations.............................................................................................37 
Section 12.02 Tailored
remedies...................................................................................................................37 
Section 12.03 Termination by
HHSC.............................................................................................................39 
Section 12.04 Termination by
HMO...............................................................................................................41 
Section 12.05 Termination by mutual
agreement...........................................................................................41 
Section 12.06 Effective date of
termination....................................................................................................41 
Section 12.07 Extension of termination effective
date...................................................................................41 
Section 12.08 Payment and other provisions at Contract
termination............................................................42 
Section 12.09 Modification of Contract in the event of
remedies...................................................................42 
Section 12.10 Turnover
assistance................................................................................................................42 
Section 12.11 Rights upon termination or expiration of
Contract...................................................................42 
Section 12.12 HMO responsibility for associated
costs.................................................................................42 
Section 12.13 Dispute
resolution...................................................................................................................42 
Section 12.14 Liability of
HMO.......................................................................................................................43 


--------------------------------------------------------------------------------



Article 13. Assurances &
Certifications.....................................................................................................43 
Section 13.01 Proposal
certifications.............................................................................................................43 
Section 13.02 Conflicts of
interest..................................................................................................................43 
Section 13.03 Organizational conflicts of
interest..........................................................................................43 
Section 13.04 HHSC personnel recruitment
prohibition.................................................................................44 
Section 13.05 Anti-kickback
provision............................................................................................................44 
Section 13.06 Debt or back taxes owed to State of
Texas.............................................................................44 
Section 13.07 Certification regarding status of license, certificate, or
permit.................................................44 
Section 13.08 Outstanding debts and
judgments...........................................................................................44 
 
Article 14. Representations &
Warranties..................................................................................................44 
 
Section 14.01
Authorization...........................................................................................................................44 
Section 14.02 Ability to
perform.....................................................................................................................44 
Section 14.03 Minimum Net
Worth................................................................................................................45 
Section 14.04 Insurer
solvency......................................................................................................................45 
Section 14.05 Workmanship and
performance..............................................................................................45 
Section 14.06 Warranty of
deliverables.........................................................................................................45 
Section 14.07 Compliance with
Contract.......................................................................................................45 
Section 14.08 Technology
Access.................................................................................................................45 
 
Article 15. Intellectual
Property..................................................................................................................46 
 
Section 15.01 Infringement and
misappropriation..........................................................................................46 
Section 15.02
Exceptions...............................................................................................................................46 
Section 15.03 Ownership and
Licenses.........................................................................................................46 
 
Article 16.
Liability.......................................................................................................................................47 
 
Section 16.01 Property
damage.....................................................................................................................47 
Section 16.02 Risk of
Loss.............................................................................................................................47 
Section 16.03 Limitation of HHSC’s
Liability..................................................................................................47 
 
Article 17.  Insurance &
Bonding................................................................................................................48 
 
Section 17.01 Insurance
Coverage................................................................................................................48 
Section 17.02 Performance
Bond..................................................................................................................49 
Section 17.03 TDI Fidelity
Bond.....................................................................................................................49 



--------------------------------------------------------------------------------



Article 1. Introduction
 
Section 1.01 Purpose.
 
The purpose of this Contract is to set forth the terms and conditions for the
HMO’s participation as a managed care organization in one or more of the HMO
Programs administered by HHSC. Under the terms of this Contract, HMO will
provide comprehensive health care services to qualified Program recipients
through a managed care delivery system.
 
Section 1.02 Risk-based contract.
 
This is a Risk-based contract.
 
Section 1.03 Inducements.
 
In making the award of this Contract, HHSC relied on HMO’s assurances of the
following:
 
(1) HMO is an established health maintenance organization that arranges for the
delivery of health care services, is currently licensed as such in the State of
Texas and is fully authorized to conduct business in the Service Areas;
 
(2) HMO and the HMO Administrative Service Subcontractors have the skills,
qualifications, expertise, financial resources and experience necessary to
provide the Services and Deliverables described in the RFP, HMO’s Proposal, and
this Contract in an efficient, cost-effective manner, with a high degree of
quality and responsiveness, and has performed similar services for other public
or private entities;
 
(3) HMO has thoroughly reviewed, analyzed, and understood the RFP, has timely
raised all questions or objections to the RFP, and has had the opportunity to
review and fully understand HHSC’s current program and operating environment for
the activities that are the subject of the Contract and the needs and
requirements of the State during the Contract term;
 
(4) HMO has had the opportunity to review and understand the State’s stated
objectives in entering into this Contract and, based on such review and
understanding, HMO currently has the capability to perform in accordance with
the terms and conditions of this Contract;
 
(5) HMO also has reviewed and understands the risks associated with the HMO
Programs as described in the RFP, including the risk of non-appropriation of
funds.
 
Accordingly, on the basis of the terms and conditions of this Contract, HHSC
desires to engage HMO to perform the Services and provide the Deliverables
described in this Contract under the terms and conditions set forth in this
Contract.
 
Section 1.04 Construction of the Contract.
 
  (a) Scope of Introductory Article.
 
The provisions of any introductory article to the Contract are intended to be a
general introduction and are not intended to expand the scope of the Parties’
obligations under the Contract or to alter the plain meaning of the terms and
conditions of the Contract.
 
(b) References to the “State.”
 
References in the Contract to the “State” shall mean the State of Texas unless
otherwise specifically indicated and shall be interpreted, as appropriate, to
mean or include HHSC and other agencies of the State of Texas that may
participate in the administration of the HMO Programs, provided, however, that
no provision will be interpreted to include any entity other than HHSC as the
contracting agency.
 
(c) Severability.
 
If any provision of this Contract is construed to be illegal or invalid, such
interpretation will not affect the legality or validity of any of its other
provisions. The illegal or invalid provision will be deemed stricken and deleted
to the same extent and effect as if never incorporated in this Contract, but all
other provisions will remain in full force and effect.
 
(d) Survival of terms.
 
Termination or expiration of this Contract for any reason will not release
either Party from any liabilities or obligations set forth in this Contract
that:
 
(1) The Parties have expressly agreed shall survive any such termination or
expiration; or
 
(2) Arose prior to the effective date of termination and remain to be performed
or by their nature would be intended to be applicable following any such
termination or expiration.
 
(e) Headings.
 
The article, section and paragraph headings in this Contract are for reference
and convenience only and may not be considered in the interpretation of this
Contract.
 
(f) Global drafting conventions.
 
(1) The terms “include,” “includes,” and “including” are terms of inclusion, and
where used in this Contract, are deemed to be followed by the words “without
limitation.”


--------------------------------------------------------------------------------



 
(2) Any references to “sections,” “appendices,” “exhibits” or “attachments” are
deemed to be references to sections, appendices, exhibits or attachments to this
Contract.
 
(3) Any references to laws, rules, regulations, and manuals in this Contract are
deemed references to these documents as amended, modified, or supplemented from
time to time during the term of this Contract.
 
Section 1.05 No implied authority.
 
The authority delegated to HMO by HHSC is limited to the terms of this Contract.
HHSC is the state agency designated by the Texas Legislature to administer the
HMO Programs, and no other agency of the State grants HMO any authority related
to this program unless directed through HHSC. HMO may not rely upon implied
authority, and specifically is not delegated authority under this Contract to:
 
(1) make public policy;
 
(2) promulgate, amend or disregard administrative regulations or program policy
decisions made by State and federal agencies responsible for administration of
HHSC Programs; or
 
(3) unilaterally communicate or negotiate with any federal or state agency or
the Texas Legislature on behalf of HHSC regarding the HHSC Programs.
 
HMO is required to cooperate to the fullest extent possible to assist HHSC in
communications and negotiations with state and federal governments and agencies
concerning matters relating to the scope of the Contract and the HMO Program(s),
as directed by HHSC.
 
Section 1.06 Legal Authority.
 
(a) HHSC is authorized to enter into this Contract under Chapters 531 and 533,
Texas Government Code; Section 2155.144, Texas Government Code; and/or Chapter
62, Texas Health & Safety Code. HMO is authorized to enter into this Contract
pursuant to the authorization of its governing board or controlling owner or
officer.
 
(b) The person or persons signing and executing this Contract on behalf of the
Parties, or representing themselves as signing and executing this Contract on
behalf of the Parties, warrant and guarantee that he, she, or they have been
duly authorized to execute this Contract and to validly and legally bind the
Parties to all of its terms, performances, and provisions.
 
  Article 2. Definitions
 
As used in this Contract, the following terms and conditions shall have the
meanings assigned below:
 
1915(c) Nursing Facility Waiver means the HHSC waiver program that provides home
and community based services to aged and disabled adults as cost-effective
alternatives to institutional care in nursing homes. 
 
Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices and result in an unnecessary cost to the Medicaid
or CHIP Program, or in reimbursement for services that are not Medically
Necessary or that fail to meet professionally recognized standards for health
care. It also includes Member practices that result in unnecessary cost to the
Medicaid or CHIP Program.
 
Account Name means the name of the individual who lives with the child(ren) and
who applies for the Children’s Health Insurance Program coverage on behalf of
the child(ren).
 
Action (Medicaid only) means:
 
(1) the denial or limited authorization of a requested Medicaid service,
including the type or level of service;
 
(2) the reduction, suspension, or termination of a previously authorized
service;
 
(3) the denial in whole or in part of payment for service;
 
(4) the failure to provide services in a timely manner;
 
(5) the failure of an HMO to act within the timeframes set forth in the Contract
and 42 C.F.R. §438.408(b); or
 
(6) for a resident of a rural area with only one HMO, the denial of a Medicaid
Members’ request to obtain services outside of the Network.
 
An Adverse Determination is one type of Action.
 
Acute Care means preventive care, primary care, and other medical care provided
under the direction of a physician for a condition having a relatively short
duration.
 
Acute Care Hospital means a hospital that provides acute care services
 
Adjudicate means to deny or pay a clean claim.
 
Administrative Services see HMO Administrative Services.
 
Administrative Services Contractor see HHSC Administrative Services Contractor.
 
Adverse Determination means a determination by an HMO or Utilization Review
agent that the Health Care Services furnished, or proposed to be furnished to a
patient, are not Medically Necessary or not appropriate.


--------------------------------------------------------------------------------


 
Affiliate means any individual or entity owning or holding more than a five
percent (5%) interest in the HMO or in which the HMO owns or holds more than a
five percent (5%) interest; any parent entity; or subsidiary entity of the HMO,
regardless of the organizational structure of the entity.
 
Agreement or Contract means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.
 
Allowable Expenses means all expenses related to the Contract between HHSC and
the HMO that are incurred during the Contract Period, are not reimbursable or
recovered from another source, and that conform with the HHSC Uniform Managed
Care Manual’s “Cost Principles for Administrative Expenses.”
 
AAP means the American Academy of Pediatrics.
 
Approved Non-Profit Health Corporation (ANHC) means an organization formed in
compliance with Chapter 844 of the Texas Insurance Code and licensed by TDI. See
also HMO.
 
Appeal (Medicaid only) means the formal process by which a Member or his or her
representative request a review of the HMO’s Action, as defined above.  
 
Appeal (CHIP and CHIP Perinatal Program only) means the formal process by which
a Utilization Review agent addresses Adverse Determinations.
 
Auxiliary Aids and Services includes:
 
(1) qualified interpreters or other effective methods of making aurally
delivered materials understood by persons with hearing impairments;
 
(2) taped texts, large print, Braille, or other effective methods to ensure
visually delivered materials are available to individuals with visual
impairments; and
 
(3) other effective methods to ensure that materials (delivered both aurally and
visually) are available to those with cognitive or other Disabilities affecting
communication. 
 
Behavioral Health Services means Covered Services for the treatment of mental,
emotional, or chemical dependency disorders.
 
Benchmark means a target or standard based on historical data or an
objective/goal.
 
Business Continuity Plan or BCP means a plan that provides for a quick and
smooth restoration of MIS operations after a disruptive event. BCP includes
business impact analysis, BCP development, testing, awareness, training, and
maintenance. This is a day-to-day plan.
 
Business Day means any day other than a Saturday, Sunday, or a state or federal
holiday on which HHSC’s offices are closed, unless the context clearly indicates
otherwise.
 
CAHPS means the Consumer Assessment of Health Plans Survey. This survey is
conducted annually by the EQRO.
 
Call Coverage means arrangements made by a facility or an attending physician
with an appropriate level of health care provider who agrees to be available on
an as-needed basis to provide medically appropriate services for routine, high
risk, or Emergency Medical Conditions or Emergency Behavioral Health Conditions
that present without being scheduled at the facility or when the attending
physician is unavailable.
 
Capitation Rate means a fixed predetermined fee paid by HHSC to the HMO each
month in accordance with the Contract, for each enrolled Member in a defined
Rate Cell, in exchange for the HMO arranging for or providing a defined set of
Covered Services to such a Member, regardless of the amount of Covered Services
used by the enrolled Member.
 
Capitation Payment means the aggregate amount paid by HHSC to the HMO on a
monthly basis for the provision of Covered Services to enrolled Members in
accordance with the Capitation Rates in the Contract.
 
Case Head means the head of the household that is applying for Medicaid.
 
C.F.R. means the Code of Federal Regulations. 
 
Chemical Dependency Treatment means treatment provided for a chemical dependency
condition by a Chemical Dependency Treatment facility, chemical dependency
counselor or hospital.
 
Children’s Health Insurance Program or CHIP means the health insurance program
authorized and funded pursuant to Title XXI, Social Security Act (42 U.S.C. §§
1397aa-1397jj) and administered by HHSC.
 
Child (or Children) with Special Health Care Needs (CSHCN) means a child (or
children) who:
 
(1) ranges in age from birth up to age nineteen (19) years;
 
(2) has a serious ongoing illness, a complex chronic condition, or a disability
that has lasted or is anticipated to last at least twelve (12) continuous months
or more;
 
(3) has an illness, condition or disability that results (or without treatment
would be expected to result) in limitation of function, activities, or social
roles in comparison with accepted pediatric age-related milestones in the
general areas of physical, cognitive, emotional, and/or social growth and/or
development;


--------------------------------------------------------------------------------


 
(4) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel; and
 
(5) has a need for health and/or health-related services at a level
significantly above the usual for the child’s age.
 
CHIP HMO Program, or CHIP Program, means the State of Texas program in which
HHSC contracts with HMOs to provide, arrange for, and coordinate Covered
Services for enrolled CHIP Members.
 
CHIP HMOs means HMOs participating in the CHIP HMO Program.
 
CHIP Perinatal HMOs means HMOs participating in the CHIP Perinatal Program.
 
CHIP Perinatal Program means the State of Texas program in which HHSC contracts
with HMOs to provide, arrange for, and coordinate Covered Services for enrolled
CHIP Perinate and CHIP Perinate Newborn Members. Although the CHIP Perinatal
Program is part of the CHIP Program, for Contract administration purposes it is
identified independently in this Contract. An HMO must specifically contract
with HHSC as a CHIP Perinatal HMO in order to participate in this part of the
CHIP Program.
 
CHIP Perinate means a CHIP Perinatal Program Member identified prior to birth.  
 
CHIP Perinate Newborn means a CHIP Perinate who has been born alive.
 
Chronic or Complex Condition means a physical, behavioral, or developmental
condition which may have no known cure and/or is progressive and/or can be
debilitating or fatal if left untreated or under-treated.
 
Clean Claim means a claim submitted by a physician or provider for medical care
or health care services rendered to an enrollee, with documentation reasonably
necessary for the HMO to process the claim. The HMO may not require a physician
or provider to submit documentation that conflicts with the requirements of
Texas Administrative Code, Title 28, Part 1, Chapter 21, Subchapters C and T.
 
CMS means the Centers for Medicare and Medicaid Services, formerly known as the
Health Care Financing Administration (HCFA), which is the federal agency
responsible for administering Medicare and overseeing state administration of
Medicaid and CHIP.
 
COLA means the Cost of Living Adjustment.
 
Community-based Long Term Care Services means services provided to STAR+PLUS
Members in their home or other community based settings necessary to provide
assistance with activities of daily living to allow the Member to remain in the
most integrated setting possible. Community-based Long-term Care includes
services available to all STAR+PLUS Members as well as those services available
only to STAR+PLUS Members who qualify under the 1915(c) Nursing Facility Waiver
services.
 
Community Resource Coordination Groups (CRCGs) means a statewide system of local
interagency groups, including both public and private providers, which
coordinate services for ”multi-need” children and youth. CRCGs develop
individual service plans for children and adolescents whose needs can be met
only through interagency cooperation. CRCGs address Complex Needs in a model
that promotes local decision-making and ensures that children receive the
integrated combination of social, medical and other services needed to address
their individual problems.
 
Complainant means a Member or a treating provider or other individual designated
to act on behalf of the Member who filed the Complaint.
 
Complaint (CHIP and CHIP Perinatal Programs only) means any dissatisfaction,
expressed by a Complainant, orally or in writing to the HMO, with any aspect of
the HMO’s operation, including, but not limited to, dissatisfaction with plan
administration, procedures related to review or Appeal of an Adverse
Determination, as defined in Texas Insurance Code, Chapter 843, Subchapter G;
the denial, reduction, or termination of a service for reasons not related to
medical necessity; the way a service is provided; or disenrollment decisions.
The term does not include misinformation that is resolved promptly by supplying
the appropriate information or clearing up the misunderstanding to the
satisfaction of the CHIP Member.
 
Complaint (Medicaid only) means an expression of dissatisfaction expressed by a
Complainant, orally or in writing to the HMO, about any matter related to the
HMO other than an Action. As provided by 42 C.F.R. §438.400, possible subjects
for Complaints include, but are not limited to, the quality of care of services
provided, and aspects of interpersonal relationships such as rudeness of a
provider or employee, or failure to respect the Medicaid Member’s rights.
 
Complex Need means a condition or situation resulting in a need for coordination
or access to services beyond what a PCP would normally provide, triggering the
HMO's determination that Care Coordination is required.
 
Comprehensive Care Program: See definition for Texas Health Steps.
 
Confidential Information means any communication or record (whether oral,
written, electronically stored or transmitted, or in any other form) consisting
of:
 
(1) Confidential Client information, including HIPAA-defined protected health
information;
 
(2) All non-public budget, expense, payment and other financial information;
 
(3) All Privileged Work Product;
 
(4) All information designated by HHSC or any other State agency as
confidential, and all information designated


--------------------------------------------------------------------------------


 
as confidential under the Texas Public Information Act, Texas Government Code,
Chapter 552;
 
(5) The pricing, payments, and terms and conditions of the Contract, unless
disclosed publicly by HHSC or the State; and
 
(6) Information utilized, developed, received, or maintained by HHSC, the HMO,
or participating State agencies for the purpose of fulfilling a duty or
obligation under this Contract and that has not been disclosed publicly.
 
Consumer-Directed Services means the Member or his legal guardian is the
employer of and retains control over the hiring, management, and termination of
an individual providing personal assistance or respite.
 
Continuity of Care means care provided to a Member by the same PCP or specialty
provider to ensure that the delivery of care to the Member remains stable, and
services are consistent and unduplicated.
 
Contract or Agreement means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.
 
Contract Period or Contract Term means the Initial Contract Period plus any and
all Contract extensions.
 
Contractor or HMO means the HMO that is a party to this Contract and is an
insurer licensed by TDI as an HMO or as an ANHC formed in compliance with
Chapter 844 of the Texas Insurance Code.
 
Core Service Area (CSA) means the core set Service Area counties defined by HHSC
for the STAR and/or CHIP HMO Programs in which Eligibles will be required to
enroll in an HMO. (See Attachment B-6 to the HHSC Managed Care Contract document
for detailed information on the Service Area counties.)
 
Copayment (CHIP only) means the amount that a Member is required to pay when
utilizing certain benefits within the health care plan. Once the copayment is
made, further payment is not required by the Member.
 
Corrective Action Plan means the detailed written plan that may be required by
HHSC to correct or resolve a deficiency or event causing the assessment of a
remedy or damage against HMO.
 
Court-Ordered Commitment means a commitment of a STAR, STAR+PLUS or CHIP Member
to a psychiatric facility for treatment ordered by a court of law pursuant to
the Texas Health and Safety Code, Title VII Subtitle C.  
 
Covered Services means Health Care Services the HMO must arrange to provide to
Members, including all services required by the Contract and state and federal
law, and all Value-added Services negotiated by the Parties (see Attachments
B-2, B-2.1, B-2.2 and B-3 of the HHSC Managed Care Contract relating to “Covered
Services” and “Value-added Services”). Covered Services include Behavioral
Health Services.
 
Credentialing means the process of collecting, assessing, and validating
qualifications and other relevant information pertaining to a health care
provider to determine eligibility and to deliver Covered Services.
 
Cultural Competency means the ability of individuals and systems to provide
services effectively to people of various cultures, races, ethnic backgrounds,
and religions in a manner that recognizes, values, affirms, and respects the
worth of the individuals and protects and preserves their dignity.
 
Date of Disenrollment means the last day of the last month for which HMO
receives payment for a Member.
 
Day means a calendar day unless specified otherwise.
 
Default Enrollment means the process established by HHSC to assign a mandatory
STAR, STAR+PLUS, or CHIP Perinate enrollee who has not selected an MCO to an
MCO.
 
Deliverable means a written or recorded work product or data prepared,
developed, or procured by HMO as part of the Services under the Contract for the
use or benefit of HHSC or the State of Texas. 
 
Delivery Supplemental Payment means a one-time per pregnancy supplemental
payment for STAR, CHIP and CHIP Perinatal HMOs.
 
DADS means the Texas Department of Aging and Disability Services or its
successor agency (formerly Department of Human Services).
 
DSHS means the Texas Department of State Health Services or its successor agency
(formerly Texas Department of Health and Texas Department of Mental Health and
Mental Retardation).
 
Disease Management means a system of coordinated healthcare interventions and
communications for populations with conditions in which patient self-care
efforts are significant.
 
Disproportionate Share Hospital (DSH) means a hospital that serves a higher than
average number of Medicaid and other low-income patients and receives additional
reimbursement from the State.
 
Disabled Person or Person with Disability means a person under sixty-five (65)
years of age, including a child, who qualifies for Medicaid services because of
a disability. 
 
Disability means a physical or mental impairment that substantially limits one
or more of an individual’s major life activities, such as caring for oneself,
performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, and/or working.  
 
Disability-related Access means that facilities are readily accessible to and
usable by individuals with disabilities, and


--------------------------------------------------------------------------------



 
that auxiliary aids and services are provided to ensure effective communication,
in compliance with Title III of the Americans with Disabilities Act.
 
Disaster Recovery Plan means the document developed by the HMO that outlines
details for the restoration of the MIS in the event of an emergency or disaster.
 
DSM-IV means the Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition, which is the American Psychiatric Association’s official classification
of behavioral health disorders.
 
Dual Eligibles means Medicaid recipients who are also eligible for Medicare.
 
ECI means Early Childhood Intervention, a federally mandated program for infants
and children under the age of three with or at risk for developmental delays
and/or disabilities. The federal ECI regulations are found at 34 §C.F.R. 303.1
et seq. The State ECI rules are found at 25 TAC §621.21 et seq.
 
EDI means electronic data interchange.
 
Effective Date means the effective date of this Contract, as specified in the
HHSC Managed Care Contract document.
 
Effective Date of Coverage means the first day of the month for which the HMO
has received payment for a Member.
 
Eligibles means individuals residing in one of the Service Areas and eligible to
enroll in a STAR, STAR+PLUS, CHIP, or CHIP Perinatal HMO, as applicable.
 
Emergency Behavioral Health Condition means any condition, without regard to the
nature or cause of the condition, which in the opinion of a prudent layperson
possessing an average knowledge of health and medicine:
 
(1) requires immediate intervention and/or medical attention without which
Members would present an immediate danger to themselves or others, or
 
(2) which renders Members incapable of controlling, knowing or understanding the
consequences of their actions.
 
Emergency Services means covered inpatient and outpatient services furnished by
a provider that is qualified to furnish such services under the Contract and
that are needed to evaluate or stabilize an Emergency Medical Condition and/or
an Emergency Behavioral Health Condition, including Post-stabilization Care
Services.
 
Emergency Medical Condition means a medical condition manifesting itself by
acute symptoms of recent onset and sufficient severity (including severe pain),
such that a prudent layperson, who possesses an average knowledge of health and
medicine, could reasonably expect the absence of immediate medical care could
result in:
 
(1) placing the patient’s health in serious jeopardy;
 
(2) serious impairment to bodily functions;
 
(3) serious dysfunction of any bodily organ or part;
 
(4) serious disfigurement; or
 
(5) in the case of a pregnant women, serious jeopardy to the health of a woman
or her unborn child.
 
Encounter means a Covered Service or group of Covered Services delivered by a
Provider to a Member during a visit between the Member and Provider. This also
includes Value-added Services.
 
Encounter Data means data elements from Fee-for-Service claims or capitated
services proxy claims that are submitted to HHSC by the HMO in accordance with
HHSC’s required format for Medicaid and CHIP HMOs.
 
Enrollment Report/Enrollment File means the daily or monthly list of Eligibles
that are enrolled with an HMO as Members on the day or for the month the report
is issued.
 
EPSDT means the federally mandated Early and Periodic Screening, Diagnosis and
Treatment program contained at 42 U.S.C. 1396d(r). The name has been changed to
Texas Health Steps (THSteps) in the State of Texas.
 
Exclusive Provider Organization (EPO) means the vendor contracted with HHSC to
operate the CHIP EPO in Texas.
 
Expansion Area means a county or Service Area that has not previously provided
healthcare to HHSC’s HMO Program Members utilizing a managed care model.
 
Expansion Children means children who are generally at least one, but under age
6, and live in a family whose income is at or below 133 percent of the federal
poverty level (FPL). Children in this coverage group have either elected to
bypass TANF or are not eligible for TANF in Texas.
 
Experience Rebate means the portion of the HMO’s net income before taxes that is
returned to the State in accordance with Section 10.11 for the STAR, CHIP and
CHIP Perinatal Programs and 10.11.1 for the STAR+PLUS Program (“Experience
Rebate”). 
 
Expedited Appeal means an appeal to the HMO in which the decision is required
quickly based on the Member's health status, and the amount of time necessary to
participate in a standard appeal could jeopardize the Member's life or health or
ability to attain, maintain, or regain maximum function.
 
Expiration Date means the expiration date of this Contract, as specified in
HHSC’s Managed Care Contract document.


--------------------------------------------------------------------------------


 
External Quality Review Organization (EQRO) means the entity that contracts with
HHSC to provide external review of access to and quality of healthcare provided
to Members of HHSC’s HMO Programs.
 
Fair Hearing means the process adopted and implemented by HHSC in 25 T.A.C.
Chapter 1, in compliance with federal regulations and state rules relating to
Medicaid Fair Hearings.
 
Fee-for-Service means the traditional Medicaid Health Care Services payment
system under which providers receive a payment for each unit of service
according to rules adopted pursuant to Chapter 32, Texas Human Resources Code.
 
Force Majeure Event means any failure or delay in performance of a duty by a
Party under this Contract that is caused by fire, flood, hurricane, tornadoes,
earthquake, an act of God, an act of war, riot, civil disorder, or any similar
event beyond the reasonable control of such Party and without the fault or
negligence of such Party.
 
FQHC means a Federally Qualified Health Center, certified by CMS to meet the
requirements of §1861(aa)(3) of the Social Security Act as a federally qualified
health center, that is enrolled as a provider in the Texas Medicaid program.
 
FPL means the Federal Poverty Level.
 
Fraud means an intentional deception or misrepresentation made by a person with
the knowledge that the deception could result in some unauthorized benefit to
himself or some other person. It includes any act that constitutes fraud under
applicable federal or state law.
 
FSR means Financial Statistical Report.
 
Functionally Necessary Covered Services means Community-based Long Term Care
services provided to assist STAR+PLUS Members with activities of daily living
based on a functional assessment of the Member’s activities of daily living and
a determination of the amount of supplemental supports necessary for the
STAR+PLUS Member to remain independent or in the most integrated setting
possible.
 
Habilitative and Rehabilitative Services means Health Care Services described in
Attachment B-2 that may be required by children who fail to reach (habilitative)
or have lost (rehabilitative) age appropriate developmental milestones.
 
Health Care Services means the Acute Care, Behavioral Health Care and
health-related services that an enrolled population might reasonably require in
order to be maintained in good health.
 
Health and Human Services Commission or HHSC means the administrative agency
within the executive department of Texas state government established under
Chapter 531, Texas Government Code, or its designee, including, but not limited
to, the HHS Agencies.
 
Health-related Materials are materials developed by the HMO or obtained from a
third party relating to the prevention, diagnosis or treatment of a medical
condition.
 
HEDIS, the Health Plan Employer Data and Information Set, is a registered
trademark of NCQA. HEDIS is a set of standardized performance measures designed
to reliably compare the performance of managed health care plans. HEDIS is
sponsored, supported and maintained by NCQA.
 
HHS Agency means the Texas health and human service agencies subject to HHSC’s
oversight under Chapter 531, Texas Government Code, and their successor
agencies.
 
HHSC Administrative Services Contractor (ASC) means an entity performing HMO
administrative services functions, including member enrollment functions, for
STAR, STAR+PLUS, CHIP, or CHIP Perinatal HMO Programs under contract with HHSC.
 
HHSC HMO Programs or HMO Programs mean the STAR, STAR+PLUS, CHIP, and CHIP
Perinatal HMO Programs.
 
HHSC Uniform Managed Care Manual means the manual published by or on behalf of
HHSC that contains policies and procedures required of all HMOs participating in
the HHSC Programs.
 
HIPAA means the Health Insurance Portability and Accountability Act of 1996,
P.L. 104-191 (August 21, 1996), as amended or modified.
 
HMO or Contractor means the HMO that is a party to this Contract, and is either:
 
(1) an insurer licensed by TDI as a Health Maintenance Organization in
accordance with Chapter 843 of the Texas Insurance Code, or
 
(2) a certified Approved Non-Profit Health Corporation (ANHC) formed in
compliance with Chapter 844 of the Texas Insurance Code.
 
HMO Administrative Services means the performance of services or functions,
other than the direct delivery of Covered Services, necessary for the management
of the delivery of and payment for Covered Services, including but not limited
to Network, utilization, clinical and/or quality management, service
authorization, claims processing, management information systems operation and
reporting.
 
HMO’s Service Area means all the counties included in any HHSC-defined Core or
Optional Service Area, as applicable to each HMO Program and within which the
HMO has been selected to provide HMO services.
 
Home and Community Support Services Agency or HCSS means an entity licensed to
provide home health, hospice, or personal assistance services provided to
individuals in their own home or independent living environment as


--------------------------------------------------------------------------------


prescribed by a physician or individualized service plan. Each HCSS must provide
clients with a plan of care that includes specific services the agency agrees to
perform. The agencies are licensed and monitored by DADS or its successor.
 
Hospital means a licensed public or private institution as defined by Chapter
241, Texas Health and Safety Code, or in Subtitle C, Title 7, Texas Health and
Safety Code.
 
ICF-MR means an intermediate care facility for the mentally retarded.
 
Individual Family Service Plan (IFSP) means the plan for services required by
the Early Childhood Intervention (ECI) Program and developed by an
interdisciplinary team.
 
Initial Contract Period means the Effective Date of the Contract through August
31, 2008.
 
Inpatient Stay means at least a 24-hour stay in a facility licensed to provide
hospital care.
 
JCAHO means Joint Commission on Accreditation of Health Care Organizations.
 
Joint Interface Plan (JIP) means a document used to communicate basic system
interface information. This information includes: file structure, data elements,
frequency, media, type of file, receiver and sender of the file, and file I.D.
The JIP must include each of the HMO’s interfaces required to conduct business
under this Contract. The JIP must address the coordination with each of the
HMO’s interface partners to ensure the development and maintenance of the
interface; and the timely transfer of required data elements between contractors
and partners.
 
Key HMO Personnel means the critical management and technical positions
identified by the HMO in accordance with Article 4.
 
Linguistic Access means translation and interpreter services, for written and
spoken language to ensure effective communication. Linguistic access includes
sign language interpretation, and the provision of other auxiliary aids and
services to persons with disabilities.
 
Local Health Department means a local health department established pursuant to
Health and Safety Code, Title 2, Local Public Health Reorganization Act
§121.031.
 
Local Mental Health Authority (LMHA) means an entity within a specified region
responsible for planning, policy development, coordination, and resource
development and allocation and for supervising and ensuring the provision of
mental health care services to persons with mental illness in one or more local
service areas.
 
Major Population Group means any population, which represents at least 10% of
the Medicaid, CHIP, and/or CHIP Perinatal Program population in any of the
counties in the Service Area served by the HMO.
 
Material Subcontractor or Major Subcontractor means any entity that contracts
with the HMO for all or part of the HMO Administrative Services, where the value
of the subcontracted HMO Administrative Service(s) exceeds $100,000, or is
reasonably expected to exceed $100,000, per State Fiscal Year. Providers in the
HMO’s Provider Network are not Material Subcontractors.
 
Mandated or Required Services means services that a state is required to offer
to categorically needy clients under a state Medicaid plan.
 
Marketing means any communication from the HMO to a Medicaid or CHIP Eligible
who is not enrolled with the HMO that can reasonably be interpreted as intended
to influence the Eligible to:
 
  (1) enroll with the HMO; or
 
  (2) not enroll in, or to disenroll from, another MCO.
 
  Marketing Materials means materials that are produced in any medium by or on
behalf of the HMO and can reasonably be interpreted as intending to market to
potential Members. Health-related Materials are not Marketing Materials.
 
MCO means managed care organization.
 
Medicaid means the medical assistance entitlement program authorized and funded
pursuant to Title XIX, Social Security Act (42 U.S.C. §1396 et seq.) and
administered by HHSC.
 
Medicaid HMOs means contracted HMOs participating in STAR and/or STAR+PLUS.  
 
Medical Assistance Only (MAO) means a person that does not receive SSI benefits
but qualifies financially and functionally for limited Medicaid assistance.
 
Medical Home means a PCP or specialty care Provider who has accepted the
responsibility for providing accessible, continuous, comprehensive and
coordinated care to Members participating in a HHSC HMO Program.
 
Medically Necessary means:
 
(1) Non-behavioral health related Health Care Services that are:
 
(a) reasonable and necessary to prevent illnesses or medical conditions, or
provide early screening, interventions, and/or treatments for conditions that
cause suffering or pain, cause physical deformity or limitations in function,
threaten to cause or worsen a handicap, cause illness or infirmity of a Member,
or endanger life;


--------------------------------------------------------------------------------


 
(b) provided at appropriate facilities and at the appropriate levels of care for
the treatment of a Member’s health conditions;
 
(c) consistent with health care practice guidelines and standards that are
endorsed by professionally recognized health care organizations or governmental
agencies;
 
(d) consistent with the diagnoses of the conditions;
 
(e) no more intrusive or restrictive than necessary to provide a proper balance
of safety, effectiveness, and efficiency;
 
(f) are not experimental or investigative; and
 
(g) are not primarily for the convenience of the Member or Provider; and
 
(2) Behavioral Health Services that are:
 
(a) are reasonable and necessary for the diagnosis or treatment of a mental
health or chemical dependency disorder, or to improve, maintain, or prevent
deterioration of functioning resulting from such a disorder;
 
(b) are in accordance with professionally accepted clinical guidelines and
standards of practice in behavioral health care;
 
(c) are furnished in the most appropriate and least restrictive setting in which
services can be safely provided;
 
(d) are the most appropriate level or supply of service that can safely be
provided;
 
(e) could not be omitted without adversely affecting the Member’s mental and/or
physical health or the quality of care rendered;
 
(f) are not experimental or investigative; and
 
(g) are not primarily for the convenience of the Member or Provider.
 
Member means a person who:
 
(1) is entitled to benefits under Title XIX of the Social Security Act and
Medicaid, is in a Medicaid eligibility category included in the STAR or
STAR+PLUS Program, and is enrolled in the STAR or STAR+PLUS Program and the
HMO’s STAR or STAR+PLUS HMO;
 
(2) is entitled to benefits under Title XIX of the Social Security Act and
Medicaid, is in a Medicaid eligibility category included as a voluntary
participant in the STAR or STAR+PLUS Program, and is enrolled in the STAR or
STAR+PLUS Program and the HMO’s STAR or STAR+PLUS HMO;
 
(3) has met CHIP eligibility criteria and is enrolled in the HMO’s CHIP HMO; or
 
(4) has met CHIP Perinatal Program eligibility criteria and is enrolled in the
HMO’s CHIP Perinatal Program.
 
Member Materials means all written materials produced or authorized by the HMO
and distributed to Members or potential members containing information
concerning the HMO Program(s). Member Materials include, but are not limited to,
Member ID cards, Member handbooks, Provider directories, and Marketing
Materials.
 
Member Month means one Member enrolled with the HMO during any given month. The
total Member Months for each month of a year comprise the annual Member Months.
 
Member(s) with Special Health Care Needs (MSHCN) includes a Child or Children
with a Special Health Care Need (CSHCN) and any adult Member who:
 
(1) has a serious ongoing illness, a Chronic or Complex Condition, or a
Disability that has lasted or is anticipated to last for a significant period of
time, and
 
(2) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel.
 
Minimum Data Set for Home Care (MDS-HC) means the assessment instrument included
in the Uniform Managed Care Manual that is used to collect data such as health,
social support and service use information on persons receiving long term care
services outside of an institutional setting. 
 
MIS means Management Information System.
 
National Committee for Quality Assurance (NCQA) means the independent
organization that accredits HMOs, managed behavioral health organizations, and
accredits and certifies disease management programs. HEDIS and the Quality
Compass are registered trademarks of NCQA.
 
Net Income before Taxes means an aggregate excess of Revenues over Allowable
Expenses. 
 
Network or Provider Network means all Providers that have a contract with the
HMO, or any Subcontractor, for the delivery of Covered Services to the HMO’s
Members under the Contract. 
 
Network Provider or Provider means an appropriately credentialed and licensed
individual, facility, agency, institution, organization or other entity, and its
employees and subcontractors, that has a contract with the HMO for the delivery
of Covered Services to the HMO’s Members.


--------------------------------------------------------------------------------


Non-capitated Services means those Medicaid services identified in Attachment
B-1, Section 8.2.2.8.
 
Non-provider Subcontracts means contracts between the HMO and a third party that
performs a function, excluding delivery of health care services, that the HMO is
required to perform under its Contract with HHSC.
 
Nursing Facility Cost Ceiling means the annualized cost of serving a client in a
nursing facility. A per diem cost is established for each Medicaid nursing
facility resident based on the level of care needed. This level of care is
referred to as the Texas Index for Level of Effort or the TILE level. The per
diem cost is annualized to achieve the nursing facility ceiling.
 
Nursing Facility Level of Care means the determination that the level of care
required to adequately serve a STAR+PLUS Member is at or above the level of care
provided by a nursing facility.  
 
OB/GYN means obstetrician-gynecologist. 
 
Open Panel means Providers who are accepting new patients for the HMO Program(s)
served.
 
Operational Start Date means the first day on which an HMO is responsible for
providing Covered Services to Members of an HMO Program in a Service Area in
exchange for a Capitation Payment under the Contract. The Operational Start Date
may vary per HMO Program and Service Area. The Operational Start Date(s)
applicable to this Contract are set forth in the HHSC Managed Care Contract
document.
 
Optional Service Area (OSA) means an HHSC defined county or counties, contiguous
to a CSA, in which CHIP or CHIP Perinatal HMOs provide health care coverage to
CHIP Eligibles. The CHIP or CHIP Perinatal HMO must serve the associated Core
Service Area in order to provide coverage in the OSA. The HHSC Managed Care
Contract document includes OSAs, if applicable.
 
Operations Phase means the period of time when HMO is responsible for providing
the Covered Services and all related Contract functions for a Service Area. The
Operations Phase begins on the Operational Start Date, and may vary by HMO
Program and Service Area.
 
Outpatient Hospital Services means diagnostic, therapeutic, and rehabilitative
services that are provided to Members in an organized medical facility, for less
than a 24-hour period, by or under the direction of a physician. To distinguish
between the types of services being billed, hospitals must indicate a
three-digit type of bill (TOB) code in block 4 of the UB-92 claim form. Most
commonly for hospitals, this code will be 131 for an outpatient hospital claims.
 
Out-of-Network (OON) means an appropriately licensed individual, facility,
agency, institution, organization or other entity that has not entered into a
contract with the HMO for the delivery of Covered Services to the HMO’s Members.
 
Parties means HHSC and HMO, collectively. 
 
Party means either HHSC or HMO, individually.  
 
Pended Claim means a claim for payment, which requires additional information
before the claim can be adjudicated as a clean claim.
 
Population Risk Group means a distinct group of members identified by age, age
range, gender, type of program, or eligibility category.
 
Post-stabilization Care Services means Covered Services, related to an Emergency
Medical Condition that are provided after a Medicaid Member is stabilized in
order to maintain the stabilized condition, or, under the circumstances
described in 42 §§C.F.R. 438.114(b)&(e) and 42 C.F.R. §422.113(c)(iii) to
improve or resolve the Medicaid Member’s condition.
 
Primary Care Physician or Primary Care Provider (PCP) means a physician or
provider who has agreed with the HMO to provide a Medical Home to Members and
who is responsible for providing initial and primary care to patients,
maintaining the continuity of patient care, and initiating referral for care.
 
Provider types that can be PCPs are from any of the following practice areas:
General Practice, Family Practice, Internal Medicine, Pediatrics,
Obstetrics/Gynecology (OB/GYN), Pediatric and Family Advanced Practice Nurses
(APNs) and Physician Assistants (when practicing under the supervision of a
physician specializing in Family Practice, Internal Medicine, Pediatrics or
Obstetrics/Gynecology who also qualifies as a PCP under this contract), ,
Federally Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs) and
similar community clinic s; and specialist physicians who are willing to provide
a Medical Home to selected Members with special needs and conditions.
 
Proposal means the proposal submitted by the HMO in response to the RFP.
 
Provider or Network Provider means an appropriately credentialed and licensed
individual, facility, agency, institution, organization or other entity, and its
employees and subcontractors, that has a contract with the HMO for the delivery
of Covered Services to the HMO’s Members.
 
Provider Contract means a contract entered into by a direct provider of health
care services and the HMO or an intermediary entity.
 
Provider Network or Network means all Providers that have contracted with the
HMO for the applicable HMO Program.
 
Proxy Claim Form means a form submitted by Providers to document services
delivered to Members under a capitated arrangement. It is not a claim for
payment.


--------------------------------------------------------------------------------


 
Public Health Entity means a HHSC Public Health Region, a Local Health
Department, or a hospital district.
 
Public Information means information that:
 
   (1) Is collected, assembled, or maintained under a law or ordinance or in
connection with the transaction of official business by a governmental body or
for a governmental body; and
 
(2) The governmental body owns or has a right of access to.
 
Qualified and Disabled Working Individual (QDWI) means an individual whose only
Medicaid benefit is payment of the Medicare Part A premium.
 
Qualified Medicare Beneficiary (QMB) means a Medicare beneficiary whose only
Medicaid benefits are payment of Medicare premiums, deductibles, and coinsurance
for individuals who are entitled to Medicare Part A, whose income does not
exceed 100% of the federal poverty level, and whose resources do not exceed
twice the resource limit of the SSI program. 
 
Quality Improvement means a system to continuously examine, monitor and revise
processes and systems that support and improve administrative and clinical
functions.
 
Rate Cell means a Population Risk Group for which a Capitation Rate has been
determined.
 
Rate Period 1 means the period of time beginning on the Operational Start Date
and ending on August 31, 2007.
 
Rate Period 2 means the period of time beginning on September 1, 2007 and ending
on August 31, 2008.
 
Real-Time Captioning (also known as CART, Communication Access Real-Time
Translation) means a process by which a trained individual uses a shorthand
machine, a computer, and real-time translation software to type and
simultaneously translate spoken language into text on a computer screen. Real
Time Captioning is provided for individuals who are deaf, have hearing
impairments, or have unintelligible speech. It is usually used to interpret
spoken English into text English but may be used to translate other spoken
languages into text.
 
Readiness Review means the assurances made by a selected HMO and the examination
conducted by HHSC, or its agents, of HMO’s ability, preparedness, and
availability to fulfill its obligations under the Contract.
 
Request for Proposals or RFP means the procurement solicitation instrument
issued by HHSC under which this Contract was awarded and all RFP addenda,
corrections or modifications, if any.
 
Revenue means all managed care revenue received by the HMO pursuant to this
Contract during the Contract Period, including retroactive adjustments made by
HHSC. This would include any funds earned on Medicaid or CHIP managed care funds
such as investment income, earned interest, or third party administrator
earnings from services to delegated Networks.
 
Risk means the potential for loss as a result of expenses and costs of the HMO
exceeding payments made by HHSC under the Contract.
 
Routine Care means health care for covered preventive and medically necessary
Health Care Services that are non-emergent or non-urgent.
 
Rural Health Clinic (RHC) means an entity that meets all of the requirements for
designation as a rural health clinic under 1861(aa)(1) of the Social Security
Act and approved for participation in the Texas Medicaid Program.
 
Service Coordination means a specialized care management service that is
performed by a Service Coordinator and that includes but is not limited to:
 
(1) identification of needs, including physical health, mental health services
and for STAR+PLUS Members, long term support services,
 
(2) development of a Service Plan to address those identified needs;
 
(3) assistance to ensure timely and a coordinated access to an array of
providers and Covered Services;
 
(4) attention to addressing unique needs of Members; and
 
(5) coordination of Plan services with social and other services delivered
outside the Plan, as necessary and appropriate.
 
Service Coordinator means the person with primary responsibility for providing
service coordination and care management to STAR+PLUS Members.
 
Scope of Work means the description of Services and Deliverables specified in
this Contract, the RFP, the HMO’s Proposal, and any agreed modifications to
these documents.
 
SDX means State Data Exchange.
 
SED means severe emotional disturbance as determined by a Local Mental Health
Authority.
 
Service Area means the counties included in any HHSC-defined Core and Optional
Service Area as applicable to each HMO Program.
 
Service Management is an administrative service in the STAR, CHIP and CHIP
Perinatal Programs performed by the


--------------------------------------------------------------------------------



HMO to facilitate development of a Service Plan and coordination of services
among a Member’s PCP, specialty providers and non-medical providers to ensure
Members with Special Health Care Needs and/or Members needing high-cost
treatment have access to, and appropriately utilize, Medically Necessary Covered
Services, Non-capitated Services, and other services and supports.
 
Service Plan (SP) means an individualized plan developed with and for Members
with Special Health Care Needs, including persons with disabilities or chronic
or complex conditions. The SP includes, but is not limited to, the following:
 
(1) the Member’s history;
 
(2) summary of current medical and social needs and concerns;
 
(3) short and long term needs and goals;
 
(4) a list of services required, their frequency, and
 
(5) a description of who will provide such services.
 
The Service Plan should incorporate as a component of the plan the Individual
Family Service Plan (IFSP) for members in the Early Childhood Intervention (ECI)
Program
 
The Service Plan may include information for services outside the scope of
covered benefits such as how to access affordable, integrated housing. 
 
Services means the tasks, functions, and responsibilities assigned and delegated
to the HMO under this Contract.
 
Significant Traditional Provider or STP (for Medicaid) means primary care
providers and long-term care providers, identified by HHSC as having provided a
significant level of care to Fee-for-Service clients. Disproportionate Share
Hospitals (DSH) are also Medicaid STPs.
 
Significant Traditional Provider or STP (for CHIP) means primary care providers
participating in the CHIP HMO Program prior to May 2004, and Disproportionate
Share Hospitals (DSH).
 
Skilled Nursing Facility Services (CHIP only) Services provided in a facility
that provides nursing or rehabilitation services and Medical supplies and use of
appliances and equipment furnished by the facility.
 
Software means all operating system and applications software used by the HMO to
provide the Services under this Contract. 
 
SPMI means severe and persistent mental illness as determined by the Local
Mental Health Authority.
 
Specialty Hospital means any inpatient hospital that is not a general Acute Care
hospital.
 
Specialty Therapy means physical therapy, speech therapy or occupational
therapy.
 
Specified Low-Income Medicare Beneficiary (SLMB) means a Medicare beneficiary
whose only Medicaid benefit is payment of the Medicare Part B premium.
 
SSA means the Social Security Administration.
 
SSI Administrative Fee means the monthly per member per month fee paid to an HMO
to provide administrative services to manage the healthcare of the HMO’s
voluntary SSI beneficiaries. These services are described in more detail under
Section 10.10 of this document.
 
Stabilize means to provide such medical care as to assure within reasonable
medical probability that no deterioration of the condition is likely to result
from, or occur from, or occur during discharge, transfer, or admission of the
Member.
 
STAR+PLUS or STAR+PLUS Program means the State of Texas Medicaid managed care
program in which HHSC contracts with HMOs to provide, arrange, and coordinate
preventive, primary, acute and long term care Covered Services to adult persons
with disabilities and elderly persons age 65 and over who qualify for Medicaid
through the SSI program and/or the MAO program. Children under age 21, who
qualify for Medicaid through the SSI program, may voluntarily participate in the
STAR+PLUS program.
 
STAR+PLUS HMOs means contracted HMOs participating in the STAR+PLUS Program.
 
State Fiscal Year (SFY) means a 12-month period beginning on September 1 and
ending on August 31 the following year.
 
Subcontract means any agreement between the HMO and other party to fulfill the
requirements of the Contract.
 
Subcontractor means any individual or entity, including an Affiliate, that has
entered into a Subcontract with HMO.
 
Subsidiary means an Affiliate controlled by such person or entity directly or
indirectly through one or more intermediaries.
 
Supplemental Security Income (SSI) means a Federal income supplement program
funded by general tax revenues (not Social Security taxes) designed to help
aged, blind and disabled people with little or no income by providing cash to
meet basic needs for food, clothing and shelter.
 
T.A.C. means Texas Administrative Code.
 
TDD means telecommunication device for the deaf. It is interchangeable with the
term Teletype machine or TTY.


--------------------------------------------------------------------------------


TDI means the Texas Department of Insurance.
 
Temporary Assistance to Needy Families (TANF) means the federally funded program
that provides assistance to single parent families with children who meet the
categorical requirements for aid. This program was formerly known as the Aid to
Families with Dependent Children (AFDC) program. 
 
Texas Health Network (THN) is the name of the Medicaid primary care case
management program in Texas. 
 
Texas Health Steps (THSteps) is the name adopted by the State of Texas for the
federally mandated Early and Periodic Screening, Diagnosis and Treatment (EPSDT)
program. It includes the State’s Comprehensive Care Program extension to EPSDT,
which adds benefits to the federal EPSDT requirements contained in 42 U.S.C.
§1396d(r), and defined and codified at 42 C.F.R. §§440.40 and 441.56-62. HHSC’s
rules are contained in 25 T.A.C., Chapter 33 (relating to Early and Periodic
Screening, Diagnosis and Treatment).
 
Texas Medicaid Bulletin means the bi-monthly update to the Texas Medicaid
Provider Procedures Manual. 
 
Texas Medicaid Provider Procedures Manual means the policy and procedures manual
published by or on behalf of HHSC that contains policies and procedures required
of all health care providers who participate in the Texas Medicaid program. The
manual is published annually and is updated bi-monthly by the Texas Medicaid
Bulletin.
 
Texas Medicaid Service Delivery Guide means an attachment to the Texas Medicaid
Provider Procedures Manual.
 
Third Party Liability (TPL) means the legal responsibility of another individual
or entity to pay for all or part of the services provided to Members under the
Contract (see 1 TAC §354.2301 et seq., relating to Third Party Resources).
 
Third Party Recovery (TPR) means the recovery of payments on behalf of a Member
by HHSC or the HMO from an individual or entity with the legal responsibility to
pay for the Covered Services.
 
TP 40 means Type Program 40, which is a Medicaid program eligibility type
assigned to pregnant women under 185% of the federal poverty level (FPL).
 
TP 45 means Type Program 45, which is a Medicaid program eligibility code
assigned to newborns (under 12 months of age) who are born to mothers who are
Medicaid eligible at the time of the child’s birth.
 
Transition Phase includes all activities the HMO is required to perform between
the Contract Effective Date and the Operational Start Date for a Service Area.
 
Turnover Phase includes all activities the HMO is required to perform in order
to close out the Contract and/or transition Contract activities and operations
for a Service Area to HHSC or a subsequent contractor.
 
Turnover Plan means the written plan developed by HMO, approved by HHSC, to be
employed during the Turnover Phase. The Turnover Plan describes HMO’s policies
and procedures that will assure:
 
(1) The least disruption in the delivery of Health Care Services to those
Members who are enrolled with the HMO during the transition to a subsequent
health plan;
 
(2) Cooperation with HHSC and the subsequent health plan in notifying Members of
the transition and of their option to select a new plan, as requested and in the
form required or approved by HHSC; and
 
(3) Cooperation with HHSC and the subsequent health plan in transferring
information to the subsequent health plan, as requested and in the form required
or approved by HHSC.
 
URAC /American Accreditation Health Care Commission means the independent
organization that accredits Utilization Review functions and offers a variety of
other accreditation and certification programs for health care organizations. 
 
Urgent Behavioral Health Situation means a behavioral health condition that
requires attention and assessment within twenty-four (24) hours but which does
not place the Member in immediate danger to himself or herself or others and the
Member is able to cooperate with treatment.
 
Urgent Condition means a health condition including an Urgent Behavioral Health
Situation that is not an emergency but is severe or painful enough to cause a
prudent layperson, possessing the average knowledge of medicine, to believe that
his or her condition requires medical treatment evaluation or treatment within
twenty-four (24) hours by the Member’s PCP or PCP designee to prevent serious
deterioration of the Member’s condition or health.
 
Utilization Review means the system for retrospective, concurrent, or
prospective review of the medical necessity and appropriateness of Health Care
Services provided, being provided, or proposed to be provided to a Member. The
term does not include elective requests for clarification of coverage.
 
Value-added Services means additional services for coverage beyond those
specified in the RFP. Value-added Services must be actual health care services
or benefits rather than gifts, incentives, health assessments or educational
classes. Temporary phones, cell phones, additional transportation benefits, and
extra home health services may be Value-added Services, if approved by HHSC.
Best practice approaches to delivering Covered Services are not considered
Value-added Services.
 
Waste means practices that are not cost-efficient.
 
Article 3. General Terms & Conditions
 


--------------------------------------------------------------------------------



 
Section 3.01 Contract elements.
 
  (a) Contract documentation.
 
The Contract between the Parties will consist of the HHSC Managed Care Contract
document and all attachments and amendments.
 
(b) Order of documents.
 
In the event of any conflict or contradiction between or among the contract
documents, the documents shall control in the following order of precedence:
 
(1) The final executed HHSC Managed Care Contract document, and all amendments
thereto;
 
(2) HHSC Managed Care Contract Attachment A - “HHSC’s Uniform Managed Care
Contract Terms and Conditions,” and all amendments thereto;
 
(3) HHSC Managed Care Contract Attachment B - “Scope of Work/Performance
Measures,” and all attachments and amendments thereto;
 
(4) The HHSC Uniform Managed Care Manual, and all attachments and amendments
thereto;
 
(5) HHSC Managed Care Contract Attachment C-3 - “Agreed Modifications to HMO’s
Proposal;”
 
(6) HHSC Managed Care Contract Attachment C-2, “HMO Supplemental Responses,” and
 
(7) HHSC Managed Care Contract Attachment C-1 - “HMO’s Proposal.”
 
  Section 3.02 Term of the Contract.
 
The term of the Contract will begin on the Effective Date and will conclude on
the Expiration Date. The Parties may renew the Contract for an additional period
or periods, but the Contract Term may not exceed a total of eight (8) years. All
reserved contract extensions beyond the Expiration Date will be subject to good
faith negotiations between the Parties and mutual agreement to the extension(s).
 
Section 3.03 Funding.
 
This Contract is expressly conditioned on the availability of state and federal
appropriated funds. HMO will have no right of action against HHSC in the event
that HHSC is unable to perform its obligations under this Contract as a result
of the suspension, termination, withdrawal, or failure of funding to HHSC or
lack of sufficient funding of HHSC for any activities or functions contained
within the scope of this Contract. If funds become unavailable, the provisions
of Article 12 (“Remedies and Disputes”) will apply. HHSC will use all reasonable
efforts to ensure that such funds are available, and will negotiate in good
faith with HMO to resolve any HMO claims for payment that represent accepted
Services or Deliverables that are pending at the time funds become unavailable.
HHSC shall make best efforts to provide reasonable written advance notice to HMO
upon learning that funding for this Contract may be unavailable.
 
Section 3.04 Delegation of authority.
 
Whenever, by any provision of this Contract, any right, power, or duty is
imposed or conferred on HHSC, the right, power, or duty so imposed or conferred
is possessed and exercised by the Commissioner unless any such right, power, or
duty is specifically delegated to the duly appointed agents or employees of
HHSC. The Commissioner will reduce any such delegation of authority to writing
and provide a copy to HMO on request.
 
Section 3.05 No waiver of sovereign immunity.
 
The Parties expressly agree that no provision of this Contract is in any way
intended to constitute a waiver by HHSC or the State of Texas of any immunities
from suit or from liability that HHSC or the State of Texas may have by
operation of law.
 
Section 3.06 Force majeure.
 
Neither Party will be liable for any failure or delay in performing its
obligations under the Contract if such failure or delay is due to any cause
beyond the reasonable control of such Party, including, but not limited to,
unusually severe weather, strikes, natural disasters, fire, civil disturbance,
epidemic, war, court order, or acts of God. The existence of such causes of
delay or failure will extend the period of performance in the exercise of
reasonable diligence until after the causes of delay or failure have been
removed. Each Party must inform the other in writing with proof of receipt
within five (5) Business Days of the existence of a force majeure event or
otherwise waive this right as a defense. 
 
Section 3.07 Publicity.
 
(a) HMO may use the name of HHSC, the State of Texas, any HHS Agency, and the
name of the HHSC HMO Program in any media release, public announcement, or
public disclosure relating to the Contract or its subject matter only if, at
least seven (7) calendar days prior to distributing the material, the HMO
submits the information to HHSC for review and comment. If HHSC has not
responded within seven (7) calendar days, the HMO may use the submitted
information. HHSC reserves the right to object to and require changes to the
publication if, at HHSC’s sole discretion, it determines that the publication
does not accurately reflect the terms of the Contract or the HMO’s performance
under the Contract. .
 
(b) HMO will provide HHSC with one (1) electronic copy of any information
described in Subsection 3.07(a) prior to public release. HMO will provide
additional copies, including hard copies, at the request of HHSC.
 
(c) The requirements of Subsection 3.07(a) do not apply to:
 
(1) proposals or reports submitted to HHSC, an administrative agency of the
State of Texas, or a governmental


--------------------------------------------------------------------------------


 
agency or unit of another state or the federal government;
 
(2) information concerning the Contract’s terms, subject matter, and estimated
value:
 
(a) in any report to a governmental body to which the HMO is required by law to
report such information, or
 
(b) that the HMO is otherwise required by law to disclose; and
 
(3) Member Materials (the HMO must comply with the Uniform Managed Care Manual’s
provisions regarding the review and approval of Member Materials).
 
Section 3.08 Assignment.
 
(a) Assignment by HMO.
 
HMO shall not assign all or any portion of its rights under or interests in the
Contract or delegate any of its duties without prior written consent of HHSC.
Any written request for assignment or delegation must be accompanied by written
acceptance of the assignment or delegation by the assignee or delegation by the
delegate. Except where otherwise agreed in writing by HHSC, assignment or
delegation will not release HMO from its obligations pursuant to the Contract.
An HHSC-approved Material Subcontract will not be considered to be an assignment
or delegation for purposes of this section.
 
(b) Assignment by HHSC.
 
HMO understands and agrees HHSC may in one or more transactions assign, pledge,
transfer, or hypothecate the Contract. This assignment will only be made to
another State agency or a non-State agency that is contracted to perform agency
support.
 
(c) Assumption.
 
Each party to whom a transfer is made (an "Assignee") must assume all or any
part of HMO’S or HHSC's interests in the Contract, the product, and any
documents executed with respect to the Contract, including, without limitation,
its obligation for all or any portion of the purchase payments, in whole or in
part.
 
  Section 3.09 Cooperation with other vendors and prospective vendors.
 
HHSC may award supplemental contracts for work related to the Contract, or any
portion thereof. HMO will reasonably cooperate with such other vendors, and will
not commit or permit any act that may interfere with the performance of work by
any other vendor.
 
Section 3.10 Renegotiation and reprocurement rights.
 
(a) Renegotiation of Contract terms.
 
Notwithstanding anything in the Contract to the contrary, HHSC may at any time
during the term of the Contract exercise the option to notify HMO that HHSC has
elected to renegotiate certain terms of the Contract. Upon HMO’s receipt of any
notice pursuant to this Section, HMO and HHSC will undertake good faith
negotiations of the subject terms of the Contract, and may execute an amendment
to the Contract in accordance with Article 8.
 
(b) Reprocurement of the services or procurement of additional services.
 
Notwithstanding anything in the Contract to the contrary, whether or not HHSC
has accepted or rejected HMO’s Services and/or Deliverables provided during any
period of the Contract, HHSC may at any time issue requests for proposals or
offers to other potential contractors for performance of any portion of the
Scope of Work covered by the Contract or Scope of Work similar or comparable to
the Scope of Work performed by HMO under the Contract.
 
(c) Termination rights upon reprocurement.
 
If HHSC elects to procure the Services or Deliverables or any portion of the
Services or Deliverables from another vendor in accordance with this Section,
HHSC will have the termination rights set forth in Article 12 (“Remedies and
Disputes”).
 
Section 3.11 RFP errors and omissions.
 
HMO will not take advantage of any errors and/or omissions in the RFP or the
resulting Contract. HMO must promptly notify HHSC of any such errors and/or
omissions that are discovered.
 
Section 3.12 Attorneys’ fees.
 
In the event of any litigation, appeal, or other legal action to enforce any
provision of the Contract, HMO agrees to pay all reasonable expenses of such
action, including attorneys' fees and costs, if HHSC is the prevailing Party.
 
Section 3.13 Preferences under service contracts.
 
HMO is required in performing the Contract to purchase products and materials
produced in the State of Texas when they are available at a price and time
comparable to products and materials produced outside the State.
 
Section 3.14 Time of the essence.
 
In consideration of the need to ensure uninterrupted and continuous HHSC HMO
Program performance, time is of the essence in the performance of the Scope of
Work under the Contract.
 
Section 3.15 Notice
 
(a) Any notice or other legal communication required or permitted to be made or
given by either Party pursuant to the Contract will be in writing and in
English, and will be deemed to have been given:
 
(1) Three (3) Business Days after the date of mailing if sent by registered or
certified U.S. mail, postage prepaid,


--------------------------------------------------------------------------------


 
with return receipt requested;
 
(2) When transmitted if sent by facsimile, provided a confirmation of
transmission is produced by the sending machine; or
 
(3) When delivered if delivered personally or sent by express courier service.
 
(b) The notices described in this Section may not be sent by electronic mail.
 
(c) All notices must be sent to the Project Manager identified in the HHSC
Managed Care Contract document. In addition, legal notices must be sent to the
Legal Contact identified in the HHSC Managed Care Contract document.
 
(d) Routine communications that are administrative in nature will be provided in
a manner agreed to by the Parties.
 
  Article 4. Contract Administration & Management
 
Section 4.01 Qualifications, retention and replacement of HMO employees.
 
HMO agrees to maintain the organizational and administrative capacity and
capabilities to carry out all duties and responsibilities under this Contract.
The personnel HMO assigns to perform the duties and responsibilities under this
Contract will be properly trained and qualified for the functions they are to
perform. Notwithstanding transfer or turnover of personnel, HMO remains
obligated to perform all duties and responsibilities under this Contract without
degradation and in accordance with the terms of this Contract.
 
Section 4.02 HMO’s Key Personnel.
 
  (a) Designation of Key Personnel.
 
HMO must designate key management and technical personnel who will be assigned
to the Contract. For the purposes of this requirement, Key Personnel are those
with management responsibility or principal technical responsibility for the
following functional areas for each HMO Program included within the scope of the
Contract:
 
(1) Member Services;
 
(2) Management Information Systems;
 
(3) Claims Processing,
 
(4) Provider Network Development and Management;
 
(5) Benefit Administration and Utilization and Care Management;
 
(6) Quality Improvement;
 
(7) Behavioral Health Services;
 
(8) Financial Functions;
 
(9) Reporting;
 
(10) Executive Director(s) for applicable HHSC HMO Program(s) as defined
in Section 4.03 (“Executive Director”);
 
(11) Medical Director(s) for applicable HHSC HMO Program(s) as defined in
Section 4.04 (“Medical Director”); and
 
(12) STAR+PLUS Service Coordinators for STAR+PLUS HMOs as defined in Section
4.04.1 (“STAR+PLUS Service Coordinator.”)
 
(b) Support and Replacement of Key Personnel.
 
The HMO must maintain, throughout the Contract Term, the ability to supply its
Key Personnel with the required resources necessary to meet Contract
requirements and comply with applicable law. The HMO must ensure project
continuity by timely replacement of Key Personnel, if necessary, with a
sufficient number of persons having the requisite skills, experience and other
qualifications. Regardless of specific personnel changes, the HMO must maintain
the overall level of expertise, experience, and skill reflected in the Key HMO
Personnel job descriptions and qualifications included in the HMO’s proposal.
 
(c) Notification of replacement of Key Personnel.
 
HMO must notify HHSC within fifteen (15) Business Days of any change in Key
Personnel. Hiring or replacement of Key Personnel must conform to all Contract
requirements. If HHSC determines that a satisfactory working relationship cannot
be established between certain Key Personnel and HHSC, it will notify the HMO in
writing. Upon receipt of HHSC’s notice, HHSC and HMO will attempt to resolve
HHSC’s concerns on a mutually agreeable basis.
 
  Section 4.03 Executive Director.
 
(a) The HMO must employ a qualified individual to serve as the Executive
Director for its HHSC HMO Program(s). Such Executive Director must be employed
full-time by the HMO, be primarily dedicated to HHSC HMO Program(s), and must
hold a Senior Executive or Management position in the HMO’s organization, except
that the HMO may propose an alternate structure for the Executive Director
position, subject to HHSC’s prior review and written approval.
 
(b) The Executive Director must be authorized and empowered to represent the HMO
regarding all matters pertaining to the Contract prior to such representation.
The Executive Director must act as liaison between the HMO and the HHSC and must
have responsibilities that include, but are not limited to, the following:
 


--------------------------------------------------------------------------------


 
(1) ensuring the HMO’s compliance with the terms of the Contract, including
securing and coordinating resources necessary for such compliance;
 
(2) receiving and responding to all inquiries and requests made by HHSC related
to the Contract, in the time frames and formats specified by HHSC. Where
practicable, HHSC must consult with the HMO to establish time frames and formats
reasonably acceptable to the Parties;
 
(3) attending and participating in regular HHSC HMO Executive Director meetings
or conference calls;
 
(4) attending and participating in regular HHSC Regional Advisory Committees
(RACs) for managed care (the Executive Director may designate key personnel to
attend a RAC if the Executive Director is unable to attend);
 
(5) making best efforts to promptly resolve any issues identified either by the
HMO or HHSC that may arise and are related to the Contract;
 
(6) meeting with HHSC representative(s) on a periodic or as needed basis to
review the HMO’s performance and resolve issues, and
 
(7) meeting with HHSC at the time and place requested by HHSC, if HHSC
determines that the HMO is not in compliance with the requirements of the
Contract.
 
Section 4.04 Medical Director.
 
(a) The HMO must have a qualified individual to serve as the Medical Director
for its HHSC HMO Program(s). The Medical Director must be currently licensed in
Texas under the Texas Medical Board as an M.D. or D.O. with no restrictions or
other licensure limitations. The Medical Director must comply with the
requirements of 28 T.A.C. §11.1606 and all applicable federal and state statutes
and regulations.
 
(b) The Medical Director, or his or her physician designee meeting the same
Contract qualifications that apply to the Medical Director, must be available by
telephone 24 hours a day, seven days a week, for Utilization Review decisions.
The Medical Director, and his/her designee, must either possess expertise with
Behavioral Health Services, or ready access to such expertise to ensure timely
and appropriate medical decisions for Members, including after regular business
hours.
 
(c) The Medical Director, or his or her physician designee meeting the same
Contract qualifications that apply to the Medical Director, must be authorized
and empowered to represent the HMO regarding clinical issues, Utilization Review
and quality of care inquiries. The Medical Director, or his or her physician
designee, must exercise independent medical judgment in all decisions relating
to medical necessity. The HMO must ensure that its decisions relating to medical
necessity are not adversely influenced by fiscal management decisions. HHSC may
conduct reviews of decisions relating to medical necessity upon reasonable
notice.
 
  Section 4.04.1 STAR+PLUS Service Coordinator
 
(a) STAR+PLUS HMOs must employ as Service Coordinators persons experienced in
meeting the needs of people with disabilities, old and young, and vulnerable
populations who have Chronic or Complex Conditions. A Service Coordinator must
have an undergraduate and/or graduate degree in social work or a related field,
or be a Registered Nurse, Licensed Vocational Nurse, Advanced Nurse
Practitioner, or a Physician Assistant.
 
(b) The STAR+PLUS HMO must monitor the Service Coordinator’s workload and
performance to ensure that he or she is able to perform all necessary Service
Coordination functions for the STAR+PLUS Members in a timely manner.
 
(c) The Service Coordinator must be responsible for working with the Member or
his or her representative, the PCP and other Providers to develop a seamless
package of care in which primary, Acute Care, and long-term care service needs
are met through a single, understandable, rational plan. Each Member’s Service
Plan must also be well coordinated with the Member’s family and community
support systems, including Independent Living Centers, Area Agencies on Aging
and Mental Retardation Authorities. The Service Plan should be agreed to and
signed by the Member or the Member’s representative to indicate agreement with
the plan. The plan should promote consumer direction and self-determination and
may include information for services outside the scope of Covered Services such
as how to access affordable, integrated housing. For dual eligible Members, the
STAR+PLUS HMO is responsible for meeting the Member’s Community Long- term Care
Service needs.
 
(d) The STAR+PLUS HMO must empower its Service Coordinators to authorize the
provision and delivery of Covered Services, including Community Long-term Care
Covered Services.
 
  Section 4.05 Responsibility for HMO personnel and Subcontractors.
 
(a) HMO’s employees and Subcontractors will not in any sense be considered
employees of HHSC or the State of Texas, but will be considered for all purposes
as the HMO’s employees or its Subcontractor’s employees, as applicable.
 
(b) Except as expressly provided in this Contract, neither HMO nor any of HMO’s
employees or Subcontractors may act in any sense as agents or representatives of
HHSC or the State of Texas.
 
(c) HMO agrees that anyone employed by HMO to fulfill the terms of the Contract
is an employee of HMO and remains under HMO’s sole direction and control. HMO
assumes sole and full responsibility for its acts and the acts of its employees
and Subcontractors.
 
(d) HMO agrees that any claim on behalf of any person arising out of employment
or alleged employment by the HMO (including, but not limited to, claims of
discrimination against HMO, its officers, or its agents) is the sole
responsibility of HMO and not the responsibility of HHSC. HMO will indemnify and
hold harmless the State from any and all claims asserted against the State
arising out of such employment or alleged employment by the HMO. HMO understands
that any person
 


--------------------------------------------------------------------------------


 
who alleges a claim arising out of employment or alleged employment by HMO will
not be entitled to any compensation, rights, or benefits from HHSC (including,
but not limited to, tenure rights, medical and hospital care, sick and
annual/vacation leave, severance pay, or retirement benefits).
 
(e) HMO agrees to be responsible for the following in respect to its employees:
 
(1) Damages incurred by HMO’s employees within the scope of their duties under
the Contract; and
 
(2) Determination of the hours to be worked and the duties to be performed by
HMO’s employees.
 
(f) HMO agrees and will inform its employees and Subcontractor(s) that there is
no right of subrogation, contribution, or indemnification against HHSC for any
duty owed to them by HMO pursuant to this Contract or any judgment rendered
against the HMO. HHSC’s liability to the HMO’s employees, agents and
Subcontractors, if any, will be governed by the Texas Tort Claims Act, as
amended or modified (TEX. CIV. PRACT. & REM. CODE§101.001et seq.).
 
(g) HMO understands that HHSC does not assume liability for the actions of, or
judgments rendered against, the HMO, its employees, agents or Subcontractors.
HMO agrees that it has no right to indemnification or contribution from HHSC for
any such judgments rendered against HMO or its Subcontractors.
 
Section 4.06 Cooperation with HHSC and state administrative agencies.
 
  (a) Cooperation with Other MCOs.
 
HMO agrees to reasonably cooperate with and work with the other MCOs in the HHSC
HMO Programs, Subcontractors, and third-party representatives as requested by
HHSC. To the extent permitted by HHSC’s financial and personnel resources, HHSC
agrees to reasonably cooperate with HMO and to use its best efforts to ensure
that other HHSC contractors reasonably cooperate with the HMO.
 
(b) Cooperation with state and federal administrative agencies.
 
HMO must ensure that HMO personnel will cooperate with HHSC or other state or
federal administrative agency personnel at no charge to HHSC for purposes
relating to the administration of HHSC programs including, but not limited to
the following purposes:
 
(1) The investigation and prosecution of fraud, abuse, and waste in the HHSC
programs;
 
(2) Audit, inspection, or other investigative purposes; and
 
(3) Testimony in judicial or quasi-judicial proceedings relating to the Services
and/or Deliverables under this Contract or other delivery of information to HHSC
or other agencies’ investigators or legal staff.
 
Section 4.07 Conduct of HMO personnel.
 
(a) While performing the Scope of Work, HMO’s personnel and Subcontractors must:
 
(1) Comply with applicable State rules and regulations and HHSC’s requests
regarding personal and professional conduct generally applicable to the service
locations; and
 
(2) Otherwise conduct themselves in a businesslike and professional manner.
 
(b) If HHSC determines in good faith that a particular employee or Subcontractor
is not conducting himself or herself in accordance with this Contract, HHSC may
provide HMO with notice and documentation concerning such conduct. Upon receipt
of such notice, HMO must promptly investigate the matter and take appropriate
action that may include:
 
(1) Removing the employee from the project;
 
(2) Providing HHSC with written notice of such removal; and
 
(3) Replacing the employee with a similarly qualified individual acceptable to
HHSC.
 
(c) Nothing in the Contract will prevent HMO, at the request of HHSC, from
replacing any personnel who are not adequately performing their assigned
responsibilities or who, in the reasonable opinion of HHSC’s Project Manager,
after consultation with HMO, are unable to work effectively with the members of
the HHSC’s staff. In such event, HMO will provide replacement personnel with
equal or greater skills and qualifications as soon as reasonably practicable.
Replacement of Key Personnel will be subject to HHSC review. The Parties will
work together in the event of any such replacement so as not to disrupt the
overall project schedule.
 
(d) HMO agrees that anyone employed by HMO to fulfill the terms of the Contract
remains under HMO’s sole direction and control.
 
(e) HMO shall have policies regarding disciplinary action for all employees who
have failed to comply with federal and/or state laws and the HMO’s standards of
conduct, policies and procedures, and Contract requirements. HMO shall have
policies regarding disciplinary action for all employees who have engaged in
illegal or unethical conduct.
 
Section 4.08 Subcontractors.
 
(a) HMO remains fully responsible for the obligations, services, and functions
performed by its Subcontractors to the same extent as if such obligations,
services, and functions were performed by HMO’s employees, and for purposes of
this Contract such work will be deemed work performed by HMO. HHSC reserves the
right to require the replacement of any Subcontractor found by HHSC to be
unacceptable and unable to meet the requirements of the Contract, and to object
to the selection of a Subcontractor.
 


--------------------------------------------------------------------------------



 
(b) HMO must:
 
(1) actively monitor the quality of care and services, as well as the quality of
reporting data, provided under a Subcontract;
 
(2) notify HHSC in writing at least 60 days prior to reprocurement of services
provided by any Material Subcontractor;
 
(3) notify HHSC in writing within three (3) Business Days after making a
decision to terminate a Subcontract with a Material Subcontractor or upon
receiving notification from the Material Subcontractor of its intent to
terminate such Subcontract;
 
(4) notify HHSC in writing within one (1) Business Day of making a decision to
enter into a Subcontract with a new Material Subcontractor, or a new Subcontract
for newly procured services of an existing Material Subcontractor; and
 
(5) provide HHSC with a copy of TDI filings of delegation agreements.
 
(c) During the Contract Period, Readiness Reviews by HHSC or its designated
agent may occur if:
 
(1) a new Material Subcontractor is employed by HMO;
 
(2) an existing Material Subcontractor provides services in a new Service Area;
 
(3) an existing Material Subcontractor provides services for a new HMO Program;
 
(4) an existing Material Subcontractor changes locations or changes its MIS and
or operational functions;
 
(5) an existing Material Subcontractor changes one or more of its MIS
subsystems, claims processing or operational functions; or
 
(6) a Readiness Review is requested by HHSC.
 
The HMO must submit information required by HHSC for each proposed Material
Subcontractor as indicated in Attachment B-1, Section 7.
 
(d) HMO must not disclose Confidential Information of HHSC or the State of Texas
to a Subcontractor unless and until such Subcontractor has agreed in writing to
protect the confidentiality of such Confidential Information in the manner
required of HMO under this Contract.
 
(e)HMO must identify any Subcontractor that is a subsidiary or entity formed
after the Effective Date of the Contract, whether or not an Affiliate of HMO,
substantiate the proposed Subcontractor’s ability to perform the subcontracted
Services, and certify to HHSC that no loss of service will occur as a result of
the performance of such Subcontractor. The HMO will assume responsibility for
all contractual responsibilities whether or not the HMO performs them. Further,
HHSC considers the HMO to be the sole point of contact with regard to
contractual matters, including payment of any and all charges resulting from the
Contract.
 
(f) Except as provided herein, all Subcontracts must be in writing and must
provide HHSC the right to examine the Subcontract and all Subcontractor records
relating to the Contract and the Subcontract. This requirement does not apply to
agreements with utility or mail service providers.
 
(g) A Subcontract whereby HMO receives rebates, recoupments, discounts,
payments, or other consideration from a Subcontractor (including without
limitation Affiliates) pursuant to or related to the execution of this Contract
must be in writing and must provide HHSC the right to examine the Subcontract
and all records relating to such consideration.
 
(h) All Subcontracts described in subsections (f) and (g) must show the dollar
amount, the percentage of money, or the value of any consideration that HMO pays
to or receives from the Subcontractor.
 
(i) HMO must submit a copy of each Material Subcontract executed prior to the
Effective Date of the Contract to HHSC no later than thirty (30) days after the
Effective Date of the Contract. For Material Subcontracts executed after the
Effective Date of the Contract, HMO must submit a copy to HHSC no later than
five (5) Business Days after execution.
 
(j) Network Provider Contracts must include the mandatory provisions included in
the HHSC Uniform Managed Care Manual.
 
(k) HHSC reserves the right to reject any Subcontract or require changes to any
provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring compliance with this Contract.
 
Section 4.09 HHSC’s ability to contract with Subcontractors.
 
The HMO may not limit or restrict, through a covenant not to compete, employment
contract or other contractual arrangement, HHSC’s ability to contract with
Subcontractors or former employees of the HMO.
 
Section 4.10 HMO Agreements with Third Parties
 
(a) If the HMO intends to report compensation paid to a third party (including
without limitation an Affiliate) as an Allowable Expense under this Contract,
and the compensation paid to the third party exceeds $100,000, or is reasonably
anticipated to exceed $100,000, in a State Fiscal Year, then the HMO’s agreement
with the third party must be in writing. The agreement must provide HHSC the
right to examine the agreement and all records relating to the agreement.
 
 
(b) All agreements whereby HMO receives rebates, recoupments, discounts,
payments, or other consideration from a
 


--------------------------------------------------------------------------------



 
third party (including without limitation Affiliates) pursuant to or related to
the execution of this Contract, must be in writing and must provide HHSC the
right to examine the agreement and all records relating to such consideration. .
 
(c) All agreements described in subsections (a) and (b) must show the dollar
amount, the percentage of money, or the value of any consideration that HMO pays
to or receives from the third party.
 
(d) HMO must submit a copy of each third party agreement described in
subsections (a) and (b) to HHSC. If the third party agreement is entered into
prior to the Effective Date of the Contract, HMO must submit a copy no later
than thirty (30) days after the Effective Date of the Contract. If the third
party agreement is executed after the Effective Date of the Contract, HMO must
submit a copy no later than five (5) Business Days after execution. (e) For
third party agreements valued under $100,000 per State Fiscal Year that are
reported as Allowable Expenses, the HMO must maintain financial records and data
sufficient to verify the accuracy of such expenses in accordance with the
requirements of Article 9.
 
(f) HHSC reserves the right to reject any third party agreement or require
changes to any provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring compliance with this Contract.
 
(g) This section shall not apply to Provider Contracts, or agreements with
utility or mail service providers.
 
Article 5. Member Eligibility & Enrollment
 
Section 5.01 Eligibility Determination
 
The State or its designee will make eligibility determinations for each of the
HHSC HMO Programs.
 
Section 5.02 Member Enrollment & Disenrollment.
 
(a) The HHSC Administrative Services Contractor will enroll and disenroll
eligible individuals in the HMO Program. To enroll in an HMO, the Member’s
permanent residence must be located within the HMO’s Service Area. The HMO is
not allowed to induce or accept disenrollment from a Member. The HMO must refer
the Member to the HHSC Administrative Services Contractor.
 
 
(b) HHSC makes no guarantees or representations to the HMO regarding the number
of eligible Members who will ultimately be enrolled into the HMO or the length
of time any such enrolling Members remain enrolled with the HMO beyond the
minimum mandatory enrollment periods established for each HHSC HMO Program.
 
(c) The HHSC Administrative Services Contractor will electronically transmit to
the HMO new Member information and change information applicable to active
Members.
 
(d) As described in the following Sections, depending on the HMO Program,
special conditions may also apply to enrollment and span of coverage for the
HMO.
 
(e) HMO has a limited right to request a Member be disenrolled from HMO without
the Member’s consent. HHSC must approve any HMO request for disenrollment of a
Member for cause. HHSC may permit disenrollment of a Member under the following
circumstances:
 
(1) Member misuses or loans Member’s HMO membership card to another person to
obtain services.
 
(2) Member is disruptive, unruly, threatening or uncooperative to the extent
that Member’s membership seriously impairs HMO’s or Provider’s ability to
provide services to Member or to obtain new Members, and Member’s behavior is
not caused by a physical or behavioral health condition.
 
(3) Member steadfastly refuses to comply with managed care restrictions (e.g.,
repeatedly using emergency room in combination with refusing to allow HMO to
treat the underlying medical condition).
 
(4) HMO must take reasonable measures to correct Member behavior prior to
requesting disenrollment. Reasonable measures may include providing education
and counseling regarding the offensive acts or behaviors.
 
(5) For STAR+PLUS HMOs, under limited conditions, the HMO may request
disenrollment of members who are totally dependent on a ventilator or who have
been diagnosed with End Stage Renal Disease.
 
(f) HHSC must notify the Member of HHSC’s decision to disenroll the Member if
all reasonable measures have failed to remedy the problem.
(g) If the Member disagrees with the decision to disenroll the Member from HMO,
HHSC must notify the Member of the availability of the Complaint procedure and,
for Medicaid Members, HHSC’s Fair Hearing process.
 
(h) HMO cannot request a disenrollment based on adverse change in the member’s
health status or utilization of services that are Medically Necessary for
treatment of a member’s condition.
 
(i) Upon implementation of the Comprehensive Healthcare Program for Foster Care,
STAR and CHIP Members taken into conservatorship by the Department of Family and
Protective Services (DFPS) will be disenrolled effective the date of
conservatorship. 
 
Section 5.03 STAR enrollment for pregnant women and infants.
 
(a) The HHSC Administrative Services Contractor will retroactively enroll some
pregnant Members in a Medicaid HMO based on their date of eligibility.
 
(b) The HHSC Administrative Services Contractor will enroll newborns born to
Medicaid eligible mothers who are enrolled in a STAR HMO in the same HMO for 90
days following the date of birth, unless the mother requests a plan change


--------------------------------------------------------------------------------



as a special exception. The Administrative Service Contractor will consider such
requests on a case-by-case basis. The HHSC Administrative Services Contractor
will retroactively, to date of birth, enroll newborns in the applicable STAR
HMO.
 
Section 5.04 CHIP eligibility and enrollment.
 
  (a) Continuous coverage.
 
Except as provided in 1 T.A.C. §370.307, a child who is CHIP-eligible will have
six (6) months of continuous coverage. Children enrolling in CHIP for the first
time, or returning to CHIP after disenrollment, will be subject to a waiting
period before coverage actually begins, except as provided in 1 T.A.C. §370.46.
The waiting period for a child is determined by the date on which he/she is
found eligible for CHIP, and extends for a duration of three months. If the
child is found eligible for CHIP on or before the 15th day of a month, then the
waiting period begins on the first day of that same month. If the child is found
eligible on or after the 16th day of a month, then the waiting period begins on
the first day of the next month.
 
(b) Pregnant Members and Infants.
 
(1) The HHSC Administrative Contractor will refer pregnant CHIP Members, with
the exception of Legal Permanent Residents and other legally qualified aliens
barred from Medicaid due to federal eligibility restrictions, to Medicaid for
eligibility determinations. Those CHIP Members who are determined to be Medicaid
Eligible will be disenrolled from HMO’s CHIP plan. Medicaid coverage will be
coordinated to begin after CHIP eligibility ends to avoid gaps in health care
coverage.
 
(2) In the event the HMO remains unaware of a Member’s pregnancy until delivery,
the delivery will be covered by CHIP. Babies are automatically enrolled in the
mother’s CHIP health plan at birth with CHIP eligibility and re-enrollment
following the timeframe as that of the mother. The HHSC Administrative Services
Contractor will then set the Member’s eligibility expiration date at the later
of (1) the end of the second month following the month of the baby’s birth or
(2) the Member’s original eligibility expiration date.
 
Section 5.04.1 CHIP Perinatal eligibility, enrollment, and disenrollment 
 
(a) The HHSC Administrative Contractor will electronically transmit to the HMO
new CHIP Perinate Member information based on the appropriate CHIP Perinate or
CHIP Perinate Newborn Rate Cell. There is no waiting period for CHIP Perinatal
Program Members.
 
(b) CHIP Perinate Newborns are eligible for 12 months continuous enrollment,
beginning with the month of enrollment as a CHIP Perinate (month of enrollment
plus 11 months). A CHIP Perinate Newborn will maintain coverage in his or her
CHIP Perinatal health plan.
 
(c) If only one CHIP Perinatal HMO operates in a Service Area, HHSC will
automatically enroll a prospective member in that CHIP Perinatal HMO. If
multiple CHIP Perinatal HMOs offer coverage in the Service Area, HHSC will send
an enrollment packet to the prospective Member’s household. If the household of
a prospective member does not make a selection within 15 calendar days, the HHSC
Administrative Services Contractor will notify the household that the
prospective member has been assigned to a CHIP Perinatal HMO (“Default
Enrollment”). When this occurs the household has 30 calendar days to select
another CHIP Perinatal HMO for the Member.
 
(d) HHSC’s Administrative Services Contractor will assign prospective members to
CHIP Perinatal HMOs in a Service Area in a rotational basis. Should HHSC
implement one or more administrative rules governing the Default Enrollment
processes, such administrative rules will take precedence over the Default
Enrollment process set forth herein.
 
(e) When a member of a household enrolls in the CHIP Perinatal Program, all
traditional CHIP members in the household will be disenrolled from their current
health plans and prospectively enrolled in the CHIP Perinatal Program Member’s
health plan. All members of the household must remain in the same health plan
through the end of the CHIP Perinatal Program Member’s enrollment period.
(f) In the 10th month of the CHIP Perinate Newborn’s coverage, the family will
receive a CHIP renewal form. The family must complete and submit the renewal
form, which will be pre-populated to include the CHIP Perinate Newborn’s and the
CHIP Program Members’ information. Once the child’s CHIP Perinatal Program
coverage expires, the child will be added to his or her siblings’ existing CHIP
program case.
 
Section 5.05 Span of Coverage
 
  (a) Medicaid HMOs.
 
(1) HHSC will conduct continuous open enrollment for Medicaid Eligibles and the
HMO must accept all persons who choose to enroll as Members in the HMO or who
are assigned as Members in the HMO by HHSC, without regard to the Member’s
health status or any other factor. Persons in a hospital on the enrollment date
will not be enrolled until they are discharged from the hospital.
 
(2) Members who are disenrolled because they are temporarily ineligible for
Medicaid will be automatically re-enrolled into the same health plan, if
available. Temporary loss of eligibility is defined as a period of six months or
less. 
 
(3) A Member cannot change from one Medicaid MCO to another Medicaid MCO during
an inpatient hospital stay. The MCO responsible for the hospital charges at the
start of an Inpatient Stay remains responsible for hospital charges until the
time of discharge, or until such time that there is a loss of Medicaid
eligibility. Medicaid MCOs are responsible for professional charges during every
month for which the MCO receives a full capitation for a Member.
 
(b) CHIP HMOs.


--------------------------------------------------------------------------------



If a CHIP Member’s Effective Date of Coverage occurs while the CHIP Member is
confined in a hospital, HMO is responsible for the CHIP Member’s costs of
Covered Services beginning on the Effective Date of Coverage. If a CHIP Member
is disenrolled while the CHIP Member is confined in a hospital, HMO’s
responsibility for the CHIP Member’s costs of Covered Services terminates on the
Date of Disenrollment.
 
(c) CHIP Perinatal HMOs.
 
If a CHIP Perinate’s Effective Date of Coverage occurs while the CHIP Perinate
is confined in a Hospital, HMO is responsible for the CHIP Perinate’s costs of
Covered Services beginning on the Effective Date of Coverage. If a CHIP Perinate
is disenrolled while the CHIP Perinate is confined in a Hospital, the HMO’s
responsibility for the CHIP Perinate’s costs of Covered Services terminates on
the Date of Disenrollment.
 
Section 5.06 Verification of Member Eligibility.
 
Medicaid MCOs are prohibited from entering into an agreement to share
information regarding their Members with an external vendor that provides
verification of Medicaid recipients’ eligibility to Medicaid providers. All such
external vendors must contract with the State and obtain eligibility information
from the State.
 
Section 5.07 Special Temporary STAR Default Process
 
(a) STAR HMOs that did not contract with HHSC prior to the Effective Date of the
Contract to provide Medicaid Health Care Services will be assigned a limited
number of Medicaid-eligibles, who have not actively made a STAR HMO choice, for
a finite period. The number will vary by Service Area as set forth below. To the
extent possible, the special default assignment will be based on each eligible’s
prior history with a PCP and geographic proximity to a PCP.
 
(b) For the Bexar, Dallas, El Paso, Harris, Tarrant, and Travis Service Areas,
the special default process will begin with the Operational Start Date and
conclude when the HMO has achieved an enrollment of 15,000 mandatory STAR
members, or at the end of six months, whichever comes first.
 
(c) For the Lubbock Service Area, the special default process will begin with
the Operational Start Date and conclude when the HMO has achieved an enrollment
of 5,000 mandatory STAR members, or at the end of six months, whichever comes
first.
 
(d) Special default periods may be extended for one or more Service Areas if
consistent with HHSC administrative rules.
 
(e) This Section does not apply to the Nueces Service Area.
 
Section 5.08 Special Temporary STAR+PLUS Default Process
 
(a) STAR+PLUS HMOs that did not contract with HHSC to provide STAR+PLUS services
in Harris County prior to the Effective Date of the Contract will be assigned a
limited number of STAR+PLUS Medicaid-eligibles in Harris County, who have not
actively made a STAR+PLUS HMO choice, for a finite period. To the extent
possible, the special default assignment will be based on each eligible's prior
history with a PCP and geographic proximity to a PCP.
 
(b) For the Harris Service Area, the special default process will begin on the
Operational Start Date. All defaults for Harris County will be awarded to the
new HMO during the special default process. The special default process will
conclude at the end of the first 6-month period following the Operational Start
Date, or when the HMO has achieved a total enrollment of 8,000 STAR+PLUS Members
for the entire Harris Service Area (includes Harris and Harris Contiguous
counties), whichever comes first.
 
(c) The special default process will apply to Harris County only. The Harris
Contiguous counties will follow the standard default process.
 
(d) This Section does not apply to the Bexar, Nueces or Travis Service Areas for
STAR+PLUS.
 
  Article 6. Service Levels & Performance Measurement
 
Section 6.01 Performance measurement.
 
Satisfactory performance of this Contract will be measured by:
 
(a) Adherence to this Contract, including all representations and warranties;
 
(b) Delivery of the Services and Deliverables described in Attachment B;
 
(c) Results of audits performed by HHSC or its representatives in accordance
with Article 9 (“Audit and Financial Compliance”);
 
(d) Timeliness, completeness, and accuracy of required reports; and
 
(e) Achievement of performance measures developed by HMO and HHSC and as
modified from time to time by written agreement during the term of this
Contract.
 
  Article 7. Governing Law & Regulations
 
Section 7.01 Governing law and venue.


--------------------------------------------------------------------------------



This Contract is governed by the laws of the State of Texas and interpreted in
accordance with Texas law. Provided HMO first complies with the procedures set
forth in Section 12.13 (“Dispute Resolution,”) proper venue for claims arising
from this Contract will be in the State District Court of Travis County, Texas.
Section 7.02 HMO responsibility for compliance with laws and regulations.
 
(a) HMO must comply, to the satisfaction of HHSC, with all provisions set forth
in this Contract, all applicable provisions of state and federal laws, rules,
regulations, federal waivers, policies and guidelines, and any court-ordered
consent decrees, settlement agreements, or other court orders that govern the
performance of the Scope of Work including, but not limited to:
 
(1) Titles XIX and XXI of the Social Security Act;
 
(2) Chapters 62 and 63, Texas Health and Safety Code;
 
(3) Chapters 531 and 533, Texas Government Code;
 
(4) 42 C.F.R. Parts 417 and 457, as applicable;
 
(5) 45 C.F.R. Parts 74 and 92;
 
(6) 48 C.F.R. Part 31, or OMB Circular A-122, based on whether the entity is
for-profit or nonprofit;
 
(7) 1 T.A.C. Part 15, Chapters 361, 370, 391, and 392; and
 
(8) all State and Federal tax laws, State and Federal employment laws, State and
Federal regulatory requirements, and licensing provisions.
 
(b) The Parties acknowledge that the federal and/or state laws, rules,
regulations, policies, or guidelines, and court-ordered consent decrees,
settlement agreements, or other court orders that affect the performance of the
Scope of Work may change from time to time or be added, judicially interpreted,
or amended by competent authority. HMO acknowledges that the HMO Programs will
be subject to continuous change during the term of the Contract and, except as
provided in Section 8.02, HMO has provided for or will provide for adequate
resources, at no additional charge to HHSC, to reasonably accommodate such
changes. The Parties further acknowledge that HMO was selected, in part, because
of its expertise, experience, and knowledge concerning applicable Federal and/or
state laws, regulations, policies, or guidelines that affect the performance of
the Scope of Work. In keeping with HHSC’s reliance on this knowledge and
expertise, HMO is responsible for identifying the impact of changes in
applicable Federal or state legislative enactments and regulations that affect
the performance of the Scope of Work or the State’s use of the Services and
Deliverables. HMO must timely notify HHSC of such changes and must work with
HHSC to identify the impact of such changes on how the State uses the Services
and Deliverables.
 
(c) HHSC will notify HMO of any changes in applicable law, regulation, policy,
or guidelines that HHSC becomes aware of in the ordinary course of its business.
 
(d) HMO is responsible for any fines, penalties, or disallowances imposed on the
State or HMO arising from any noncompliance with the laws and regulations
relating to the delivery of the Services or Deliverables by the HMO, its
Subcontractors or agents.
 
(e) HMO is responsible for ensuring each of its employees, agents or
Subcontractors who provide Services under the Contract are properly licensed,
certified, and/or have proper permits to perform any activity related to the
Services.
 
(f) HMO warrants that the Services and Deliverables will comply with all
applicable Federal, State, and County laws, regulations, codes, ordinances,
guidelines, and policies. HMO will indemnify HHSC from and against any losses,
liability, claims, damages, penalties, costs, fees, or expenses arising from or
in connection with HMO’s failure to comply with or violation of any such law,
regulation, code, ordinance, or policy.
 
Section 7.03 TDI licensure/ANHC certification and solvency.
 
  (a) Licensure
 
HMO must be either licensed by the TDI as an HMO or a certified ANHC in all
counties for the Service Areas included within the scope of the Contract.
 
(b) Solvency
 
HMO must maintain compliance with the Texas Insurance Code and rules promulgated
and administered by the TDI requiring a fiscally sound operation. HMO must have
a plan and take appropriate measures to ensure adequate provision against the
risk of insolvency as required by TDI. Such provision must be adequate to
provide for the following in the event of insolvency:
 
(1) continuation of benefits, until the time of discharge, to Members who are
confined on the date of insolvency in a Hospital or other inpatient facility;
 
(2) payment to unaffiliated health care providers and affiliated health care
providers whose agreements do not contain member “hold harmless” clauses
acceptable to TDI, and
 
(3) continuation of benefits for the duration of the Contract period for which
HHSC has paid a Capitation Payment.
 
Provision against the risk of insolvency must be made by establishing adequate
reserves, insurance or other guarantees in


--------------------------------------------------------------------------------



full compliance with all financial requirements of TDI.
 
Section 7.04 Immigration Reform and Control Act of 1986.
 
HMO shall comply with the requirements of the Immigration Reform and Control Act
of 1986 and the Immigration Act of 1990 (8 U.S.C. §1101, et seq.) regarding
employment verification and retention of verification forms for any
individual(s) hired on or after November 6, 1986, who will perform any labor or
services under this Contract.
 
Section 7.05 Compliance with state and federal anti-discrimination laws.
 
HMO shall comply with Title VI of the Civil Rights Act of 1964, Executive Order
11246 (Public Law 88-352), Section 504 of the Rehabilitation Act of 1973 (Public
Law 93-112), the Americans with Disabilities Act of 1990 (Public Law 101-336),
and all amendments to each, and all requirements imposed by the regulations
issued pursuant to these Acts. In addition, HMO shall comply with Title 40,
Chapter 73 of the Texas Administrative Code, “Civil Rights,” to the extent
applicable to this Contract. These provide in part that no persons in the United
States must, on the grounds of race, color, national origin, sex, age,
disability, political beliefs, or religion, be excluded from participation in,
or denied, any aid, care, service or other benefits provided by Federal or State
funding, or otherwise be subjected to any discrimination.
 
Section 7.06 Environmental protection laws.
 
HMO shall comply with the applicable provisions of federal environmental
protection laws as described in this Section:
 
  (a) Pro-Children Act of 1994.
 
HMO shall comply with the Pro-Children Act of 1994 (20 U.S.C. §6081 et seq.), as
applicable, regarding the provision of a smoke-free workplace and promoting the
non-use of all tobacco products.
 
(b) National Environmental Policy Act of 1969.
 
HMO shall comply with any applicable provisions relating to the institution of
environmental quality control measures contained in the National Environmental
Policy Act of 1969 (42 U.S.C. §4321 et seq.) and Executive Order 11514
(“Protection and Enhancement of Environmental Quality”).
 
(c) Clean Air Act and Water Pollution Control Act regulations.
 
HMO shall comply with any applicable provisions relating to required
notification of facilities violating the requirements of Executive Order 11738
(“Providing for Administration of the Clean Air Act and the Federal Water
Pollution Control Act with Respect to Federal Contracts, Grants, or Loans”).
 
(d) State Clean Air Implementation Plan.
 
HMO shall comply with any applicable provisions requiring conformity of federal
actions to State (Clean Air) Implementation Plans under §176(c) of the Clean Air
Act of 1955, as amended (42 U.S.C. §740 et seq.).
 
(e) Safe Drinking Water Act of 1974.
 
HMO shall comply with applicable provisions relating to the protection of
underground sources of drinking water under the Safe Drinking Water Act of 1974,
as amended (21 U.S.C. § 349; 42 U.S.C. §§ 300f to 300j-9).
 
  Section 7.07 HIPAA.
 
HMO shall comply with applicable provisions of HIPAA. This includes, but is not
limited to, the requirement that the HMO’s MIS system comply with applicable
certificate of coverage and data specification and reporting requirements
promulgated pursuant to HIPAA. HMO must comply with HIPAA EDI requirements.
 
  Article 8. Amendments & Modifications
 
  Section 8.01 Mutual agreement.
 
This Contract may be amended at any time by mutual agreement of the Parties. The
amendment must be in writing and signed by individuals with authority to bind
the Parties.
 
Section 8.02 Changes in law or contract.
 
If Federal or State laws, rules, regulations, policies or guidelines are
adopted, promulgated, judicially interpreted or changed, or if contracts are
entered or changed, the effect of which is to alter the ability of either Party
to fulfill its obligations under this Contract, the Parties will promptly
negotiate in good faith appropriate modifications or alterations to the Contract
and any schedule(s) or attachment(s) made a part of this Contract. Such
modifications or alterations must be in writing and signed by individuals with
authority to bind the parties, equitably adjust the terms and conditions of this
Contract, and must be limited to those provisions of this Contract affected by
the change.
 
Section 8.03 Modifications as a remedy.
This Contract may be modified under the terms of Article 12 ( “Remedies and
Disputes”).
 
Section 8.04 Modifications upon renewal or extension of Contract.
 
(a) If HHSC seeks modifications to the Contract as a condition of any Contract
extension, HHSC’s notice to HMO will specify those modifications to the Scope of
Work, the Contract pricing terms, or other Contract terms and conditions.
 
(b) HMO must respond to HHSC’s proposed modification within the timeframe
specified by HHSC, generally within thirty (30) days of receipt. Upon receipt of
HMO’s response to the proposed modifications, HHSC may enter into negotiations
with HMO to arrive at mutually agreeable Contract amendments. In the event that
HHSC determines that the Parties will be unable to reach agreement on mutually
satisfactory contract modifications, then HHSC will provide written
 


--------------------------------------------------------------------------------



notice to HMO of its intent not to extend the Contract beyond the Contract Term
then in effect.
 
Section 8.05 Modification of HHSC Uniform Managed Care Manual.
 
(a) HHSC will provide HMO with at least thirty (30) days advance written notice
before implementing a substantive and material change in the HHSC Uniform
Managed Care Manual (a change that materially and substantively alters the HMO’s
ability to fulfill its obligations under the Contract). The Uniform Managed Care
Manual, and all modifications thereto made during the Contract Term, are
incorporated by reference into this Contract. HHSC will provide HMO with a
reasonable amount of time to comment on such changes, generally at least ten
(10) Business Days. HHSC is not required to provide advance written notice of
changes that are not material and substantive in nature, such as corrections of
clerical errors or policy clarifications.
 
(b) The Parties agree to work in good faith to resolve disagreements concerning
material and substantive changes to the HHSC Uniform Managed Care Manual. If the
Parties are unable to resolve issues relating to material and substantive
changes, then either Party may terminate the agreement in accordance with
Article 12 (“Remedies and Disputes”).
 
(c) Changes will be effective on the date specified in HHSC’s written notice,
which will not be earlier than the HMO’s response deadline, and such changes
will be incorporated into the HHSC Uniform Managed Care Manual. If the HMO has
raised an objection to a material and substantive change to the HHSC Uniform
Managed Care Manual and submitted a notice of termination in accordance with
Section 12.04(d), HHSC will not enforce the policy change during the period of
time between the receipt of the notice and the date of Contract termination.
 
Section 8.06 CMS approval of Medicaid amendments
 
The implementation of amendments, modifications, and changes to STAR and
STAR+PLUS HMO contracts is subject to the approval of the Centers for Medicare
and Medicaid Services (“CMS.”)
 
Section 8.07 Required compliance with amendment and modification procedures.
 
No different or additional services, work, or products will be authorized or
performed except as authorized by this Article. No waiver of any term, covenant,
or condition of this Contract will be valid unless executed in compliance with
this Article. HMO will not be entitled to payment for any services, work or
products that are not authorized by a properly executed Contract amendment or
modification.
 
  Article 9. Audit & Financial Compliance
 
  Section 9.01 Financial record retention and audit.
 
HMO agrees to maintain, and require its Subcontractors to maintain, supporting
financial information and documents that are adequate to ensure that payment is
made and the Experience Rebate is calculated in accordance with applicable
Federal and State requirements, and are sufficient to ensure the accuracy and
validity of HMO invoices. Such documents, including all original claims forms,
will be maintained and retained by HMO or its Subcontractors for a period of
five (5) years after the Contract Expiration Date or until the resolution of all
litigation, claim, financial management review or audit pertaining to this
Contract, whichever is longer.
 
Section 9.02 Access to records, books, and documents.
 
(a) Upon reasonable notice, HMO must provide, and cause its Subcontractors to
provide, the officials and entities identified in this Section with prompt,
reasonable, and adequate access to any records, books, documents, and papers
that are related to the performance of the Scope of Work.
 
(b) HMO and its Subcontractors must provide the access described in this Section
upon HHSC’s request. This request may be for, but is not limited to, the
following purposes:
 
(1) Examination;
 
(2) Audit;
 
(3) Investigation;
 
(4) Contract administration; or
 
(5) The making of copies, excerpts, or transcripts.
 
(c) The access required must be provided to the following officials and/or
entities:
 
(1) The United States Department of Health and Human Services or its designee;
 
(2) The Comptroller General of the United States or its designee;
 
(3) HMO Program personnel from HHSC or its designee;
 
(4) The Office of Inspector General;
 
(5) Any independent verification and validation contractor or quality assurance
contractor acting on behalf of HHSC;
 
(6) The Office of the State Auditor of Texas or its designee;
 
(7) A State or Federal law enforcement agency;
 
(8) A special or general investigating committee of the Texas Legislature or its
designee; and
 
(9) Any other state or federal entity identified by HHSC, or any other entity
engaged by HHSC.


--------------------------------------------------------------------------------



 
(d) HMO agrees to provide the access described wherever HMO maintains such
books, records, and supporting documentation. HMO further agrees to provide such
access in reasonable comfort and to provide any furnishings, equipment, and
other conveniences deemed reasonably necessary to fulfill the purposes described
in this Section. HMO will require its Subcontractors to provide comparable
access and accommodations.
 
Section 9.03 Audits of Services, Deliverables and inspections.
 
(a) Upon reasonable notice from HHSC, HMO will provide, and will cause its
Subcontractors to provide, such auditors and inspectors as HHSC may from time to
time designate, with access to:
 
(1) HMO service locations, facilities, or installations; and
 
(2) HMO Software and Equipment.
 
(b) The access described in this Section will be for the purpose of examining,
auditing, or investigating:
 
(1) HMO’s capacity to bear the risk of potential financial losses;
 
(2) the Services and Deliverables provided;
 
(3) a determination of the amounts payable under this Contract;
 
(4) detection of fraud, waste and/or abuse; or
 
(5) other purposes HHSC deems necessary to perform its regulatory function
and/or enforce the provisions of this Contract.
 
(c) HMO must provide, as part of the Scope of Work, any assistance that such
auditors and inspectors reasonably may require to complete such audits or
inspections.
 
(d) If, as a result of an audit or review of payments made to the HMO, HHSC
discovers a payment error or overcharge, HHSC will notify the HMO of such error
or overcharge. HHSC will be entitled to recover such funds as an offset to
future payments to the HMO, or to collect such funds directly from the HMO. HMO
must return funds owed to HHSC within thirty (30) days after receiving notice of
the error or overcharge, or interest will accrue on the amount due. HHSC will
calculate interest at the Department of Treasury’s Median Rate (resulting from
the Treasury’s auction of 13-week bills) for the week in which liability is
assessed. In the event that an audit reveals that errors in reporting by the HMO
have resulted in errors in payments to the HMO or errors in the calculation of
the Experience Rebate, the HMO will indemnify HHSC for any losses resulting from
such errors, including the cost of audit.
 
Section 9.04 SAO Audit
 
  The HMO understands that acceptance of funds under this Contract acts as
acceptance of the authority of the State Auditor’s Office (“SAO”), or any
successor agency, to conduct an investigation in connection with those funds.
The HMO further agrees to cooperate fully with the SAO or its successor in the
conduct of the audit or investigation, including providing all records
requested. The HMO will ensure that this clause concerning the authority to
audit funds received indirectly by Subcontractors through HMO and the
requirement to cooperate is included in any Subcontract it awards, and in any
third party agreements described in Section 4.10 (a-b).
 
  Section 9.05 Response/compliance with audit or inspection findings.
 
(a) HMO must take action to ensure its or a Subcontractor’s compliance with or
correction of any finding of noncompliance with any law, regulation, audit
requirement, or generally accepted accounting principle relating to the Services
and Deliverables or any other deficiency contained in any audit, review, or
inspection conducted under this Article. This action will include HMO’S delivery
to HHSC, for HHSC’S approval, a Corrective Action Plan that addresses
deficiencies identified in any audit(s), review(s), or inspection(s) within
thirty (30) calendar days of the close of the audit(s), review(s), or
inspection(s).
 
(b) HMO must bear the expense of compliance with any finding of noncompliance
under this Section that is:
 
(1) Required by Texas or Federal law, regulation, rule or other audit
requirement relating to HMO's business;
 
(2) Performed by HMO as part of the Services or Deliverables; or
 
(3) Necessary due to HMO's noncompliance with any law, regulation, rule or audit
requirement imposed on HMO.
 
(c) As part of the Scope of Work, HMO must provide to HHSC upon request a copy
of those portions of HMO's and its Subcontractors' internal audit reports
relating to the Services and Deliverables provided to HHSC under the Contract.
 
  Article 10. Terms & Conditions of Payment
 
Section 10.01 Calculation of monthly Capitation Payment.
 
(a) This is a Risk-based contract. For each applicable HMO Program, HHSC will
pay the HMO fixed monthly Capitation Payments based on the number of eligible
and enrolled Members. HHSC will calculate the monthly Capitation Payments by
multiplying the number of Members by each applicable Member Rate Cell. In
consideration of the Monthly Capitation Payment(s), the HMO agrees to provide
the Services and Deliverables described in this Contract.
 


--------------------------------------------------------------------------------



 
(b) HMO will be required to provide timely financial and statistical information
necessary in the Capitation Rate determination process. Encounter Data provided
by HMO must conform to all HHSC requirements. Encounter Data containing
non-compliant information, including, but not limited to, inaccurate client or
member identification numbers, inaccurate provider identification numbers, or
diagnosis or procedures codes insufficient to adequately describe the diagnosis
or medical procedure performed, will not be considered in the HMO’s experience
for rate-setting purposes.
 
(c) Information or data, including complete and accurate Encounter Data, as
requested by HHSC for rate-setting purposes, must be provided to HHSC: (1)
within thirty (30) days of receipt of the letter from HHSC requesting the
information or data; and (2) no later than March 31st of each year.
 
(d) The fixed monthly Capitation Rate consists of the following components:
 
(1) an amount for Health Care Services performed during the month;
 
(2) an amount for administering the program,
 

 
(3) an amount for the HMO’s Risk margin,

 
  and
 
(4) with respect to the Medicaid program, pass through funds for high-volume
providers.
 
  Capitation Rates for each HMO Program may vary by Service Area and MCO. HHSC
will employ or retain qualified actuaries to perform data analysis and calculate
the Capitation Rates for each Rate Period.
 
(e) HMO understands and expressly assumes the risks associated with the
performance of the duties and responsibilities under this Contract, including
the failure, termination or suspension of funding to HHSC, delays or denials of
required approvals, and cost overruns not reasonably attributable to HHSC.
 
Section 10.02 Time and Manner of Payment.
 
(a) During the Contract Term and beginning after the Operational Start Date,
HHSC will pay the monthly Capitation Payments by the 10th Business Day of each
month.
 
(b) The HMO must accept Capitation Payments by direct deposit into the HMO’s
account.
 
(c) HHSC may adjust the monthly Capitation Payment to the HMO in the case of an
overpayment to the HMO, for Experience Rebate amounts due and unpaid, and if
money damages are assessed in accordance with Article 12 (“Remedies and
Disputes”).
 
(d) HHSC’s payment of monthly Capitation Payments is subject to availability of
federal and state appropriations. If appropriations are not available to pay the
full monthly Capitation Payment, HHSC may:
 
(1) equitably adjust Capitation Payments for all participating Contractors, and
reduce scope of service requirements as appropriate in accordance with Article
8, or
 
(2) terminate the Contract in accordance with Article 12 (“Remedies and
Disputes”).
 
Section 10.03 Certification of Capitation Rates.
 
HHSC will employ or retain a qualified actuary to certify the actuarial
soundness of the Capitation Rates contained in this Contract. HHSC will also
employ or retain a qualified actuary to certify all revisions or modifications
to the Capitation Rates.
 
Section 10.04 Modification of Capitation Rates.
 
The Parties expressly understand and agree that the agreed Capitation Rates are
subject to modification in accordance with Article 8 (“Amendments and
Modifications,”) if changes in state or federal laws, rules, regulations or
policies affect the rates or the actuarial soundness of the rates. HHSC will
provide the HMO notice of a modification to the Capitation Rates 60 days prior
to the effective date of the change, unless HHSC determines that circumstances
warrant a shorter notice period. If the HMO does not accept the rate change,
either Party may terminate the Contract in accordance with Article 12 (“Remedies
and Disputes”).
 
Section 10.05 STAR Capitation Structure.
 
  (a) STAR Rate Cells.
 
STAR Capitation Rates are defined on a per Member per month basis by Rate Cells
and Service Areas. STAR Rate Cells are:
 
(1) TANF adults;
 
(2) TANF children over 12 months of age;
 
(3) Expansion children over 12 months of age;
 
(4) Newborns less than or equal to 12 months of age;
 
(5) TANF children less than or equal to 12 months of age;
 
(6) Expansion children less than or equal to 12 months of age;
 
(7) Federal mandate children; and


--------------------------------------------------------------------------------


 
(8) Pregnant women.
 
(b) STAR Capitation Rate development:
 
(1) Capitation Rates for Rate Periods 1 and 2 for Service Areas with historical
STAR Program participation.
 
For Service Areas where HHSC operated the STAR Program prior to the Effective
Date of this Contract, HHSC will develop base Capitation Rates by analyzing
historical STAR Encounter Data and financial data for the Service Area. This
analysis will apply to all MCOs in the Service Area, including MCOs that have no
historical STAR Program participation in the Service Area. The analysis will
include a review of historical enrollment and claims experience information; any
changes to Covered Services and covered populations; rate changes specified by
the Texas Legislature; and any other relevant information. If the HMO
participated in the STAR Program in the Service Area prior to the Effective Date
of this Contract, HHSC may modify the Service Area base Capitation Rates using
diagnosis-based risk adjusters to yield the final Capitation Rates.
 
(2) Capitation Rates for Rate Periods 1 and 2 for Service Areas with no
historical STAR Program participation.
 
For Service Areas where HHSC has not operated the STAR Program prior to the
Effective Date of this Contract, HHSC will establish base Capitation Rates for
Rate Periods 1 and 2 by analyzing Fee-for-Service claims data for the Service
Area. This analysis will include a review of historical enrollment and claims
experience information; any changes to Covered Services and covered populations;
rate changes specified by the Texas Legislature; and any other relevant
information.
 
(3) Capitation Rates for subsequent Rate Periods for Service Areas with no
historical STAR Program participation.
 
For Service Areas where HHSC has not operated the STAR Program prior to the
Effective Date of this Contract, HHSC will establish base Capitation Rates for
the Rate Periods following Rate Period 2 by analyzing historical STAR Encounter
Data and financial data for the Service Area. This analysis will include a
review of historical enrollment and claims experience information; any changes
to Covered Services and covered populations; rate changes specified by the Texas
Legislature; and any other relevant information.
 
(c) Acuity adjustment.
 
HHSC may evaluate and implement an acuity adjustment methodology, or alternative
reasonable methodology, that appropriately reimburses the HMO for acuity and
cost differences that deviate from that of the community average, if HHSC in its
sole discretion determines that such a methodology is reasonable and
appropriate. The community average is a uniform rate for all HMOs in a Service
Area, and is determined by combining all the experience for all HMOs in a
Service Area to get an average rate for the Service Area.
 
Value-added Services will not be included in the rate-setting process.
 
Section 10.05.1STAR+PLUS Capitation Structure.
 
(a) STAR+PLUS Rate Cells.
 
STAR+PLUS Capitation Rates are defined on a per Member per month basis by Rate
Cells. STAR+PLUS Rate Cells are based on client category as follows:
 
(1) Medicaid Only Standard Rate
 
(2) Medicaid Only 1915 (c) Nursing Facility Waiver Rate
 
(3) Dual Eligible Standard Rate
 
(4) Dual Eligible 1915(c) Nursing Facility Waiver Rate
 
(5) Nursing Facility - Medicaid only
 
(6) Nursing Facility - Dual Eligible
 
These Rate Cells are subject to change after Rate Period 2.
 
(b) STAR+PLUS Capitation Rates
 
For All Service Areas, HHSC will establish base Capitation Rates by Service Area
based on fee-for-service experience in the counties included in the Service
Area. For the base Capitation Rate in the Harris Service Area, the encounter
data from existing STAR+PLUS plans in Harris County will be blended with the
fee-for-service experience from the balance of counties in the Harris Service
Area. HHSC may adjust the base Capitation Rate by the HMO’s Case Mix Index to
yield the final Capitation Rates.
 
HHSC reserves the right to trend forward these rates until sufficient Encounter
Data is available to base Capitation Rates on Encounter Data.
 
Section 10.06 CHIP Capitation Rates Structure.
 
  (a) CHIP Rate Cells.
 
CHIP Capitation Rates are defined on a per Member per month basis by the Rate
Cells applicable to a Service Area. CHIP Rate Cells are based on the Member’s
age group as follows:
 
(1) under age one (1);


--------------------------------------------------------------------------------


 
(2) ages one (1) through five (5);
 
(3) ages six (6) through fourteen (14); and
 
(4) ages fifteen (15) through eighteen (18).
 
(b) CHIP Capitation Rate development:
 
HHSC will establish base Capitation Rates by analyzing Encounter Data and
financial data for each Service Area. This analysis will include a review of
historical enrollment and claims experience information; any changes to Covered
Services and covered populations; rate changes specified by the Texas
Legislature; and any other relevant information. HHSC may modify the Service
Area base Capitation Rate using diagnosis based risk adjusters to yield the
final Capitation Rates.
 
(c) Acuity adjustment.
 
HHSC may evaluate and implement an acuity adjustment methodology, or alternative
reasonable methodology, that appropriately reimburses the HMO for acuity and
cost differences that deviate from that of the community average, if HHSC in its
sole discretion determines that such a methodology is reasonable and
appropriate. The community average is a uniform rate for all HMOs in a Service
Area, and is determined by combining all the experience for all HMOs in a
Service Area to get an average rate for the Service Area.
 
(d) Value-added Services will not be included in the rate-setting process.
 
Section 10.06.1 CHIP Perinatal Program Capitation Structure.
 
(a) CHIP Perinatal Program Rate Cells.
 
CHIP Perinatal Capitation Rates are defined on a per Member per month basis by
the Rate Cells applicable to a Service Area. CHIP Perinatal Rate Cells are based
on the Member’s birth status and household income as follows:
 
(1) CHIP Perinate 0% - 185% of FPL;
 
(2) CHIP Perinate 186% - 200% of FPL;
 
(3) CHIP Perinate Newborn 0% - 185% of FPL; and
 
(4) CHIP Perinate Newborn 186% - 200% of FPL.
 
(b) CHIP Perinatal Program Capitation Rate Development
 
Until such time as adequate encounter data is available to set rates, CHIP
Perinatal Program capitation rates will be established based on experience from
comparable populations in the Medicaid Fee-for-Service and STAR programs. This
analysis will include: a review of historical enrollment and claims experience
information; changes to Covered Services and covered populations; rate changes
specified by the Texas Legislature; and any other relevant information. HHSC may
modify the Service Area based Capitation Rate using diagnosis-based risk
adjusters to yield the final Capitation Rates.
(c) Value-added Services will not be included in the rate-setting process.
 
Section 10.07 HMO input during rate setting process.
 
(1) In Service Areas with historical STAR or CHIP Program participation, HMO
must provide certified Encounter Data and financial data as prescribed in HHSC’s
Uniform Managed Care Manual. Such information may include, without limitation:
claims lag information by Rate Cell, capitation expenses, and stop loss
reinsurance expenses. HHSC may request clarification or for additional financial
information from the HMO. HHSC will notify the HMO of the deadline for
submitting a response, which will include a reasonable amount of time for
response.
 
(2) HHSC will allow the HMO to review and comment on data used by HHSC to
determine base Capitation Rates. In Service Areas with no historical STAR
Program participation, this will include Fee-for-Service data for Rate Periods 1
and 2. HHSC will notify the HMO of deadline for submitting comments, which will
include a reasonable amount of time for response. HHSC will not consider
comments received after the deadline in its rate analysis.
 
(3) During the rate setting process, HHSC will conduct at least two (2) meetings
with the HMO. HHSC may conduct the meetings in person, via teleconference, or by
another method deemed appropriate by HHSC. Prior to the first meeting, HHSC will
provide the HMO with proposed Capitation Rates. During the first meeting, HHSC
will describe the process used to generate the proposed Capitation Rates,
discuss major changes in the rate setting process, and receive input from the
HMO. HHSC will notify the HMO of the deadline for submitting comments, which
will include a reasonable amount of time to review and comment on the proposed
Capitation Rates and rate setting process. After reviewing such comments, HHSC
will conduct a second meeting to discuss the final Capitation Rates and changes
resulting from HMO comments, if any.
 
Section 10.08 Adjustments to Capitation Payments.
 
  (a) Recoupment.
 
HHSC may recoup a payment made to the HMO for a Member if:
 
(1) the Member is enrolled into the HMO in error, and the HMO provided no
Covered Services to the Member during the month for which the payment was made;
 
(2) the Member moves outside the United States, and the HMO has not provided
Covered Services to the Member during the month for which the payment was made;


--------------------------------------------------------------------------------


 
(3) the Member dies before the first day of the month for which the payment was
made; or
 
(4) a Medicaid Member’s eligibility status or program type is changed, corrected
as a result of error, or is retroactively adjusted.
 
(b) Appeal of recoupment.
 
The HMO may appeal the recoupment or adjustment of capitations in the above
circumstances using the HHSC dispute resolution process set forth in Section
12.13, (“Dispute Resolution”).
 
  Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR
HMOs.
 
(a) The Delivery Supplemental Payment (DSP) is a function of the average
delivery cost in each Service Area. Delivery costs include facility and
professional charges.
 
(b) CHIP and STAR HMOs will receive a Delivery Supplemental Payment (DSP) from
HHSC for each live or stillbirth by a Member. CHIP Perinatal HMOs will receive a
DSP from HHSC for each live or stillbirth by a mother of a CHIP Perinatal
Program Member in the 186% to 200% FPL (measured at the time of enrollment in
the CHIP Perinatal Program). CHIP Perinatal HMOs will not receive a DSP from
HHSC for a live or stillbirth by the mother of a CHIP Perinatal Program Member
in the 100%-185% FPL. For STAR, CHIP and CHIP Perinatal Program HMOs, the
one-time DSP payment is made in the amount identified in the HHSC Managed Care
Contract document regardless of whether there is a single birth or there are
multiple births at time of delivery. A delivery is the birth of a live born
infant, regardless of the duration of the pregnancy, or a stillborn (fetal
death) infant of twenty (20) weeks or more of gestation. A delivery does not
include a spontaneous or induced abortion, regardless of the duration of the
pregnancy.
 
(c) HMO must submit a monthly DSP Report as described in Attachment B-1, Section
8 to the HHSC Managed Care Contract document, in the format prescribed in HHSC’s
Uniform Managed Care Manual.
 
(d) HHSC will pay the Delivery Supplemental Payment within twenty (20) Business
Days after receipt of a complete and accurate report from the HMO.
 
(e) The HMO will not be entitled to Delivery Supplemental Payments for
deliveries that are not reported to HHSC within 210 days after the date of
delivery, or within thirty (30) days from the date of discharge from the
hospital for the stay related to the delivery, whichever is later.
 
(f) HMO must maintain complete claims and adjudication disposition
documentation, including paid and denied amounts for each delivery. The HMO must
submit the documentation to HHSC within five (5) Business Days after receiving a
request for such information from HHSC.
 
Section 10.10 Administrative Fee for SSI Members
 
  (a) Administrative Fee.
 
STAR HMOs will receive a monthly fee for administering benefits to each SSI
Beneficiary who voluntarily enrolls in the HMO (a “Voluntary SSI Member”), in
the amount identified in the HHSC Managed Care Contract document. The HHSC will
pay for Health Care Services for such Voluntary SSI Members under the Medicaid
Fee-for-Services program. SSI Beneficiaries in all Service Areas except Nueces
may voluntarily participate in the STAR Program; however, HHSC reserves the
right to discontinue such voluntary participation.
 
(b) Administrative services and functions.
 
(1) HMO must perform the same administrative services and functions for
Voluntary SSI Members as are performed for other Members under this contract.
These administrative services and functions include, but are not limited to:
 
(i) prior authorization of services;
 
(ii) all Member services functions, including linguistic services and Member
materials in alternative formats for the blind and disabled;
 
(iii) health education;
 
(iv) utilization management using HHSC Administrative Services Contractor
encounter data to provide service management and appropriate interventions;
 
(v) quality assessment and performance improvement activities;
 
(vi) coordination to link Voluntary SSI Members with applicable community
resources and Non-capitated services.
 
(2) HMO must require Network Providers to submit claims for health and
health-related services to the HHSC Administrative Services Contractor for
claims adjudication and payment.
(3) HMO must provide services to Voluntary SSI Members within the HMO’s Network
unless necessary services are unavailable within Network. HMO must also allow
referrals to Out-of-Network providers if necessary services are not available
within the HMO’s Network. Records must be forwarded to Member’s PCP following a
referral visit.
 
(c) Members who become eligible for SSI
 
A Member’s SSI status is effective the date the State’s eligibility system
identifies the Member as Type Program 13 (TP13). On this effective date, the
Member becomes a voluntary STAR enrollee. The State is responsible for updating
the State's eligibility system within 45 days of official notice of the Member’s
Federal SSI eligibility by the Social Security Administration (SSA).
 
Section 10.11 STAR, CHIP, and CHIP Perinatal Experience Rebate


--------------------------------------------------------------------------------



(a) HMO’s duty to pay.
 
At the end of each Rate Year beginning with Rate Year 1, the HMO must pay an
Experience Rebate for the STAR, CHIP, and CHIP Perinatal Programs to HHSC if the
HMO’s Net Income before Taxes is greater than 3% of the total Revenue for the
period. The Experience Rebate is calculated in accordance with the tiered rebate
method set forth below based on the consolidated Net Income before Taxes for all
of the HMO’s STAR, CHIP, and CHIP Perinatal Service Areas included within the
scope of the Contract, as measured by any positive amount on the
Financial-Statistical Report (FSR) as reviewed and confirmed by HHSC.
 
(b) Graduated Experience Rebate Sharing Method.
 
 
 
Experience Rebate as a % of Revenues
 
 
HMO Share
 
 
HHSC Share
 
< 3%
100%
0%
> 3% and < 7%
75%
25%
> 7% and < 10%
50%
50%
> 10% and < 15%
25%
75%
> 15%
0%
100%

 
HHSC and the HMO will share the Net Income before Taxes for the STAR, CHIP, and
CHIP Perinatal Programs as follows, unless HHSC provides the HMO an Experience
Rebate Reward in accordance with Section 6 of Attachment B-1 to the HHSC Managed
Care Contract document and HHSC’s Uniform Managed Care Manual:
 
(1) The HMO will retain all Net Income before Taxes that is equal to or less
than 3% of the total Revenues received by the HMO.
 
(2) HHSC and the HMO will share that portion of the Net Income before Taxes that
is over 3% but less than or equal to 7% of the total Revenues received with 75%
to the HMO and 25% to HHSC.
 
(3) HHSC and the HMO will share that portion of the Net Income before Taxes that
is over 7% but less than or equal to 10% of the total Revenues received with 50%
to the HMO and 50% to HHSC.
 
(4) HHSC and the HMO will share that portion of the Net Income before Taxes that
is over 10% but less than or equal to 15% of the total Revenues received with
25% to the HMO and 75% to HHSC.
 
(5) HHSC will be paid the entire portion of the Net Income before Taxes that
exceeds 15% of the total Revenues.
 
(c) Net income before taxes.
 
The HMO must compute the Net Income before Taxes in accordance with the HHSC
Uniform Managed Care Manual’s “Cost Principles for Administrative Expenses”
and“FSR Instructions for Completion” and applicable federal regulations. The Net
Income before Taxes will be confirmed by HHSC or its agent for the Rate Year
relating to all revenues and expenses incurred pursuant to the Contract. HHSC
reserves the right to modify the “Cost Principles for Administrative Expenses”
and“FSR Instructions for Completion” found in HHSC’s Uniform Managed Care Manual
in accordance with Section 8.05.
 
(d) Carry forward of prior Rate Year losses.
 
Losses incurred by a STAR, CHIP, or CHIP Perinatal HMO for one Rate Year may be
carried forward to the next Rate Year, and applied as an offset against a STAR,
CHIP, or CHIP Perinatal Experience Rebate. Prior losses may be carried forward
for only one Rate Year for this purpose. If the HMO offsets a loss against
another STAR, CHIP, or CHIP Perinatal Service Area, only that portion of the
loss that was not used as an offset may be carried forward to the next Rate
Year. Losses incurred by a STAR, CHIP, CHIP Perinatal HMO cannot be offset
against the STAR+PLUS Program.
 
(e) Settlements for payment.
 
(1) There will be two settlements for HMO payment(s) of the State share of the
Experience Rebate for the STAR, CHIP, and CHIP Perinatal Programs. The first
settlement shall equal 100% of the State share of the Experience Rebate as
derived from the FSR, and shall be paid on the same day the 90-day FSR Report is
submitted to HHSC, accompanied by an actuarial opinion certifying the reserve.
 
(2) The second settlement shall be an adjustment to the first settlement and
shall be paid by the HMO to HHSC on the same day that the 334-day FSR is
submitted to HHSC if the adjustment is a payment from the HMO to HHSC.
 
(3) HHSC or its agent may audit or review the FSRs. If HHSC determines that
corrections to the FSRs are required, based on an HHSC audit/review or other
documentation acceptable to HHSC, to determine an adjustment to the amount of
the second settlement, then final adjustment shall be made within three years
from the date that the HMO submits the 334-day FSR.
 
(4) HHSC may offset any Experience Rebates owed to the State from future
Capitation Payments, or collect such sums directly from the HMO. HHSC must
receive the first and second settlements by the specified due dates for the
first and second FSRs respectively or HMO will incur interest on the amounts due
at the current prime interest rate as set forth below. HHSC may adjust the
Experience Rebate if HHSC determines the HMO has paid amounts for goods or
services that are not reasonable, necessary, and allowable in accordance with
the HHSC Uniform Managed Care Manual’s “Cost Principles for Administrative
Expenses” and“FSR Instructions for Completion” and applicable federal
regulations. HHSC has final authority in auditing and determining the amount of
the Experience Rebate.
 
(f) Interest on Experience Rebate.
 
Interest on any Experience Rebate owed to HHSC shall be charged beginning thirty
(30) days after the date that the first and second settlements are due. In
addition, if any adjusted amount is owed to HHSC at the final settlement date,
then interest will be charged on the adjusted amount owed beginning thirty (30)
days after the second settlement date to the date of the final settlement
payment. HHSC will calculate interest at the Department of Treasury’s Median
Rate (resulting from
 


--------------------------------------------------------------------------------



 
the Treasury’s auction of 13-week bills) for the week in which the liability is
assessed.
 
Section 10.11.1 STAR+PLUS Experience Rebate
 
(a) HMO’s duty to pay.
 
At the end of each Rate Year beginning with Rate Year 1, the HMO must pay an
Experience Rebate to HHSC for the STAR+PLUS Program if the HMO produces a
positive Net Income in STAR+PLUS. The STAR+PLUS Experience Rebate is calculated
in accordance with the tiered rebate method set forth below based on the
consolidated Net Income before Taxes for all of the HMO’s STAR+PLUS Service
Areas included within the scope of the Contract, as measured by any positive
amount on the Financial-Statistical Report (FSR) as reviewed and confirmed by
HHSC.
 
(b) Graduated STAR+PLUS Experience Rebate Sharing Method.

 
Experience Rebate as a % of Revenues
HMO Share
HHSC Share
< 3%
50%
50%
> 3%
75%
25%

 
 
HHSC and the HMO will share the Net Income before Taxes for the STAR+PLUS
Program as follows, unless HHSC provides the HMO an Experience Rebate Reward in
accordance with Section 6 of Attachment B-1 to the HHSC Managed Care Contract
document and HHSC’s Uniform Managed Care Manual:
 
(1) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is equal to or less than 3% of the total STAR+PLUS Revenues received
with 50% to the HMO and 50% to HHSC.
 
(2) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is over 3% of the total STAR+PLUS Revenues received with 75% to the
HMO and 25% to HHSC.
 
(c) Net income before taxes.
 
The HMO must compute the Net Income before Taxes in accordance with the HHSC
Uniform Managed Care Manual’s “Cost Principles for Administrative Expenses”
and“FSR Instructions for Completion” and applicable federal regulations. The Net
Income before Taxes will be confirmed by HHSC or its agent for the Rate Year
relating to all revenues and expenses incurred pursuant to the Contract. HHSC
reserves the right to modify the “Cost Principles for Administrative Expenses”
and“FSR Instructions for Completion” found in HHSC’s Uniform Managed Care Manual
in accordance with Section 8.05.
 
(d) Carry forward of prior Rate Year losses.
 
Losses incurred by a STAR+PLUS HMO for one Rate Year may be carried forward to
the next Rate Year, and applied as an offset against a STAR+PLUS Experience
Rebate. Prior losses may be carried forward for only one Rate Year for this
purpose. If the HMO offsets a loss against another STAR+PLUS Service Area, only
that portion of the loss that was not used as an offset may be carried forward
to the next Rate Year. Losses incurred by a STAR+PLUS HMO cannot be offset
against the STAR or CHIP Programs.
 
(e) Settlements for payment.
 
(1) There will be two settlements for HMO payment(s) of the State share of the
Experience Rebate for the STAR+PLUS. The first settlement shall equal 100% of
the State share of the Experience Rebate as derived from the FSR, and shall be
paid on the same day the 90-day FSR Report is submitted to HHSC, accompanied by
an actuarial opinion certifying the reserve.
 
(2) The second settlement shall be an adjustment to the first settlement and
shall be paid by the HMO to HHSC on the same day that the 334-day FSR is
submitted to HHSC if the adjustment is a payment from the HMO to HHSC.
 
(3) HHSC or its agent may audit or review the FSRs. If HHSC determines that
corrections to the FSRs are required, based on an HHSC audit/review or other
documentation acceptable to HHSC, to determine an adjustment to the amount of
the second settlement, then final adjustment shall be made within three years
from the date that the HMO submits the 334-day FSR.
 
(4) HHSC may offset any Experience Rebates owed to the State from future
STAR+PLUS Capitation Payments, or collect such sums directly from the HMO. HHSC
must receive the first and second settlements by the specified due dates for the
first and second FSRs respectively or HMO will incur interest on the amounts due
at the current prime interest rate as set forth below.
 
(f) Interest on Experience Rebate.
 
Interest on any Experience Rebate owed to HHSC shall be charged beginning thirty
(30) days after the date that the first and second settlements are due. In
addition, if any adjusted amount is owed to HHSC at the final settlement date,
then interest will be charged on the adjusted amount owed beginning thirty (30)
days after the second settlement date to the date of the final settlement
payment. HHSC will calculate interest at the Department of Treasury’s Median
Rate (resulting from the Treasury’s auction of 13-week bills) for the week in
which the liability is assessed.
 
  Section 10.12 Payment by Members.
 
  (a) Medicaid HMOs
 
Medicaid HMOs and their Network Providers are prohibited from billing or
collecting any amount from a Member for Health Care Services covered by this
Contract. HMO must inform Members of costs for non-covered services, and must
require its Network Providers to:
 
(1) inform Members of costs for non-covered services prior to rendering such
services; and


--------------------------------------------------------------------------------


 
(2) obtain a signed Private Pay form from such Members.
 
(b) CHIP HMOs.
 
(1) Families that meet the enrollment period cost share limit requirement must
report it to the HHSC Administrative Services Contractor. The HHSC
Administrative Service Contractor notifies the HMO that a family’s cost share
limit has been reached. Upon notification from the HHSC Administrative Services
Contractor that a family has reached its cost-sharing limit for the term of
coverage, the HMO will generate and mail to the CHIP Member a new Member ID card
within five days, showing that the CHIP Member’s cost-sharing obligation for
that term of coverage has been met. No cost-sharing may be collected from these
CHIP Members for the balance of their term of coverage.
 
(2) Providers are responsible for collecting all CHIP Member co-payments at the
time of service. Co-payments that families must pay vary according to their
income level. No co-payments apply, at any income level, to well-child or
well-baby visits or immunizations. Except for costs associated with unauthorized
non-emergency services provided to a Member by Out-of-Network providers and for
non-covered services, the co-payments outlined in the CHIP Cost Sharing table in
the HHSC Uniform Managed Care Manual are the only amounts that a provider may
collect from a CHIP-eligible family.
 
(3) Federal law prohibits charging cost-sharing or deductibles to CHIP Members
of Native Americans or Alaskan Natives. The HHSC Administrative Services
Contractor will notify the HMO of CHIP Members who are not subject to
cost-sharing requirements. The HMO is responsible for educating Providers
regarding the cost-sharing waiver for this population.
 
(4) An HMO’s monthly Capitation Payment will not be reduced for a family’s
failure to make its CHIP premium payment. There is no relationship between the
per Member/per month amount owed to the HMO for coverage provided during a month
and the family’s payment of its CHIP premium obligation for that month.
 
(c) CHIP Perinatal HMOs
 
Cost-sharing does not apply to CHIP Perinatal Program Members. The exemption
from cost-sharing applies through the end of the original 12-month enrollment
period.
 
Section 10.13 Restriction on assignment of fees.
 
During the term of the Contract, HMO may not, directly or indirectly, assign to
any third party any beneficial or legal interest of the HMO in or to any
payments to be made by HHSC pursuant to this Contract. This restriction does not
apply to fees paid to Subcontractors.
 
Section 10.14 Liability for taxes.
 
HHSC is not responsible in any way for the payment of any Federal, state or
local taxes related to or incurred in connection with the HMO’s performance of
this Contract. HMO must pay and discharge any and all such taxes, including any
penalties and interest. In addition, HHSC is exempt from Federal excise taxes,
and will not pay any personal property taxes or income taxes levied on HMO or
any taxes levied on employee wages.
 
Section 10.15 Liability for employment-related charges and benefits.
 
HMO will perform work under this Contract as an independent contractor and not
as agent or representative of HHSC. HMO is solely and exclusively liable for
payment of all employment-related charges incurred in connection with the
performance of this Contract, including but not limited to salaries, benefits,
employment taxes, workers compensation benefits, unemployment insurance and
benefits, and other insurance or fringe benefits for Staff.
 
Section 10.16 No additional consideration.
 
(a) HMO will not be entitled to nor receive from HHSC any additional
consideration, compensation, salary, wages, charges, fees, costs, or any other
type of remuneration for Services and Deliverables provided under the Contract,
except by properly authorized and executed Contract amendments.
 
 
(b) No other charges for tasks, functions, or activities that are incidental or
ancillary to the delivery of the Services and Deliverables will be sought from
HHSC or any other state agency, nor will the failure of HHSC or any other party
to pay for such incidental or ancillary services entitle the HMO to withhold
Services and Deliverables due under the Agreement.
 
 
(c) HMO will not be entitled by virtue of the Contract to consideration in the
form of overtime, health insurance benefits, retirement benefits, disability
retirement benefits, sick leave, vacation time, paid holidays, or other paid
leaves of absence of any type or kind whatsoever.
 
Section 10.17 Federal Disallowance
 
If the federal government recoups money from the state for expenses and/or costs
that are deemed unallowable by the federal government, the state has the right
to, in turn, recoup payments made to the HMOs for these same expenses and/or
costs, even if they had not been previously disallowed by the state and were
incurred by the HMO, and any such expenses and/or costs would then be deemed
unallowable by the state. If the state retroactively recoups money from the HMOs
due to a federal disallowance, the state will recoup the entire amount paid to
the HMO for the federally disallowed expenses and/or costs, not just the federal
portion.
 
  Article 11. Disclosure & Confidentiality of Information
 
Section 11.01 Confidentiality.
 
(a) HMO and all Subcontractors, consultants, or agents under the Contract must
treat all information that is obtained through performance of the Services under
the Contract, including, but not limited to, information relating to applicants
or


--------------------------------------------------------------------------------



 
recipients of HHSC Programs as Confidential Information to the extent that
confidential treatment is provided under law and regulations.
 
(b) HMO is responsible for understanding the degree to which information
obtained through performance of this Contract is confidential under State and
Federal law, regulations, or administrative rules.
 
(c) HMO and all Subcontractors, consultants, or agents under the Contract may
not use any information obtained through performance of this Contract in any
manner except as is necessary for the proper discharge of obligations and
securing of rights under the Contract.
 
(d) HMO must have a system in effect to protect all records and all other
documents deemed confidential under this Contract maintained in connection with
the activities funded under the Contract. Any disclosure or transfer of
Confidential Information by HMO, including information required by HHSC, will be
in accordance with applicable law. If the HMO receives a request for information
deemed confidential under this Contract, the HMO will immediately notify HHSC of
such request, and will make reasonable efforts to protect the information from
public disclosure.
 
(e) In addition to the requirements expressly stated in this Section, HMO must
comply with any policy, rule, or reasonable requirement of HHSC that relates to
the safeguarding or disclosure of information relating to Members, HMO’S
operations, or HMO’s performance of the Contract.
 
(f) In the event of the expiration of the Contract or termination of the
Contract for any reason, all Confidential Information disclosed to and all
copies thereof made by the HMOI shall be returned to HHSC or, at HHSC’s option,
erased or destroyed. HMO shall provide HHSC certificates evidencing such
destruction.
 
(g) The obligations in this Section shall not restrict any disclosure by the HMO
pursuant to any applicable law, or by order of any court or government agency,
provided that the HMO shall give prompt notice to HHSC of such order.
 
(h) With the exception of confidential Member information, Confidential
Information shall not be afforded the protection of the Contract if such data
was:
 
(1) Already known to the receiving Party without restrictions at the time of its
disclosure by the furnishing Party;
 
(2) Independently developed by the receiving Party without reference to the
furnishing Party’s Confidential Information;
 
(3) Rightfully obtained by the other Party without restriction from a third
party after its disclosure by the furnishing Party;
 
(4) Publicly available other than through the fault or negligence of the other
Party; or
 
(5) Lawfully released without restriction to anyone.
 
Section 11.02 Disclosure of HHSC’s Confidential Information.
 
(a) HMO will immediately report to HHSC any and all unauthorized disclosures or
uses of HHSC’s Confidential Information of which it or its Subcontractor(s),
consultant(s), or agent(s) is aware or has knowledge. HMO acknowledges that any
publication or disclosure of HHSC’s Confidential Information to others may cause
immediate and irreparable harm to HHSC and may constitute a violation of State
or federal laws. If HMO, its Subcontractor(s), consultant(s), or agent(s) should
publish or disclose such Confidential Information to others without
authorization, HHSC will immediately be entitled to injunctive relief or any
other remedies to which it is entitled under law or equity. HHSC will have the
right to recover from HMO all damages and liabilities caused by or arising from
HMO’s, its Subcontractors’, consultants’, or agents’ failure to protect HHSC’s
Confidential Information. HMO will defend with counsel approved by HHSC,
indemnify and hold harmless HHSC from all damages, costs, liabilities, and
expenses (including without limitation reasonable attorneys’ fees and costs)
caused by or arising from HMO’s or its Subcontractors’, consultants’ or agents’
failure to protect HHSC’s Confidential Information. HHSC will not unreasonably
withhold approval of counsel selected by the HMO.
 
(b) HMO will require its Subcontractor(s), consultant(s), and agent(s) to comply
with the terms of this provision.
 
Section 11.03 Member Records
 
(a) HMO must comply with the requirements of state and federal laws, including
the HIPAA requirements set forth in Section 7.07, regarding the transfer of
Member Records.
 
(b) If at any time during the Contract Term this Contract is terminated, HHSC
may require the transfer of Member Records, upon written notice to HMO, to
another entity, as consistent with federal and state laws and applicable
releases.
 
(c) The term “Member Record” for this Section means only those administrative,
enrollment, case management and other such records maintained by HMO and is not
intended to include patient records maintained by participating Network
Providers.
 
Section 11.04 Requests for public information.
 
(a) HHSC agrees that it will promptly notify HMO of a request for disclosure of
information filed in accordance with the Texas Public Information Act, Chapter
552 of the Texas Government Code, that consists of the HMO’S confidential
information, including without limitation, information or data to which HMO has
a proprietary or commercial interest. HHSC will deliver a copy of the request
for public information to HMO.
 
(b) With respect to any information that is the subject of a request for
disclosure, HMO is required to demonstrate to the Texas Office of Attorney
General the specific reasons why the requested information is confidential or
otherwise excepted from required public disclosure under law. HMO will provide
HHSC with copies of all such communications.
 


--------------------------------------------------------------------------------



 
(c) To the extent authorized under the Texas Public Information Act, HHSC agrees
to safeguard from disclosure information received from HMO that the HMO believes
to be confidential information. HMO must clearly mark such information as
confidential information or provide written notice to HHSC that it considers the
information confidential.
 
Section 11.05 Privileged Work Product.
 
(a) HMO acknowledges that HHSC asserts that privileged work product may be
prepared in anticipation of litigation and that HMO is performing the Services
with respect to privileged work product as an agent of HHSC, and that all
matters related thereto are protected from disclosure by the Texas Rules of
Civil Procedure, Texas Rules of Evidence, Federal Rules of Civil Procedure, or
Federal Rules of Evidence.
 
(b) HHSC will notify HMO of any privileged work product to which HMO has or may
have access. After the HMO is notified or otherwise becomes aware that such
documents, data, database, or communications are privileged work product, only
HMO personnel, for whom such access is necessary for the purposes of providing
the Services, may have access to privileged work product.
 
(c) If HMO receives notice of any judicial or other proceeding seeking to obtain
access to HHSC’s privileged work product, HMO will:
 
(1) Immediately notify HHSC; and
 
(2) Use all reasonable efforts to resist providing such access.
 
(d) If HMO resists disclosure of HHSC’s privileged work product in accordance
with this Section, HHSC will, to the extent authorized under Civil Practices and
Remedies Code or other applicable State law, have the right and duty to:
 
(1) represent HMO in such resistance;
 
(2) to retain counsel to represent HMO; or
 
(3) to reimburse HMO for reasonable attorneys' fees and expenses incurred in
resisting such access.
 
(e) If a court of competent jurisdiction orders HMO to produce documents,
disclose data, or otherwise breach the confidentiality obligations imposed in
the Contract, or otherwise with respect to maintaining the confidentiality,
proprietary nature, and secrecy of privileged work product, HMO will not be
liable for breach of such obligation.
 
Section 11.06 Unauthorized acts.
 
Each Party agrees to:
 
(1) Notify the other Party promptly of any unauthorized possession, use, or
knowledge, or attempt thereof, by any person or entity that may become known to
it, of any HHSC Confidential Information or any information identified by the
HMO as confidential or proprietary;
 
(2) Promptly furnish to the other Party full details of the unauthorized
possession, use, or knowledge, or attempt thereof, and use reasonable efforts to
assist the other Party in investigating or preventing the reoccurrence of any
unauthorized possession, use, or knowledge, or attempt thereof, of Confidential
Information;
 
(3) Cooperate with the other Party in any litigation and investigation against
third Parties deemed necessary by such Party to protect its proprietary rights;
and
 
(4) Promptly prevent a reoccurrence of any such unauthorized possession, use, or
knowledge such information.
 
Section 11.07 Legal action.
 
Neither party may commence any legal action or proceeding in respect to any
unauthorized possession, use, or knowledge, or attempt thereof by any person or
entity of HHSC’s Confidential Information or information identified by the HMO
as confidential or proprietary, which action or proceeding identifies the other
Party such information without such Party’s consent.
 
  Article 12. Remedies & Disputes
 
Section 12.01 Understanding and expectations.
 
The remedies described in this Section are directed to HMO’s timely and
responsive performance of the Services and production of Deliverables, and the
creation of a flexible and responsive relationship between the Parties. The HMO
is expected to meet or exceed all HHSC objectives and standards, as set forth in
the Contract. All areas of responsibility and all Contract requirements will be
subject to performance evaluation by HHSC. Performance reviews may be conducted
at the discretion of HHSC at any time and may relate to any responsibility
and/or requirement. Any and all responsibilities and/or requirements not
fulfilled may be subject to remedies set forth in the Contract.
 
Section 12.02 Tailored remedies.
 
  (a) Understanding of the Parties.
 
HMO agrees and understands that HHSC may pursue tailored contractual remedies
for noncompliance with the Contract. At any time and at its discretion, HHSC may
impose or pursue one or more remedies for each item of noncompliance and will
determine remedies on a case-by-case basis. HHSC’s pursuit or non-pursuit of a
tailored remedy does not constitute a waiver of any other remedy that HHSC may
have at law or equity.
 
(b) Notice and opportunity to cure for non-material breach.
 
(1) HHSC will notify HMO in writing of specific areas of HMO performance that
fail to meet performance expectations,
 


--------------------------------------------------------------------------------



 
standards, or schedules set forth in the Contract, but that, in the
determination of HHSC, do not result in a material deficiency or delay in the
implementation or operation of the Services.
 
(2) HMO will, within five (5) Business Days (or another date approved by HHSC)
of receipt of written notice of a non-material deficiency, provide the HHSC
Project Manager a written response that:
 
(A) Explains the reasons for the deficiency, HMO’s plan to address or cure the
deficiency, and the date and time by which the deficiency will be cured; or
 
(B) If HMO disagrees with HHSC’s findings, its reasons for disagreeing with
HHSC’s findings.
 
(3) HMO’s proposed cure of a non-material deficiency is subject to the approval
of HHSC. HMO’s repeated commission of non-material deficiencies or repeated
failure to resolve any such deficiencies may be regarded by HHSC as a material
deficiency and entitle HHSC to pursue any other remedy provided in the Contract
or any other appropriate remedy HHSC may have at law or equity.
 
(c) Corrective action plan.
 
(1) At its option, HHSC may require HMO to submit to HHSC a written plan (the
“Corrective Action Plan”) to correct or resolve a material breach of this
Contract, as determined by HHSC.
 
(2) The Corrective Action Plan must provide:
 
(A) A detailed explanation of the reasons for the cited deficiency;
 
(B) HMO’s assessment or diagnosis of the cause; and
 
(C) A specific proposal to cure or resolve the deficiency.
 
(3) The Corrective Action Plan must be submitted by the deadline set forth in
HHSC’s request for a Corrective Action Plan. The Corrective Action Plan is
subject to approval by HHSC, which will not unreasonably be withheld.
 
(4) HHSC will notify HMO in writing of HHSC’s final disposition of HHSC’s
concerns. If HHSC accepts HMO’s proposed Corrective Action Plan, HHSC may:
 
(A) Condition such approval on completion of tasks in the order or priority that
HHSC may reasonably prescribe;
 
(B) Disapprove portions of HMO’s proposed Corrective Action Plan; or
 
(C) Require additional or different corrective action(s).
 
Notwithstanding the submission and acceptance of a Corrective Action Plan, HMO
remains responsible for achieving all written performance criteria.  
 
(5) HHSC’s acceptance of a Corrective Action Plan under this Section will not:
 
(A) Excuse HMO’s prior substandard performance;
 
(B) Relieve HMO of its duty to comply with performance standards; or
 
(C) Prohibit HHSC from assessing additional tailored remedies or pursuing other
appropriate remedies for continued substandard performance.
 
(d) Administrative remedies.
 
(1) At its discretion, HHSC may impose one or more of the following remedies for
each item of material noncompliance and will determine the scope and severity of
the remedy on a case-by-case basis:
 
(A) Assess liquidated damages in accordance with Attachment B-5 to the HHSC
Managed Care Contract, “Liquidated Damages Matrix;”
 
(B) Conduct accelerated monitoring of the HMO. Accelerated monitoring includes
more frequent or more extensive monitoring by HHSC or its agent;
 
(C) Require additional, more detailed, financial and/or programmatic reports to
be submitted by HMO;
 
(D) Decline to renew or extend the Contract;
 
(E) Appoint temporary management;
 
(F) Initiate disenrollment of a Member or Members;
 
(G) Suspend enrollment of Members;
 
(H) Withhold or recoup payment to HMO;
 
(I) Require forfeiture of all or part of the HMO’s bond; or
 
(J) Terminate the Contract in accordance with Section 12.03, (“Termination by
HHSC”).
 
(2) For purposes of the Contract, an item of material noncompliance means a
specific action of HMO that:


--------------------------------------------------------------------------------


(A) Violates a material provision of the Contract;
 
(B) Fails to meet an agreed measure of performance; or
 
(C) Represents a failure of HMO to be reasonably responsive to a reasonable
request of HHSC relating to the Services for information, assistance, or support
within the timeframe specified by HHSC.
 
(3) HHSC will provide notice to HMO of the imposition of an administrative
remedy in accordance with this Section, with the exception of accelerated
monitoring, which may be unannounced. HHSC may require HMO to file a written
response in accordance with this Section.
 
(4) The Parties agree that a State or Federal statute, rule, regulation, or
Federal guideline will prevail over the provisions of this Section unless the
statute, rule, regulation, or guidelines can be read together with this Section
to give effect to both.
 
(e) Damages.
 
(1) HHSC will be entitled to actual and consequential damages resulting from the
HMO’S failure to comply with any of the terms of the Contract. In some cases,
the actual damage to HHSC or State of Texas as a result of HMO’S failure to meet
any aspect of the responsibilities of the Contract and/or to meet specific
performance standards set forth in the Contract are difficult or impossible to
determine with precise accuracy. Therefore, liquidated damages will be assessed
in writing against and paid by the HMO in accordance with and for failure to
meet any aspect of the responsibilities of the Contract and/or to meet the
specific performance standards identified by the HHSC in Attachment B-5 to the
HHSC Managed Care Contract, “Deliverables/Liquidated Damages Matrix.” Liquidated
damages will be assessed if HHSC determines such failure is the fault of the HMO
(including the HMO’S Subcontractors and/or consultants) and is not materially
caused or contributed to by HHSC or its agents. If at any time, HHSC determines
the HMO has not met any aspect of the responsibilities of the Contract and/or
the specific performance standards due to mitigating circumstances, HHSC
reserves the right to waive all or part of the liquidated damages. All such
waivers must be in writing, contain the reasons for the waiver, and be signed by
the appropriate executive of HHSC.
 
(2) The liquidated damages prescribed in this Section are not intended to be in
the nature of a penalty, but are intended to be reasonable estimates of HHSC’s
projected financial loss and damage resulting from the HMO’s nonperformance,
including financial loss as a result of project delays. Accordingly, in the
event HMO fails to perform in accordance with the Contract, HHSC may assess
liquidated damages as provided in this Section.
 
(3) If HMO fails to perform any of the Services described in the Contract, HHSC
may assess liquidated damages for each occurrence of a liquidated damages event,
to the extent consistent with HHSC's tailored approach to remedies and Texas
law.
 
(4) HHSC may elect to collect liquidated damages:
 
(A) Through direct assessment and demand for payment delivered to HMO; or
 
(B) By deduction of amounts assessed as liquidated damages as set-off against
payments then due to HMO or that become due at any time after assessment of the
liquidated damages. HHSC will make deductions until the full amount payable by
the HMO is received by HHSC.
 
(f) Equitable Remedies
 
(1) HMO acknowledges that, if HMO breaches (or attempts or threatens to breach)
its material obligation under this Contract, HHSC may be irreparably harmed. In
such a circumstance, HHSC may proceed directly to court to pursue equitable
remedies.
 
(2) If a court of competent jurisdiction finds that HMO breached (or attempted
or threatened to breach) any such obligations, HMO agrees that without any
additional findings of irreparable injury or other conditions to injunctive
relief, it will not oppose the entry of an appropriate order compelling
performance by HMO and restraining it from any further breaches (or attempted or
threatened breaches).
 
(g) Suspension of Contract
 
(1) HHSC may suspend performance of all or any part of the Contract if:
 
(A) HHSC determines that HMO has committed a material breach of the Contract;
 
(B) HHSC has reason to believe that HMO has committed, assisted in the
commission of Fraud, Abuse, Waste, malfeasance, misfeasance, or nonfeasance by
any party concerning the Contract;
 
(C) HHSC determines that the HMO knew, or should have known of, Fraud, Abuse,
Waste, malfeasance, or nonfeasance by any party concerning the Contract, and the
HMO failed to take appropriate action; or
 
(D) HHSC determines that suspension of the Contract in whole or in part is in
the best interests of the State of Texas or the HHSC Programs.
 
(2) HHSC will notify HMO in writing of its intention to suspend the Contract in
whole or in part. Such notice will:
 
(A) Be delivered in writing to HMO;
 
(B) Include a concise description of the facts or matter leading to HHSC’s
decision; and


--------------------------------------------------------------------------------



 
(C) Unless HHSC is suspending the contract for convenience, request a Corrective
Action Plan from HMO or describe actions that HMO may take to avoid the
contemplated suspension of the Contract.
 
Section 12.03 Termination by HHSC.
 
This Contract will terminate upon the Expiration Date. In addition, prior to
completion of the Contract Term, all or a part of this Contract may be
terminated for any of the following reasons:
 
  (a) Termination in the best interest of HHSC.
 
HHSC may terminate the Contract without cause at any time when, in its sole
discretion, HHSC determines that termination is in the best interests of the
State of Texas. HHSC will provide reasonable advance written notice of the
termination, as it deems appropriate under the circumstances. The termination
will be effective on the date specified in HHSC’s notice of termination.
 
(b) Termination for cause.
 
HHSC reserves the right to terminate this Contract, in whole or in part, upon
the following conditions:
 
(1) Assignment for the benefit of creditors, appointment of receiver, or
inability to pay debts.
 
HHSC may terminate this Contract at any time if HMO:
 
(A) Makes an assignment for the benefit of its creditors;
 
(B) Admits in writing its inability to pay its debts generally as they become
due; or
 
(C) Consents to the appointment of a receiver, trustee, or liquidator of HMO or
of all or any part of its property.
 
(2) Failure to adhere to laws, rules, ordinances, or orders. 
 
HHSC may terminate this Contract if a court of competent jurisdiction finds HMO
failed to adhere to any laws, ordinances, rules, regulations or orders of any
public authority having jurisdiction and such violation prevents or
substantially impairs performance of HMO’s duties under this Contract. HHSC will
provide at least thirty (30) days advance written notice of such termination.
 
(3) Breach of confidentiality.
 
HHSC may terminate this Contract at any time if HMO breaches confidentiality
laws with respect to the Services and Deliverables provided under this Contract.
 
(4) Failure to maintain adequate personnel or resources.
 
HHSC may terminate this Contract if, after providing notice and an opportunity
to correct, HHSC determines that HMO has failed to supply personnel or resources
and such failure results in HMO’s inability to fulfill its duties under this
Contract. HHSC will provide at least thirty (30) days advance written notice of
such termination.
 
(5) Termination for gifts and gratuities.
 
(A) HHSC may terminate this Contract at any time following the determination by
a competent judicial or quasi-judicial authority and HMO’s exhaustion of all
legal remedies that HMO, its employees, agents or representatives have either
offered or given any thing of value to an officer or employee of HHSC or the
State of Texas in violation of state law.
 
(B) HMO must include a similar provision in each of its Subcontracts and shall
enforce this provision against a Subcontractor who has offered or given any
thing of value to any of the persons or entities described in this Section,
whether or not the offer or gift was in HMO’s behalf.
 
(C) Termination of a Subcontract by HMO pursuant to this provision will not be a
cause for termination of the Contract unless:
 
(1) HMO fails to replace such terminated Subcontractor within a reasonable time;
and
 
(2) Such failure constitutes cause, as described in this Subsection 12.03(b).
 
(D) For purposes of this Section, a “thing of value” means any item of tangible
or intangible property that has a monetary value of more than $50.00 and
includes, but is not limited to, cash, food, lodging, entertainment, and
charitable contributions. The term does not include contributions to holders of
public office or candidates for public office that are paid and reported in
accordance with State and/or Federal law.
 
(6) Termination for non-appropriation of funds.
 
Notwithstanding any other provision of this Contract, if funds for the continued
fulfillment of this Contract by HHSC are at any time not forthcoming or are
insufficient, through failure of any entity to appropriate funds or otherwise,
then HHSC will have the right to terminate this Contract at no additional cost
and with no penalty whatsoever by giving prior written notice documenting the
lack of funding. HHSC will provide at least thirty (30) days advance written
notice of such termination. HHSC will use reasonable efforts to ensure
appropriated funds are available.
 
(7) Judgment and execution. 


--------------------------------------------------------------------------------


(A) HHSC may terminate the Contract at any time if judgment for the payment of
money in excess of $500,000.00 that is not covered by insurance, is rendered by
any court or governmental body against HMO, and HMO does not:
 
(1) Discharge the judgment or provide for its discharge in accordance with the
terms of the judgment;
 
(2) Procure a stay of execution of the judgment within thirty (30) days from the
date of entry thereof; or
 
(3) Perfect an appeal of such judgment and cause the execution of such judgment
to be stayed during the appeal, providing such financial reserves as may be
required under generally accepted accounting principles.
 
(B) If a writ or warrant of attachment or any similar process is issued by any
court against all or any material portion of the property of HMO, and such writ
or warrant of attachment or any similar process is not released or bonded within
thirty (30) days after its entry, HHSC may terminate the Contract in accordance
with this Section.
 
  (8) Termination for insolvency.
 
(A) HHSC may terminate the Contract at any time if HMO:
 
(1) Files for bankruptcy;
 
(2) Becomes or is declared insolvent, or is the subject of any proceedings
related to its liquidation, insolvency, or the appointment of a receiver or
similar officer for it;
 
(3) Makes an assignment for the benefit of all or substantially all of its
creditors; or
 
(4) Enters into an Contract for the composition, extension, or readjustment of
substantially all of its obligations.
 
(B) HMO agrees to pay for all reasonable expenses of HHSC including the cost of
counsel, incident to:
 
(1) The enforcement of payment of all obligations of the HMO by any action or
participation in, or in connection with a case or proceeding under Chapters 7,
11, or 13 of the United States Bankruptcy Code, or any successor statute;
 
(2) A case or proceeding involving a receiver or other similar officer duly
appointed to handle the HMO's business; or
 
(3) A case or proceeding in a State court initiated by HHSC when previous
collection attempts have been unsuccessful.
 
(9) Termination for HMO’S material breach of the Contract.
 
  HHSC will have the right to terminate the Contract in whole or in part if HHSC
determines, at its sole discretion, that HMO has materially breached the
Contract. HHSC will provide at least thirty (30) days advance written notice of
such termination.
 
  Section 12.04 Termination by HMO.
 
  (a) Failure to pay.
 
HMO may terminate this Contract if HHSC fails to pay the HMO undisputed charges
when due as required under this Contract. Retaining premium, recoupment,
sanctions, or penalties that are allowed under this Contract or that result from
the HMO’s failure to perform or the HMO’s default under the terms of this
Contract is not cause for termination. Termination for failure to pay does not
release HHSC from the obligation to pay undisputed charges for services provided
prior to the termination date.
 
If HHSC fails to pay undisputed charges when due, then the HMO may submit a
notice of intent to terminate for failure to pay in accordance with the
requirements of Subsection 12.04(d). If HHSC pays all undisputed amounts then
due within thirty (30)-days after receiving the notice of intent to terminate,
the HMO cannot proceed with termination of the Contract under this Article.
 
(b) Change to HHSC Uniform Managed Care Manual.
 
HMO may terminate this agreement if the Parties are unable to resolve a dispute
concerning a material and substantive change to the HHSC Uniform Managed Care
Manual (a change that materially and substantively alters the HMO’s ability to
fulfill its obligations under the Contract). HMO must submit a notice of intent
to terminate due to a material and substantive change in the HHSC Uniform
Managed Care Manual no later than thirty (30) days after the effective date of
the policy change. HHSC will not enforce the policy change during the period of
time between the receipt of the notice of intent to terminate and the effective
date of termination.
 
(c) Change to Capitation Rate.
 
If HHSC proposes a modification to the Capitation Rate that is unacceptable to
the HMO, the HMO may terminate the Contract. HMO must submit a written notice of
intent to terminate due to a change in the Capitation Rate no later than thirty
(30) days after HHSC’s notice of the proposed change. HHSC will not enforce the
rate change during the period of time between the receipt of the notice of
intent to terminate and the effective date of termination.
 
(d) Notice of intent to terminate.
 
In order to terminate the Contract pursuant to this Section, HMO must give HHSC
at least ninety (90) days written notice of intent to terminate. The termination
date will be calculated as the last day of the month following ninety (90) days
from the date the notice of intent to terminate is received by HHSC.
 
Section 12.05 Termination by mutual agreement.
 
This Contract may be terminated by mutual written agreement of the Parties.
 
Section 12.06 Effective date of termination.
 
Except as otherwise provided in this Contract, termination will be effective as
of the date specified in the notice of termination.
 
Section 12.07 Extension of termination effective date.
 
The Parties may extend the effective date of termination one or more times by
mutual written agreement.
 
Section 12.08 Payment and other provisions at Contract termination.
 
(a) In the event of termination pursuant to this Article, HHSC will pay the
Capitation Payment for Services and Deliverables rendered through the effective
date of termination. All pertinent provisions of the Contract will form the
basis of settlement.
 
(b) HMO must provide HHSC all reasonable access to records, facilities, and
documentation as is required to efficiently and expeditiously close out the
Services and Deliverables provided under this Contract.
 
(c) HMO must prepare a Turnover Plan, which is acceptable to and approved by
HHSC. The Turnover Plan will be implemented during the time period between
receipt of notice and the termination date.
 
Section 12.09 Modification of Contract in the event of remedies.
 
HHSC may propose a modification of this Contract in response to the imposition
of a remedy under this Article. Any modifications under this Section must be
reasonable, limited to the matters causing the exercise of a remedy, in writing,
and executed in accordance with Article 8. HMO must negotiate such proposed
modifications in good faith.
 
Section 12.10 Turnover assistance.
 
Upon receipt of notice of termination of the Contract by HHSC, HMO will provide
any turnover assistance reasonably necessary to enable HHSC or its designee to
effectively close out the Contract and move the work to another vendor or to
perform the work itself.
 
Section 12.11 Rights upon termination or expiration of Contract.
 
In the event that the Contract is terminated for any reason, or upon its
expiration, HHSC will, at HHSC's discretion, retain ownership of any and all
associated work products, Deliverables and/or documentation in whatever form
that they exist.
 
Section 12.12 HMO responsibility for associated costs.
 
If HHSC terminates the Contract for Cause, the HMO will be responsible to HHSC
for all reasonable costs incurred by HHSC, the State of Texas, or any of its
administrative agencies to replace the HMO. These costs include, but are not
limited to, the costs of procuring a substitute vendor and the cost of any claim
or litigation that is reasonably attributable to HMO’s failure to perform any
Service in accordance with the terms of the Contract
 
Section 12.13 Dispute resolution.
 
  (a) General agreement of the Parties.
 
The Parties mutually agree that the interests of fairness, efficiency, and good
business practices are best served when the Parties employ all reasonable and
informal means to resolve any dispute under this Contract. The Parties express
their mutual commitment to using all reasonable and informal means of resolving
disputes prior to invoking a remedy provided elsewhere in this Section.
 
(b) Duty to negotiate in good faith.
 
Any dispute that in the judgment of any Party to this Contract may materially or
substantially affect the performance of any Party will be reduced to writing and
delivered to the other Party. The Parties must then negotiate in good faith and
use every reasonable effort to resolve such dispute and the Parties shall not
resort to any formal proceedings unless they have reasonably determined that a
negotiated resolution is not possible. The resolution of any dispute disposed of
by Contract between the Parties shall be reduced to writing and delivered to all
Parties within ten (10) Business Days.
 
(c) Claims for breach of Contract.
 
(1) General requirement. HMO’s claim for breach of this Contract will be
resolved in accordance with the dispute resolution process established by HHSC
in accordance with Chapter 2260, Texas Government Code.
 
(2) Negotiation of claims. The Parties expressly agree that the HMO’s claim for
breach of this Contract that the Parties cannot resolve in the ordinary course
of business or through the use of all reasonable and informal means will be
submitted to the negotiation process provided in Chapter 2260, Subchapter B,
Texas Government Code.
 
(A) To initiate the process, HMO must submit written notice to HHSC that
specifically states that HMO invokes the provisions of Chapter 2260, Subchapter
B, Texas Government Code. The notice must comply with the requirements of Title
1, Chapter 392, Subchapter B of the Texas Administrative Code.
 
(B) The Parties expressly agree that the HMO’s compliance with Chapter 2260,
Subchapter B, Texas Government Code, will be a condition precedent to the filing
of a contested case proceeding under Chapter 2260, Subchapter C, of the Texas
Government Code.
 
(3) Contested case proceedings. The contested case process provided in Chapter
2260, Subchapter C, Texas Government Code, will be HMO’s sole and exclusive
process for seeking a remedy for any and all alleged breaches of contract by
HHSC if the Parties are unable to resolve their disputes under Subsection (c)(2)
of this Section.
 
The Parties expressly agree that compliance with the contested case process
provided in Chapter 2260, Subchapter C, Texas Government Code, will be a
condition precedent to seeking consent to sue from the Texas Legislature under
Chapter 107, Civil Practices & Remedies Code. Neither the execution of this
Contract by HHSC nor any other conduct of any representative of HHSC relating to
this Contract shall be considered a waiver of HHSC’s sovereign immunity to suit.
 
(4) HHSC rules. The submission, processing and resolution of HMO’s claim is
governed by the rules adopted by HHSC pursuant to Chapter 2260, Texas Government
Code, found at Title 1, Chapter 392, Subchapter B of the Texas Administrative
Code.
 
(5) HMO’s duty to perform. Neither the occurrence of an event constituting an
alleged breach of contract nor the pending status of any claim for breach of
contract is grounds for the suspension of performance, in whole or in part, by
HMO of any duty or obligation with respect to the performance of this Contract.
Any changes to the Contract as a result of a dispute resolution will be
implemented in accordance with Article 8 (“Amendments and Modifications”).
 
Section 12.14 Liability of HMO.
 
(a) HMO bears all risk of loss or damage to HHSC or the State due to:
 
(1) Defects in Services or Deliverables;
 
(2) Unfitness or obsolescence of Services or Deliverables; or
 
(3) The negligence or intentional misconduct of HMO or its employees, agents,
Subcontractors, or representatives.
 
(b) HMO must, at the HMO’s own expense, defend with counsel approved by HHSC,
indemnify, and hold harmless HHSC and State employees, officers, directors,
contractors and agents from and against any losses, liabilities, damages,
penalties, costs, fees, including without limitation reasonable attorneys' fees,
and expenses from any claim or action for property damage, bodily injury or
death, to the extent caused by or arising from the negligence or intentional
misconduct of the HMO and its employees, officers, agents, or Subcontractors.
HHSC will not unreasonably withhold approval of counsel selected by HMO.
 
(c) HMO will not be liable to HHSC for any loss, damages or liabilities
attributable to or arising from the failure of HHSC or any state agency to
perform a service or activity in connection with this Contract.
 
  Article 13. Assurances & Certifications
 
Section 13.01 Proposal certifications.
 
HMO acknowledges its continuing obligation to comply with the requirements of
the following certifications contained in its Proposal, and will immediately
notify HHSC of any changes in circumstances affecting these certifications:
 
(1) Federal lobbying;
 
(2) Debarment and suspension;
 
(3) Child support; and
 
(4) Nondisclosure statement.  
 
Section 13.02 Conflicts of interest.
 
  (a) Representation.
 
HMO agrees to comply with applicable state and federal laws, rules, and
regulations regarding conflicts of interest in the performance of its duties
under this Contract. HMO warrants that it has no interest and will not acquire
any direct or indirect interest that would conflict in any manner or degree with
its performance under this Contract.
 
(b) General duty regarding conflicts of interest.
 
HMO will establish safeguards to prohibit employees from using their positions
for a purpose that constitutes or presents the appearance of personal or
organizational conflict of interest, or personal gain. HMO will operate with
complete independence and objectivity without actual, potential or apparent
conflict of interest with respect to the activities conducted under this
Contract with the State of Texas.
 
  Section 13.03 Organizational conflicts of interest.
 
  (a) Definition.
 
An organizational conflict of interest is a set of facts or circumstances, a
relationship, or other situation under which a HMO, or a Subcontractor has past,
present, or currently planned personal or financial activities or interests that
either directly or indirectly:
 
(1) Impairs or diminishes the HMO’s, or Subcontractor’s ability to render
impartial or objective assistance or advice to HHSC; or
 
(2) Provides the HMO or Subcontractor an unfair competitive advantage in future
HHSC procurements (excluding the award of this Contract).
 
(b) Warranty.
 
Except as otherwise disclosed and approved by HHSC prior to the Effective Date
of the Contract, HMO warrants that, as of the Effective Date and to the best of
its knowledge and belief, there are no relevant facts or circumstances that
could give rise to an organizational conflict of interest affecting this
Contract. HMO affirms that it has neither given, nor intends to give, at any
time hereafter, any economic opportunity, future employment, gift, loan,
gratuity, special discount, trip, favor, or service to a public servant or any
employee or representative of same, at any time during the procurement process
or in connection with the procurement process except as allowed under relevant
state and federal law.
 
(c) Continuing duty to disclose.
 
(1) HMO agrees that, if after the Effective Date, HMO discovers or is made aware
of an organizational conflict of interest, HMO will immediately and fully
disclose such interest in writing to the HHSC project manager. In addition, HMO
must promptly disclose any relationship that might be perceived or represented
as a conflict after its discovery by HMO or by HHSC as a potential conflict.
HHSC reserves the right to make a final determination regarding the existence of
conflicts of interest, and HMO agrees to abide by HHSC’s decision.
 
(2) The disclosure will include a description of the action(s) that HMO has
taken or proposes to take to avoid or mitigate such conflicts. 
 
(d) Remedy.
 
If HHSC determines that an organizational conflict of interest exists, HHSC may,
at its discretion, terminate the Contract pursuant to Subsection 12.03(b)(9). If
HHSC determines that HMO was aware of an organizational conflict of interest
before the award of this Contract and did not disclose the conflict to the
contracting officer, such nondisclosure will be considered a material breach of
the Contract. Furthermore, such breach may be submitted to the Office of the
Attorney General, Texas Ethics Commission, or appropriate State or Federal law
enforcement officials for further action.
 
(e) Flow down obligation.
 
HMO must include the provisions of this Section in all Subcontracts for work to
be performed similar to the service provided by HMO, and the terms "Contract,"
"HMO," and "project manager" modified appropriately to preserve the State's
rights.
 
Section 13.04 HHSC personnel recruitment prohibition.
 
HMO has not retained or promised to retain any person or company, or utilized or
promised to utilize a consultant that participated in HHSC’s development of
specific criteria of the RFP or who participated in the selection of the HMO for
this Contract.
 
Unless authorized in writing by HHSC, HMO will not recruit or employ any HHSC
professional or technical personnel who have worked on projects relating to the
subject matter of this Contract, or who have had any influence on decisions
affecting the subject matter of this Contract, for two (2) years following the
completion of this Contract.
 
Section 13.05 Anti-kickback provision.
 
HMO certifies that it will comply with the Anti-Kickback Act of 1986, 41 U.S.C.
§51-58 and Federal Acquisition Regulation 52.203-7, to the extent applicable.
 
Section 13.06 Debt or back taxes owed to State of Texas.
 
In accordance with Section 403.055 of the Texas Government Code, HMO agrees that
any payments due to HMO under the Contract will be first applied toward any debt
and/or back taxes HMO owes State of Texas. HMO further agrees that payments will
be so applied until such debts and back taxes are paid in full.
 
Section 13.07 Certification regarding status of license, certificate, or permit.
 
Article IX, Section 163 of the General Appropriations Act for the 1998/1999
state fiscal biennium prohibits an agency that receives an appropriation under
either Article II or V of the General Appropriations Act from awarding a
contract with the owner, operator, or administrator of a facility that has had a
license, certificate, or permit revoked by another Article II or V agency. HMO
certifies it is not ineligible for an award under this provision.
 
Section 13.08 Outstanding debts and judgments.
 
HMO certifies that it is not presently indebted to the State of Texas, and that
HMO is not subject to an outstanding judgment in a suit by State of Texas
against HMO for collection of the balance. For purposes of this Section, an
indebtedness is any amount sum of money that is due and owing to the State of
Texas and is not currently under dispute. A false statement regarding HMO’s
status will be treated as a material breach of this Contract and may be grounds
for termination at the option of HHSC.
 
  Article 14. Representations & Warranties
 
Section 14.01 Authorization.
 
(a) The execution, delivery and performance of this Contract has been duly
authorized by HMO and no additional approval, authorization or consent of any
governmental or regulatory agency is required to be obtained in order for HMO to
enter into this Contract and perform its obligations under this Contract.
 
(b) HMO has obtained all licenses, certifications, permits, and authorizations
necessary to perform the Services under this Contract and currently is in good
standing with all regulatory agencies that regulate any or all aspects of HMO’s
performance of this Contract. HMO will maintain all required certifications,
licenses, permits, and authorizations during the term of this Contract.
 
Section 14.02 Ability to perform.
 
HMO warrants that it has the financial resources to fund the capital
expenditures required under the Contract without advances by HHSC or assignment
of any payments by HHSC to a financing source.
 
Section 14.03 Minimum Net Worth.
 
The HMO has, and will maintain throughout the life of this Contract, minimum net
worth to the greater of (a) $1,500,000; (b) an amount equal to the sum of
twenty-five dollars ($25) times the number of all enrollees including Members;
or (c) an amount that complies with standards adopted by TDI. Minimum net worth
means the excess total admitted assets over total liabilities, excluding
liability for subordinated debt issued in compliance with Chapter 843 of the
Texas Insurance Code.
 
Section 14.04 Insurer solvency.
 
(a) The HMO must be and remain in full compliance with all applicable state and
federal solvency requirements for basic-service health maintenance
organizations, including but not limited to, all reserve requirements, net worth
standards, debt-to-equity ratios, or other debt limitations. In the event the
HMO fails to maintain such compliance, HHSC, without limiting any other rights
it may have by law or under the Contract, may terminate the Contract.
 
(b) If the HMO becomes aware of any impending changes to its financial or
business structure that could adversely impact its compliance with the
requirements of the Contract or its ability to pay its debts as they come due,
the HMO must notify HHSC immediately in writing.
 
(c) The HMO must have a plan and take appropriate measures to ensure adequate
provision against the risk of insolvency as required by TDI. Such provision must
be adequate to provide for the following in the event of insolvency:
 
(1) continuation of Covered Services, until the time of discharge, to Members
who are confined on the date of insolvency in a hospital or other inpatient
facility;
 
(2) payments to unaffiliated health care providers and affiliated healthcare
providers whose Contracts do not contain Member “hold harmless” clauses
acceptable to the TDI;
 
(3) continuation of Covered Services for the duration of the Contract Period for
which a capitation has been paid for a Member;
 
(4) provision against the risk of insolvency must be made by establishing
adequate reserves, insurance or other guarantees in full compliance with all
financial requirements of TDI and the Contract.
 
Should TDI determine that there is an immediate risk of insolvency or the HMO is
unable to provide Covered Services to its Members, HHSC, without limiting any
other rights it may have by law, or under the Contract, may terminate the
Contract.
 
Section 14.05 Workmanship and performance.
 
(a) All Services and Deliverables provided under this Contract will be provided
in a manner consistent with the standards of quality and integrity as outlined
in the Contract.
 
(b) All Services and Deliverables must meet or exceed the required levels of
performance specified in or pursuant to this Contract.
 
(c) HMO will perform the Services and provide the Deliverables in a workmanlike
manner, in accordance with best practices and high professional standards used
in well-managed operations performing services similar to the services described
in this Contract.
 
Section 14.06 Warranty of deliverables.
 
HMO warrants that Deliverables developed and delivered under this Contract will
meet in all material respects the specifications as described in the Contract
during the period following its acceptance by HHSC, through the term of the
Contract, including any subsequently negotiated by HMO and HHSC. HMO will
promptly repair or replace any such Deliverables not in compliance with this
warranty at no charge to HHSC.
 
Section 14.07 Compliance with Contract.
 
HMO will not take any action substantially or materially inconsistent with any
of the terms and conditions set forth in this Contract without the express
written approval of HHSC.
 
Section 14.08 Technology Access
 
(a) HMO expressly acknowledges that State funds may not be expended in
connection with the purchase of an automated information system unless that
system meets certain statutory requirements relating to accessibility by persons
with visual impairments. Accordingly, HMO represents and warrants to HHSC that
this technology is capable, either by virtue of features included within the
technology or because it is readily adaptable by use with other technology, of:
 
(1) Providing equivalent access for effective use by both visual and non-visual
means;
 
(2) Presenting information, including prompts used for interactive
communications, in formats intended for non-visual use; and
 
(3) Being integrated into networks for obtaining, retrieving, and disseminating
information used by individuals who are not blind or visually impaired.
 
(b) For purposes of this Section, the phrase "equivalent access" means a
substantially similar ability to communicate with or make use of the technology,
either directly by features incorporated within the technology or by other
reasonable means such as assistive devices or services that would constitute
reasonable accommodations under the Americans with Disabilities Act or similar
State or Federal laws. Examples of methods by which equivalent access may be
provided include, but are not limited to, keyboard alternatives to mouse
commands and other means of navigating graphical displays, and customizable
display appearance.
 
(c) In addition, all technological solutions offered by the HMO must comply with
the requirements of Texas Government Code §531.0162. This includes, but is not
limited to providing technological solutions that meet federal accessibility
standards for persons with disabilities, as applicable.
 
  Article 15. Intellectual Property
 
Section 15.01 Infringement and misappropriation.
 
(a) HMO warrants that all Deliverables provided by HMO will not infringe or
misappropriate any right of, and will be free of any claim of, any third person
or entity based on copyright, patent, trade secret, or other intellectual
property rights.
 
(b) HMO will, at its expense, defend with counsel approved by HHSC, indemnify,
and hold harmless HHSC, its employees, officers, directors, contractors, and
agents from and against any losses, liabilities, damages, penalties, costs,
fees, including without limitation reasonable attorneys’ fees and expenses, from
any claim or action against HHSC that is based on a claim of breach of the
warranty set forth in the preceding paragraph. HHSC will promptly notify HMO in
writing of the claim, provide HMO a copy of all information received by HHSC
with respect to the claim, and cooperate with HMO in defending or settling the
claim. HHSC will not unreasonably withhold, delay or condition approval of
counsel selected by the HMO.
 
(c) In case the Deliverables, or any one or part thereof, is in such action held
to constitute an infringement or misappropriation, or the use thereof is
enjoined or restricted or if a proceeding appears to HMO to be likely to be
brought, HMO will, at its own expense, either:
 
(1) Procure for HHSC the right to continue using the Deliverables; or
 
(2) Modify or replace the Deliverables to comply with the Specifications and to
not violate any intellectual property rights.
 
If neither of the alternatives set forth in (1) or (2) above are available to
the HMO on commercially reasonable terms, HMO may require that HHSC return the
allegedly infringing Deliverable(s) in which case HMO will refund all amounts
paid for all such Deliverables.
 
Section 15.02 Exceptions.
 
HMO is not responsible for any claimed breaches of the warranties set forth in
Section 15.01 to the extent caused by:
 
(a) Modifications made to the item in question by anyone other than HMO or its
Subcontractors, or modifications made by HHSC or its contractors working at
HMO’s direction or in accordance with the specifications; or
 
(b) The combination, operation, or use of the item with other items if HMO did
not supply or approve for use with the item; or
 
(c) HHSC’s failure to use any new or corrected versions of the item made
available by HMO.
 
Section 15.03 Ownership and Licenses
 
  (a) Definitions.
 
For purposes of this Section 15.03, the following terms have the meanings set
forth below:
 
(1) “Custom Software” means any software developed by the HMO: for HHSC; in
connection with the Contract; and with funds received from HHSC. The term does
not include HMO Proprietary Software or Third Party Software.
 
(2) “HMO Proprietary Software” means software: (i) developed by the HMO prior to
the Effective Date of the Contract, or (ii) software developed by the HMO after
the Effective Date of the Contract that is not developed: for HHSC; in
connection with the Contract; and with funds received from HHSC.
 
(3) “Third Party Software” means software that is: developed for general
commercial use; available to the public; or not developed for HHSC. Third Party
Software includes without limitation: commercial off-the-shelf software;
operating system software; and application software, tools, and utilities.
 
(b) Deliverables.
 
The Parties agree that any Deliverable, including without limitation the Custom
Software, will be the exclusive property of HHSC.
 
(c) Ownership rights.
 
(1) HHSC will own all right, title, and interest in and to its Confidential
Information and the Deliverables provided by the HMO, including without
limitation the Custom Software and associated documentation. For purposes of
this Section 15.03, the Deliverables will not include HMO Proprietary Software
or Third Party Software. HMO will take all actions necessary and transfer
ownership of the Deliverables to HHSC, including, without limitation, the Custom
Software and associated documentation prior to Contract termination.
 
(2) HMO will furnish such Deliverables, upon request of HHSC, in accordance with
applicable State law. All Deliverables, in whole and in part, will be deemed
works made for hire of HHSC for all purposes of copyright law, and copyright
will belong solely to HHSC. To the extent that any such Deliverable does not
qualify as a work for hire under applicable law, and to the extent that the
Deliverable includes materials subject to copyright, patent, trade secret, or
other proprietary right protection, HMO agrees to assign, and hereby assigns,
all right, title, and interest in and to Deliverables, including without
limitation all copyrights, inventions, patents, trade secrets, and other
proprietary rights therein (including renewals thereof) to HHSC.
 
(3) HMO will, at the expense of HHSC, assist HHSC or its nominees to obtain
copyrights, trademarks, or patents for all such Deliverables in the United
States and any other countries. HMO agrees to execute all papers and to give all
facts known to it necessary to secure United States or foreign country
copyrights and patents, and to transfer or cause to transfer to HHSC all the
right, title, and interest in and to such Deliverables. HMO also agrees not to
assert any moral rights under applicable copyright law with regard to such
Deliverables.
 
(d) License Rights
 
HHSC will have a royalty-free and non-exclusive license to access the HMO
Proprietary Software and associated documentation during the term of the
Contract. HHSC will also have ownership and unlimited rights to use, disclose,
duplicate, or publish all information and data developed, derived, documented,
or furnished by HMO under or resulting from the Contract. Such data will include
all results, technical information, and materials developed for and/or obtained
by HHSC from HMO in the performance of the Services hereunder, including but not
limited to all reports, surveys, plans, charts, recordings (video and/or sound),
pictures, drawings, analyses, graphic representations, computer printouts, notes
and memoranda, and documents whether finished or unfinished, which result from
or are prepared in connection with the Services performed as a result of the
Contract.
 
(e) Proprietary Notices
 
HMO will reproduce and include HHSC’s copyright and other proprietary notices
and product identifications provided by HMO on such copies, in whole or in part,
or on any form of the Deliverables.
 
(f) State and Federal Governments
 
In accordance with 45 C.F.R. §95.617, all appropriate State and Federal agencies
will have a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, translate, or otherwise use, and to authorize others to use for Federal
Government purposes all materials, the Custom Software and modifications
thereof, and associated documentation designed, developed, or installed with
federal financial participation under the Contract, including but not limited to
those materials covered by copyright, all software source and object code,
instructions, files, and documentation.
 
Article 16. Liability
 
Section 16.01 Property damage.
 
(a) HMO will protect HHSC’s real and personal property from damage arising from
HMO’s, its agent’s, employees’ and Subcontractors’ performance of the Contract,
and HMO will be responsible for any loss, destruction, or damage to HHSC’s
property that results from or is caused by HMO’s, its agents’, employees’ or
Subcontractors’ negligent or wrongful acts or omissions. Upon the loss of,
destruction of, or damage to any property of HHSC, HMO will notify the HHSC
Project Manager thereof and, subject to direction from the Project Manager or
her or his designee, will take all reasonable steps to protect that property
from further damage.
 
(b) HMO agrees to observe and encourage its employees and agents to observe
safety measures and proper operating procedures at HHSC sites at all times.
 
(c) HMO will distribute a policy statement to all of its employees and agents
that directs the employee or agent to promptly report to HHSC or to HMO any
special defect or unsafe condition encountered while on HHSC premises. HMO will
promptly report to HHSC any special defect or an unsafe condition it encounters
or otherwise learns about.
 
Section 16.02 Risk of Loss.
 
During the period Deliverables are in transit and in possession of HMO, its
carriers or HHSC prior to being accepted by HHSC, HMO will bear the risk of loss
or damage thereto, unless such loss or damage is caused by the negligence or
intentional misconduct of HHSC. After HHSC accepts a Deliverable, the risk of
loss or damage to the Deliverable will be borne by HHSC, except loss or damage
attributable to the negligence or intentional misconduct of HMO’s agents,
employees or Subcontractors.
 
Section 16.03 Limitation of HHSC’s Liability.
 
HHSC WILL NOT BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL, OR CONSEQUENTIAL
DAMAGES UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHER LEGAL THEORY. THIS
WILL APPLY REGARDLESS OF THE CAUSE OF ACTION AND EVEN IF HHSC HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
 
HHSC’S LIABILITY TO HMO UNDER THE CONTRACT WILL NOT EXCEED THE TOTAL CHARGES TO
BE PAID BY HHSC TO HMO UNDER THE CONTRACT, INCLUDING CHANGE ORDER PRICES AGREED
TO BY THE PARTIES OR OTHERWISE ADJUDICATED.
 
HMO’s remedies are governed by the provisions in Article 12.
 
  Article 17. Insurance & Bonding
 
Section 17.01 Insurance Coverage.
  (a) Statutory and General Coverage
 
HMO will maintain the following insurance coverage.
 
(1) Standard Worker's Compensation Insurance coverage;
 
(2) Automobile Liability;
 
(3) Comprehensive Liability Insurance including Bodily Injury coverage of
$100,000.00 per each occurrence and Property Damage Coverage of $25,000.00 per
each occurrence; and
 
(4) General Liability Insurance of at least $1,000,000.00 per occurrence and
$5,000,000.00 in the aggregate.
 
If HMO’s current Comprehensive General Liability insurance coverage does not
meet the above stated requirements, HMO will obtain excess liability insurance
to compensate for the difference in the coverage amounts.
 
(b) Professional Liability Coverage.
 
(1) HMO must maintain, or cause its Network Providers to maintain, Professional
Liability Insurance for each Network Provider of $100,000.00 per occurrence and
$300,000.00 in the aggregate, or the limits required by the hospital at which
the Network Provider has admitting privileges.
 
(2) HMO must maintain an Umbrella Professional Liability Insurance Policy for
the greater of $3,000,000.00 or an amount (rounded to the nearest $100,000.00)
that represents the number of Members enrolled in the HMO in the first month of
the applicable State Fiscal Year multiplied by $150.00, not to exceed
$10,000,000.00.
 
(c) General Requirements for All Insurance Coverage
 
(1) Except as provided herein, all exceptions to the Contract’s insurance
requirements must be approved in writing by HHSC. HHSC’s written approval is not
required in the following situations:
  (A) An HMO or a Network Provider is not required to obtain the insurance
coverage described in Section 17.01 if the HMO or Network Provider qualifies as
a state governmental unit or municipality under the Texas Tort Claims Act, and
is required to comply with, and subject to the provisions of, the Texas Tort
Claims Act.
  (B) An HMO may waive the Professional Liability Insurance requirement
described in Section 17.01(b)(1) for a Network Provider of Community-based Long
Term Care Services. An HMO may not waive this requirement if the Network
Provider provides other Covered Services in addition to Community-based Long
Term Care Services, or if a Texas licensing entity requires the Network Provider
to carry such Professional Liability coverage. An HMO that waives the
Professional Liability Insurance requirement for a Network Provider pursuant to
this provision is not required to obtain such coverage on behalf of the Network
Provider.
 
(2) HMO or the Network Provider is responsible for any and all deductibles
stated in the insurance policies.  
 
(3)Insurance coverage must be issued by insurance companies authorized to
conduct business in the State of Texas.
 
(4) Insurance coverage must name HHSC as an additional insured with the
following exceptions: Standard Workers’ Compensation Insurance maintained by the
HMO, and Professional Liability Insurance maintained by Network Providers.
 
(5) Insurance coverage kept by the HMO must be maintained throughout the Term of
the Contract, and until HHSC’s final acceptance of all Services and
Deliverables. Failure to maintain such insurance coverage will constitute a
material breach of this Contract.
 
(6) With the exception of Professional Liability Insurance maintained by Network
Providers, the insurance policies described in this Section must have extended
reporting periods of two years. When policies are renewed or replaced, the
policy retroactive date must coincide with, or precede, the Contract Effective
Date.
 
(7) With the exception of Professional Liability Insurance maintained by Network
Providers, the insurance policies described in this Section must provide that
prior written notice to be given to HHSC at least thirty (30) calendar days
before coverage is substantially changed, canceled, or non-renewed. HMO must
submit a new coverage binder to HHSC to ensure no break in coverage.
 
(8) The Parties expressly understand and agree that any insurance coverages and
limits furnished by HMO will in no way expand or limit HMO’s liabilities and
responsibilities specified within the Contract documents or by applicable law.
 
(9) HMO expressly understands and agrees that any insurance maintained by HHSC
will apply in excess of and not contribute to insurance provided by HMO under
the Contract.
 
(10) If HMO, or its Network Providers, desire additional coverage, higher limits
of liability, or other modifications for its own protection, HMO or its Network
Providers will be responsible for the acquisition and cost of such additional
protection. Such additional protection will not be an Allowable Expense under
this Contract.
 
(d) Proof of Insurance Coverage
 
(1) Except as provided in Section 17.01(d)(2), the HMO must furnish the HHSC
Project Manager original Certificates of Insurance evidencing the required
insurance coverage on or before the Effective Date of the Contract. If insurance
coverage is renewed during the Term of the Contract, the HMO must furnish the
HHSC Project Manager renewal certificates of insurance, or such similar
evidence, within five (5) Business Days of renewal. The failure of HHSC to
obtain such evidence from HMO will not be deemed to be a waiver by HHSC and HMO
will remain under continuing obligation to maintain and provide proof of
insurance coverage.
 
(2) The HMO is not required to furnish the HHSC Project Manager proof of
Professional Liability Insurance maintained by Network Providers on or before
the Effective Date of the Contract, but must provide such information upon
HHSC’s request during the Term of the Contract.
 
Section 17.02 Performance Bond.
 
(a) Beginning on the Operational Start Date of the Contract, and each year
thereafter, the HMO must obtain a performance bond with a one (1) year term. The
performance bond must continue to be in effect for one (1) year following the
expiration of the one (1) year term. HMO must obtain and maintain the annual
performance bonds in the form prescribed by HHSC and approved by TDI, naming
HHSC as Obligee, securing HMO’s faithful performance of the terms and conditions
of this Contract. The annual performance bonds must comply with Chapter 843 of
the Texas Insurance Code and 28 T.A.C. §11.1805. The annual performance bond(s)
must be issued in the amount of $100,000.00 for each applicable HMO Program
within each Service Area that the HMO covers under this Contract. All
performance bonds must be issued by a surety licensed by TDI, and specify cash
payment as the sole remedy. HMO must deliver the initial performance bond to
HHSC prior to the Operational Start Date of the Contract, and each renewal
performance bond prior to the first day of the State Fiscal Year.
 
(b) Since the CHIP Perinatal Program is a sub-program of the CHIP Program,
neither a separate performance bond for the CHIP Perinatal Program nor a
combined performance bond for the CHIP and CHIP Perinatal Programs is required.
The same bond that the HMO obtains for its CHIP Program within a particular
Service Area also will cover the HMO’s CHIP Perinatal Program, if applicable, in
that same Service Area.
 
Section 17.03 TDI Fidelity Bond
 
The HMO will secure and maintain throughout the life of the Contract a fidelity
bond in compliance with Chapter 843 of the Texas Insurance Code and 28 T.A.C.
§11.1805. The HMO must promptly provide HHSC with copies of the bond and any
amendments or renewals thereto.
 
 

 

--------------------------------------------------------------------------------


 


Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 6
Version 1.6



 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version Attachment B-1, Section 6
 
Revision
 
1.1
 
June 30, 2006
 
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
 
Section 6.3.2.1, Experience Rebate Reward, is modified to delete references to
the selected performance indicators and the Quality Challenge Pool.
 
Section 6.3.2.2, Performance-Based Capitation Rate, is modified to include
STAR+PLUS and to add Additional STAR+PLUS Performance Indicators. Section
6.3.2.3, Quality Challenge Award, is modified to include STAR+PLUS. Section
6.3.2.5, STAR+PLUS Hospital Inpatient Performance Based Capitation Rate:
Hospital Inpatient Stay Cost Incentives and Disincentives, is added.
 
Section 6.3.2.5.1, STAR+PLUS Hospital Inpatient Disincentive - Administrative
Fee at Risk, is added.
 
Section 6.3.2.5.2, STAR+PLUS Hospital Inpatient Incentive - Shared Savings
Award, is added.
 
Revision
 
1.2
 
September 1, 2006
 
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the STAR and CHIP Programs.
 
Section 6.3.2.2, Performance-Based Capitation Rate, modifies the standard
performance indicator for the Behavioral Health Hotline to change the maximum
abandonment rate from 5% to 7% (except in the Dallas Core Service Area).
 
Section 6.3.2.3, Quality Challenge Award, is modified to reflect the new start
date for the Quality Challenge Award, which will not be implemented until State
Fiscal Year 2008.
 
 
Revision
 
 
1.3
 
 
September 1, 2006
 
 
 
 
 
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the CHIP Perinatal Program.
 
Section 6.3.2.1 modified to clarify that the Experience Rebate Reward incentive
may apply to the CHIP Perinatal Program at a later date.
 
Section 6.3.2.2 modified to clarify that the Performance-based Capitation Rate
will not apply for the CHIP Perinatal Program in SFY 2007.
 
 
Revision
 
 
1.4
 
 
September 1, 2006
 
 
Contract amendment did not revise Attachment B-1 Section 6 - Premium Payment,
Incentives, and Disincentives
 
 
Revision
 
 
1.5
 
 
January 1, 2007
 
 
Contract amendment did not revise Attachment B-1 Section 6 - Premium Payment,
Incentives, and Disincentives
 
 
Revision
 
 
1.6
 
 
February 1, 2007
 
 
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
 
Section 6.3.2.5 is modified to clarify the months included in Rate Period 1.
 
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.



 
6. Premium Payment, Incentives, and Disincentives
 
This section documents how the Capitation Rates are developed and describes
performance incentives and disincentives related to HHSC’s value-based
purchasing approach. For further information, HMOs should refer to the HHSC
Uniform Managed Care Contract Terms and Conditions. 
 
Under the HMO Contracts, health care coverage for Members will be provided on a
fully insured basis. The HMO must provide the Services and Deliverables,
including Covered Services to enrolled Members in order for monthly Capitation
Payments to be paid by HHSC. Attachment B-1, Section 8 includes the HMO’s
financial responsibilities regarding out-of-network Emergency Services and
Medically Necessary Covered Services not available through Network Providers.
 
6.1 Capitation Rate Development
 
Refer to Attachment A, HHSC Uniform Managed Care Contract Terms & Conditions,
Article 10, “Terms & Conditions of Payment,” for information concerning
Capitation Rate development.
 
6.2 Financial Payment Structure and Provisions

 
HHSC will pay the HMO monthly Capitation Payments based on the number of
eligible and enrolled Members. HHSC will calculate the monthly Capitation
Payments by multiplying the number of Member Months times the applicable monthly
Capitation Rate by Member Rate Cell. The HMO must provide the Services and
Deliverables, including Covered Services to Members, described in the Contract
for monthly Capitation Payments to be paid by HHSC.
 
The HMO must understand and expressly assume the risks associated with the
performance of the duties and responsibilities under the Contract, including the
failure, termination, or suspension of funding to HHSC, delays or denials of
required approvals, cost of claims incorrectly paid by the HMO, and cost
overruns not reasonably attributable to HHSC. The HMO must further agree that no
other charges for tasks, functions, or activities that are incidental or
ancillary to the delivery of the Services and Deliverables will be sought from
HHSC or any other state agency, nor will the failure of HHSC or any other party
to pay for such incidental or ancillary services entitle the HMO to withhold
Services or Deliverables due under the Contract.
 


--------------------------------------------------------------------------------



6.2.1 Capitation Payments

The HMO must refer to the HHSC Uniform Managed Care Contract Terms & Conditions
for information and Contract requirements on the:
 

   
1) Time and Manner of Payment,

 

   
2) Adjustments to Capitation Payments,

 

   
3) Delivery Supplemental Payment, and

 

   
4) Experience Rebate.



6.3 Performance Incentives and Disincentives
 
HHSC introduces several financial and non-financial performance incentives and
disincentives through this Contract. These incentives and disincentives are
subject to change by HHSC over the course of the Contract Period. The
methodologies required to implement these strategies will be refined by HHSC
after collaboration with contracting HMOs through a new incentives workgroup to
be established by HHSC.
 
6.3.1 Non-financial Incentives
 
6.3.1.1 Performance Profiling
 
HHSC intends to distribute information on key performance indicators to HMOs on
a regular basis, identifying an HMO’s performance, and comparing that
performance to other HMOs, and HHSC standards and/or external Benchmarks. HHSC
will recognize HMOs that attain superior performance and/or improvement by
publicizing their achievements. For example, HHSC may post information
concerning exceptional performance on its website, where it will be available to
both stakeholders and members of the public.
 
6.3.1.2 Auto-assignment Methodology for Medicaid HMOs
 
HHSC may also revise its auto-assignment methodology during the Contract Period
for new Medicaid Members who do not select an HMO (Default Members). The new
assignment methodology would reward those HMOs that demonstrate superior
performance and/or improvement on one or more key dimensions of performance. In
establishing the assignment methodology, HHSC will employ a subset of the
performance indicators contained within the Performance Indicator Dashboard. At
present, HHSC intends to recognize those HMOs that exceed the minimum geographic
access standards defined within Attachment B-1, Section 8 and the Performance
Indicator Dashboard. HHSC may also use its assessment of HMO performance on
annual quality improvement goals (described in Attachment B-1, Section 8) in
developing the assignment methodology. The methodology would disproportionately
assign Default Members to the HMO(s) in a given Service Area that performed
comparably favorably on the selected performance indicators.
 
HHSC anticipates that it will not implement a performance-based auto-assignment
algorithm before September 1, 2007. HHSC will invite HMO comments on potential
approaches prior to implementation of the new performance-based auto-assignment
algorithm.
 


--------------------------------------------------------------------------------


6.3.2 Financial Incentives and Disincentives
 
6.3.2.1 Experience Rebate Reward
 
HHSC historically has required HMOs to provide HHSC with an Experience Rebate
(see the Uniform Managed Care Contract Terms and Conditions, Article 10.11) when
there has been an aggregate excess of Revenues over Allowable Expenses. During
the Contract Period, should the HMO experience an aggregate excess of Revenues
over Allowable Expenses across STAR and CHIP HMO Programs and Service Areas,
HHSC will allow the HMO to retain that portion of the aggregate excess of
Revenues over Allowable Expenses that is equal to or less than 3.5% of the total
Revenue for the period should the HMO demonstrate superior performance on
selected performance indicators. The retention of 3.5% of revenue exceeds the
retention of 3.0% of revenue that would otherwise be afforded to a HMO without
demonstrated superior performance on these performance indicators relative to
other HMOs. HHSC will develop the methodology for determining the level of
performance necessary for an HMO to retain the additional 0.5% of revenue after
consultation with HMOs. The finalized methodology will be added to the Uniform
Managed Care Manual.
 
HHSC will calculate the Experience Rebate Reward after it has calculated the
HMO’s at-risk Capitation Rate payment, as described below in Section 6.3.2.2.
HHSC will calculate whether a HMO is eligible for the Experience Rebate Reward
prior to the 90-day Financial Statistical Report (FSR) filing.
 
HHSC anticipates that it will not implement the incentive for Rate Period 1 of
the Contract. HHSC will invite HMO comments on potential approaches prior to
implementation of the new performance-based Experience Rebate Reward. HHSC may
also implement this incentive option for the STAR+PLUS and CHIP Perinatal
programs in the future.
 
6.3.2.2 Performance-Based Capitation Rate
 
Beginning in State Fiscal Year 2007 of the Contract, HHSC will place each STAR
and CHIP HMO at risk for 1% of the Capitation Rate(s). Beginning in State Fiscal
Year 2008 of the Contract, HHSC will also place each STAR+PLUS HMO at risk for
1% of the Capitation Rate(s). HHSC retains the right to vary the percentage of
the Capitation Rate placed at risk in a given Rate Period. HHSC will not place
CHIP Perinatal HMOs at risk for 1% of the Capitation Rate(s) in State Fiscal
Year 2007, but reserves this right in subsequent State Fiscal Years.
 
As noted in Section 6.2, HHSC will pay the HMO monthly Capitation Payments based
on the number of eligible and enrolled Members. HHSC will calculate the monthly
Capitation Payments by multiplying the number of Member months times the
applicable monthly Capitation Rate by Member rate cell. At the end of each Rate
Period, HHSC will evaluate if the HMO has demonstrated that it has fully met the
performance expectations for which the HMO is at risk. Should the HMO fall short
on some or all of the performance expectations, HHSC will adjust a future
monthly Capitation Payment by an appropriate portion of the 1% at-risk amount.
HMOs will be able to earn variable percentages up to 100% of the 1% at-risk
Capitation Rate. HHSC’s objective is that all HMOs achieve performance levels
that enable them to receive the full at-risk amount.

 
HHSC will determine the extent to which the HMO has met the performance
expectations by assessing the HMO’s performance for each applicable HMO Program
relative to performance targets for the rate period. HHSC will conduct separate
accounting for each HMO Program’s at-risk Capitation Rate amount.
 
HHSC will identify no more than 10 performance indicators for each HMO Program.
Some of the performance indicators will be standard across the HMO Programs
while others may apply to only one of the HMO Programs.
 
HHSC’s performance indicators may include some or all of the following measures.
The specific


--------------------------------------------------------------------------------



performance indicators, periods of data collection, and associated points are
detailed in the HHSC Uniform Managed Care Manual. The minimum percentage targets
identified in this section were developed based, in part, on the HHSC HMO
Program objective of ensuring access to care and quality of care, past
performance of the HHSC HMOs, and performance of Medicaid and CHIP HMOs
nationally on HEDIS and CAHPS measures of plan performance. The Performance
Indicator Dashboard includes a more detailed explanation.
 
Standard Performance Indicators:
 

   
1. 98% of Clean Claims are properly Adjudicated within 30 calendar days.

 

   
2. The Member Services Hotline abandonment rate does not exceed 7%.

 

   
3. The Behavioral Health Hotline abandonment rate does not exceed 7%.1 

 

   
4. The Provider Services Hotline abandonment rate does not exceed 7%.

 
Additional STAR Performance Indicators
 
1. 90% of child Members have access to at least one child-appropriate PCP with
an Open Panel within 30 miles travel distance.
 
2. 90% of adult Members have access to at least one adult-appropriate PCP with
an Open Panel within 30 miles travel distance.
 
3. 36% of age-qualified child Members receive six or more well-child visits (in
the first 15 months of life.
 
4. 56% of age-qualified child Members receive at least one well-child visit in
the 3rd, 4th, 5th, or 6th year of life.
 
5. 72% of pregnant women Members receive a prenatal care visit in the first
trimester or within 42 days of enrollment.
 
Additional CHIP Performance Indicators
 
1. 90% of child Members have access to at least one child-appropriate PCP with
an Open Panel within 30 miles travel distance.
 
2. 90% of child Members have access to at least one otolaryngologist (ENT)
within 75 miles travel distance.
 
3. 56% of age-qualified child Members receive at least one well-child visit in
the 3rd, 4th, 5th, or 6th year of life
 

   
4. 38% of adolescents receive an annual well visit.



1 Will not apply in the Dallas Core Service Area. Points will be allocated
proportionately over the remaining standard performance indicators.
 
Additional STAR+PLUS Performance Indicators
 

   
1. 57% of adult Members report no problem with delays in getting approval from
the HMO

 
2. 90% of adult Members have access to at least one adult-appropriate PCP with
an Open Panel within 30 miles travel distance
 

--------------------------------------------------------------------------------


 
3. 62% of adult Members report no problem in getting a referral to a Specialty
Physician
 
4. 47% of adult Members report no problem getting needed Special Therapy
(physical therapy, occupational therapy, and speech therapy) from the HMO
 
5. 57% of adult Members report no problem getting needed Behavioral Health
Services from the HMO
 
Failure to timely provide HHSC with necessary data related to the calculation of
the performance indicators will result in HHSC’s assignment of a zero percent
performance rate for each related performance indicator.
 
Should Member survey-based indicators yield response rates deemed by HHSC to be
too low to yield credible data, HHSC will reapportion points across the
remaining measures.
 
Actual plan rates will be rounded to the nearest whole number. HHSC will
calculate performance assessment for the at-risk portion of the capitation
payments by summing all earned points and converting them to a percentage. For
example, an HMO that earns 92 points will earn 92% of the at-risk Capitation
Rate. HHSC will apply the premium assessment of 8% of the at-risk Capitation
Rate as a reduction to the monthly Capitation Payment ninety days after the end
of the contract period.
 
HMOs will report actual Capitation Payments received on the Financial
Statistical Report (FSR). Actual Capitation Payments received include all of the
at-risk Capitation Payment paid to the HMO. Any performance assessment based on
performance for a contract period will appear on the second final (334-day) FSR
for that contract period.
 
HHSC will evaluate the performance-based Capitation Rate methodology annually in
consultation with HMOs. HHSC may then modify the methodology it deems necessary
and appropriate to motivate, recognize, and reward HMOs for performance. The
methodologies for Rate Periods 1 and 2 will be included in the HHSC Uniform
Managed Care Manual.
 
6.3.2.3 Quality Challenge Award

 
Data collection for the Quality Challenge Award will begin on September 1, 2006;
however, the Quality Challenge Award will not be implemented until State Fiscal
Year 2008. Should one or more HMOs be unable to earn the full amount of the
performance-based at-risk portion of the Capitation Rate, HHSC will reallocate
the funds through the HMO Program’s Quality Challenge Award. HHSC will use these
funds to reward HMOs that demonstrate superior clinical quality. HHSC will
determine the number of HMOs that will receive Quality Challenge Award funds
annually based on the amount of the funds to be reallocated. Separate Quality
Challenge Award payments will be made for each of the HMO programs. As with the
performance-based Capitation Rate, each HMO will be evaluated separately for
each HMO Program. HHSC intends to evaluate HMO performance annually on some
combination of the following performance indicators in order to determine which
HMOs demonstrate superior clinical quality. In no event will a distribution from
the Quality Challenge Award, plus any other incentive payments made in
accordance with the HMO Contract, when combined with the Capitation Rate
payments, exceed 105% of the Capitation Rate payments to an HMO.
 
Information about the data collection period to be used for each indicator is
found in the HHSC Uniform Managed Care Manual.
 
6.3.2.4 Remedies and Liquidated Damages
 
All areas of responsibility and all requirements in the Contract will be subject
to performance evaluation by HHSC. Any and all responsibilities or requirements
not fulfilled may have remedies and HHSC will assess either actual or liquidated
damages. Refer to Attachment A, HHSC Uniform Managed Care


--------------------------------------------------------------------------------


 
Contract Terms and Conditions and Attachment B-5 for performance standards that
carry liquidated damage values.
 
6.3.2.5 STAR+PLUS Hospital Inpatient Performance-Based Capitation Rate: Hospital
Inpatient Stay Cost Incentives & Disincentives
 
Effective as of the STAR+PLUS Operational Start Date, HHSC will place at-risk a
portion of the HMO’s Medicaid-Only Capitation Rate. Settlements for Inpatient
Stay costs will be calculated by the State after the end of each State Fiscal
Year (SFY) using three (3) months of completed Hospital paid data for the
preliminary settlement and 11 months of completed data for the final settlement.
The SFY 2006 Fee-for-Service (FFS) Inpatient Hospital per-member-per-month
(PMPM) rate will be projected for Rate Period 1 (February 1, 2007 through August
31, 2007) for the first settlement. Adjustments for the projection will include
trending and risk adjustment. The base and final inpatient hospital PMPM rate
will be calculated separately for each HMO, Service Area, and Rate Cell. Harris
County is excluded from the Harris Service Area calculations. 
 
6.3.2.5.1 STAR+PLUS Hospital Inpatient Disincentive - Administrative Fee at Risk

 
HHSC has assumed that STAR+PLUS HMOs will achieve a 22% reduction in projected
FFS Hospital Inpatient Stay costs, for the Medicaid-Only population, through the
implementation of the STAR+PLUS model. HMOs achieving savings beyond 22% will be
eligible for the STAR+PLUS Shared Savings Award described in Section 6.3.2.5.2.
The HMO will be at-risk for savings less than 22%.
 
The maximum risk to the HMO will be equal to 50% of the difference between 15%
Hospital inpatient savings and 22% Hospital inpatient savings. The disincentive
for savings above 15%, but still less than 22% will be equal to 50% of the
difference between the level of achieved savings and 22%. HHSC retains the right
to vary the disincentive percentage in a given Rate Period by Contract
amendment.

 
6.3.2.5.2 STAR+PLUS Hospital Inpatient Incentive - Shared Savings Award
 
HMOs that exceed the 22% reduction in Inpatient Stay costs incurred by STAR+PLUS
Members specified in Section 6.3.2.5.1 will be eligible to obtain a 20% share of
the savings achieved beyond the 22% target. HHSC will determine the extent to
which the HMO has met and exceeded the performance expectation in the manner
described within Section 6.3.2.5. Should HHSC determine that the HMO exceeded
the 22% target, HHSC will adjust a future monthly Capitation Payment upward by
20% of the calculated savings. This shared savings award is limited to 5% of the
HMO’s capitation in accordance with Federal Balance Budget Act requirements and
is calculated off of total of STAR+PLUS Capitation Payment. An HMO will be
subject to contractual remedies and determined ineligible for the award, if a
HHSC audit reveals that the HMO has inappropriately averted Medically Necessary
Inpatient Stay admissions and potentially endangered Member safety.
 
 

--------------------------------------------------------------------------------



Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 7
Version 1.6
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version Attachment B-1, Section 7
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised version of the Attachment B-1, Section 7, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
 
Sections 7.1 to 7.3 modified to include STAR+PLUS.
 
 
Revision
 
1.2
 
September 1, 2006
 
Revised version of the Attachment B-1, Section 7, that includes provisions
applicable to MCOs participating in the STAR and CHIP Programs.
 
Section 7.3.1.7, Operations Readiness, changes reference from “Operational Date”
to “Effective Date.”
 
 
Revision
 
 
1.3
 
 
September 1, 2006
 
 
Revised version of the Attachment B-1, Section 7, that includes provisions
applicable to MCOs participating in the CHIP Perinatal Program.
 
 
Sections 7.2, 7.3, and 7.3.1.2 through 7.3.1.7 modified to include the CHIP
Perinatal Program.
 
 
Revision
 
 
1.4
 
 
September 1, 2006
 
 
Contract amendment did not revise Attachment B-1 Section 7 - Transition Phase
Requirements
 
 
Revision
 
 
1.5
 
 
January 1, 2007
 
 
Contract amendment did not revise Attachment B-1 Section 7 - Transition Phase
Requirements
 
 
Revision
 
 
1.6
 
 
February 1, 2007
 
 
Contract amendment did not revise Attachment B-1 Section 7 - Transition Phase
Requirements
 
 
 1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------



7.   Transition Phase Requirements
7.1   Introduction
 
This Section presents the scope of work for the Transition Phase of the
Contract, which includes those activities that must take place between the time
of Contract award and the Operational Start Date.
 
The Transition Phase will include a Readiness Review of each HMO, which must be
completed successfully prior to a HMO’s Operational Start Date for each
applicable HMO Program. HHSC may, at its discretion, postpone the Operational
Start Date of the Contract for any such HMO that fails to satisfy all Transition
Phase requirements.
 
If for any reason, a HMO does not fully meet the Readiness Review prior to the
Operational Start Date, and HHSC has not approved a delay in the Operational
Start Date or approved a delay in the HMO’s compliance with the applicable
Readiness Review requirement, then HHSC shall impose remedies and either actual
or liquidated damages. If the HMO is a current HMO Contractor, HHSC may also
freeze enrollment into the HMO’s plan for any of its HMO Programs. Refer to the
HHSC Uniform Managed Care Contract Terms and Conditions (Attachment A) and the
Liquidated Damages Matrix (Attachment B-5) for additional information.
 
Section 7.1 modified by Version 1.1
 
7.2   Transition Phase Scope for HMOs


STAR, STAR+PLUS and CHIP HMOs must meet the Readiness Review requirements
established by HHSC no later than 90 days prior to the Operational Start Date
for each applicable HMO Program. CHIP Perinatal HMOS must meet the Readiness
Review requirements established by HHSC not later than 60 days prior to the
Operational Start Date for the CHIP Perinatal Program. HMO agrees to provide all
materials required to complete the readiness review by the dates established by
HHSC and its Contracted Readiness Review Vendor.
 
Section 7.2 modified by Versions 1.1 and 1.3
 
7.3   Transition Phase Schedule and Tasks


The Transition Phase will begin after both Parties sign the Contract. The start
date for the STAR and CHIP Transition Phase is November 15, 2005. The start date
for the STAR+PLUS Transition Phase is June 30, 2006. The start date for the CHIP
Perinate Transition Phase is September 1, 2006.
 
The Transition Phase must be completed no later than the agreed upon Operational
Start Date(s) for each HMO Program and Service Area. The HMO may be subject to
liquidated damages for failure to meet the agreed upon Operational Start Date
(see Attachment B-5).
 
Section 7.3 modified by Versions 1.1 and 1.3
 
7.3.1   Transition Phase Tasks


The HMO has overall responsibility for the timely and successful completion of
each of the Transition Phase tasks. The HMO is responsible for clearly
specifying and requesting information needed from HHSC, other HHSC contractors,
and Providers in a manner that does not delay the schedule or work to be
performed.
 
7.3.1.1  Contract Start-Up and Planning


HHSC and the HMO will work together during the initial Contract start-up phase
to:
 
• define project management and reporting standards;
 
• establish communication protocols between HHSC and the HMO;


--------------------------------------------------------------------------------



 
• establish contacts with other HHSC contractors;
 
• establish a schedule for key activities and milestones; and
 
• clarify expectations for the content and format of Contract Deliverables.


The HMO will be responsible for developing a written work plan, referred to as
the Transition/Implementation Plan, which will be used to monitor progress
throughout the Transition Phase. An updated and detailed Transition
/Implementation Plan will be due to HHSC.
 
7.3.1.2  Administration and Key HMO Personnel
 
No later than the Effective Date of the Contract, the HMO must designate and
identify Key HMO Personnel that meet the requirements in HHSC Uniform Managed
Care Contract Terms & Conditions, Article 4. The HMO will supply HHSC with
resumes of each Key HMO Personnel as well as organizational information that has
changed relative to the HMO’s Proposal, such as updated job descriptions and
updated organizational charts, (including updated Management Information System
(MIS) job descriptions and an updated MIS staff organizational chart), if
applicable. If the HMO is using a Material Subcontractor(s), the HMO must also
provide the organizational chart for such Material Subcontractor(s).
 
Section 7.3.1.2 modified by Versions 1.1 and 1.3
 
No later than the Contract execution date, STAR+PLUS HMOs must update the
information above and provide any additional information as it relates to the
STAR+PLUS Program.
 
No later than the Contract execution date, CHIP Perinatal HMOs must update the
information above and provide any additional information as it relates to the
CHIP Perinatal Program.
 
7.3.1.3  Financial Readiness Review
 
In order to complete a Financial Readiness Review, HHSC will require that HMOs
update information submitted in their proposals. Note: STAR+PLUS and/or CHIP
Perinatal HMOs who have already submitted proposal updates for HHSC’s review for
STAR and/or CHIP, must either verify that the information has not changed and
that it applies to STAR+PLUS and/or the CHIP Perinatal Program or provide
updated information for STAR+PLUS by July 10, 2006 and for the CHIP Perinatal
Program by September 1, 2006. This information will include the following:
 
Section 7.3.1.3 modified by Versions 1.1 and 1.3
 
Contractor Identification and Information
 
1. The Contractor’s legal name, trade name, or any other name under which the
Contractor does business, if any.
 
2. The address and telephone number of the Contractor’s headquarters office.
 
3. A copy of its current Texas Department of Insurance Certificate of Authority
to provide HMO or ANHC services in the applicable Service Area(s). The
Certificate of Authority must include all counties in the Service Area(s) for
which the Contractor is proposing to serve HMO Members.
 
4. Indicate with a “Yes-HMO”, “Yes-ANHC” or “No” in the applicable cell(s) of
the Column B of the following chart whether the Contractor is currently
certified by TDI as an HMO or ANHC in all counties in each of the CSAs in which
the Contractor proposes to participate in one or more of the HHSC HMO Programs.
If the Contractor is not proposing to serve a CSA for a particular HMO Program,
the Contractor should leave the applicable cells in the table empty.
 

--------------------------------------------------------------------------------



Table 2: TDI Certificate of Authority in Proposed HMO Program CSAs


Column A
Column B
Column C
Core Service Area (CSA)
 
TDI Certificate of Authority
Counties/Partial Counties without a TDI Certificate of Authority
Bexar
 
 
Dallas
 
 
El Paso
 
 
Harris
 
 
Lubbock
 
 
Nueces
 
 
Tarrant
 
 
Travis
 
 
Webb
 
 



 
If the Contractor is not currently certified by TDI as an HMO or ANHC in any one
or more counties in a proposed CSA, the Contractor must identify such entire
counties in Column C for each CSA. For each county listed in Column C, the
Contractor must document that it applied to TDI for such certification of
authority prior to the submission of a Proposal for this RFP. The Contractor
shall indicate the date that it applied for such certification and the status of
its application to get TDI certification in the relevant counties in this
section of its submission to HHSC.
 
5. For Contractors serving any CHIP and CHIP Perinatal OSAs, indicate with a
“Yes-HMO”, “Yes-ANHC” or “No” in the applicable cell(s) of the Column C of the
following chart whether the Contractor is currently certified by TDI as an HMO
or ANHC in the entire county in the OSA. If the Contractor is not proposing to
serve an OSA, the Contractor should leave the applicable cells in the table
empty.
 
 
Table 3: TDI Certificate of Authority in Proposed HMO Program


CHIP Program
Column A
Column B
Column C
Core Service Area (CSA)
 
Affiliated CHIP OSA
 
TDI Certificate of Authority
Bexar
 
 
El Paso
 
 
Harris
 
 
Lubbock
 
 
Nueces
 
 
Travis
 
 





--------------------------------------------------------------------------------



 
CHIP Perinatal Program
Column A
Column B
Column C
Core Service Area (CSA)
Affiliated CHIP OSA
TDI Certificate of Authority
Bexar
 
 
El Paso
 
 
Harris
 
 
Lubbock
 
 
Nueces
 
 
Travis
 
 



 
For each county listed in Column C, the Contractor must document that it applied
to TDI for such certification of authority prior to the submission of a Proposal
for this RFP. The Contractor shall indicate the date that it applied for such
certification and the status of its application to get TDI certification in the
relevant counties in this section of its submission to HHSC.
 
6. If the Contractor proposes to participate in STAR or STAR+PLUS and seeks to
be considered as an organization meeting the requirements of Section §533.004(a)
or (e) of the Texas Government Code, describe how the Contractor meets the
requirements of §§533.004(a)(1), (a)(2), (a)(3), or (e) for each proposed
Service Areas.
 
7. The type of ownership (proprietary, partnership, corporation).
 
8. The type of incorporation (for profit, not-for-profit, or non-profit) and
whether the Contractor is publicly or privately owned.
 
9. If the Contractor is an Affiliate or Subsidiary, identify the parent
organization.
 
10. If any change of ownership of the Contractor’s company is anticipated during
the 12 months following the Proposal due date, the Contractor must describe the
circumstances of such change and indicate when the change is likely to occur.
 
11. The name and address of any sponsoring corporation or others who provide
financial support to the Contractor and type of support, e.g., guarantees,
letters of credit, etc. Indicate if there are maximum limits of the additional
financial support.
 
12. The name and address of any health professional that has at least a five
percent financial interest in the Contractor and the type of financial interest.
 
13. The names of officers and directors.
 
14. The state in which the Contractor is incorporated and the state(s) in which
the Contractor is licensed to do business as an HMO. The Contractor must also
indicate the state where it is commercially domiciled, if applicable.
 
15. The Contractor’s federal taxpayer identification number.
 
16. The Contractor’s Texas Provider Identifier (TPI) number if the Contractor is
Medicaid-enrolled in Texas.
 
17. Whether the Contractor had a contract terminated or not renewed for
non-performance or poor


--------------------------------------------------------------------------------


 
performance within the past five years. In such instance, the Contractor must
describe the issues and the parties involved, and provide the address and
telephone number of the principal terminating party. The Contractor must also
describe any corrective action taken to prevent any future occurrence of the
problem leading to the termination.
 
18. A current Certificate of Good Standing issued by the Texas Comptroller of
Public Accounts, or an explanation for why this form is not applicable to the
Contractor.
 
19. Whether the Contractor has ever sought, or is currently seeking, National
Committee for Quality Assurance (NCQA) or American Accreditation HealthCare
Commission (URAC) accreditation status, and if it has or is, indicate:

   
• its current NCQA or URAC accreditation status;

 

   
• if NCQA or URAC accredited, its accreditation term effective dates; and

 
• if not accredited, a statement describing whether and when NCQA or URAC
accreditation status was ever denied the Contractor.

 
Material Subcontractor Information
 
A Material Subcontractor means any entity retained by the HMO to provide all or
part of the HMO Administrative Services where the value of the subcontracted HMO
Administrative Service(s) exceeds $100,000 per fiscal year. HMO Administrative
Services are those services or functions other than the direct delivery of
Covered Services necessary to manage the delivery of and payment for Covered
Services. HMO Administrative Services include but are not limited to Network,
utilization, clinical and/or quality management, service authorization, claims
processing, Management Information System (MIS) operation and reporting. The
term Material Subcontractor does not include Providers in the HMO’s Provider
Network.
 
Contractors must submit the following for each proposed Material Subcontractor,
if any:
 
1. A signed letter of commitment from each Material Subcontractor that states
the Material Subcontractor’s willingness to enter into a Subcontractor agreement
with the Contractor and a statement of work for activities to be subcontracted.
Letters of Commitment must be provided on the Material Subcontractor’s official
company letterhead and signed by an official with the authority to bind the
company for the subcontracted work. The Letter of Commitment must state, if
applicable, the company’s certified HUB status.
 
2. The Material Subcontractor’s legal name, trade name, or any other name under
which the Material Subcontractor does business, if any.
 
3. The address and telephone number of the Material Subcontractor’s headquarters
office.
 
4. The type of ownership (e.g., proprietary, partnership, corporation).
 
5. The type of incorporation (i.e., for profit, not-for-profit, or non-profit)
and whether the Material Subcontractor is publicly or privately owned.
 
6. If a Subsidiary or Affiliate, the identification of the parent organization.
 
7. The name and address of any sponsoring corporation or others who provide
financial support to the Material Subcontractor and type of support, e.g.,
guarantees, letters of credit, etc. Indicate if there are maximum limits of the
additional financial support.
 
8. The name and address of any health professional that has at least a five
percent (5%) financial interest in the Material Subcontractor and the type of
financial interest.
 
9. The state in which the Material Subcontractor is incorporated, commercially
domiciled, and the state(s) in which the organization is licensed to do
business.


--------------------------------------------------------------------------------


 
10. The Material Subcontractor’s Texas Provider Identifier if Medicaid-enrolled
in Texas.
 
11. The Material Subcontractor’s federal taxpayer identification number.
 
12. Whether the Material Subcontractor had a contract terminated or not renewed
for non-performance or poor performance within the past five years. In such
instance, the Contractor must describe the issues and the parties involved, and
provide the address and telephone number of the principal terminating party. The
Contractor must also describe any corrective action taken to prevent any future
occurrence of the problem leading to the termination.
 
13. Whether the Material Subcontractor has ever sought, or is currently seeking,
National Committee for Quality Assurance (NCQA) or American Accreditation
HealthCare Commission (URAC) accreditation or certification status, and if it
has or is, indicate:
 

   
• its current NCQA or URAC accreditation or certification status;

• if NCQA or URAC accredited or certified, its accreditation or certification
term effective dates; and
• if not accredited, a statement describing whether and when NCQA or URAC
accreditation status was ever denied the Material Subcontractor.

 
Organizational Overview
 
1. Submit an organizational chart (labeled Chart A), showing the corporate
structure and lines of responsibility and authority in the administration of the
Bidder’s business as a health plan.
 
2. Submit an organizational chart (labeled Chart B) showing the Texas
organizational structure and how it relates to the proposed Service Area(s),
including staffing and functions performed at the local level. If Chart A
represents the entire organizational structure, label the submission as Charts A
and B.
 
3. Submit an organizational chart (labeled Chart C) showing the Management
Information System (MIS) staff organizational structure and how it relates to
the proposed Service Area(s) including staffing and functions performed at the
local level.
 
4. If the Bidder is proposing to use a Material Subcontractor(s), the Bidder
shall include an organizational chart demonstrating how the Material
Subcontractor(s) will be managed within the Bidder’s Texas organizational
structure, including the primary individuals at the Bidder’s organization and at
each Material Subcontractor organization responsible for overseeing such
Material Subcontract. This information may be included in Chart B, or in a
separate organizational chart(s).
 
5. Submit a brief narrative explaining the organizational charts submitted, and
highlighting the key functional responsibilities and reporting requirements of
each organizational unit relating to the Bidder’s proposed management of the HMO
Program(s), including its management of any proposed Material Subcontractors.
 
Other Information
 
1. Briefly describe any regulatory action, sanctions, and/or fines imposed by
any federal or Texas regulatory entity or a regulatory entity in another state
within the last 3 years, including a description of any letters of deficiencies,
corrective actions, findings of non-compliance, and/or sanctions. Please
indicate which of these actions or fines, if any, were related to Medicaid or
CHIP programs. HHSC may, at its option, contact these clients or regulatory
agencies and any other individual or organization whether or not identified by
the Contractor.
 
2. No later than ten (10) days after the Contract Effective Date, submit
documentation that demonstrates that the HMO has secured the required insurance
and bonds in accordance with


--------------------------------------------------------------------------------


 
TDI requirements and Attachment B-1, Section 8.
 
3. Submit annual audited financial statement for fiscal years 2004 and 2005
(2005 to be submitted no later than six months after the close of the fiscal
year).
 
4. Submit an Affiliate Report containing a list of all Affiliates and for HHSC’s
prior review and approval, a schedule of all transactions with Affiliates that,
under the provisions of the Contract, will be allowable as expenses in the FSR
Report for services provided to the HMO by the Affiliate. Those should include
financial terms, a detailed description of the services to be provided, and an
estimated amount that will be incurred by the HMO for such services during the
Contract Period.
 
7.3.1.4 System Testing and Transfer of Data
 
The HMO must have hardware, software, network and communications systems with
the capability and capacity to handle and operate all MIS systems and subsystems
identified in Attachment B-1, Section 8.1.18. For example, the HMO’s MIS system
must comply with the Health Insurance Portability and Accountability Act of 1996
(HIPAA) as indicated in Section 8.1.18.4.
 
During this Readiness Review task, the HMO will accept into its system any and
all necessary data files and information available from HHSC or its contractors.
The HMO will install and test all hardware, software, and telecommunications
required to support the Contract. The HMO will define and test modifications to
the HMO’s system(s) required to support the business functions of the Contract.
 
The HMO will produce data extracts and receive all electronic data transfers and
transmissions. STAR and CHIP HMOs must be able to demonstrate the ability to
produce an EQRO (currently, Institute for Child Health Policy (ICHP)) encounter
file by April 1, 2006, and the 837-encounter file by August 1, 2006. STAR+PLUS
HMOs must be able to demonstrate the ability to produce the STAR+PLUS encounter
file by the STAR+PLUS Operational Start Date and the 837- encounter file by
September 1, 2007. CHIP Perinatal HMOs who have already demonstrated the ability
to produce an EQRO encounter file and 837-encounter file for the CHIP Program
are not required to produce separate files for the CHIP Perinatal Program.
 
If any errors or deficiencies are evident, the HMO will develop resolution
procedures to address problems identified. The HMO will provide HHSC, or a
designated vendor, with test data files for systems and interface testing for
all external interfaces. This includes testing of the required telephone lines
for Providers and Members and any necessary connections to the HHSC
Administrative Services Contractor and the External Quality Review Organization.
The HHSC Administrative Services Contractor will provide enrollment test files
to new HMOs that do not have previous HHSC enrollment files. The HMO will
demonstrate its system capabilities and adherence to Contract specifications
during readiness review.
 
Section 7.3.1.4 modified by Versions 1.1 and 1.3
 
7.3.1.5 System Readiness Review

 
The HMO must assure that systems services are not disrupted or interrupted
during the Operations Phase of the Contract. The HMO must coordinate with HHSC
and other contractors to ensure the business and systems continuity for the
processing of all health care claims and data as required under this contract.
 
The HMO must submit to HHSC, descriptions of interface and data and process flow
for each key business processes described in Section 8.1.18.3, System-wide
Functions.
 
The HMO must clearly define and document the policies and procedures that will
be followed to support day-to-day systems activities. The HMO must develop, and
submit for State review and approval, the following information by December 14,
2005 for STAR and CHIP, by July 31, 2006 for STAR+PLUS:


--------------------------------------------------------------------------------


 
1. Joint Interface Plan.
 

   
2. Disaster Recovery Plan

 

   
3. Business Continuity Plan

 

   
4. Risk Management Plan, and

 

   
5. Systems Quality Assurance Plan.

 
Separate plans are not required for CHIP Perinatal HMOs.
 
Section 7.3.1.5 modified by Versions 1.1 and 1.3 
 
7.3.1.6 Demonstration and Assessment of System Readiness
 
The HMO must provide documentation on systems and facility security and provide
evidence or demonstrate that it is compliant with HIPAA. The HMO shall also
provide HHSC with a summary of all recent external audit reports, including
findings and corrective actions, relating to the HMO’s proposed systems,
including any SAS70 audits that have been conducted in the past three years. The
HMO shall promptly make additional information on the detail of such system
audits available to HHSC upon request.
 
In addition, HHSC will provide to the HMO a test plan that will outline the
activities that need to be performed by the HMO prior to the Operational Start
Date of the Contract. The HMO must be prepared to assure and demonstrate system
readiness. The HMO must execute system readiness test cycles to include all
external data interfaces, including those with Material Subcontractors.
 
HHSC, or its agents, may independently test whether the HMO’s MIS has the
capacity to administer the STAR, STAR+PLUS, CHIP, and/or CHIP Perinatal HMO
business, as applicable to the HMO. This Readiness Review of a HMO’s MIS may
include a desk review and/or an onsite review. HHSC may request from the HMO
additional documentation to support the provision of STAR, STAR+PLUS, CHIP,
and/or CHIP Perinatal HMO Services, as applicable to the HMO. Based in part on
the HMO’s assurances of systems readiness, information contained in the
Proposal, additional documentation submitted by the HMO, and any review
conducted by HHSC or its agents, HHSC will assess the HMO’s understanding of its
responsibilities and the HMO’s capability to assume the MIS functions required
under the Contract.
 
The HMO is required to provide a Corrective Action Plan in response to any
Readiness Review deficiency no later than ten (10) calendar days after
notification of any such deficiency by HHSC. If the HMO documents to HHSC’s
satisfaction that the deficiency has been corrected within ten (10) calendar
days of such deficiency notification by HHSC, no Corrective Action Plan is
required.
 
Section 7.3.1.6 modified by Versions 1.1 and 1.3
 
7.3.1.7 Operations Readiness
 
The HMO must clearly define and document the policies and procedures that will
be followed to support day-to-day business activities related to the provision
of STAR, STAR+PLUS, CHIP, and/or CHIP Perinatal HMO Services, including
coordination with contractors. The HMO will be responsible for developing and
documenting its approach to quality assurance.
 
Readiness Review. Includes all plans to be implemented in one or more Service
Areas on the anticipated Operational Start Date. At a minimum, the HMO shall,
for each HMO Program:
 
1. Develop new, or revise existing, operations procedures and associated
documentation to support the HMO’s proposed approach to conducting operations
activities in compliance with the contracted scope of work.


--------------------------------------------------------------------------------


 
2. Submit to HHSC, a listing of all contracted and credentialed Providers, in a
HHSC approved format including a description of additional contracting and
credentialing activities scheduled to be completed before the Operational Start
Date.
 
3. Prepare and implement a Member Services staff training curriculum and a
Provider training curriculum.
 
4. Prepare a Coordination Plan documenting how the HMO will coordinate its
business activities with those activities performed by HHSC contractors and the
HMO’s Material Subcontractors, if any. The Coordination Plan will include
identification of coordinated activities and protocols for the Transition Phase.
 
5. Develop and submit to HHSC the draft Member Handbook, draft Provider Manual,
draft Provider Directory, and draft Member Identification Card for HHSC’s review
and approval. The materials must at a minimum meet the requirements specified in
Section 8.1.5 and include the Critical Elements to be defined in the HHSC
Uniform Managed Care Manual.
 
6. Develop and submit to HHSC the HMO’s proposed Member complaint and appeals
processes for Medicaid, CHIP, and CHIP Perinatal as applicable to the HMO’s
Program participation.
 
7. Provide sufficient copies of the final Provider Directory to the HHSC
Administrative Services Contractor in sufficient time to meet the enrollment
schedule.
 
8. Demonstrate toll-free telephone systems and reporting capabilities for the
Member Services Hotline, the Behavioral Health Hotline, and the Provider
Services Hotline.
 
9. Submit a written Fraud and Abuse Compliance Plan to HHSC for approval no
later than 30 days after the Contract Effective Date. See Section 8.1.19, Fraud
and Abuse, for the requirements of the plan, including new requirements for
special investigation units. As part of the Fraud and Abuse Compliance Plan, the
HMO shall:
 
• designate executive and essential personnel to attend mandatory training in
fraud and abuse detection, prevention and reporting. Executive and essential
fraud and abuse personnel means HMO staff persons who supervise staff in the
following areas: data collection, provider enrollment or disenrollment,
encounter data, claims processing, utilization review, appeals or grievances,
quality assurance and marketing, and who are directly involved in the
decision-making and administration of the fraud and abuse detection program
within the HMO. The training will be conducted by the Office of Inspector
General, Health and Human Services Commission, and will be provided free of
charge. The HMO must schedule and complete training no later than 90 days after
the Effective Date.
 
• designate an officer or director within the organization responsible for
carrying out the provisions of the Fraud and Abuse Compliance Plan.
 
• The HMO is held to the same requirements and must ensure that, if this
function is subcontracted to another entity, the subcontractor also meets all
the requirements in this section and the Fraud and Abuse section as stated in
Attachment B-1, Section 8.
 
• Note: STAR+PLUS HMOs who have already submitted and received HHSC’s approval
for their Fraud and Abuse Compliance Plans must submit acknowledgement that the
HMO’s approved Fraud and Abuse Compliance Plan also applies to the STAR+PLUS
program, or submit a revised Fraud and Abuse Compliance Plan for HHSC’s
approval, with an explanation of changes to be made to incorporate the STAR+PLUS
program into the plan, by July 10, 2006.
 
• CHIP Perinatal HMOs who have already submitted and received HHSC’s approval
for their Fraud and Abuse Compliance Plans must submit acknowledgement that the
HMO’s approved Fraud and Abuse Compliance Plan also applies to the CHIP
Perinatal Program, or submit a revised Fraud and Abuse Compliance Plan for
HHSC’s approval, with an explanation of changes to be made to incorporate the
CHIP Perinatal program into the plan, by September 15, 2006.
 
• Complete hiring and training of STAR+PLUS Service Coordination staff, no later
than 45 days prior to the STAR+PLUS Operational Start Date.
 
During the Readiness Review, HHSC may request from the HMO certain operating
procedures and updates to documentation to support the provision of STAR,
STAR+PLUS, CHIP, and/or CHIP Perinatal HMO Services. HHSC will assess the HMO’s
understanding of its responsibilities and the HMO’s capability to assume the
functions required under the Contract, based in part on the HMO’s assurances of
operational readiness, information contained in the Proposal, and in Transition
Phase documentation submitted by the HMO.
 
Section 7.3.1.7 modified by Versions 1.1, 1.2, and 1.3
 
The HMO is required to promptly provide a Corrective Action Plan and/or Risk
Mitigation Plan as requested by HHSC in response to Operational Readiness Review
deficiencies identified by the HMO or by HHSC or its agent. The HMO must
promptly alert HHSC of deficiencies, and must correct a deficiency or provide a
Corrective Action Plan and/or Risk Mitigation Plan no later than ten (10)
calendar days after HHSC’s notification of deficiencies. If the Contractor
documents to HHSC’s satisfaction that the deficiency has been corrected within
ten (10) calendar days of such deficiency notification by HHSC, no Corrective
Action Plan is required.
 
7.3.1.8 Assurance of System and Operational Readiness
 
In addition to successfully providing the Deliverables described in Section
7.3.1, the HMO must assure HHSC that all processes, MIS systems, and staffed
functions are ready and able to successfully assume responsibilities for
operations prior to the Operational Start Date. In particular, the HMO must
assure that Key HMO Personnel, Member Services staff, Provider Services staff,
and MIS staff are hired and trained, MIS systems and interfaces are in place and
functioning properly, communications procedures are in place, Provider Manuals
have been distributed, and that Provider training sessions have occurred
according to the schedule approved by HHSC.
 
7.3.1.9 Post-Transition
 
The HMO will work with HHSC, Providers, and Members to promptly identify and
resolve problems identified after the Operational Start Date and to communicate
to HHSC, Providers, and Members, as applicable, the steps the HMO is taking to
resolve the problems.
 
If a HMO makes assurances to HHSC of its readiness to meet Contract
requirements, including MIS and operational requirements, but fails to satisfy
requirements set forth in this Section, or as otherwise required pursuant to the
Contract, HHSC may, at its discretion do any of the following in accordance with
the severity of the non-compliance and the potential impact on Members and
Providers:
 
1. freeze enrollment into the HMO’s plan for the affected HMO Program(s) and
Service Area(s);
 
2. freeze enrollment into the HMO’s plan for all HMO Programs or for all Service
Areas of an affected HMO Program;
 
3. impose contractual remedies, including liquidated damages; or
 
4. pursue other equitable, injunctive, or regulatory relief.
 

--------------------------------------------------------------------------------




Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-1 - HHSC Joint Medicaid/CHIP HMO RFP, Section 8
Version 1.6
 


 
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version Attachment B-1, Section 8
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised version of the Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
 
Section 8.1.1.1, Performance Evaluation, is modified to include STAR+PLUS
Performance Improvement Goals.
 
Section 8.1.2, Covered Services, is modified to include Functionally Necessary
Community Long-term Care Services for STAR+PLUS.
 
Section 8.1.2.1 Value-Added Services, is modified to add language allowing for
the HMO to distinguish between the Dual Eligible and non-Dual Eligible
populations.
 
Section 8.1.2.2 Case-by-Case Added Services, is modified to clarify for
STAR+Plus members it is based on functionality.
 
Section 8.1.3, Access to Care, is modified to include STAR+PLUS Functional
Necessity and 1915(c) Nursing Facility Waiver clarifications.
 
Section 8.1.4, Provider Network, is modified to include STAR+PLUS.
 
Section 8.1.4.2, Primary Care Providers, is modified to include STAR+PLUS
 
Section 8.1.4.8, Provider Reimbursement, is modified to include Functionally
Necessary Long-term care services for STAR+PLUS.
 
Section 8.1.7.7, Provider Profiling, is modified to include STAR+PLUS.
 
Sections 8.1.12 and 8.1.12.2, Services for People with Special Health Care
Needs, are modified to include STAR+PLUS.
 
Section 8.1.13, Service Management for Certain Populations, is modified to
include STAR+PLUS.
 
Section 8.1.14, Disease Management, is modified to include STAR+PLUS.
 
Section 8.2, Additional Medicaid HMO Scope of Work, is modified to include
STAR+PLUS.
 
Section 8.3, Additional STAR+PLUS Scope of Work, is added.
 
 
Revision
 
1.2
 
September 1, 2006
 
Revised version of Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR and CHIP Programs.
 
Section 8.1.1.1, Performance Evaluation, is modified to clarify that the HMOs
goals are Service Area and Program specific; when the percentages for Goals 1
and 2 are to be negotiated; and when Goal 3 is to be negotiated.
 
Section 8.1.2.1, Value-Added Services, is modified to add language allowing for
the addition of two Value-added Services during the Transition Phase of the
Contract and to clarify the effective dates for Value Added Services for the
Transition Phase and the Operation Phase of the Contract.
 
Section 8.1.3.2, Access to Network Providers, is modified to delete references
to Open Panels.
 
Section 8.1.4, Provider Network, is modified to clarify that “Out-of-Network
reimbursement arrangements” with certain providers must be in writing.
 
Section 8.1.5.1, Member Materials, is modified to clarify the date that the
member ID card and the member handbook are to be sent to members.
 
Section 8.1.5.6, Member Hotline, is modified to clarify the hotline performance
requirements.
 
Section 8.1.17.2, Financial Reporting Requirements, is modified to clarify that
the Bonus Incentive Plan refers to the Employee Bonus Incentive Plan. It has
also been modified to clarify the reports and deliverable due dates and to
change the name of the Claims Summary Lag Report and clarify that the report
format has been moved to the Uniform Managed Care Manual.
 
Section 8.1.18.5, Claims Processing Requirements, is modified to revise the
claims processing requirements and move many of the specifics to the Uniform
Managed Care Manual.
 
Section 8.1.20, Reporting Requirements, is modified to clarify the reports and
deliverable due dates.
 
Section 8.1.20.2, Reports, is modified to delete the Claims Data Specifications
Report, amend the All Claims Summary Report, and add two new provider-related
reports to the contract.
 
Section 8.2.2.10, Cooperation with Immunization Registry, is added to comply
with legislation, SB 1188 sec. 6(e)(1), 79th Legislature, Regular Session, 2005.
 
Section 8.2.2.11, Case Management for Children and Pregnant Women, is added.
 
Section 8.2.5.1, Provider Complaints, is modified to include the 30-day
resolution requirement.
 
Section 8.2.10.2, Non-Reimbursed Arrangements with Local Public Health Entities,
is modified to update the requirements and delete the requirement for an MOU.
 
Section 8.2.11, Coordination with Other State Health and Human Services (HHS)
Programs, is modified to update the requirements and delete the requirement for
an MOU.
 
Section 8.4.2, CHIP Provider Complaint and Appeals, is modified to include the
30-day resolution requirement.
 
 
Revision
 
1.3
 
September 1, 2006
 
Revised version of Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the CHIP Perinatal Program.
 
Section 8.1.1.1, Performance Evaluation, is modified to clarify that HHSC will
negotiate and implement Performance Improvement Goals for the first full State
Fiscal Year following the CHIP Perinatal Operational Start Date
 
Section 8.1.2, Covered Services is amended to: (a) clarify that Fee For Service
will pay the Hospital costs for CHIP Perinate Newborns; (b) add a reference to
new Attachment B-2.2 concerning covered services; (c) add CHIP Perinate
references where appropriate.
 
Section 8.1.2.2 Case-by-Case Added Services, is modified to clarify that this
does not apply to the CHIP Perinatal Program.
 
Section 8.1.3, Access to Care, is amended to include emergency services
limitations.
 
Section 8.1.3.2, Access to Network Providers, is amended to include the Provider
access standards for the CHIP Perinatal Program.
 
Section 8.1.4.2 Primary Care Providers, is modified to clarify the development
of the PCP networks between the CHIP Perinates and the CHIP Perinate Newborns.
 
Section 8.1.4.6 Provider Manual, Materials and Training, modified to include the
CHIP Perinatal Program
 
Section 8.1.4.9 Termination of Provider Contracts modified to include the CHIP
Perinatal Program.
 
Section 8.1.5.2 Member Identification (ID) Card, modified to include the CHIP
Perinatal Program.
 
Section 8.1.5.3 Member Handbook, modified to include the CHIP Perinatal Program.
 
Section 8.1.5.4 Provider Directory, modified to include the CHIP Perinatal
Program.
 
Section 8.1.5.6 Member Hotline, modified to include the CHIP Perinatal Program.
 
Section 8.1.5.7 Member Education, modified to include the CHIP Perinatal
Program.
 
Section 8.1.5.9 Member Complaint and Appeal Process, modified to include the
CHIP Perinatal Program.
 
Section 8.1.7.7, Provider Profiling, is modified to include the CHIP Perinatal
Program.
 
Section 8.1.12, Services for People with Special Health Care Needs, modified to
clarify between CHIP Perinatal Program and CHIP Perinatal Newborn.
 
Section 8.1.13, Service Management for Certain Populations, modified to clarify
the CHIP Perinatal Program.
 
Section 8.1.15, Behavioral Health (BH) Network and Services, modified to clarify
between CHIP Perinatal and Perinate members.
 
Section 8.1.17.2, Financial Reporting Requirements, modified to include the CHIP
Perinatal Program.
 
Section 8.1.18.3, System-wide Functions, modified to include the CHIP Perinatal
Program.
 
Section 8.1.18.5, Claims Processing Requirements, modified to include the CHIP
Perinatal Program.
 
Section 8.1.19, Fraud and Abuse, modified to include the CHIP Perinatal Program
 
Section 8.1.20.2, Provider Termination Report and Provider Network Capacity
Report, is modified to include the CHIP Perinatal Program.
 
Section 8.5, Additional Scope of Work for CHIP Perinatal Program HMOs, is added
to Attachment B-1.
 
 
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment did not revise Attachment B-1, Section 8-Operations Phase
Requirements.
 
 
 
Revision
 
1.5
 
January 1, 2007
 
Revised version of the Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR and STAR+PLUS Program.
 
Section 8.1.2 is modified to include a reference to STAR and STAR+PLUS covered
services.
 
Section 8.1.20.2 is modified to update the references to the Uniform Managed
Care Manual for the “Summary Report of Member Complaints and Appeals” and the
“Summary Report of Provider Complaints.”
 
Section 8.2.2.5 is modified to require the Provider to coordinate with the
Regional Health Authority.
 
Section 8.2.4 is amended to clarify cost settlements and encounter rates for
Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs) for
STAR and STAR+PLUS service areas.
 
Section 8.3.2.4 is amended to clarify the timeframe for initial STAR+PLUS
assessments.
 
Section 8.3.3 is amended to: (1) clarify the use of the DHS Form 2060; (2)
require the HMO to complete the Individual Service Plan (ISP), Form 3671 for
each Member receiving 1915(c) Nursing Facility Waiver Services; (3) require HMOs
to complete Form 3652 and Form 3671annually at reassessment; (4) allow the HMOs
to administer the Minimum Data Set for Home Care (MDS-HC) instrument for
non-waiver STAR+PLUS Members over the course of the first year of operation; (5)
allow HMOs to submit other supplemental assessment instruments.
 
Section 8.3.4 is modified to include the criteria for participation in 1915(c)
nursing facility waiver services.
 
Section 8.3.4.3 is amended to remove the six-month timeframe for Nursing
Facility Cost Ceiling. Deletes provision stating DADS Commissioner may grant
exceptions in individual cases.
 
Section 8.3.5 is amended to delete the requirement that HMOs use the Consumer
Directed Services option for the delivery of Personal Attendant Services. The
new language provides HMOs with three options for delivering these services. The
options are described in the following new subsections: 8.3.5.1, Personal
Attendant Services Delivery Option - Self-Directed Model; 8.3.5.2, Personal
Attendant Services Delivery Option - Agency Model, Self-Directed; and 8.3.5.3,
Personal Attendant Services Delivery Option - Agency Model.
 
Section 8.3.7.3 is modified to reflect the changes made by the HMO workgroup
regarding enhanced payments for attendant care. The section also includes a
reference to new Attachment B-7, which contains the HMO’s methodology for
implementing and paying the enhanced payments.
 
Revision
 
1.6
 
February 1, 2007
 
Revised version of the Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR+PLUS and CHIP Perinatal Programs.
 
Section 8.1 is modified to clarify the Operational Start Date of the STAR+PLUS
Program.
 
Section 8.1.3.2 is modified to allow exceptions to hospital access standards on
a case-by-case basis only for HMOs participating in the CHIP Perinatal Program.
 
Section 8.3.3 is modified to clarify when the 12-month period begins for the
STAR+PLUS HMOs to complete the MDS-HC instruments for non-1915(c) Nursing
Facility Waiver Members who are receiving Community-based Long-term Care
Services.  
 
 
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.


8. OPERATIONS PHASE REQUIREMENTS
 
This Section is designed to provide HMOs with sufficient information to
understand the HMOs' responsibilities. This Section describes scope of work
requirements for the Operations Phase of the Contract.
 
Section 8.1 includes the general scope of work that applies to the STAR,
STAR+PLUS, CHIP, and CHIP Perinatal HMO Programs.
 
Section 8.2 includes the additional Medicaid scope of work that applies only to
the STAR and STAR+PLUS HMOs.
 
Section 8.3 includes the additional scope of work that applies only to STAR+PLUS
HMOs.
 
Section 8.4 includes the additional scope of work that applies only to CHIP
HMOs.
 
Section 8.5 includes the additional scope of work that applies only to CHIP
Perinatal HMOs.
 
The Section does not include detailed information on the STAR, STAR+PLUS, CHIP,
and CHIP Perinatal HMO Program requirements, such as the time frame and format
for all reporting requirements. HHSC has included this information in the
Uniform Managed Care Contract Terms and Conditions (Attachment A) and the
Uniform Managed Care Manual. HHSC reserves the right to modify these documents
as it deems necessary using the procedures set forth in the Uniform Managed Care
Contract Terms and Conditions.
 
8.1 General Scope of Work
 
In each HMO Program Service Area, HHSC will select HMOs for each HMO Program to
provide health care services to Members. The HMO must be licensed by the Texas
Department of Insurance (TDI) as an HMO or an ANHC in all zip codes in the
respective Service Area(s).
 
Coverage for benefits will be available to enrolled Members effective on the
Operational Start Date. The Operational Start Date is September 1, 2006 for STAR
and CHIP HMOs, January 1, 2007 for CHIP Perinatal HMOs, and February 1, 2007 for
the STAR+PLUS HMOs.
 
8.1.1 Administration and Contract Management
 

--------------------------------------------------------------------------------



The HMO must comply, to the satisfaction of HHSC, with (1) all provisions set
forth in this Contract, and (2) all applicable provisions of state and federal
laws, rules, regulations, and waivers.
 
Section 8 modified by Versions 1.1 and 1.3
 
Section 8.1 modified by Versions 1.1, 1.3, and 1.6
 
8.1.1.1 Performance Evaluation
 
The HMO must identify and propose to HHSC, in writing, no later than May 1st of
each State Fiscal Year (SFY) after the Operational Start Date, annual HMO
Performance Improvement Goals for the next fiscal year, as well as measures and
time frames for demonstrating that such goals are being met. Performance
Improvement Goals must be based on HHSC priorities and identified opportunities
for improvement (see Attachment B-4, Performance Improvement Goals). The Parties
will negotiate such Performance Improvement Goals, the measures that will be
used to assess goal achievement, and the time frames for completion, which will
be incorporated into the Contract. If HHSC and the HMO cannot agree on the
Performance Improvement Goals, measures, or time frames, HHSC will set the
goals, measures, or time frames.
 
For State Fiscal Year 2007, HHSC has established three overarching goals for
each Program. These overarching goals are as follows:
 
Goal 1 (STAR and CHIP) Improve Access to Primary Care Services for Members  
 
Goal 2 (STAR and CHIP) Improve Access to Behavioral Health Services for Members,
 
Goal 3 (STAR Only) Improve Access to Clinically Appropriate Alternatives to
Emergency Room Services Outside of Regular Office Hours 
(CHIP Only) Improve Current Member Understanding About the CHIP Benefit Renewal
Processes 
 
Note: The HMO is required to propose customized sub-goals specific to the HMO’s
Service Areas and Programs for all overarching goals. The sub-goals must be
approved by HHSC as part of the negotiation process.
 
The specific percentages of expected achievement for each sub-goal will be
negotiated by HHSC and the HMO before the Operational Start Date.
 
For STAR+PLUS HMOs, HHSC will negotiate and implement Performance Improvement
Goals for the first full fiscal year following the STAR+PLUS Operational Start
Date. One standard STAR+PLUS goal will relate to Consumer-Directed Services.
STAR+PLUS improvement goals for SFY2008 will be included in Attachment B-4.1.
 
For CHIP Perinatal HMOs, HHSC will negotiate and implement Performance
Improvement Goals for the first full State Fiscal Year following the CHIP
Perinatal Operational Start Date.
 
The HMO must participate in semi-annual Contract Status Meetings (CSMs) with
HHSC for the primary purpose of reviewing progress toward the achievement of
annual Performance Improvement Goals and Contract requirements. HHSC may request
additional CSMs, as it deems necessary to address areas of noncompliance. HHSC
will provide the HMO with reasonable advance notice of additional CSMs,
generally at least five (5) business days.
 
Section 8.1.1.1 modified by Versions 1.1, 1.2, and 1.3
 
The HMO must provide to HHSC, no later than 14 business days prior to each
semi-annual CSM, one electronic copy of a written update, detailing and
documenting the HMO’s progress toward meeting the annual Performance Improvement
Goals or other areas of noncompliance.
 

--------------------------------------------------------------------------------



HHSC will track HMO performance on Performance Improvement Goals. It will also
track other key facets of HMO performance through the use of a Performance
Indicator Dashboard (see HHSC’s Uniform Managed Care Manual). HHSC will compile
the Performance Indicator Dashboard based on HMO submissions, data from the
External Quality Review Organization (EQRO), and other data available to HHSC.
HHSC will share the Performance Indicator Dashboard with the HMO on a quarterly
basis.
 
8.1.2 Covered Services
 
The HMO is responsible for authorizing, arranging, coordinating, and providing
Covered Services in accordance with the requirements of the Contract. The HMO
must provide Medically Necessary Covered Services to all Members beginning on
the Member’s date of enrollment regardless of pre-existing conditions, prior
diagnosis and/or receipt of any prior health care services. STAR+PLUS HMOs must
also provide Functionally Necessary Community Long-term Care Services to all
Members beginning on the Member’s date of enrollment regardless of pre-existing
conditions, prior diagnosis and/or receipt of any prior health care services.
The HMO must not impose any pre-existing condition limitations or exclusions or
require Evidence of Insurability to provide coverage to any Member.
 
The HMO must provide full coverage for Medically Necessary Covered Services to
all Members and, for STAR+PLUS Members, Functionally Necessary Community
Long-term Care Services, without regard to the Member’s:
 

   
1. previous coverage, if any, or the reason for termination of such coverage;

 

   
2. health status;

 

   
3. confinement in a health care facility; or

 

   
4. for any other reason.

 
Please Note: 
(STAR HMOs): A Member cannot change from one STAR HMO to another STAR HMO during
an inpatient hospital stay. The STAR HMO responsible for the hospital charges
for STAR Members at the start of an Inpatient Stay remains responsible for
hospital charges until the time of discharge or until such time that there is a
loss of Medicaid eligibility. STAR HMOs are responsible for professional charges
during every month for which the HMO receives a full capitation for a Member.
 
(STAR+PLUS HMOs): A Member cannot change from one STAR+PLUS HMO to another
STAR+PLUS HMO during an inpatient hospital stay. The STAR+PLUS HMO is
responsible for authorization and management of the inpatient hospital stay
until the time of discharge, or until such time that there is a loss of Medicaid
eligibility. STAR+PLUS HMOs are responsible for professional charges during
every month for which the HMO receives a full capitation for a Member.
 
Section 8.1.2 modified by Versions 1.1 and13
 
A Member cannot change from one STAR+PLUS HMO to another STAR+PLUS HMO during a
nursing facility stay.
 
(CHIP HMOs): If a CHIP Member’s Effective Date of Coverage occurs while the CHIP
Member is confined in a hospital, HMO is responsible for the CHIP Member’s costs
of Covered Services beginning on the Effective Date of Coverage. If a CHIP
Member is disenrolled while the CHIP Member is confined in a hospital, HMO’s
responsibility for the CHIP Member’s costs of Covered Services terminates on the
Date of Disenrollment.
 
(CHIP Perinatal HMOs): If a CHIP Perinate’s Effective Date of Coverage occurs
while the CHIP Perinate is confined in a Hospital, HMO is responsible for the
CHIP Perinate’s costs of Covered Services beginning on the Effective Date of
Coverage. If a CHIP Perinate is disenrolled while the CHIP Perinate is confined
in a Hospital,
 

--------------------------------------------------------------------------------


 
HMO’s responsibility for the CHIP Perinate’s costs of Covered Services
terminates on the Date of Disenrollment.
 
The HMO must not practice discriminatory selection, or encourage segregation
among the total group of eligible Members by excluding, seeking to exclude, or
otherwise discriminating against any group or class of individuals.
 
Covered Services for all Medicaid HMO Members are listed in Attachments B-2 and
B-2.1 of the Contract (STAR and STAR+PLUS Covered Services). As noted in
Attachments B-2 and B-2.1, all Medicaid HMOs must provide Covered Services
described in the most recent Texas Medicaid Provider Procedures Manual (Provider
Procedures Manual), the THSteps Manual (a supplement to the Provider Procedures
Manual), and in all Texas Medicaid Bulletins, which update the Provider
Procedures Manual except for those services identified in Section 8.2.2.8 as
non-capitated services. A description of CHIP Covered Services and exclusions is
provided in Attachment B-2 of the Contract. A description of CHIP Perinatal
Program Covered Services and exclusions is provided in Attachment B-2.2 of the
Contract. Covered Services are subject to change due to changes in federal and
state law, changes in Medicaid, CHIP or CHIP Perinatal Program policy, and
changes in medical practice, clinical protocols, or technology.
 
8.1.2.1 Value-added Services
 
HMOs may propose additional services for coverage. These are referred to as
“Value-added Services.” Value-added Services must be actual health care services
or benefits rather than gifts, incentives, educational classes or health
assessments. Temporary phones, cell phones, additional transportation benefits,
and extra home health services may be Value-added Services, if approved by HHSC.
Best practice approaches to delivering Covered Services are not considered
Value-added Services.
 
If offered, Value-added Services must be offered to all mandatory STAR, and CHIP
and CHIP Perinatal HMO Members within the applicable HMO Program and Service
Area. For STAR+PLUS Acute Care services, the HMO may distinguish between the
Dual Eligible and non-Dual Eligible populations. Value-added Services do not
need to be consistent across more than one HMO Program or across more than one
Service Area. Value-added Services that are approved by HHSC during the
contracting process will be included in the Contract’s scope of services.
 
Section 8.1.2.1 modified by Versions 1.1, 1.2, and 1.3
 
Section 8.1.2 Modified by Version 1.5
 
The HMO must provide Value-added Services at no additional cost to HHSC. The HMO
must not pass on the cost of the Value-added Services to Providers. The HMO must
specify the conditions and parameters regarding the delivery of the Value-added
Services in the HMO’s Marketing Materials and Member Handbook, and must clearly
describe any limitations or conditions specific to the Value-added Services.
 
Transition Phase. During the Transition Phase, HHSC will offer a one-time
opportunity for the HMO to propose two additional Value-added Services to its
list of current, approved Value-added Services. (See Attachment B-3, Value-Added
Services). HHSC will establish the requirements and the timeframes for
submitting the two additional proposed Value-added Services.
 
During this HHSC-designated opportunity, the HMO may propose either to add new
Value-added Services or to enhance its current, approved Value-added Services.
The HMO may propose two additional Value-added Services per HMO Program, and the
services do not have to be the same for each HMO Program. HHSC will review the
proposed additional services and, if appropriate, will approve the additional
Value-added Services, which will be effective on the Operational Start Date. The
HMO’s Contract will be amended to reflect the additional, approved Value-added
Services.
 
The HMO does not have to add Value-added Services during the HHSC-designated
opportunity, but this will be the only time during the Transition Phase for the
HMO to add Value-added Services. At no time during the
 

--------------------------------------------------------------------------------



Transition Phase will the HMO be allowed to delete, limit or restrict any of its
current, approved Value-added Services.
 
Operations Phase. During the Operations Phase, Value-added Services can be added
or removed only by written amendment of the Contract one time per fiscal year to
be effective September 1 of the fiscal year, except when services are amended by
HHSC during the fiscal year. This will allow HHSC to coordinate with annual
revisions to HHSC’s HMO Comparison Charts for Members. A HMO’s request to add or
delete a Value-added Service must be submitted to HHSC by May 1 of each year to
be effective September 1 for the following contract period. (For STAR and CHIP,
see Attachment B-3, Value-Added Services. For STAR+PLUS, see Attachment B-3.1,
STAR+PLUS Value-Added Services. For CHIP Perinatal, see Attachment B-3.2, CHIP
Perinatal Value-Added Services.)
 
A HMO’s request to add a Value-added Service must:
 

   
a. Define and describe the proposed Value-added Service;

 

   
b. Specify the Service Areas and HMO Programs for the proposed Value-added
Service;

 

   
c. Identify the category or group of mandatory Members eligible to receive the
Value-added Service if it is a type of service that is not appropriate for all
mandatory Members;

 

   
d. Note any limits or restrictions that apply to the Value-added Service;

 

   
e. Identify the Providers responsible for providing the Value-added Service;

 

   
f. Describe how the HMO will identify the Value-added Service in administrative
(Encounter) data;

 

   
g. Propose how and when the HMO will notify Providers and mandatory Members
about the availability of such Value-added Service;

 

   
h. Describe how a Member may obtain or access the Value-added Service; and

 

   
i. Include a statement that the HMO will provide such Value-added Service for at
least 12 months from the September 1 effective date.   

 
A HMO cannot include a Value-added Service in any material distributed to
mandatory Members or prospective mandatory Members until the Parties have
amended the Contract to include that Value-added Service. If a Value-added
Service is deleted by amendment, the HMO must notify each mandatory Member that
the service is no longer available through the HMO. The HMO must also revise all
materials distributed to prospective mandatory Members to reflect the change in
Value-added Services.
 
8.1.2.2 Case-by-Case Added Services
 
Except as provided below, the HMO may offer additional benefits that are outside
the scope of services to individual Members on a case-by-case basis, based on
Medical Necessity, cost-effectiveness, the wishes of the Member/Member’s family,
the potential for improved health status of the Member, and for STAR+PLUS
Members based on functional necessity.
 
Section 8.1.2.2, Case-by-Case Added Services, does not apply to the CHIP
Perinatal Program.
 
8.1.3 Access to Care
 
All Covered Services must be available to Members on a timely basis in
accordance with medically appropriate guidelines, and consistent with generally
accepted practice parameters, requirements in this Contract. The HMO must comply
with the access requirements as established by the Texas Department of Insurance
(TDI) for all HMOs doing business in Texas, except as otherwise required by this
Contract. Medicaid HMOs must be responsive to the possibility of increased
Members due to the phase-out of the PCCM model in Service Areas
 

--------------------------------------------------------------------------------



where adequate HMO coverage exists.
 
The HMO must provide coverage for Emergency Services to Members 24 hours a day
and 7 days a week, without regard to prior authorization or the Emergency
Service provider’s contractual relationship with the HMO. The HMO’s policy and
procedures, Covered Services, claims adjudication methodology, and reimbursement
performance for Emergency Services must comply with all applicable state and
federal laws and regulations, whether the provider is in-network or
Out-of-Network. A HMO is not responsible for payment for unauthorized
non-emergency services provided to a Member by Out-of-Network providers.
 
The HMO must also have an emergency and crisis Behavioral Health Services
Hotline available 24 hours a day, 7 days a week, toll-free throughout the
Service Area. The Behavioral Health Services Hotline must meet the requirements
described in Section 8.1.15. For Medicaid Members, a HMO must provide coverage
for Emergency Services in compliance with 42 C.F.R. §438.114, and as described
in more detail in Section 8.2.2.1. The HMO may arrange Emergency Services and
crisis Behavioral Health Services through mobile crisis teams.
 
For CHIP Members, Emergency Services, including emergency Behavioral Health
Services, must be provided in accordance with the Texas Insurance Code and TDI
regulations.
 
Section 8.1.2.2 modified by Versions 1.1 and 1.3
 
Section 8.1.3 modified by Versions 1.1 and 1.3
 
For the CHIP Perinatal Program, refer to Attachment B-2.2 for description of
emergency services for CHIP Perinates and CHIP Perinate Newborns.
 
For the STAR, STAR+PLUS, and CHIP Programs, and for CHIP Perinate Newborns, HMO
must require, and make best efforts to ensure, that PCPs are accessible to
Members 24 hours a day, 7 days a week and that its Network Primary Care
Providers (PCPs) have after-hours telephone availability that is consistent
with, Section 8.1.4. CHIP Perinatal HMOs are not required to establish PCP
Networks for CHIP Perinates.
 
The HMO must provide that if Medically Necessary Covered Services are not
available through Network physicians or other Providers, the HMO must, upon the
request of a Network physician or other Provider, within the time appropriate to
the circumstances relating to the delivery of the services and the condition of
the patient, but in no event to exceed five business days after receipt of
reasonably requested documentation, allow a referral to a non-network physician
or provider. The HMO must fully reimburse the non-network provider in accordance
with the Out-of-Network methodology for Medicaid as defined by HHSC, and for
CHIP, at the usual and customary rate defined by TDI in 28 T.A.C. Section
11.506.
 
The Member will not be responsible for any payment for Medically Necessary
Covered Services, including Functionally Necessary Covered Services, other than:
 
    (1) HHSC-specified co-payments for CHIP Members, where applicable; and
    
    (2) STAR+PLUS Members who qualify for 1915(c) Nursing Facility Waiver
services and enter a 24-hour setting will be required to pay the provider of
care room and board costs and any income in excess of the personal needs
allowance, as established by HHSC. If the HMO provides Members who do not
qualify for the 1915(c) Nursing Facility Waiver services in a 24-hour setting as
an alternative to nursing facility or hospitalization, the Member will be
required to pay the provider of care room and board costs and any income in
excess of the personal needs allowance, as established by HHSC.
 
8.1.3.1 Waiting Times for Appointments
 
Through its Provider Network composition and management, the HMO must ensure
that appointments for the following types of Covered Services are provided
within the time frames specified below. In all cases below, “day” is defined as
a calendar day.
 

--------------------------------------------------------------------------------


 
1. Emergency Services must be provided upon Member presentation at the service
delivery site, including at non-network and out-of-area facilities;
 

   
2. Urgent care, including urgent specialty care, must be provided within 24
hours of request.

 

   
3. Routine primary care must be provided within 14 days of request;

 

   
4. Initial outpatient behavioral health visits must be provided within 14 days
of request;

 

   
5. Routine specialty care referrals must be provided within 30 days of request;

 

   
6. Pre-natal care must be provided within 14 days of request, except for
high-risk pregnancies or new Members in the third trimester, for whom an
appointment must be offered within five days, or immediately, if an emergency
exists;

 

   
7. Preventive health services for adults must be offered to a Member within 90
days of request; and

 

   
8. Preventive health services for children, including well-child check-ups
should be offered to Members in accordance with the American Academy of
Pediatrics (AAP) periodicity schedule. Please note that for Medicaid Members,
HMOs should use the THSteps Program modifications to the AAP periodicity
schedule. For newly enrolled Members under age 21, overdue or upcoming
well-child checkups, including THSteps medical checkups, should be offered as
soon as practicable, but in no case later than 14 days of enrollment for
newborns, and no later than 60 days of enrollment for all other eligible child
Members.

 
8.1.3.2 Access to Network Providers
 
The HMO’s Network shall have within its Network, PCPs in sufficient numbers, and
with sufficient capacity, to provide timely access to regular and preventive
pediatric care and THSteps services to all child Members in accordance with the
waiting times for appointments in Section 8.1.3.1.
 
PCP Access: At a minimum, the HMO must ensure that all Members have access to an
age-appropriate PCP in the Provider Network with an Open Panel within 30 miles
of the Member’s residence. For the purposes of assessing compliance with this
requirement, an internist who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21, and a
pediatrician is not considered an age-appropriate choice for a Member age 21 and
over. Note: This provision does not apply to CHIP Perinates, but it does apply
to CHIP Perinate Newborns.
 
OB/GYN Access and CHIP Perinatal Program Provider Access: STAR, STAR+PLUS and
CHIP Program Network: at a minimum, STAR, STAR+PLUS and CHIP HMOs must ensure
that all female Members have access to an OB/GYN in the Provider Network within
75 miles of the Member’s residence. (If the OB/GYN is acting as the Member’s
PCP, the HMO must follow the access requirements for the PCP.) The HMO must
allow female Members to select an OB/GYN within its Provider Network. A female
Member who selects an OB/GYN must be allowed direct access to the OB/GYN’s
health care services without a referral from the Member’s PCP or a prior
authorization. A pregnant Member with 12 weeks or less remaining before the
expected delivery date must be allowed to remain under the Member’s current
OB/GYN care though the Member’s post-partum checkup, even if the OB/GYN provider
is, or becomes, Out-of-Network.
 
CHIP Perinatal Program Network: At a minimum, CHIP Perinatal HMOs must ensure
that CHIP Perinates have access to a Provider of perinate services within 75
miles of the Member’s residence if the Member resides in an urban area and
within 125 miles of the Member’s residence if the Member resides in a rural
area.
 
Outpatient Behavioral Health Service Provider Access: At a minimum, the HMO must
ensure that all Members except CHIP Perinates have access to an outpatient
Behavioral Health Service Provider in the Network within 75 miles of the
Member’s residence. Outpatient Behavioral Health Service Providers must include
Masters and Doctorate-level trained practitioners practicing independently or at
community mental health centers, other clinics or at outpatient hospital
departments. A Qualified Mental Health Provider (QMHP),
 

--------------------------------------------------------------------------------


 
as defined and credentialed by the Texas Department of State Health Services
standards (T.A.C. Title 25, Part I, Chapter 412), is an acceptable outpatient
behavioral health provider as long as the QMHP is working under the authority of
an MHMR entity and is supervised by a licensed mental health professional or
physician.
 
Section 8.1.3.2 modified by Versions 1.2 and 1.3
 
Other Specialist Physician Access: At a minimum, the HMO must ensure that all
Members except CHIP Perinates have access to a Network specialist physician
within 75 miles of the Member’s residence for common medical specialties. For
adult Members, common medical specialties shall include general surgery,
cardiology, orthopedics, urology, and ophthalmology. For child Members, common
medical specialties shall include orthopedics and otolaryngology.
 
Hospital Access: The HMO must ensure that all Members have access to an Acute
Care hospital in the Provider Network within 30 miles of the Member’s residence.
For HMOs participating in the CHIP Perinatal Program, exceptions to this access
standard may be requested on a case-by-case basis and must have HHSC approval.
 
All other Covered Services, except for services provided in the Member’s
residence: At a minimum, the HMO must ensure that all Members have access to at
least one Network Provider for each of the remaining Covered Services described
in Attachment B-2, within 75 miles of the Member’s residence. This access
requirement includes, but is not limited to, specialists, specialty hospitals,
psychiatric hospitals, diagnostic and therapeutic services, and single or
limited service health care physicians or Providers, as applicable to the HMO
Program.
 
The HMO is not precluded from making arrangements with physicians or providers
outside the HMO’s Service Area for Members to receive a higher level of skill or
specialty than the level available within the Service Area, including but not
limited to, treatment of cancer, burns, and cardiac diseases. HHSC may consider
exceptions to the above access-related requirements when an HMO has established,
through utilization data provided to HHSC, that a normal pattern for securing
health care services within an area does not meet these standards, or when an
HMO is providing care of a higher skill level or specialty than the level which
is available within the Service Area such as, but not limited to, treatment of
cancer, burns, and cardiac diseases.
 
8.1.3.3 Monitoring Access
 
The HMO is required to systematically and regularly verify that Covered Services
furnished by Network Providers are available and accessible to Members in
compliance with the standards described in Sections 8.1.3.1 and 8.1.3.2, and for
Covered Services furnished by PCPs, the standards described in Section 8.1.4.2.
 
The HMO must enforce access and other Network standards required by the Contract
and take appropriate action with Providers whose performance is determined by
the HMO to be out of compliance.
 
8.1.4 Provider Network
 
The HMO must enter into written contracts with properly credentialed Providers
as described in this Section. The Provider contracts must comply with the
Uniform Managed Care Manual’s requirements.
 
Section 8.1.4 Modified by Version 1.1 and 1.2 
 
Section 8.1.3.2 Modified by Version 1.6
 
The HMO must maintain a Provider Network sufficient to provide all Members with
access to the full range of Covered Services required under the Contract. The
HMO must ensure its Providers and subcontractors meet all current and future
state and federal eligibility criteria, reporting requirements, and any other
applicable rules and/or regulations related to the Contract.
 
The Provider Network must be responsive to the linguistic, cultural, and other
unique needs of any minority, elderly, or disabled individuals, or other special
population in the Service Areas and HMO Programs served by
 

--------------------------------------------------------------------------------


 
the HMO, including the capacity to communicate with Members in languages other
than English, when necessary, as well as with those who are deaf or hearing
impaired.
 
The HMO must seek to obtain the participation in its Provider Network of
qualified providers currently serving the Medicaid and CHIP Members in the HMO’s
proposed Service Area(s).
 
NOTE: The following Provider descriptions do not require STAR+PLUS HMOs to
contract with Hospital providers for Inpatient Stay services. STAR+PLUS HMOs are
required, however, to contract with Hospitals for Outpatient Hospital Services. 
 
All Providers: All Providers must be licensed in the State of Texas to provide
the Covered Services for which the HMO is contracting with the Provider, and not
be under sanction or exclusion from the Medicaid program. All Acute Care
Providers serving Medicaid Members must be enrolled as Medicaid providers and
have a Texas Provider Identification Number (TPIN). Long-term Care Providers are
not required to have a TPIN but must have a LTC Provider number. Providers must
also have a National Provider Identifier (NPI) in accordance with the timelines
established in 45 C.F.R. Part 162, Subpart D (for most Providers, the NPI must
be in place by May 23, 2007.)
 
Inpatient hospital and medical services: The HMO must ensure that Acute Care
hospitals and specialty hospitals are available and accessible 24 hours per day,
seven days per week, within the HMO’s Network to provide Covered Services to
Members throughout the Service Area.
 
Children’s Hospitals/hospitals with specialized pediatric services: The HMO must
ensure Members access to hospitals designated as Children’s Hospitals by
Medicare and hospitals with specialized pediatric services, such as teaching
hospitals and hospitals with designated children’s wings, so that these services
are available and accessible 24 hours per day, seven days per week, to provide
Covered Services to Members throughout the Service Area. The HMO must make
Out-of-Network reimbursement arrangements with a designated Children’s Hospital
and/or hospital with specialized pediatric services in proximity to the Member’s
residence, and such arrangements must be in writing, if the HMO does not include
such hospitals in its Provider Network. Provider Directories, Member materials,
and Marketing materials must clearly distinguish between hospitals designated as
Children’s Hospitals and hospitals that have designated children’s units.
 
Trauma: The HMO must ensure Members access to Texas Department of State Health
Services (TDSHS) designated Level I and Level II trauma centers within the State
or hospitals meeting the equivalent level of trauma care in the HMO’s Service
Area, or in close proximity to such Service Area. The HMO must make
Out-of-Network reimbursement arrangements with the DSHS-designated Level I and
Level II trauma centers or hospitals meeting equivalent levels of trauma care,
and such arrangements must be in writing, if the HMO does not include such a
trauma center in its Provider Network.
 
Transplant centers: The HMO must ensure Member access to HHSC-designated
transplant centers or centers meeting equivalent levels of care. A list of
HHSC-designated transplant centers can be found in the Procurement Library in
Attachment H. The HMO must make Out-of-Network reimbursement arrangements with a
designated transplant center or center meeting equivalent levels of care in
proximity to the Member’s residence, and such arrangements must be in writing,
if the HMO does not include such a center in its Provider Network.
 
Hemophilia centers: The HMO must ensure Member access to hemophilia centers
supported by the Centers for Disease Control (CDC). A list of these hemophilia
centers can be found at http://www.cdc.gov/ncbddd/hbd/htc_list.htm. The HMO must
make Out-of-Network reimbursement arrangements with a CDC-supported hemophilia
center, and such arrangements must be in writing, if the HMO does not include
such a center in its Provider Network.
 
Physician services: The HMO must ensure that Primary Care Providers are
available and accessible 24 hours per day, seven days per week, within the
Provider Network. The HMO must contract with a sufficient number of
participating physicians and specialists within each Service Area to comply with
the access requirements throughout Section 8.1.3 and meet the needs of Members
for all Covered Services.
 

--------------------------------------------------------------------------------



The HMO must ensure that an adequate number of participating physicians have
admitting privileges at one or more participating Acute Care hospitals in the
Provider Network to ensure that necessary admissions are made. In no case may
there be less than one in-network PCP with admitting privileges available and
accessible 24 hours per day, seven days per week for each Acute Care hospital in
the Provider Network.
 
The HMO must ensure that an adequate number of participating specialty
physicians have admitting privileges at one or more participating hospitals in
the HMO’s Provider Network to ensure necessary admissions are made. The HMO
shall require that all physicians who admit to hospitals maintain hospital
access for their patients through appropriate call coverage.
 
Laboratory services: The HMO must ensure that in-network reference laboratory
services must be of sufficient size and scope to meet the non-emergency and
emergency needs of the enrolled population and the access requirements in
Section 8.1.3. Reference laboratory specimen procurement services must
facilitate the provision of clinical diagnostic services for physicians,
Providers and Members through the use of convenient reference satellite labs in
each Service Area, strategically located specimen collection areas in each
Service Area, and the use of a courier system under the management of the
reference lab. For Medicaid Members, THSteps requires that laboratory specimens
obtained as part of a THSteps medical checkup visit must be sent to the TDSHS
Laboratory.
 
Diagnostic imaging: The HMO must ensure that diagnostic imaging services are
available and accessible to all Members in each Service Area in accordance with
the access standards in Section 8.1.3. The HMO must ensure that diagnostic
imaging procedures that require the injection or ingestion of radiopaque
chemicals are performed only under the direction of physicians qualified to
perform those procedures.
 
Home health services: The HMO must have a contract(s) with a home health
Provider so that all Members living within the HMO’s Service Area will have
access to at least one such Provider for home health Covered Services. (These
services are provided as part of the Acute Care Covered Services, not the
Community Long-term Care Services.)
 
Community Long-term Care services: STAR+PLUS HMOs must have contracts with
Community Long-term Care service Providers, so that all Members living within
the Contractor’s Service Area will have access to Medically Necessary and
Functionally Necessary Covered Services.
 
8.1.4.1 Provider Contract Requirements
 
The HMO is prohibited from requiring a provider or provider group to enter into
an exclusive contracting arrangement with the HMO as a condition for
participation in its Provider Network.
 
The HMO’s contract with health care Providers must be in writing, must be in
compliance with applicable federal and state laws and regulations, and must
include minimum requirements specified in the Uniform Managed Care Contract
Terms and Conditions (Attachment A) and HHSC’s Uniform Managed Care Manual.
 
The HMO must submit model Provider contracts to HHSC for review during Readiness
Review. HHSC retains the right to reject or require changes to any model
Provider contract that does not comply with HMO Program requirements or the
HHSC-HMO Contract.
 
8.1.4.2 Primary Care Providers
 
The HMO’s PCP Network may include Providers from any of the following practice
areas: General Practice; Family Practice; Internal Medicine; Pediatrics;
Obstetrics/Gynecology (OB/GYN); Certified Nurse Midwives (CNM) and Physician
Assistants (PAs) practicing under the supervision of a physician; Federally
Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs), and similar
community clinics; and specialist physicians who are willing to provide a
Medical Home to selected Members with special needs and conditions. Section
533.005(a)(13), Government Code, requires the HMO to use Pediatric and Family
Advanced Practice Nurses practicing under the supervision of a physician as PCPs
in its Provider Network for STAR and STAR+PLUS.
 

--------------------------------------------------------------------------------


 
CHIP Perinatal HMOs are not required to develop PCP Networks for CHIP Perinates.
CHIP Perinatal HMOs may use the same PCP Network for CHIP Members and CHIP
Perinatal Newborns.
 
An internist or other Provider who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21. An internist
or other Provider who provides primary care to adults and children may be a PCP
for children if:
 

   
1. the Provider assumes all HMO PCP responsibilities for such Members in a
specific age group under age 21,

 

   
2. the Provider has a history of practicing as a PCP for the specified age group
as evidenced by the Provider’s primary care practice including an established
patient population under age 20 and within the specified age range, and

 

   
3. the Provider has admitting privileges to a local hospital that includes
admissions to pediatric units.

 
Section 8.1.4.2 modified by Versions 1.1 and 1.3
 
A pediatrician is not considered an age-appropriate choice for a Member age 21
and over.
 
The PCP for a Member with disabilities, Special Health Care Needs, or Chronic or
Complex Conditions may be a specialist physician who agrees to provide PCP
services to the Member. The specialty physician must agree to perform all PCP
duties required in the Contract and PCP duties must be within the scope of the
specialist’s license. Any interested person may initiate the request through the
HMO for a specialist to serve as a PCP for a Member with disabilities, Special
Health Care Needs, or Chronic or Complex Conditions. The HMO shall handle such
requests in accordance with 28 T.A.C. Part 1, Chapter 11, Subchapter J.
 
PCPs who provide Covered Services for STAR, CHIP, and CHIP Perinatal Newborns
must either have admitting privileges at a Hospital that is part of the HMO’s
Provider Network or make referral arrangements with a Provider who has admitting
privileges to a Network Hospital. STAR+PLUS PCPs must either have admitting
privileges at a Medicaid Hospital or make referral arrangements with a Provider
who has admitting privileges to a Medicaid Hospital.
 
The HMO must require, through contract provisions, that PCPs are accessible to
Members 24 hours a day, 7 days a week. The HMO is encouraged to include in its
Network sites that offer primary care services during evening and weekend hours.
The following are acceptable and unacceptable telephone arrangements for
contacting PCPs after their normal business hours.
 
Acceptable after-hours coverage:
 

   
1. The office telephone is answered after-hours by an answering service, which
meets language requirements of the Major Population Groups and which can contact
the PCP or another designated medical practitioner. All calls answered by an
answering service must be returned within 30 minutes;

 

   
2. The office telephone is answered after normal business hours by a recording
in the language of each of the Major Population Groups served, directing the
patient to call another number to reach the PCP or another provider designated
by the PCP. Someone must be available to answer the designated provider’s
telephone. Another recording is not acceptable; and

 

   
3. The office telephone is transferred after office hours to another location
where someone will answer the telephone and be able to contact the PCP or
another designated medical practitioner, who can return the call within 30
minutes.

 
Unacceptable after-hours coverage:


--------------------------------------------------------------------------------


 
1. The office telephone is only answered during office hours;
 

   
2. The office telephone is answered after-hours by a recording that tells
patients to leave a message;

 

   
3. The office telephone is answered after-hours by a recording that directs
patients to go to an Emergency Room for any services needed; and

 

   
4. Returning after-hours calls outside of 30 minutes.

 
The HMO must require PCPs, through contract provisions or Provider Manual, to
provide children under the age of 21 with preventive services in accordance with
the AAP recommendations for CHIP Members and CHIP Perinate Newborns, and the
THSteps periodicity schedule published in the THSteps Manual for Medicaid
Members. The HMO must require PCPs, through contract provisions or Provider
Manual, to provide adults with preventive services in accordance with the U.S.
Preventive Services Task Force requirements. The HMO must make best efforts to
ensure that PCPs follow these periodicity requirements for children and adult
Members. Best efforts must include, but not be limited to, Provider education,
Provider profiling, monitoring, and feedback activities.
 
The HMO must require PCPs, through contract provisions or Provider Manual, to
assess the medical needs of Members for referral to specialty care providers and
provide referrals as needed. PCPs must coordinate Members’ care with specialty
care providers after referral. The HMO must make best efforts to ensure that
PCPs assess Member needs for referrals and make such referrals. Best efforts
must include, but not be limited to, Provider education activities and review of
Provider referral patterns.
 
8.1.4.3 PCP Notification
 
The HMO must furnish each PCP with a current list of enrolled Members enrolled
or assigned to that Provider no later than five (5) working days after the HMO
receives the Enrollment File from the HHSC Administrative Services Contractor
each month. The HMO may offer and provide such enrollment information in
alternative formats, such as through access to a secure Internet site, when such
format is acceptable to the PCP.
 
8.1.4.4 Provider Credentialing and Re-credentialing
 
The HMO must review, approve and periodically recertify the credentials of all
participating physician Providers and all other licensed Providers who
participate in the HMO’s Provider Network. The HMO may subcontract with another
entity to which it delegates such credentialing activities if such delegated
credentialing is maintained in accordance with the National Committee for
Quality Assurance (NCQA) delegated credentialing requirements and any comparable
requirements defined by HHSC.
 
At a minimum, the scope and structure of a HMO’s credentialing and
re-credentialing processes must be consistent with recognized HMO industry
standards such as those provided by NCQA and relevant state and federal
regulations including 28 T.A.C. §11.1902, relating to credentialing of providers
in HMOs, and as an additional requirement for Medicaid HMOs, 42 C.F.R.
§438.214(b). The initial credentialing process, including application,
verification of information, and a site visit (if applicable), must be completed
before the effective date of the initial contract with the physician or
Provider. The re-credentialing process must occur at least every three years.
 
The re-credentialing process must take into consideration Provider performance
data including, but not be limited to, Member Complaints and Appeals, quality of
care, and utilization management.
 
8.1.4.5 Board Certification Status
 
The HMO must maintain a policy with respect to Board Certification for PCPs and
specialty physicians that encourage participation of board certified PCPs and
specialty physicians in the Provider Network. The HMO must make information on
the percentage of Board-certified PCPs in the Provider Network and the
percentage of Board-certified specialty physicians, by specialty, available to
HHSC upon request.


--------------------------------------------------------------------------------


 
8.1.4.6 Provider Manual, Materials and Training
 
The HMO must prepare and issue a Provider Manual(s), including any necessary
specialty manuals (e.g., behavioral health) to all existing Network Providers.
For newly contracted Providers, the HMO must issue copies of the Provider
Manual(s) within five (5) working days from inclusion of the Provider into the
Network. The Provider Manual must contain sections relating to special
requirements of the HMO Program(s) and the enrolled populations in compliance
with the requirements of this Contract.
 
HHSC or its designee must approve the Provider Manual, and any substantive
revisions to the Provider Manual, prior to publication and distribution to
Providers. The Provider Manual must contain the critical elements defined in the
Uniform Managed Care Manual. HHSC’s initial review of the Provider Manual is
part of the Operational Readiness Review described in Attachment B-1, Section 7.
 
The HMO must provide training to all Providers and their staff regarding the
requirements of the Contract and special needs of Members. The HMO’s Medicaid,
CHIP and/or CHIP Perinatal Program training must be completed within 30 days of
placing a newly contracted Provider on active status. The HMO must provide
on-going training to new and existing Providers as required by the HMO or HHSC
to comply with the Contract. The HMO must maintain and make available upon
request enrollment or attendance rosters dated and signed by each attendee or
other written evidence of training of each Provider and their staff.
 
The HMO must establish ongoing Provider training that includes, but is not
limited to, the following issues:
 

   
1. Covered Services and the Provider’s responsibilities for providing and/or
coordinating such services. Special emphasis must be placed on areas that vary
from commercial coverage rules (e.g., Early Intervention services, therapies and
DME/Medical Supplies); and for Medicaid, making referrals and coordination with
Non-capitated Services;

 

   
2. Relevant requirements of the Contract;

 

   
3. The HMO’s quality assurance and performance improvement program and the
Provider’s role in such a program; and

 

   
4. The HMO’s policies and procedures, especially regarding in-network and
Out-of-Network referrals.

 
Section 8.1.4.6 modified by Version 1.3
 
Provider Materials produced by the HMO, relating to Medicaid Managed Care, the
CHIP Program, and/or the CHIP Perinatal Program must be in compliance with State
and Federal laws and requirements of the HHSC Uniform Managed Care Contract
Terms and Conditions. HMO must make available any provider materials to HHSC
upon request.
 
8.1.4.7 Provider Hotline
 
The HMO must operate a toll-free telephone line for Provider inquiries from 8
a.m. to 5 p.m. local time for the Service Area, Monday through Friday, except
for State-approved holidays. The Provider Hotline must be staffed with personnel
who are knowledgeable about Covered Services and each applicable HMO Program,
and for Medicaid, about Non-capitated Services.
 
The HMO must ensure that after regular business hours the line is answered by an
automated system with the capability to provide callers with operating hours
information and instructions on how to verify enrollment for a Member with an
Urgent Condition or an Emergency Medical Condition. The HMO must have a process
in place to handle after-hours inquiries from Providers seeking to verify
enrollment for a Member with an Urgent Condition or an Emergency Medical
Condition, provided, however, that the HMO and its Providers must not require
such verification prior to providing Emergency Services.
 
The HMO must ensure that the Provider Hotline meets the following minimum
performance requirements for


--------------------------------------------------------------------------------


 
all HMO Programs and Service Areas:
 

   
1. 99% of calls are answered by the fourth ring or an automated call pick-up
system is used;

 

   
2. no more than one percent of incoming calls receive a busy signal;

 

   
3. the average hold time is 2 minutes or less; and

 

   
4. the call abandonment rate is 7% or less.

 
The HMO must conduct ongoing call quality assurance to ensure these standards
are met. The Provider Hotline may serve multiple HMO Programs if Hotline staff
is knowledgeable about all of the HMO’s Programs. The Provider Hotline may serve
multiple Service Areas if the Hotline staff is knowledgeable about all such
Service Areas, including the Provider Network in such Service Areas.
 
The HMO must monitor its performance regarding Provider Hotline standards and
submit performance reports summarizing call center performance for the Hotline
as indicated in Section 8.1.20. If the HMO subcontracts with a Behavioral Health
Organization (BHO) that is responsible for Provider Hotline functions related to
Behavioral Health Services, the BHO’s Provider Hotline must meet the
requirements in Section 8.1.4.7.
 
8.1.4.8 Provider Reimbursement
 
The HMO must make payment for all Medically Necessary Covered Services provided
to all Members for whom the HMO is paid a capitation. A STAR+PLUS HMO must also
make payment for all Functionally Necessary Covered Services provided to all
Members for whom the HMO is paid a capitation. The HMO must ensure that claims
payment is timely and accurate as described in Section 8.1.18.5. The HMO must
require tax identification numbers from all participating Providers. The HMO is
required to do back-up withholding from all payments to Providers who fail to
give tax identification numbers or who give incorrect numbers.
 
Section 8.1.4.8 modified by Version 1.1
 
8.1.4.9 Termination of Provider Contracts
 
Unless prohibited or limited by applicable law, at least 15 days prior to the
effective date of the HMO’s termination of contract of any participating
Provider the HMO must notify the HHSC Administrative Services Contractor and
notify affected current Members in writing. Affected Members include all Members
in a PCP’s panel and all Members who have been receiving ongoing care from the
terminated Provider, where ongoing care is defined as two or more visits for
home-based or office-based care in the past 12 months.
 
For the CHIP and CHIP Perinatal Programs, the HMO’s process for terminating
Provider contracts must comply with the Texas Insurance Code and TDI
regulations.
 
8.1.5 Member Services
 
The HMO must maintain a Member Services Department to assist Members and
Members’ family members or guardians in obtaining Covered Services for Members.
The HMO must maintain employment standards and requirements (e.g., education,
training, and experience) for Member Services Department staff and provide a
sufficient number of staff for the Member Services Department to meet the
requirements of this Section, including Member Hotline response times, and
Linguistic Access capabilities, see 8.1.5.6 Member Hotline Requirements.
 
8.1.5.1 Member Materials
 
The HMO must design, print and distribute Member identification (ID) cards and a
Member Handbook to Members. Within five business days following the receipt of
an Enrollment File from the HHSC Administrative Services Contractor, the HMO
must mail a Member’s ID card and Member Handbook to the Case Head or Account
Name for each new Member. When the Case Head or Account Name is on behalf of two


--------------------------------------------------------------------------------


or more new Members, the HMO is only required to send one Member Handbook. The
HMO is responsible for mailing materials only to those Members for whom valid
address data are contained in the Enrollment File.
 
The HMO must design, print and distribute a Provider Directory to the HHSC
Administrative Services Contractor as described in Section 8.1.5.4. 
 
Member materials must be at or below a 6th grade reading level as measured by
the appropriate score on the Flesch reading ease test. Member materials must be
available in English, Spanish, and the languages of other Major Population
Groups making up 10% or more of the managed care eligible population in the
HMO’s Service Area, as specified by HHSC. HHSC will provide the HMO with
reasonable notice when the enrolled population reaches 10% within the HMO’s
Service Area. All Member materials must be available in a format accessible to
the visually impaired, which may include large print, Braille, and audiotapes.
 
The HMO must submit member materials to HHSC for approval prior to use or
mailing. HHSC will identify any required changes to the Member materials within
15 business days. If HHSC has not responded to the Contractor by the fifteenth
day, the Contractor may proceed to use the submitted materials. HHSC reserves
the right to require discontinuation of any Member materials that violate the
terms of the Uniform Managed Care Terms and Conditions, including but not
limited to “Marketing Policies and Procedures” as described in the Uniform
Managed Care Manual.
 
Section 8.1.5.1 modified by Version 1.2
 
Section 8.1.4.9 modified by Version 1.3
 
8.1.5.2 Member Identification (ID) Card
 
All Member ID cards must, at a minimum, include the following information:
 

   
1. the Member’s name;

  
      2. the Member’s Medicaid, CHIP or CHIP Perinatal Program number;
 

   
3. the effective date of the PCP assignment (excluding CHIP Perinates);

 

   
4. the PCP’s name, address (optional for all products), and telephone number
(excluding CHIP Perinates);

 

   
5. the name of the HMO;

 

   
6. the 24-hour, seven (7) day a week toll-free Member services telephone number
and BH Hotline number operated by the HMO; and

 

   
7. any other critical elements identified in the Uniform Managed Care Manual.

 
The HMO must reissue the Member ID card if a Member reports a lost card, there
is a Member name change, if the Member requests a new PCP, or for any other
reason that results in a change to the information disclosed on the ID card.
CHIP Perinatal HMOs must issue Member ID cards to both CHIP Perinates and CHIP
Perinate Newborns.
 
8.1.5.3 Member Handbook
 
HHSC must approve the Member Handbook, and any substantive revisions, prior to
publication and distribution. As described in Attachment B-1, Section 7, the HMO
must develop and submit to HHSC the draft Member Handbook for approval during
the Readiness Review and must submit a final Member Handbook incorporating
changes required by HHSC prior to the Operational Start Date.


--------------------------------------------------------------------------------



 
The Member Handbook for each applicable HMO Program must, at a minimum, meet the
Member materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. CHIP Perinatal
HMOs must issue Member Handbooks to both CHIP Perinates and CHIP Perinate
Newborns. The Member Handbook for CHIP Perinate Newborns may be the same as that
used for CHIP.
 
The HMO must produce a revised Member Handbook, or an insert informing Members
of changes to Covered Services upon HHSC notification and at least 30 days prior
to the effective date of such change in Covered Services. In addition to
modifying the Member materials for new Members, the HMO must notify all existing
Members of the Covered Services change during the time frame specified in this
subsection.
 
Section 8.1.5.2 modified by Version 1.3
 
Section 8.1.5.3 modified by Version 1.3
 
8.1.5.4 Provider Directory
 
The Provider Directory for each applicable HMO Program, and any substantive
revisions, must be approved by HHSC prior to publication and distribution. The
HMO is responsible for submitting draft Provider directory updates to HHSC for
prior review and approval if changes other than PCP information or clerical
corrections are incorporated into the Provider Directory.
 
 
As described in Attachment B-1, Section 7, during the Readiness Review, the HMO
must develop and submit to HHSC the draft Provider Directory template for
approval and must submit a final Provider Directory incorporating changes
required by HHSC prior to the Operational Start Date. Such draft and final
Provider Directories must be submitted according to the deadlines established in
Attachment B-1, Section 7.
 
 
The Provider Directory for each applicable HMO Program must, at a minimum, meet
the Member Materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. The Provider
Directory must include only Network Providers credentialed by the HMO in
accordance with Section 8.1.4.4. If the HMO contracts with limited Provider
Networks, the Provider Directory must comply with the requirements of 28 T.A.C.
§11.1600(b)(11), relating to the disclosure and notice of limited Provider
Networks.
 
 
CHIP Perinatal HMOs must develop Provider Directories for both CHIP Perinates
and CHIP Perinate Newborns. The Provider Directory for CHIP Perinate Newborns
may be the same as that used for the CHIP Program.
 
 
The HMO must update the Provider Directory on a quarterly basis. The HMO must
make such update available to existing Members on request, and must provide such
update to the HHSC Administrative Services Contractor at the beginning of each
state fiscal quarter. HHSC will consult with the HMOs and the HHSC
Administrative Services Contractors to discuss methods for reducing the HMO’s
administrative costs of producing new Provider Directories, including
considering submission of new Provider Directories on a semi-annual rather than
a quarterly basis if a HMO has not made major changes in its Provider Network,
as determined by HHSC. HHSC will establish weight limits for the Provider
Directories. Weight limits may vary by Service Area. HHSC will require HMOs that
exceed the weight limits to compensate HHSC for postage fees in excess of the
weight limits.
 
 
The HMO must send the most recent Provider Directory, including any updates, to
Members upon request. The HMO must, at least annually, include written and
verbal offers of such Provider Directory in its Member outreach and education
materials.
 
 
8.1.5.5 Internet Website
 
 
The HMO must develop and maintain, consistent with HHSC standards and Section
843.2015 of the Texas Insurance Code and other applicable state laws, a website
to provide general information about the HMO’s
 


--------------------------------------------------------------------------------



 
Program(s), its Provider Network, its customer services, and its Complaints and
Appeals process. The HMO may develop a page within its existing website to meet
the requirements of this section. The HMO must maintain a Provider Directory for
its HMO Program(s) on the HMO’s website with designation of open versus closed
panels. The HMO’s website must comply with the Marketing Policies and Procedures
for each applicable HHSC HMO Program.
 
Section 8.1.5.4 modified by Version 1.3
 
The website’s HMO Program content must be:
 
1. Written in Major Population Group languages (which under this contract
include only English and Spanish);
 
2. Culturally appropriate;
 
3. Written for understanding at the 6th grade reading level; and
 
4. Be geared to the health needs of the enrolled HMO Program population.
 
To minimize download and “wait times,” the website must avoid tools or
techniques that require significant memory or disk resources or require special
intervention on the customer side to install plug-ins or additional software.
Use of proprietary items that would require a specific browser are not allowed.
HHSC strongly encourages the use of tools that take advantage of efficient data
access methods and reduce the load on the server or bandwidth.
 
8.1.5.6 Member Hotline
 
The HMO must operate a toll-free hotline that Members can call 24 hours a day,
seven (7) days a week. The Member Hotline must be staffed with personnel who are
knowledgeable about its HMO Program(s) and Covered Services, between the hours
of 8:00 a.m. to 5:00 p.m. local time for the Service Area, Monday through
Friday, excluding state-approved holidays.
 
The HMO must ensure that after hours, on weekends, and on holidays the Member
Services Hotline is answered by an automated system with the capability to
provide callers with operating hours and instructions on what to do in cases of
emergency. All recordings must be in English and in Spanish. A voice mailbox
must be available after hours for callers to leave messages. The HMO’s Member
Services representatives must return member calls received by the automated
system on the next working day.
 
If the Member Hotline does not have a voice-activated menu system, the HMO must
have a menu system that will accommodate Members who cannot access the system
through other physical means, such as pushing a button.
 
The HMO must ensure that its Member Service representatives treat all callers
with dignity and respect the callers’ need for privacy. At a minimum, the HMO’s
Member Service representatives must be:
 

   
1. Knowledgeable about Covered Services;

 

   
2. Able to answer non-technical questions pertaining to the role of the PCP, as
applicable;

 

   
3. Able to answer non-clinical questions pertaining to referrals or the process
for receiving authorization for procedures or services;

 

   
4. Able to give information about Providers in a particular area;

 

   
5. Knowledgeable about Fraud, Abuse, and Waste and the requirements to report
any conduct that, if substantiated, may constitute Fraud, Abuse, or Waste in the
HMO Program;


--------------------------------------------------------------------------------



 

   
6. Trained regarding Cultural Competency;

 
 
Section 8.1.5.6 modified by Versions 1.2 and 1.3  
 
7. Trained regarding the process used to confirm the status of persons with
Special Health Care Needs;
 

   
8. For Medicaid members, able to answer non-clinical questions pertaining to
accessing Non-capitated Services; and

 

   
9. For CHIP Members, able to give correct cost-sharing information relating to
premiums, co-pays or deductibles, as applicable. (Cost-sharing does not apply to
CHIP Perinates or CHIP Perinate Newborns.)

 
Hotline services must meet Cultural Competency requirements and must
appropriately handle calls from non-English speaking (and particularly,
Spanish-speaking) callers, as well as calls from individuals who are deaf or
hard-of-hearing. To meet these requirements, the HMO must employ bilingual
Spanish-speaking Member Services representatives and must secure the services of
other contractors as necessary to meet these requirements.
 
The HMO must process all incoming Member correspondence and telephone inquiries
in a timely and responsive manner. The HMO cannot impose maximum call duration
limits but must allow calls to be of sufficient length to ensure adequate
information is provided to the Member. The HMO must ensure that the toll-free
Member Hotline meets the following minimum performance requirements for all HMO
Programs and Service Areas:
 

   
1. 99% of calls are answered by the fourth ring or an automated call pick-up
system;

 

   
2. no more than one percent (1%) of incoming calls receive a busy signal;

 

   
3. at least 80% of calls must be answered by toll-free line staff within 30
seconds measured from the time the call is placed in queue after selecting an
option; and

 

   
4. the call abandonment rate is 7% or less.

 
The HMO must conduct ongoing quality assurance to ensure these standards are
met.
 
The Member Services Hotline may serve multiple HMO Programs if Hotline staff is
knowledgeable about all of the HMO’s Medicaid and/or CHIP Programs. The Member
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Provider Network in
each Service Area.
 
The HMO must monitor its performance regarding HHSC Member Hotline standards and
submit performance reports summarizing call center performance for the Member
Hotline as indicated in Section 8.1.20 and the Uniform Managed Care Manual.
 
8.1.5.7 Member Education
 
The HMO must, at a minimum, develop and implement health education initiatives
that educate Members about:
 

   
1. How the HMO system operates, including the role of the PCP;

 

   
2. Covered Services, limitations and any Value-added Services offered by the
HMO;

 

   
3. The value of screening and preventive care, and


--------------------------------------------------------------------------------


 

   
4. How to obtain Covered Services, including:

 
a. Emergency Services;
 
b. Accessing OB/GYN and specialty care;
 
c. Behavioral Health Services;
 
d. Disease Management programs;
 
e. Service Coordination, treatment for pregnant women, Members with Special
Health Care Needs, including Children with Special Health Care Needs; and other
special populations;
 
f. Early Childhood Intervention (ECI) Services;
 
g. Screening and preventive services, including well-child care (THSteps medical
checkups for Medicaid Members);
 
h. For CHIP Members, Member co-payments
 
i. Suicide prevention; and
 
j. Identification and health education related to Obesity.



 
Section 8.1.5.7 modified by Version 1.3

 
Section 8.1.5.6 modified by Version 1.3
 
The HMO must provide a range of health promotion and wellness information and
activities for Members in formats that meet the needs of all Members. The HMO
must propose, implement, and assess innovative Member education strategies for
wellness care and immunization, as well as general health promotion and
prevention. The HMO must conduct wellness promotion programs to improve the
health status of its Members. The HMO may cooperatively conduct health education
classes for all enrolled Members with one or more HMOs also contracting with
HHSC in the Service Area. The HMO must work with its Providers to integrate
health education, wellness and prevention training into the care of each Member.
 
The HMO also must provide condition and disease-specific information and
educational materials to Members, including information on its Service
Management and Disease Management programs described in Section 8.1.13 and
Section 8.1. Condition- and disease-specific information must be oriented to
various groups within the managed care eligible population, such as children,
the elderly, persons with disabilities and non-English speaking Members, as
appropriate to the HMO’s Medicaid, CHIP and/or CHIP Perinatal Program(s).
 
8.1.5.8 Cultural Competency Plan
 
The HMO must have a comprehensive written Cultural Competency Plan describing
how the HMO will ensure culturally competent services, and provide Linguistic
Access and Disability-related Access. The Cultural Competency Plan must describe
how the individuals and systems within the HMO will effectively provide services
to people of all cultures, races, ethnic backgrounds, and religions as well as
those with disabilities in a manner that recognizes, values, affirms, and
respects the worth of the individuals and protects and preserves the dignity of
each. The HMO must submit the Cultural Competency Plan to HHSC for Readiness
Review. Modifications and amendments to the plan must be submitted to HHSC no
later than 30 days prior to implementation. The Plan must also be made available
to the HMO’s Network of Providers.
 
8.1.5.9 Member Complaint and Appeal Process
 
The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Complaints regarding its services, processes, procedures,
and staff. The HMO must ensure that Member


--------------------------------------------------------------------------------


Complaints are resolved within 30 calendar days after receipt. The HMO is
subject to remedies, including liquidated damages, if at least 98 percent of
Member Complaints are not resolved within 30 days of receipt of the Complaint by
the HMO. Please see the Uniform Managed Care Contract Terms & Conditions and
Attachment B-5, Deliverables/Liquidated Damages Matrix. 
 
The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Appeals regarding the denial or limited authorization of a
requested service, including the type or level of service and the denial, in
whole or in part, of payment for service. Within this process, the HMO must
respond fully and completely to each Appeal and establish a tracking mechanism
to document the status and final disposition of each Appeal.
 
The HMO must ensure that Member Appeals are resolved within 30 calendar days,
unless the HMO can document that the Member requested an extension or the HMO
shows there is a need for additional information and the delay is in the
Member's interest. The HMO is subject to liquidated damages if at least 98
percent of Member Appeals are not resolved within 30 days of receipt of the
Appeal by the HMO. Please see the Uniform Managed Care Contract Terms &
Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix. 
 
Medicaid HMOs must follow the Member Complaint and Appeal Process described in
Section 8.2.6. CHIP and CHIP Perinatal HMOs must comply with the CHIP Complaint
and Appeal Process described in Sections 8.4.2 and 8.5.2, respectively.
 
8.1.6 Marketing and Prohibited Practices
 
The HMO and its Subcontractors must adhere to the Marketing Policies and
Procedures as set forth by HHSC in the Contract, and the HHSC Uniform Managed
Care Manual.
 
8.1.7 Quality Assessment and Performance Improvement
 
The HMO must provide for the delivery of quality care with the primary goal of
improving the health status of Members and, where the Member’s condition is not
amenable to improvement, maintain the Member’s current health status by
implementing measures to prevent any further decline in condition or
deterioration of health status. The HMO must work in collaboration with
Providers to actively improve the quality of care provided to Members,
consistent with the Quality Improvement Goals and all other requirements of the
Contract. The HMO must provide mechanisms for Members and Providers to offer
input into the HMO’s quality improvement activities.
 
8.1.7.1 QAPI Program Overview
 
The HMO must develop, maintain, and operate a quality assessment and performance
improvement (QAPI) Program consistent with the Contract, and TDI requirements,
including 28 T.A.C. §11.1901(a)(5) and §11.1902. Medicaid HMOs must also meet
the requirements of 42 C.F.R. §438.240.
 
The HMO must have on file with HHSC an approved plan describing its QAPI
Program, including how the HMO will accomplish the activities required by this
section. The HMO must submit a QAPI Program Annual Summary in a format and
timeframe specified by HHSC or its designee. The HMO must keep participating
physicians and other Network Providers informed about the QAPI Program and
related activities. The HMO must include in Provider contracts a requirement
securing cooperation with the QAPI.

 
Section 8.1.5.8 modified by Version 1.3
 
The HMO must approach all clinical and non-clinical aspects of quality
assessment and performance improvement based on principles of Continuous Quality
Improvement (CQI)/Total Quality Management (TQM) and must:
 

   
1. Evaluate performance using objective quality indicators;


--------------------------------------------------------------------------------


 

   
2. Foster data-driven decision-making;

 

   
3. Recognize that opportunities for improvement are unlimited;

 

   
4. Solicit Member and Provider input on performance and QAPI activities;

 

   
5. Support continuous ongoing measurement of clinical and non-clinical
effectiveness and Member satisfaction;

 

   
6. Support programmatic improvements of clinical and non-clinical processes
based on findings from on-going measurements; and

 

   
7. Support re-measurement of effectiveness and Member satisfaction, and
continued development and implementation of improvement interventions as
appropriate.

 
8.1.7.2 QAPI Program Structure
 
The HMO must maintain a well-defined QAPI structure that includes a planned
systematic approach to improving clinical and non-clinical processes and
outcomes. The HMO must designate a senior executive responsible for the QAPI
Program and the Medical Director must have substantial involvement in QAPI
Program activities. At a minimum, the HMO must ensure that the QAPI Program
structure:
 

   
1. Is organization-wide, with clear lines of accountability within the
organization;

 

   
2. Includes a set of functions, roles, and responsibilities for the oversight of
QAPI activities that are clearly defined and assigned to appropriate
individuals, including physicians, other clinicians, and non-clinicians;

 

   
3. Includes annual objectives and/or goals for planned projects or activities
including clinical and non-clinical programs or initiatives and measurement
activities; and

 

   
4. Evaluates the effectiveness of clinical and non-clinical initiatives.

 
8.1.7.3 Clinical Indicators
 
The HMO must engage in the collection of clinical indicator data. The HMO must
use such clinical indicator data in the development, assessment, and
modification of its QAPI Program.
 
8.1.7.4 QAPI Program Subcontracting
 
If the HMO subcontracts any of the essential functions or reporting requirements
contained within the QAPI Program to another entity, the HMO must maintain a
file of the subcontractors. The file must be available for review by HHSC or its
designee upon request.
 
8.1.7.5 Behavioral Health Integration into QAPI Program
 
If the HMO provides Behavioral Health Services within the Covered Services as
defined in Attachments B-2, B-2.1, and B-2.2, it must integrate behavioral
health into its QAPI Program and include a systematic and on-going process for
monitoring, evaluating, and improving the quality and appropriateness of
Behavioral Health Services provided to Members. The HMO must collect data, and
monitor and evaluate for improvements to physical health outcomes resulting from
behavioral health integration into the Member’s overall care.
 
8.1.7.6 Clinical Practice Guidelines
 
The HMO must adopt not less than two evidence-based clinical practice guidelines
for each applicable HMO Program. Such practice guidelines must be based on valid
and reliable clinical evidence, consider the needs of the HMO’s Members, be
adopted in consultation with contracting health care professionals, and be
reviewed


--------------------------------------------------------------------------------


and updated periodically, as appropriate. The HMO must develop practice
guidelines based on the health needs and opportunities for improvement
identified as part of the QAPI Program.
 
The HMO may coordinate the development of clinical practice guidelines with
other HHSC HMOs to avoid providers in a Service Area receiving conflicting
practice guidelines from different HMOs.
 
The HMO must disseminate the practice guidelines to all affected Providers and,
upon request, to Members and potential Members.
 
The HMO must take steps to encourage adoption of the guidelines, and to measure
compliance with the guidelines, until such point that 90% or more of the
Providers are consistently in compliance, based on HMO measurement findings. The
HMO must employ substantive Provider motivational incentive strategies, such as
financial and non-financial incentives, to improve Provider compliance with
clinical practice guidelines. The HMO’s decisions regarding utilization
management, Member education, coverage of services, and other areas included in
the practice guidelines must be consistent with the HMO’s clinical practice
guidelines.
 
8.1.7.7 Provider Profiling
 
The HMO must conduct PCP and other Provider profiling activities at least
annually. As part of its QAPI Program, the HMO must describe the methodology it
uses to identify which and how many Providers to profile and to identify
measures to use for profiling such Providers.
 
Provider profiling activities must include, but not be limited to:
 

   
1. Developing PCP and Provider-specific reports that include a multi-dimensional
assessment of a PCP or Provider’s performance using clinical, administrative,
and Member satisfaction indicators of care that are accurate, measurable, and
relevant to the enrolled population;

 

   
2. Establishing PCP, Provider, group, Service Area or regional Benchmarks for
areas profiled, where applicable, including STAR, STAR+PLUS, CHIP and CHIP
Perinatal Program-specific Benchmarks, where appropriate; and

 

   
3. Providing feedback to individual PCPs and Providers regarding the results of
their performance and the overall performance of the Provider Network.

 
Section 8.1.7.7 modified by Versions 1.1 and 1.3
 
Section 8.1.7.5 modified by Version 1.3
 
8.1.7.8 Network Management
 
The HMO must:
 

   
1. Use the results of its Provider profiling activities to identify areas of
improvement for individual PCPs and Providers, and/or groups of Providers;

 

   
2. Establish Provider-specific quality improvement goals for priority areas in
which a Provider or Providers do not meet established HMO standards or
improvement goals;

 

   
3. Develop and implement incentives, which may include financial and
non-financial incentives, to motivate Providers to improve performance on
profiled measures; and

 

   
4. At least annually, measure and report to HHSC on the Provider Network and
individual Providers’ progress, or lack of progress, towards such improvement
goals.

 
8.1.7.9 Collaboration with the EQRO


--------------------------------------------------------------------------------


The HMO will collaborate with HHSC’s external quality review organization (EQRO)
to develop studies, surveys, or other analytical approaches that will be carried
out by the EQRO. The purpose of the studies, surveys, or other analytical
approaches is to assess the quality of care and service provided to Members and
to identify opportunities for HMO improvement. To facilitate this process, the
HMO will supply claims data to the EQRO in a format identified by HHSC in
consultation with HMOs, and will supply medical records for focused clinical
reviews conducted by the EQRO. The HMO must also work collaboratively with HHSC
and the EQRO to annually measure selected HEDIS measures that require chart
reviews. During the first year of operations, HHSC anticipates that the selected
measures will include, at a minimum, well-child visits and immunizations,
appropriate use of asthma medications, measures related to Members with
diabetes, and control of high blood pressure.
 
8.1.8 Utilization Management
 
The HMO must have a written utilization management (UM) program description,
which includes, at a minimum:
 

   
1. Procedures to evaluate the need for Medically Necessary Covered Services;

 

   
2. The clinical review criteria used, the information sources, the process used
to review and approve the provision of Covered Services;

 

   
3. The method for periodically reviewing and amending the UM clinical review
criteria; and

 

   
4. The staff position functionally responsible for the day-to-day management of
the UM function.

 
The HMO must make best efforts to obtain all necessary information, including
pertinent clinical information, and consult with the treating physician as
appropriate in making UM determinations.
 
The HMO must issue coverage determinations, including adverse determinations,
according to the following timelines:
 
• Within three (3) business days after receipt of the request for authorization
of services;
 
• Within one (1) business day for concurrent hospitalization decisions; and
 
• Within one (1) hour for post-stabilization or life-threatening conditions,
except that for Emergency Medical Conditions and Emergency Behavioral Health
Conditions, the HMO must not require prior authorization.

 
The HMO’s UM Program must include written policies and procedures to ensure:
 

   
1. Consistent application of review criteria that are compatible with Members’
needs and situations;

 

   
2. Determinations to deny or limit services are made by physicians under the
direction of the Medical Director;

 

   
3. Appropriate personnel are available to respond to utilization review
inquiries 8:00 a.m. to 5:00 p.m., Monday through Friday, with a telephone system
capable of accepting utilization review inquiries after normal business hours.
The HMO must respond to calls within one business day;

 

   
4. Confidentiality of clinical information; and

 

   
5. Quality is not adversely impacted by financial and reimbursement-related
processes and decisions.

 
For HMOs with preauthorization or concurrent review programs, qualified medical
professionals must supervise


--------------------------------------------------------------------------------


 
preauthorization and concurrent review decisions.
 
The HMO UM Program must include polices and procedures to:
 

   
1. Routinely assess the effectiveness and the efficiency of the UM Program;

 

   
2. Evaluate the appropriate use of medical technologies, including medical
procedures, drugs and devices;

 

   
3. target areas of suspected inappropriate service utilization;

 

   
4. Detect over- and under-utilization;

 

   
5. Routinely generate Provider profiles regarding utilization patterns and
compliance with utilization review criteria and policies;

 

   
6. Compare Member and Provider utilization with norms for comparable
individuals;

 

   
7. Routinely monitor inpatient admissions, emergency room use, ancillary, and
out-of-area services;

 

   
8. Ensure that when Members are receiving Behavioral Health Services from the
local mental health authority that the HMO is using the same UM guidelines as
those prescribed for use by Local Mental Health Authorities by MHMR which are
published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html
; and

 

   
9. Refer suspected cases of provider or Member Fraud, Abuse, or Waste to the
Office of Inspector General (OIG) as required by Section 8.1.19.

 
8.1.9 Early Childhood Intervention (ECI)
 
The HMO must ensure that Network Providers are educated regarding their
responsibility under federal laws (e.g., 20 U.S.C. §1435 (a)(5); 34 C.F.R.
§303.321(d)) to identify and refer any Member age three (3) or under suspected
of having a developmental disability or delay, or who is at risk of delay, to
the designated ECI program for screening and assessment within two (2) working
days from the day the Provider identifies the Member. The HMO must use written
educational materials developed or approved by the Department of Assistive and
Rehabilitative Services - Division for Early Childhood Intervention Services for
these “child find” activities. Eligibility for ECI services will be determined
by the local ECI program using the criteria contained in 40 T.A.C. §108.25.
 
The HMO must contract with qualified ECI Providers to provide ECI services to
Members under age three who have been determined eligible for ECI services. The
HMO must permit Members to self refer to local ECI Service Providers without
requiring a referral from the Member’s PCP. The HMO’s policies and procedures,
including its Provider Manual, must include written policies and procedures for
allowing such self-referral to ECI providers.
 
The HMO must coordinate and cooperate with local ECI programs in the development
and implementation of the Individual Family Service Plan (IFSP), including
on-going case management and other non-capitated services required by the
Member’s IFSP. The IFSP is an agreement developed by the interdisciplinary team
that consists of the ECI Case Manager/Service Coordinator, the Member/family,
and other professionals who participated in the Member’s evaluation or are
providing direct services to the Member, and may include the Member’s Primary
Care Physician (PCP) with parental consent. The IFSP identifies the Member’s
present level of development based on assessment, describes the services to be
provided to the child to meet the needs of the child and the family, and
identifies the person or persons responsible for each service required by the
plan. The IFSP shall be transmitted by the ECI Provider to the HMO and the PCP
with parental consent to enhance coordination of the plan of care. The IFSP may
be included in the Member’s medical record.
 
Cooperation with the ECI program includes covering medical diagnostic procedures
and providing medical
 


--------------------------------------------------------------------------------


 
records required to perform developmental assessments and developing the IFSP
within the 45-day timeline established in federal rule (34 C.F.R. §303.342(a)).
The HMO must require compliance with these requirements through Provider
contract provisions. The HMO must not withhold authorization for the provision
of such medical diagnostic procedures. The HMO must promptly provide to the ECI
program, relevant medical records available to the HMO.
 
The interdisciplinary team will determine Medical Necessity for health and
Behavioral Health Services as approved by the Member’s PCP. The HMO must
require, through contract provisions, that all Medically Necessary health and
Behavioral Health Services contained in the Member’s IFSP are provided to the
Member in the amount, duration, scope and service setting established by the
IFSP. The HMO must allow services to be provided by a non-network provider if a
Network Provider is not available to provide the services in the amount,
duration, scope and service setting as required by the IFSP. The HMO cannot
modify the plan of care or alter the amount, duration, scope, or service setting
required by the Member’s IFSP. The HMO cannot create unnecessary barriers for
the Member to obtain IFSP services, including requiring prior authorization for
the ECI assessment or establishing insufficient authorization periods for prior
authorized services.
 
8.1.10 Special Supplemental Nutrition Program for Women, Infants, and Children
(WIC) - Specific Requirements
 
The HMO must, by contract, require its Providers to coordinate with the Special
Supplemental Nutrition Program for Women, Infants, and Children (WIC) to provide
medical information necessary for WIC eligibility determinations, such as
height, weight, hematocrit or hemoglobin. The HMO must make referrals to WIC for
Members potentially eligible for WIC. The HMO may use the nutrition education
provided by WIC to satisfy certain health education requirements of the
Contract.
 
8.1.11 Coordination with Texas Department of Family and Protective Services
 
The HMO must cooperate and coordinate with the Texas Department of Family and
Protective Services (TDFPS) (formerly the Department of Protective and
Regulatory Services) for the care of a child who is receiving services from or
has been placed in the conservatorship of TDFPS.
 
The HMO must comply with all provisions related to Covered Services, including
Behavioral Health Services, in the following documents:
 

   
• A court order (Order) entered by a Court of Continuing Jurisdiction placing a
child under the protective custody of TDFPS.

 

   
• A TDFPS Service Plan entered by a Court of Continuing Jurisdiction placing a
child under the protective custody of TDFPS.

 

   
• A TDFPS Service Plan voluntarily entered into by the parents or person having
legal custody of a Member and TDFPS.

 
The HMO cannot deny, reduce, or controvert the Medical Necessity of any health
or Behavioral Health Services included in an Order. The HMO may participate in
the preparation of the medical and behavioral care plan prior to TDFPS
submitting the health care plan to the Court. Any modification or termination of
court-ordered services must be presented and approved by the court having
jurisdiction over the matter.
 
A Member or the parent or guardian whose rights are subject to an Order or
Service Plan cannot use the HMO’s Complaint or Appeal processes, or the HHSC
Fair Hearing process to Appeal the necessity of the Covered Services.
 
The HMO must include information in its Provider Manuals and training materials
regarding:
 

   
1. Providing medical records to TDFPS;

 

   
2. Scheduling medical and Behavioral Health Services appointments within 14 days
unless requested


--------------------------------------------------------------------------------


 
earlier by TDFPS; and
 

   
3. Recognition of abuse and neglect, and appropriate referral to TDFPS.

 
The HMO must continue to provide all Covered Services to a Member receiving
services from, or in the protective custody of, TDFPS until the Member has been
disenrolled from the HMO due to loss of Medicaid managed care eligibility or
placed into foster care.
 
8.1.12 Services for People with Special Health Care Needs
 
This section applies to STAR, STAR+PLUS, CHIP HMOs. It applies to CHIP Perinatal
HMOs with respect to their Perinate Newborn Members only.
 
8.1.12.1 Identification
 
The HMO must develop and maintain a system and procedures for identifying
Members with Special Health Care Needs (MSHCN), including people with
disabilities or chronic or complex medical and behavioral health conditions and
Children with Special Health Care Needs (CSHCN)1.
 
The HMO must contact Members pre-screened by the HHSC Administrative Services
Contractor as MSHCN to determine whether they meet the HMO’s MSHCN assessment
criteria, and to determine whether the Member requires special services
described in this section. The HMO must provide information to the HHSC
Administrative Services Contractor that identifies Members who the HMO has
assessed to be MSHCN, including any Members pre-screened by the HHSC
Administrative Services Contractor and confirmed by the HMO as a MSHCN. The
information must be provided, in a format and on a timeline to be specified by
HHSC in the Uniform Managed Care Manual, and updated with newly identified MSHCN
by the 10th day of each month. In the event that a MSHCN changes HMOs, the HMO
must provide the receiving contractor information concerning the results of the
HMO’s identification and assessment of that Member’s needs, to prevent
duplication of those activities.
 
8.1.12.2 Access to Care and Service Management 
 
Once identified, the HMO must have effective systems to ensure the provision of
Covered Services to meet the special preventive, primary Acute Care, and
specialty health care needs appropriate for treatment of the individual Member’s
condition(s). All STAR+PLUS Members are considered to be MSHCN.
 
Section 8.1.12 modified by Versions 1.1 and 1.3
 
Section 8.1.12.2 modified by Version 1.1 
 
1 CSHCN is a term often used to refer to a services program for children with
special health care needs administered by DSHS, and described in 25 TAC, Part 1,
Section 38.1. Although children served through this program may also be served
by Medicaid or CHIP, the reference to “CSHCN” in this Contract does not refer to
children served through this program.
 
The HMO must provide access to identified PCPs and specialty care Providers with
experience serving MSHCN. Such Providers must be board-qualified or
board-eligible in their specialty. The HMO may request exceptions from HHSC for
approval of traditional providers who are not board-qualified or board-eligible
but who otherwise meet the HMO’s credentialing requirements.
 
For services to CSHCN, the HMO must have Network PCPs and specialty care
Providers that have demonstrated experience with CSHCN in pediatric specialty
centers such as children’s hospitals, teaching hospitals, and tertiary care
centers.
 
The HMO is responsible for working with MSHCN, their families and legal
guardians if applicable, and their health care providers to develop a seamless
package of care in which primary, Acute Care, and specialty service needs are
met through a Service Plan that is understandable to the Member, or, when
applicable, the Member’s legal guardian.
 
The HMO is responsible for providing Service Management to develop a Service
Plan and ensure MSHCN, including CSHCN, have access to treatment by a
multidisciplinary team when the Member’s PCP determines the treatment is
Medically Necessary, or to avoid separate and fragmented evaluations and service
plans. The team must include both physician and non-physician providers
determined to be necessary by the Member’s PCP for the comprehensive treatment
of the Member. The team must:
 

   
1. Participate in hospital discharge planning;


--------------------------------------------------------------------------------



   
2. Participate in pre-admission hospital planning for non-emergency
hospitalizations;

 

   
3. Develop specialty care and support service recommendations to be incorporated
into the Service Plan; and

 

   
4. Provide information to the Member, or when applicable, the Member’s legal
guardian concerning the specialty care recommendations.

 
MSHCN, their families, or their health providers may request Service Management
from the HMO. The HMO must make an assessment of whether Service Management is
needed and furnish Service Management when appropriate. The HMO may also
recommend to a MSHCN, or to a CSHCN’s family, that Service Management be
furnished if the HMO determines that Service Management would benefit the
Member.
 
The HMO must provide information and education in its Member Handbook and
Provider Manual about the care and treatment available in the HMO’s plan for
Members with Special Health Care Needs, including the availability of Service
Management.
 
The HMO must have a mechanism in place to allow Members with Special Health Care
Needs to have direct access to a specialist as appropriate for the Member’s
condition and identified needs, such as a standing referral to a specialty
physician. The HMO must also provide MSHCN with access to non-primary care
physician specialists as PCPs, as required by 28 T.A.C. §11.900 and Section 8.1.
 
The HMO must implement a systematic process to coordinate Non-capitated
Services, and enlist the involvement of community organizations that may not be
providing Covered Services but are otherwise important to the health and
wellbeing of Members. The HMO also must make a best effort to establish
relationships with State and local programs and community organizations, such as
those listed below, in order to make referrals for MSHCN and other Members who
need community services:
 
• Community Resource Coordination Groups (CRCGs);
 
• Early Childhood Intervention (ECI) Program;
 
• Local school districts (Special Education);
 
• Texas Department of Transportation’s Medical Transportation Program (MTP);
 
• Texas Department of Assistive and Rehabilitative Services (DARS) Blind
Children’s Vocational Discovery and Development Program;
 
• Texas Department of State Health (DSHS) services, including community mental
health programs, the Title V Maternal and Child Health and Children with Special
Health Care Needs (CSHCN) Programs, and the Program for Amplification of
Children of Texas (PACT);
 
• Other state and local agencies and programs such as food stamps, and the
Women, Infants, and Children’s (WIC) Program;
 
• Civic and religious organizations and consumer and advocacy groups, such as
United Cerebral Palsy, which also work on behalf of the MSHCN population.

 
8.1.13 Service Management for Certain Populations
 
The HMO must have service management programs and procedures for the following
populations, as applicable to the HMO’s Medicaid and/or CHIP Program(s) (See
CHIP Perinatal Program Covered Services, Attachment B-2.2, for the applicability
of these services to the CHIP Perinatal Program):
 
1. High-cost catastrophic cases;


--------------------------------------------------------------------------------


 
2. Women with high-risk pregnancies (STAR and STAR+PLUS Programs only); and
 
3. Individuals with mental illness and co-occurring substance abuse.
 
8.1.14 Disease Management (DM)
 
The HMO must provide, or arrange to have provided to Members, comprehensive
disease management services consistent with state statutes and regulations. Such
DM services must be part of person-based approach to DM and holistically address
the needs of persons with multiple chronic conditions. The HMO must develop and
implement DM services that relate to chronic conditions that are prevalent in
HMO Program Members. In the first year of operations, STAR, STAR+PLUS and CHIP
HMOs must have DM Programs that address Members with chronic conditions to be
identified by HHSC and included within the Uniform Managed Care Manual. HHSC
will not identify the Members with chronic conditions. The HMO must implement
policies and procedures to ensure that Members that require DM services are
identified and enrolled in a program to provide such DM services. The HMO must
develop and maintain screening and evaluation procedures for the early
detection, prevention, treatment, or referral of participants at risk for or
diagnosed with chronic conditions identified by HHSC and included within the
Uniform Managed Care Manual. The HMO must ensure that all Members identified for
DM are enrolled into a DM Program with the opportunity to opt out of these
services within 30 days while still maintaining access to all other Covered
Services.
 
Section 8.1.13modified by Versions 1.1 and 1.3
 
Section 8.1.14modified by Version 1.1
 
The DM Program(s) must include:
 
1. Patient self-management education;
 
2. Provider education;
 
3. Evidence-based models and minimum standards of care;
 
4. Standardized protocols and participation criteria;
 
5. Physician-directed or physician-supervised care;
 
6. Implementation of interventions that address the continuum of care;
 
7. Mechanisms to modify or change interventions that are not proven effective;
and
 
8. Mechanisms to monitor the impact of the DM Program over time, including both
the clinical and the financial impact.

 
The HMO must maintain a system to track and monitor all DM participants for
clinical, utilization, and cost measures.
 
The HMO must provide designated staff to implement and maintain DM Programs and
to assist participating Members in accessing DM services. The HMO must educate
Members and Providers about the HMO’s DM Programs and activities. Additional
requirements related to the HMO’s Disease Management Programs and activities are
found in the HHSC Uniform Managed Care Manual.
 
8.1.14.1 DM Services and Participating Providers
 
At a minimum, the HMO must:
 
1. Implement a system for Providers to request specific DM interventions;


--------------------------------------------------------------------------------


 
2. Give Providers information, including differences between recommended
prevention and treatment and actual care received by Members enrolled in a DM
Program, and information concerning such Members’ adherence to a service plan;
and
 
3. For Members enrolled in a DM Program, provide reports on changes in a
Member’s health status to their PCP.

 
8.1.14.2 HMO DM Evaluation
 
HHSC or its EQRO will evaluate the HMO’s DM Program.
 
8.1.15 Behavioral Health (BH) Network and Services
 
The requirements in this sub-section pertain to all HMOs except: (1) the STAR
HMOs in the Dallas CSA, whose Members receive Behavioral Health Services through
the NorthSTAR Program, and (2) the CHIP Perinatal Program HMOs with respect to
their Perinate Members.
 
The HMO must provide, or arrange to have provided, to Members all Medically
Necessary Behavioral Health (BH) Services as described in Attachments B-2,
B-2.1, and B-2.2. All BH Services must be provided in conformance with the
access standards included in Section 8.1.3. For Medicaid HMOs, BH Services are
described in more detail in the Texas Medicaid Provider Procedures Manual and
the Texas Medicaid Bulletins. When assessing Members for BH Services, the HMO
and its Network Behavioral Health Service Providers must use the DSM-IV
multi-axial classification. HHSC may require use of other assessment
instrument/outcome measures in addition to the DSM-IV. Providers must document
DSM-IV and assessment/outcome information in the Member’s medical record.
 
Section 8.1.15 modified by Version 1.3
 
8.1.15.1 BH Provider Network
 
The HMO must maintain a Behavioral Health Services Provider Network that
includes psychiatrists, psychologists, and other Behavioral Health Service
Providers. The Provider Network must include Behavioral Health Service Providers
with experience serving special populations among the HMO Program(s)’ enrolled
population, including, as applicable, children and adolescents, persons with
disabilities, the elderly, and cultural or linguistic minorities, to ensure
accessibility and availability of qualified Providers to all Members in the
Service Area.
 
8.1.15.2 Member Education and Self-referral for Behavioral Health Services
 
The HMO must maintain a Member education process to help Members know where and
how to obtain Behavioral Health Services.
 
The HMO must permit Members to self refer to any in-network Behavioral Health
Services Provider without a referral from the Member’s PCP. The HMOs’ policies
and procedures, including its Provider Manual, must include written policies and
procedures for allowing such self- referral to BH services.
 
The HMO must permit Members to participate in the selection of the appropriate
behavioral health individual practitioner(s) who will serve them and must
provide the Member with information on accessible in-network Providers with
relevant experience.
 
8.1.15.3 Behavioral Health Services Hotline
 
This Section includes Hotline functions pertaining to Members. Requirements for
Provider Hotlines are found in Section 8.1.4.7. The HMO must have an emergency
and crisis Behavioral Health Services Hotline staffed by trained personnel 24
hours a day, 7 days a week, toll-free throughout the Service Area. Crisis
hotline staff must include or have access to qualified Behavioral Health
Services professionals to assess behavioral health


--------------------------------------------------------------------------------


 
emergencies. Emergency and crisis Behavioral Health Services may be arranged
through mobile crisis teams. It is not acceptable for an emergency intake line
to be answered by an answering machine.
 
The HMO must operate a toll-free hotline as described in Section 8.1.5.6 to
handle Behavioral Health-related calls. The HMO may operate one hotline to
handle emergency and crisis calls and routine Member calls. The HMO cannot
impose maximum call duration limits and must allow calls to be of sufficient
length to ensure adequate information is provided to the Member. Hotline
services must meet Cultural Competency requirements and provide linguistic
access to all Members, including the interpretive services required for
effective communication.
 
The Behavioral Health Services Hotline may serve multiple HMO Programs Hotline
staff is knowledgeable about all of the HMO Programs. The Behavioral Health
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Behavioral Health
Provider Network in each Service Area. The HMO must ensure that the toll-free
Behavioral Health Services Hotline meets the following minimum performance
requirements for all HMO Programs and Service Areas:
 
1. 99% of calls are answered by the fourth ring or an automated call pick-up
system;
 

   
2. No incoming calls receive a busy signal;

 

   
3. At least 80% of calls must be answered by toll-free line staff within 30
seconds measured from the time the call is placed in queue after selecting an
option; and

 

   
4. The call abandonment rate is 7% or less.

 
The HMO must conduct on-going quality assurance to ensure these standards are
met.
 
The HMO must monitor the HMO’s performance against the Behavioral Health
Services Hotline standards and submit performance reports summarizing call
center performance as indicated in Section 8.1.20 and the Uniform Managed Care
Manual. 
 
8.1.15.4 Coordination between the BH Provider and the PCP
 
The HMO must require, through contract provisions, that PCPs have screening and
evaluation procedures for the detection and treatment of, or referral for, any
known or suspected behavioral health problems and disorders. PCPs may provide
any clinically appropriate Behavioral Health Services within the scope of their
practice.
 
The HMO must provide training to network PCPs on how to screen for and identify
behavioral health disorders, the HMO’s referral process for Behavioral Health
Services and clinical coordination requirements for such services. The HMO must
include training on coordination and quality of care such as behavioral health
screening techniques for PCPs and new models of behavioral health interventions.
 
The HMO shall develop and disseminate policies regarding clinical coordination
between Behavioral Health Service Providers and PCPs. The HMO must require that
Behavioral Health Service Providers refer Members with known or suspected and
untreated physical health problems or disorders to their PCP for examination and
treatment, with the Member’s or the Member’s legal guardian’s consent.
Behavioral Health Providers may only provide physical health care services if
they are licensed to do so. This requirement must be specified in all Provider
Manuals.
 
The HMO must require that behavioral health Providers send initial and quarterly
(or more frequently if clinically indicated) summary reports of a Members’
behavioral health status to the PCP, with the Member’s or the Member’s legal
guardian’s consent. This requirement must be specified in all Provider Manuals.
 
8.1.15.5 Follow-up after Hospitalization for Behavioral Health Services
 
The HMO must require, through Provider contract provisions, that all Members
receiving inpatient psychiatric services are scheduled for outpatient follow-up
and/or continuing treatment prior to discharge. The outpatient


--------------------------------------------------------------------------------



 
treatment must occur within seven (7) days from the date of discharge. The HMO
must ensure that Behavioral Health Service Providers contact Members who have
missed appointments within 24 hours to reschedule appointments.
 
Section 8.1.15.3 modified by Version 1.2
 
8.1.15.6 Chemical Dependency
 
The HMO must comply with 28 T.A.C. §3.8001 et seq., regarding utilization review
for Chemical Dependency Treatment. Chemical Dependency Treatment must conform to
the standards set forth in 28 T.A.C. Part 1, Chapter 3, Subchapter HH.
 
8.1.15.7 Court-Ordered Services
 
“Court-Ordered Commitment” means a commitment of a Member to a psychiatric
facility for treatment that is ordered by a court of law pursuant to the Texas
Health and Safety Code, Title VII, Subtitle C.
 
The HMO must provide inpatient psychiatric services to Members under the age of
21, up to the annual limit, who have been ordered to receive the services by a
court of competent jurisdiction under the provisions of Chapters 573 and 574 of
the Texas Health and Safety Code, relating to Court-Ordered Commitments to
psychiatric facilities. The HMO is not obligated to cover placements as a
condition of probation, authorized by the Texas Family Code.
 
The HMO cannot deny, reduce or controvert the Medical Necessity of inpatient
psychiatric services provided pursuant to a Court-ordered Commitment for Members
under age 21. Any modification or termination of services must be presented to
the court with jurisdiction over the matter for determination.
 
A Member who has been ordered to receive treatment under the provisions of
Chapter 573 or 574 of the Texas Health and Safety Code can only Appeal the
commitment through the court system.
 
8.1.15.8 Local Mental Health Authority (LMHA)
 
The HMO must coordinate with the Local Mental Health Authority (LMHA) and state
psychiatric facility regarding admission and discharge planning, treatment
objectives and projected length of stay for Members committed by a court of law
to the state psychiatric facility.
 
Medicaid HMOs are required to comply with additional Behavioral Health Services
requirements relating to coordination with the LMHA and care for special
populations. These Medicaid HMO requirements are described in Section 8.2.8.
 
8.1.16 Financial Requirements for Covered Services
 
The HMO must pay for or reimburse Providers for all Medically Necessary Covered
Services provided to all Members. The HMO is not liable for cost incurred in
connection with health care rendered prior to the date of the Member’s Effective
Date of Coverage in that HMO. A Member may receive collateral health benefits
under a different type of insurance such as workers compensation or personal
injury protection under an automobile policy. If a Member is entitled to
coverage for specific services payable under another insurance plan and the HMO
paid for such Covered Services, the HMO may obtain reimbursement from the
responsible insurance entity not to exceed 100% of the value of Covered Services
paid.
 
8.1.17 Accounting and Financial Reporting Requirements
 
The HMO’s accounting records and supporting information related to all aspects
of the Contract must be accumulated in accordance with Generally Accepted
Accounting Principles (GAAP) and the cost principles contained in the Cost
Principles Document in the Uniform Managed Care Manual. The State will not
recognize or pay services that cannot be properly substantiated by the HMO and
verified by HHSC.
 
The HMO must:


--------------------------------------------------------------------------------


 
1. Maintain accounting records for each applicable HMO Program separate and
apart from other corporate accounting records;
 

   
2. Maintain records for all claims payments, refunds and adjustment payments to
providers, capitation payments, interest income and payments for administrative
services or functions and must maintain separate records for medical and
administrative fees, charges, and payments;

 

   
3. Maintain an accounting system that provides an audit trail containing
sufficient financial documentation to allow for the reconciliation of billings,
reports, and financial statements with all general ledger accounts; and

 

   
4. Within 60 days after Contract execution, submit an accounting policy manual
that includes all proposed policies and procedures the HMO will follow during
the duration of the Contract. Substantive modifications to the accounting policy
manual must be approved by HHSC.

 
The HMO agrees to pay for all reasonable costs incurred by HHSC to perform an
examination, review or audit of the HMO’s books pertaining to the Contract.
 
8.1.17.1 General Access to Accounting Records
 
The HMO must provide authorized representatives of the Texas and federal
government full access to all financial and accounting records related to the
performance of the Contract.
 
The HMO must:
 

   
1. Cooperate with the State and federal governments in their evaluation,
inspection, audit, and/or review of accounting records and any necessary
supporting information;

 

   
2. Permit authorized representatives of the State and federal governments full
access, during normal business hours, to the accounting records that the State
and the Federal government determine are relevant to the Contract. Such access
is guaranteed at all times during the performance and retention period of the
Contract, and will include both announced and unannounced inspections, on-site
audits, and the review, analysis, and reproduction of reports produced by the
HMO;

 

   
3. Make copies of any accounting records or supporting documentation relevant to
the Contract available to HHSC or its agents within ten (10) business days of
receiving a written request from HHSC for specified records or information. If
such documentation is not made available as requested, the HMO agrees to
reimburse HHSC for all costs, including, but not limited to, transportation,
lodging, and subsistence for all State and federal representatives, or their
agents, to carry out their inspection, audit, review, analysis, and reproduction
functions at the location(s) of such accounting records; and

 

   
4. Pay any and all additional costs incurred by the State and federal government
that are the result of the HMO’s failure to provide the requested accounting
records or financial information within ten (10) business days of receiving a
written request from the State or federal government.

 
8.1.17.2 Financial Reporting Requirements
 
HHSC will require the HMO to provide financial reports by HMO Program and by
Service Area to support Contract monitoring as well as State and Federal
reporting requirements. HHSC will consult with HMOs regarding the format and
frequency of such reporting. All financial information and reports that are not
Member-specific are property of HHSC and will be public record. Any deliverable
or report in Section 8.1.17.2 without a specified due date is due quarterly on
the last day of the month. Where the due date states 30 days, the HMO is to
provide the deliverable by the last day of the month following the end of the
reporting period. Where the due date states 45 days, the HMO is to provide the
deliverable by the 15th day of the second month following the end of the
reporting period.
 
CHIP Perinatal Program data must be reported, and the data will be integrated
into existing CHIP Program


--------------------------------------------------------------------------------


 
financial reports. Except for the Financial Statistical Report, no separate CHIP
Perinatal Program reports are required. For all other CHIP financial reports,
where appropriate, HHSC will designate specific attributes within the CHIP
Program financial reports that the CHIP Perinatal HMOs must complete to allow
HHSC to extract financial data particular to the CHIP Perinatal Program.
 
HHSC’s Uniform Managed Care Manual will govern the timing, format and content
for the following reports.
 
Audited Financial Statement -The HMO must provide the annual audited financial
statement, for each year covered under the Contract, no later than June 30. The
HMO must provide the most recent annual financial statements, as required by the
Texas Department of Insurance for each year covered under the Contract, no later
than March 1. 
 
Affiliate Report - The HMO must submit an Affiliate Report to HHSC if this
information has changed since the last report submission. The report must
contain the following:  
 

   
1. A list of all Affiliates, and

 

   
2. For HHSC’s prior review and approval, a schedule of all transactions with
Affiliates that, under the provisions of the Contract, will be allowable as
expenses in the FSR Report for services provided to the HMO by the Affiliate.
Those should include financial terms, a detailed description of the services to
be provided, and an estimated amount that will be incurred by the HMO for such
services during the Contract Period.

 
Section 8.1.17.2 modified by Versions 1.2 and 1.3
 
Employee Bonus and/or Incentive Payment Plan - If a HMO intends to include
Employee Bonus or Incentive Payments as allowable administrative expenses, the
HMO must furnish a written Employee Bonus and/or Incentive Payments Plan to HHSC
so it may determine whether such payments are allowable administrative expenses
in accordance with Cost Principles Document in the Uniform Managed Care Manual.
The written plan must include a description of the HMO’s criteria for
establishing bonus and/or incentive payments, the methodology to calculate bonus
and/or incentive payments, and the timing of bonus and/or incentive payments.
The Bonus and/or Incentive Payment Plan and description must be submitted to
HHSC for approval no later than 30 days after the Effective Date of the Contract
and any Contract renewal. If the HMO substantively revises the Employee Bonus
and/or Incentive Payment Plan, the HMO must submit the revised plan to HHSC for
prior review and approval.
 
Claims Lag Report - The HMO must submit Claims Lag Report as a Contract
year-to-date report. The report must be submitted quarterly by the last day of
the month following the reporting period. The report must be submitted to HHSC
in a format specified by HHSC. The report format is contained in the Uniform
Managed Care Manual Chapter 5, Section 5.6.2. The report must disclose the
amount of incurred claims each month and the amount paid each month by
categories of service, such as inpatient facility, out-patient facility,
professional and other services, if applicable. The report must include total
claims incurred and paid by month. 
 
DSP Report - The HMO must submit a monthly Delivery Supplemental Payment (DSP)
Report that includes the data elements specified by HHSC in the format specified
by HHSC. HHSC will consult with contracted HMOs prior to revising the DSP Report
data elements and requirements. The DSP Report must include only unduplicated
deliveries and only deliveries for which the HMO has made a payment, to either a
hospital or other provider.  
 
Form CMS-1513 - The HMO must file an original Form CMS-1513 prior to beginning
operations regarding the HMO’s control, ownership, or affiliations. An updated
Form CMS-1513 must also be filed no later than 30 days after any change in
control, ownership, or affiliations.  
 
FSR Reports - The HMO must file quarterly and annual Financial-Statistical
Reports (FSR) in the format and timeframe specified by HHSC. HHSC will include
FSR format and directions in the Uniform Managed Care Manual. The HMO must
incorporate financial and statistical data of delegated networks (e.g., IPAs,
ANHCs,


--------------------------------------------------------------------------------



 
Limited Provider Networks), if any, in its FSR Reports. Administrative expenses
reported in the FSRs must be reported in accordance with the Cost Principles
Document in the Uniform Managed Care Manual. Quarterly FSR reports are due no
later than 30 days after the end of the quarter and must provide information for
the current quarter and year-to-date information through the current quarter.
The first annual FSR report must reflect expenses incurred through the 90th day
after the end of the fiscal year. The first annual report must be filed on or
before the 120th day after the end of each fiscal year and accompanied by an
actuarial opinion by a qualified actuary who is in good standing with the
American Academy of Actuaries. Subsequent annual reports must reflect data
completed through the 334th day after the end of each fiscal year and must be
filed on or before the 365th day following the end of each fiscal year.
 
CHIP Perinatal HMOs are required to submit separate FSRs for the CHIP Perinatal
Program following the instructions outlined above and in the Uniform Managed
Care Manual. 
 
Out-of-Network Utilization Reports - The HMO must file quarterly Out-of Network
Utilization Reports in the format and timeframe specified by HHSC. HHSC will
include the report format and directions in the Uniform Managed Care Manual.
Quarterly reports are due 30 days after the end of each quarter. 
 
HUB Reports - Upon contract award, the HMO must attend a post award meeting in
Austin, Texas, at a time specified by HHSC, to discuss the development and
submission of a Client Services HUB Subcontracting Plan for inclusion and the
HMO’s good faith efforts to notify HUBs of subcontracting opportunities. The HMO
must maintain its HUB Subcontracting Plan and submit monthly reports documenting
the HMO’s Historically Underutilized Business (HUB) program efforts and
accomplishments to the HHSC HUB Office. The report must include a narrative
description of the HMO’s program efforts and a financial report reflecting
payments made to HUBs. HMOs must use the formats included in HHSC’s Uniform
Managed Care Manual for the HUB monthly reports. The HMO must comply with HHSC’s
standard Client Services HUB Subcontracting Plan requirements for all
subcontractors.
 
IBNR Plan - The HMO must furnish a written IBNR Plan to manage
incurred-but-not-reported (IBNR) expenses, and a description of the method of
insuring against insolvency, including information on all existing or proposed
insurance policies. The Plan must include the methodology for estimating IBNR.
The plan and description must be submitted to HHSC no later than 60 days after
the Effective Date of the Contract. Substantive changes to a HMO’s IBNR plan and
description must be submitted to HHSC no later than 30 days before the HMO
implements changes to the IBNR plan. 
 
Medicaid Disproportionate Share Hospital (DSH) Reports - Medicaid HMOs must file
preliminary and final Medicaid DSH reports, required by HHSC to identify and
reimburse hospitals that qualify for Medicaid DSH funds. The preliminary and
final DSH reports must include the data elements and be submitted in the form
and format specified by HHSC in the Uniform Managed Care Manual. The preliminary
DSH reports are due on or before June 1 of the year following the state fiscal
reporting year. The final DSH reports are due no later than July 15 of the year
following the state fiscal reporting year. This reporting requirement does not
apply to CHIP or CHIP Perinatal Program HMOs. For STAR+PLUS, HMOs will include
only outpatient services in the DSH report.
 
TDI Examination Report - The HMO must furnish a copy of any TDI Examination
Report, including the financial, market conduct, target exam, quality of care
components, and corrective action plans and responses, no later than 10 days
after receipt of the final report from TDI.  
 
TDI Filings - The HMO must submit annual figures for controlled risk-based
capital, as well as its quarterly financial statements, both as required by
TDI. 
 
Registration Statement (also known as the “Form B”) - If the HMO is a part of an
insurance holding company system, the HMO must submit to HHSC a complete
registration statement, also known as Form B, and all amendments to this form,
and any other information filed by such insurer with the insurance regulatory
authority of its domiciliary jurisdiction.
 
Section 1318 Financial Disclosure Report - The HMO must file an original CMS
Public Health Service (PHS) Section 1318 Financial Disclosure Report prior to
the start of Operations and an updated CMS PHS Section


--------------------------------------------------------------------------------



 
1318 Financial Disclosure Report no later than 30 days after the end of each
Contract Year and no later than 30 days after entering into, renewing, or
terminating a relationship with an affiliated party.
 
Third Party Recovery (TPR) Reports - The HMO must file TPR Reports in accordance
with the format developed by HHSC in the Uniform Managed Care Manual. HHSC will
require the HMO to submit TPR reports no more often than quarterly. TPR reports
must include total dollars recovered from third party payers for each HMO
Program for services to the HMO’s Members, and the total dollars recovered
through coordination of benefits, subrogation, and worker’s compensation. For
CHIP HMOs, the TPR Reports only apply if the HMO chooses to engage in TPR
activities.
 
8.1.18 Management Information System Requirements
 
The HMO must maintain a Management Information System (MIS) that supports all
functions of the HMO’s processes and procedures for the flow and use of HMO
data. The HMO must have hardware, software, and a network and communications
system with the capability and capacity to handle and operate all MIS subsystems
for the following operational and administrative areas:
 

   
1. Enrollment/Eligibility Subsystem;

 

   
2. Provider Subsystem;

 

   
3. Encounter/Claims Processing Subsystem;

 

   
4. Financial Subsystem;

 

   
5. Utilization/Quality Improvement Subsystem;

 

   
6. Reporting Subsystem;

 

   
7. Interface Subsystem; and

 

   
8. TPR Subsystem, as applicable to each HMO Program.

 
The MIS must enable the HMO to meet the Contract requirements, including all
applicable state and federal laws, rules, and regulations. The MIS must have the
capacity and capability to capture and utilize various data elements required
for HMO administration.
 
HHSC will provide the HMO with pharmacy data on the HMO’s Members on a weekly
basis through the HHSC Vendor Drug Program, or should these services be
outsourced, through the Pharmacy Benefit Manager. HHSC will provide a sample
format of pharmacy data to contract awardees.
 
The HMO must have a system that can be adapted to changes in Business
Practices/Policies within the timeframes negotiated by the Parties. The HMO is
expected to cover the cost of such systems modifications over the life of the
Contract.
 
The HMO is required to participate in the HHSC Systems Work Group.
 
The HMO must provide HHSC prior written notice of major systems changes,
generally within 90 days, and implementations, including any changes relating to
Material Subcontractors, in accordance with the requirements of this Contract
and the Uniform Managed Care Terms and Conditions. 
 
The HMO must provide HHSC any updates to the HMO’s organizational chart relating
to MIS and the description of MIS responsibilities at least 30 days prior to the
effective date of the change. The HMO must provide HHSC official points of
contact for MIS issues on an on-going basis.
 
HHSC, or its agent, may conduct a Systems Readiness Review to validate the HMO’s
ability to meet the MIS requirements as described in Attachment B-1, Section 7.
The System Readiness Review may include a desk review and/or an onsite review
and must be conducted for the following events:


--------------------------------------------------------------------------------



 
1. A new plan is brought into the HMO Program;
 

   
2. An existing plan begins business in a new Service Area;

 

   
3. An existing plan changes location;

 

   
4. An existing plan changes its processing system, including changes in Material
Subcontractors performing MIS or claims processing functions; and

 

   
5. An existing plan in one or two HHSC HMO Programs is initiating a Contract to
participate in any additional HMO Programs.

 
If for any reason, a HMO does not fully meet the MIS requirements, then the HMO
must, upon request by HHSC, either correct such deficiency or submit to HHSC a
Corrective Action Plan and Risk Mitigation Plan to address such deficiency as
requested by HHSC. Immediately upon identifying a deficiency, HHSC may impose
remedies and either actual or liquidated damages according to the severity of
the deficiency. HHSC may also freeze enrollment into the HMO’s plan for any of
its HMO Programs until such deficiency is corrected. Refer to the Uniform
Managed Care Terms and Conditions and Attachment B-5 for additional information.
 
8.1.18.1 Encounter Data
 
The HMO must provide complete Encounter Data for all Covered Services, including
Value-added Services. Encounter Data must follow the format, and data elements
as described in the HIPAA-compliant 837 format. HHSC will specify the method of
transmission, and the submission schedule, in the Uniform Managed Care Manual.
The HMO must submit monthly Encounter Data transmissions, and include all
Encounter Data and Encounter Data adjustments processed by the HMO. Encounter
Data quality validation must incorporate assessment standards developed jointly
by the HMO and HHSC. The HMO must make original records available for inspection
by HHSC for validation purposes. Encounter Data that do not meet quality
standards must be corrected and returned within a time period specified by HHSC.
 
In addition to providing Encounter Data in the 837 format described above, HMOs
must submit an Encounter Data file to HHSC's EQRO, in the format provided in the
Uniform Managed Care Manual. This additional submission requirement is
time-limited and may not be required for the entire term of the Contract.
 
For reporting Encounters and fee-for-service claims to HHSC, the HMO must use
the procedure codes, diagnosis codes, and other codes as directed by HHSC. Any
exceptions will be considered on a code-by-code basis after HHSC receives
written notice from the HMO requesting an exception. The HMO must also use the
provider numbers as directed by HHSC for both Encounter and fee-for-service
claims submissions, as applicable.
 
8.1.18.2 HMO Deliverables related to MIS Requirements
 
At the beginning of each state fiscal year, the HMO must submit for HHSC’s
review and approval any modifications to the following documents:
 

   
1. Joint Interface Plan;

 

   
2. Disaster Recovery Plan;

 

   
3. Business Continuity Plan;

 

   
4. Risk Management Plan; and

 

   
5. Systems Quality Assurance Plan.

 
The HMO must submit such modifications to HHSC according to the format and
schedule identified the HHSC Uniform Managed Care Manual.


--------------------------------------------------------------------------------



 
8.1.18.3 System-wide Functions
 
The HMO’s MIS system must include key business processing functions and/or
features, which must apply across all subsystems as follows:
 

   
1. Process electronic data transmission or media to add, delete or modify
membership records with accurate begin and end dates;

 

   
2. Track Covered Services received by Members through the system, and accurately
and fully maintain those Covered Services as HIPAA-compliant Encounter
transactions;

 

   
3. Transmit or transfer Encounter Data transactions on electronic media in the
HIPAA format to the contractor designated by HHSC to receive the Encounter Data;

 

   
4. Maintain a history of changes and adjustments and audit trails for current
and retroactive data;

 

   
5. Maintain procedures and processes for accumulating, archiving, and restoring
data in the event of a system or subsystem failure;

 

   
6. Employ industry standard medical billing taxonomies (procedure codes,
diagnosis codes) to describe services delivered and Encounter transactions
produced;

 

   
7. Accommodate the coordination of benefits;

 

   
8. Produce standard Explanation of Benefits (EOBs);

 

   
9. Pay financial transactions to Providers in compliance with federal and state
laws, rules and regulations;

 

   
10. Ensure that all financial transactions are auditable according to GAAP
guidelines.

 

   
11. Relate and extract data elements to produce report formats (provided within
the Uniform Managed Care Manual) or otherwise required by HHSC;

 

   
12. Ensure that written process and procedures manuals document and describe all
manual and automated system procedures and processes for the MIS;

 

   
13. Maintain and cross-reference all Member-related information with the most
current Medicaid, CHIP or CHIP Perinatal Program Provider number; and

 

   
14. Ensure that the MIS is able to integrate pharmacy data from HHSC’s Drug
Vendor file (available through the Virtual Private Network (VPN)) into the HMO’s
Member data.

 
Section 8.1.18.3 modified by Version 1.3
 
8.1.18.4 Health Insurance Portability and Accountability Act (HIPAA) Compliance
 
The HMO’s MIS system must comply with applicable certificate of coverage and
data specification and reporting requirements promulgated pursuant to the Health
Insurance Portability and Accountability Act (HIPAA) of 1996, P.L. 104-191
(August 21, 1996), as amended or modified. The HMO must comply with HIPAA EDI
requirements. HMO’s enrollment files must be in the 834 HIPAA-compliant format.
Eligibility inquiries must be in the 270/271 format and all claims and
remittance transactions in the 837/835 format.
 
The HMO must provide its Members with a privacy notice as required by HIPAA. The
HMO must provide HHSC with a copy of its privacy notice for filing.
 
8.1.18.5 Claims Processing Requirements


--------------------------------------------------------------------------------


The HMO must process and adjudicate all provider claims for Medically Necessary
Covered Services that are filed within the time frames specified in the Uniform
Managed Care Manual. The HMO is subject to remedies, including liquidated
damages and interest, if the HMO does not process and adjudicate claims within
the timeframes listed in the Uniform Managed Care Manual.
 
The HMO must administer an effective, accurate, and efficient claims payment
process in compliance with federal laws and regulations, applicable state laws
and rules, the Contract, and the Uniform Managed Care Manual. In addition, a
Medicaid HMO must be able to accept and process provider claims in compliance
with the Medicaid Provider Procedures Manual and The Texas Medicaid Bulletin. 
 
The HMO must maintain an automated claims processing system that registers the
date a claim is received by the MCO, the detail of each claim transaction (or
action) at the time the transaction occurs, and has the capability to report
each claim transaction by date and type to include interest payments. The claims
system must maintain information at the claim and line detail level. The claims
system must maintain adequate audit trails and report accurate claims
performance measures to HHSC.
 
The HMO’s claims system must maintain online and archived files. The HMO must
keep online automated claims payment history for the most current 18 months. The
HMO must retain other financial information and records, including all original
claims forms, for the time period established in Attachment A, Section 9.01.
 All claims data must be easily sorted and produced in formats as requested by
HHSC.
 
The HMO must offer its Providers/Subcontractors the option of submitting and
receiving claims information through electronic data interchange (EDI) that
allows for automated processing and adjudication of claims. EDI processing must
be offered as an alternative to the filing of paper claims. Electronic claims
must use HIPAA-compliant electronic formats.
 
The HMO may deny a claim submitted by a provider for failure to file in a timely
manner as provided for in the Uniform Managed Care Manual. The HMO must not pay
any claim submitted by a provider excluded or suspended from the Medicare,
Medicaid, CHIP or CHIP Perinatal programs for Fraud, Abuse, or Waste. The HMO
must not pay any claim submitted by a Provider that is on payment hold under the
authority of HHSC or its authorized agent(s), or who has pending accounts
receivable with HHSC. 
 
Section 8.1.18.5 modified by Versions 1.2 and 1.3
 
The HMO is subject to the requirements related to coordination of benefits for
secondary payors in the Texas Insurance Code Section 843.349 (e) and (f).
 
The HMO must notify HHSC of major claim system changes in writing no later than
90 days prior to implementation. The HMO must provide an implementation plan and
schedule of proposed changes. HHSC reserves the right to require a desk or
on-site readiness review of the changes. 
 
The HMO must inform all Network Providers about the information required to
submit a claim at least 30 days prior to the Operational Start Date and as a
provision within the HMO/Provider contract. The HMO must make available to
Providers claims coding and processing guidelines for the applicable provider
type. Providers must receive 90 days notice prior to the HMO’s implementation of
changes to claims guidelines.  
 
8.1.19 Fraud and Abuse
 
A HMO is subject to all state and federal laws and regulations relating to
Fraud, Abuse, and Waste in health care and the Medicaid and CHIP programs. The
HMO must cooperate and assist HHSC and any state or federal agency charged with
the duty of identifying, investigating, sanctioning or prosecuting suspected
Fraud, Abuse or Waste. The HMO must provide originals and/or copies of all
records and information requested and allow access to premises and provide
records to the Inspector General for the Texas Health and Human Services System,
HHSC or its authorized agent(s), the Centers for Medicare and Medicaid Services
(CMS), the U.S. Department of Health and Human Services (DHHS), Federal Bureau
of Investigation, TDI, or other units of


--------------------------------------------------------------------------------


 
state government. The HMO must provide all copies of records free of charge.
 
The HMO must submit a written Fraud and Abuse compliance plan to the Office of
Inspector General at HHSC for approval (See Attachment B-1, Section 7 for
requirements regarding timeframes for submitting the original plan.) The plan
must ensure that all officers, directors, managers and employees know and
understand the provisions of the HMO’s Fraud and Abuse compliance plan. The plan
must include the name, address, telephone number, electronic mail address, and
fax number of the individual(s) responsible for carrying out the plan.
 
The written Fraud and Abuse compliance plan must:
 

   
1. Contain procedures designed to prevent and detect potential or suspected
Abuse, Fraud and Waste in the administration and delivery of services under the
Contract;

 

   
2. Contain a description of the HMO’s procedures for educating and training
personnel to prevent Fraud, Abuse, or Waste;

 

   
3. Include provisions for the confidential reporting of plan violations to the
designated person within the HMO’s organization and ensure that the identity of
an individual reporting violations is protected from retaliation;

 

   
4. Include provisions for maintaining the confidentiality of any patient
information relevant to an investigation of Fraud, Abuse, or Waste;

 

   
5. Provide for the investigation and follow-up of any allegations of Fraud,
Abuse, or Waste and contain specific and detailed internal procedures for
officers, directors, managers and employees for detecting, reporting, and
investigating Fraud and Abuse compliance plan violations;

 

   
6. Require that confirmed violations be reported to the Office of Inspector
General (OIG); and

 

   
7. Require any confirmed violations or confirmed or suspected Fraud, Abuse, or
Waste under state or federal law be reported to OIG.

 
Section 8.1.19 modified by Version 1.3
 
If the HMO contracts for the investigation of allegations of Fraud, Abuse, or
Waste and other types of program abuse by Members or Providers, the plan must
include a copy of the subcontract; the names, addresses, telephone numbers,
electronic mail addresses, and fax numbers of the principals of the
subcontracted entity; and a description of the qualifications of the
subcontracted entity. Such subcontractors must be held to the requirements
stated in this Section.
 
The HMO must designate executive and essential personnel to attend mandatory
training in Fraud and Abuse detection, prevention and reporting. Designated
executive and essential personnel means the HMO staff persons who supervise
staff in the following areas: data collection, provider enrollment or
disenrollment, encounter data, claims processing, utilization review, appeals or
grievances, quality assurance and marketing, and who are directly involved in
the decision-making and administration of the Fraud and Abuse detection program
within the HMO. The training will be conducted by the OIG free of charge. The
HMO must schedule and complete training no later than 90 days after the
Effective Date of the Contract. If the HMO updates or modifies its written Fraud
and Abuse compliance plan, the HMO must train its executive and essential
personnel on these updates or modifications no later than 90 days after the
effective date of the updates or modifications.
 
The HMO must designate an officer or director in its organization with
responsibility and authority to carry out the provisions of the Fraud and Abuse
compliance plan. A HMO’s failure to report potential or suspected Fraud or Abuse
may result in sanctions, cancellation of the Contract, and/or exclusion from
participation in the Medicaid, CHIP or CHIP Perinatal HMO Programs. The HMO must
allow the OIG, HHSC, its agents, or other governmental units to conduct private
interviews of the HMO’s personnel, subcontractors and their personnel,


--------------------------------------------------------------------------------


 
witnesses, and Members with regard to a confirmed violation. The HMO’s personnel
and it subcontractors must reasonably cooperate, to the satisfaction of HHSC, by
being available in person for interviews, consultation, grand jury proceedings,
pre-trial conferences, hearings, trials and in any other process, including
investigations, at the HMO’s and subcontractors’ own expense.
 
8.1.20 Reporting Requirements
 
The HMO must provide and must require its subcontractors to provide:
 

   
1. All information required under the Contract, including but not limited to,
the reporting requirements or other information related to the performance of
its responsibilities hereunder as reasonably requested by the HHSC; and

 

   
2. Any information in its possession sufficient to permit HHSC to comply with
the Federal Balanced Budget Act of 1997 or other Federal or state laws, rules,
and regulations. All information must be provided in accordance with the
timelines, definitions, formats and instructions as specified by HHSC. Where
practicable, HHSC may consult with HMOs to establish time frames and formats
reasonably acceptable to both parties.

 
Section 8.1.20 modified by Version 1.2
 
Any deliverable or report in Section 8.1.20 without a specified due date is due
quarterly on the last day of the month following the end of the reporting
period. Where the due date states 30 days, the HMO is to provide the deliverable
by the last day of the month following the end of the reporting period. Where
the due date states 45 days, the HMO is to provide the deliverable by the 15th
day of the second month following the end of the reporting period.  
 
The HMO’s Chief Executive and Chief Financial Officers, or persons in equivalent
positions, must certify that financial data, Encounter Data and other
measurement data has been reviewed by the HMO and is true and accurate to the
best of their knowledge after reasonable inquiry.
 
8.1.20.1 HEDIS and Other Statistical Performance Measures
 
The HMO must provide to HHSC or its designee all information necessary to
analyze the HMO’s provision of quality care to Members using measures to be
determined by HHSC in consultation with the HMO. Such measures must be
consistent with HEDIS or other externally based measures or measurement sets,
and involve collection of information beyond that present in Encounter Data. The
Performance Indicator Dashboard, found in the Uniform Managed Care Manual
provides additional information on the role of the HMO and the EQRO in the
collection and calculation of HEDIS, CAHPS, and other performance measures.
 
8.1.20.2 Reports
 
The HMO must provide the following reports, in addition to the Financial Reports
described in Section 8.1.17 and those reporting requirements listed elsewhere in
the Contract. The HHSC Uniform Managed Care Manual will include a list of all
required reports, and a description of the format, content, file layout and
submission deadlines for each report.
 
For the following reports, CHIP Perinatal Program data will be integrated into
existing CHIP Program reports. Generally, no separate CHIP Perinatal Program
reports are required. Where appropriate, HHSC will designate specific attributes
within the CHIP Program reports that the CHIP Perinatal HMOs must complete to
allow HHSC to extract data particular to the CHIP Perinatal Program.
 
Claims Summary Report - The HMO must submit quarterly Claims Summary Reports to
HHSC by HMO Program, Service Area and claims processing subcontractor by the
30th day following the end of the reporting period unless otherwise specified.
The format for the Claims Summary Report is contained in Chapter 5, Section
5.6.1 of the Uniform Managed Care Manual.


--------------------------------------------------------------------------------



QAPI Program Annual Summary Report - The HMO must submit a QAPI Program Annual
Summary in a format and timeframe as specified in the Uniform Managed Care
Manual.
 
Section 8.1.20.2 modified by Versions 1.2 and 1.3
 
Fraudulent Practices Report - Utilizing the HHSC-Office of Inspector General
(OIG) fraud referral form, the HMO’s assigned officer or director must report
and refer all possible acts of waste, abuse or fraud to the HHSC-OIG within 30
working days of receiving the reports of possible acts of waste, abuse or fraud
from the HMO’s Special Investigative Unit (SIU). The report and referral must
include: an investigative report identifying the allegation,
statutes/regulations violated or considered, and the results of the
investigation; copies of program rules and regulations violated for the time
period in question; the estimated overpayment identified; a summary of the
interviews conducted; the encounter data submitted by the provider for the time
period in question; and all supporting documentation obtained as the result of
the investigation. This requirement applies to all reports of possible acts of
waste, abuse and fraud.
 
Additional reports required by the Office of the Inspector General relating to
waste, abuse or fraud are listed in the HHSC Uniform Managed Care Manual.
 
Provider Termination Report: (CHIP (including integrated CHIP Perinatal Program
data) & STAR)
 
MCO must submit a quarterly report that identifies any providers who cease to
participate in MCO's provider network, either voluntarily or involuntarily. The
report must be submitted to HHSC in the format specified by HHSC, no later than
30 days after the end of the reporting period.
 
PCP Network & Capacity Report: (CHIP only (including integrated CHIP Perinatal
Program data))
 
For the CHIP Program, MCO must submit a quarterly report listing all
unduplicated PCPs in the MCO's Provider Network. For the CHIP Perinatal Program,
the Perinatal Newborns are assigned PCPs that are part of the CHIP PCP Network.
The report must be submitted to HHSC in the format specified by HHSC, no later
than 30 days after the end of the reporting quarter.
 
Summary Report of Member Complaints and Appeals - The HMO must submit quarterly
Member Complaints and Appeals reports. The HMO must include in its reports
Complaints and Appeals submitted to its subcontracted risk groups (e.g., IPAs)
and any other subcontractor that provides Member services. The HMO must submit
the Complaint and Appeals reports electronically on or before 45 days following
the end of the state fiscal quarter, using the format specified by HHSC in the
HHSC Uniform Managed Care Manual, Chapter 5.4.2.
 
HHSC may direct the CHIP Perinatal HMOs to provide segregated Member Complaints
and Appeals reports on an as-needed basis.
 
Summary Report of Provider Complaints - The HMO must submit Provider complaints
reports on a quarterly basis. The HMO must include in its reports complaints
submitted by providers to its subcontracted risk groups (e.g., IPAs) and any
other subcontractor that provides Provider services. The complaint reports must
be submitted electronically on or before 45 days following the end of the state
fiscal quarter, using the format specified by HHSC in the HHSC Uniform Managed
Care Manual, Chapter 5.4.2.
 
HHSC may direct the CHIP Perinatal HMOs to provide segregated Provider
Complaints and Appeals reports on an as-needed basis.

 
Section 8.1.20.2 modified by Version 1.5 
 
Section 8.1.20.2 modified by Version 1.5 


--------------------------------------------------------------------------------



 
Hotline Reports - The HMO must submit, on a quarterly basis, a status report for
the Member Hotline, the Behavioral Health Services Hotline, and the Provider
Hotline in comparison with the performance standards set out in Sections
8.1.5.6, 8.1.14.3, and 8.1.4.7. The HMO shall submit such reports using a format
to be prescribed by HHSC in consultation with the HMOs.
 
If the HMO is not meeting a hotline performance standard, HHSC may require the
HMO to submit monthly hotline performance reports and implement corrective
actions until the hotline performance standards are met. If a HMO has a single
hotline serving multiple Service Areas, multiple HMO Programs, or multiple
hotline functions, (i.e. Member, Provider, Behavioral Health Services hotlines),
HHSC may request on an annual basis that the HMO submit certain hotline response
information by HMO Program, by Service Area, and by hotline function, as
applicable to the HMO. HHSC may also request this type of hotline information if
a HMO is not meeting a hotline performance standard.
 
The HMO must follow all applicable Joint Interface Plans (JIPs) and all required
file submissions for HHSC’s Administrative Services Contractor, External Quality
Review Organization (EQRO) and HHSC Medicaid Claims Administrator. The JIPs can
be accessed through the Uniform Managed Care Manual.
 
8.2 Additional Medicaid HMO Scope of Work
 
The following provisions apply to any HMO participating in the STAR or STAR+PLUS
HMO Program.
 
8.2.1 Continuity of Care and Out-of-Network Providers
 
The HMO must ensure that the care of newly enrolled Members is not disrupted or
interrupted. The HMO must take special care to provide continuity in the care of
newly enrolled Members whose health or behavioral health condition has been
treated by specialty care providers or whose health could be placed in jeopardy
if Medically Necessary Covered Services are disrupted or interrupted.
 
The HMO must allow pregnant Members with 12 weeks or less remaining before the
expected delivery date to remain under the care of the Member’s current OB/GYN
through the Member’s postpartum checkup, even if the provider is Out-of-Network.
If a Member wants to change her OB/GYN to one who is in the Network, she must be
allowed to do so if the Provider to whom she wishes to transfer agrees to accept
her in the last trimester of pregnancy.
 
The HMO must pay a Member’s existing Out-of-Network providers for Medically
Necessary Covered Services until the Member’s records, clinical information and
care can be transferred to a Network Provider, or until such time as the Member
is no longer enrolled in that HMO, whichever is shorter. Payment to
Out-of-Network providers must be made within the time period required for
Network Providers. The HMO must comply with out-of-network provider
reimbursement rules as adopted by HHSC.
 
Section 8.2 modified by Version 1.1
 
This Article does not extend the obligation of the HMO to reimburse the Member’s
existing Out-of-Network providers for on-going care for:
 

   
1. More than 90 days after a Member enrolls in the HMO’s Program, or

 

   
2. For more than nine (9) months in the case of a Member who, at the time of
enrollment in the HMO, has been diagnosed with and receiving treatment for a
terminal illness and remains enrolled in the HMO.

 
The HMO’s obligation to reimburse the Member’s existing Out-of-Network provider
for services provided to a pregnant Member with 12 weeks or less remaining
before the expected delivery date extends through delivery of the child,
immediate postpartum care, and the follow-up checkup within the first six weeks
of delivery.
 
The HMO must provide or pay Out-of-Network providers who provide Medically
Necessary Covered Services
 

--------------------------------------------------------------------------------


 
to Members who move out of the Service Area through the end of the period for
which capitation has been paid for the Member.
 
The HMO must provide Members with timely and adequate access to Out-of-Network
services for as long as those services are necessary and covered benefits not
available within the network, in accordance with 42 C.F.R. §438.206(b)(4). The
HMO will not be obligated to provide a Member with access to Out-of-Network
services if such services become available from a Network Provider.
 
The HMO must ensure that each Member has access to a second opinion regarding
the use of any Medically Necessary Covered Service. A Member must be allowed
access to a second opinion from a Network Provider or Out-of-Network provider if
a Network Provider is not available, at no cost to the Member, in accordance
with 42 C.F.R. §438.206(b)(3).
 
8.2.2 Provisions Related to Covered Services for Medicaid Members
 
8.2.2.1 Emergency Services
 
HMO policy and procedures, Covered Services, claims adjudication methodology,
and reimbursement performance for Emergency Services must comply with all
applicable state and federal laws, rules, and regulations including 42 C.F.R.
§438.114, whether the provider is in-network or Out-of-Network. HMO policies and
procedures must be consistent with the prudent layperson definition of an
Emergency Medical Condition and the claims adjudication processes required under
the Contract and 42 C.F.R. §438.114.
 
The HMO must pay for the professional, facility, and ancillary services that are
Medically Necessary to perform the medical screening examination and
stabilization of a Member presenting with an Emergency Medical Condition or an
Emergency Behavioral Health Condition to the hospital emergency department, 24
hours a day, 7 days a week, rendered by either the HMO's Network or
Out-of-Network providers.
 
The HMO cannot require prior authorization as a condition for payment for an
Emergency Medical Condition, an Emergency Behavioral Health Condition, or labor
and delivery. The HMO cannot limit what constitutes an Emergency Medical
Condition on the basis of lists of diagnoses or symptoms. The HMO cannot refuse
to cover Emergency Services based on the emergency room provider, hospital, or
fiscal agent not notifying the Member’s PCP or the HMO of the Member’s screening
and treatment within 10 calendar days of presentation for Emergency Services.
The HMO may not hold the Member who has an Emergency Medical Condition liable
for payment of subsequent screening and treatment needed to diagnose the
specific condition or stabilize the patient. The HMO must accept the emergency
physician or provider’s determination of when the Member is sufficiently
stabilized for transfer or discharge.
 
A medical screening examination needed to diagnose an Emergency Medical
Condition must be provided in a hospital based emergency department that meets
the requirements of the Emergency Medical Treatment and Active Labor Act
(EMTALA) (42 C.F.R. §§489.20, 489.24 and 438.114(b)&(c)). The HMO must pay for
the emergency medical screening examination, as required by 42 U.S.C. §1395dd.
The HMO must reimburse for both the physician's services and the hospital's
Emergency Services, including the emergency room and its ancillary services.
 
 
When the medical screening examination determines that an Emergency Medical
Condition exists, the HMO must pay for Emergency Services performed to stabilize
the Member. The emergency physician must document these services in the Member's
medical record. The HMO must reimburse for both the physician's and hospital's
emergency stabilization services including the emergency room and its ancillary
services.
 
The HMO must cover and pay for Post-Stabilization Care Services in the amount,
duration, and scope necessary to comply with 42 C.F.R. §438.114(b)&(e) and 42
C.F.R. §422.113(c)(iii). The HMO is financially responsible for
post-stabilization care services obtained within or outside the Network that are
not pre-approved by a Provider or other HMO representative, but administered to
maintain, improve, or resolve the Member’s stabilized condition if:
 

   
1. The HMO does not respond to a request for pre-approval within 1 hour;

 

--------------------------------------------------------------------------------


 

   
2. The HMO cannot be contacted; or

 

   
3. The HMO representative and the treating physician cannot reach an agreement
concerning the Member’s care and a Network physician is not available for
consultation. In this situation, the HMO must give the treating physician the
opportunity to consult with a Network physician and the treating physician may
continue with care of the patient until an HMO physician is reached. The HMO’s
financial responsibility ends as follows: the HMO physician with privileges at
the treating hospital assumes responsibility for the Member’s care; the HMO
physician assumes responsibility for the Member’s care through transfer; the HMO
representative and the treating physician reach an agreement concerning the
Member’s care; or the Member is discharged.

 
8.2.2.2 Family Planning - Specific Requirements
 
The HMO must require, through Provider contract provisions, that Members
requesting contraceptive services or family planning services are also provided
counseling and education about the family planning and family planning services
available to Members. The HMO must develop outreach programs to increase
community support for family planning and encourage Members to use available
family planning services.
 
The HMO must ensure that Members have the right to choose any Medicaid
participating family planning provider, whether the provider chosen by the
Member is in or outside the Provider Network. The HMO must provide Members
access to information about available providers of family planning services and
the Member’s right to choose any Medicaid family planning provider. The HMO must
provide access to confidential family planning services.
 
The HMO must provide, at minimum, the full scope of services available under the
Texas Medicaid program for family planning services. The HMO will reimburse
family planning agencies the Medicaid fee-for service amounts for family
planning services, including Medically Necessary medications, contraceptives,
and supplies not covered by the Vendor Drug Program and will reimburse
Out-of-Network family planning providers in accordance with HHSC’s
administrative rules.
 
The HMO must provide medically approved methods of contraception to Members,
provided that the methods of contraception are Covered Services. Contraceptive
methods must be accompanied by verbal and written instructions on their correct
use. The HMO must establish mechanisms to ensure all medically approved methods
of contraception are made available to the Member, either directly or by
referral to a subcontractor.
 
The HMO must develop, implement, monitor, and maintain standards, policies and
procedures for providing information regarding family planning to Providers and
Members, specifically regarding State and federal laws governing Member
confidentiality (including minors). Providers and family planning agencies
cannot require parental consent for minors to receive family planning services.
The HMO must require, through contractual provisions, that subcontractors have
mechanisms in place to ensure Member’s (including minor’s) confidentiality for
family planning services.
 
8.2.2.3 Texas Health Steps (EPSDT)
 
The HMO must develop effective methods to ensure that children under the age of
21 receive THSteps services when due and according to the recommendations
established by the AAP and the THSteps periodicity schedule for children. The
HMO must arrange for THSteps services for all eligible Members except when a
Member knowingly and voluntarily declines or refuses services after receiving
sufficient information to make an informed decision.
 
HMO must have mechanisms in place to ensure that all newly enrolled newborns
receive an appointment for a THSteps checkup within 14 days of enrollment and
all other eligible child Members receive a THSteps checkup within 60 days of
enrollment, if one is due according to the AAP periodicity schedule.
 
The HMO must ensure that Members are provided information and educational
materials about the services available through the THSteps Program, and how and
when they may obtain the services. The information should tell the Member how
they can obtain dental benefits, transportation services through the Texas
 


--------------------------------------------------------------------------------



 
Department of Transportation’s Medical Transportation Program, and advocacy
assistance from the HMO.
 
The HMO must provide appropriate training to all Network Providers and Provider
staff in the Providers’ area of practice regarding the scope of benefits
available and the THSteps Program. Training must include:
 

   
1. THSteps benefits,

 

   
2. The periodicity schedule for THSteps medical checkups and immunizations,

 

   
3. The required elements of THSteps medical checkups,

 

   
4. Providing or arranging for all required lab screening tests (including lead
screening), and Comprehensive Care Program (CCP) services available under the
THSteps program to Members under age 21 years.

 
HMO must also educate and train Providers regarding the requirements imposed on
HHSC and contracting HMOs under the Consent Decree entered in Frew v. Hawkins,
et. al., Civil Action No. 3:93CV65, in the United States District Court for the
Eastern District of Texas, Paris Division. Providers should be educated and
trained to treat each THSteps visit as an opportunity for a comprehensive
assessment of the Member.
 
The HMO must provide outreach to Members to ensure they receive prompt services
and are effectively informed about available THSteps services. Each month, the
HMO must retrieve from the HHSC Administrative Services Contractor Bulletin
Board System a list of Members who are due and overdue THSteps services. Using
these lists and its own internally generated list, the HMO will contact such
Members to obtain the service as soon as possible. The HMO outreach staff must
coordinate with DSHS THSteps outreach staff to ensure that Members have access
to the Medical Transportation Program, and that any coordination with other
agencies is maintained.
 
The HMO must cooperate and coordinate with the State, outreach programs and
THSteps regional program staff and agents to ensure prompt delivery of services
to children of migrant farm workers and other migrant populations who may
transition into and out of the HMO’s Program more rapidly and/or unpredictably
than the general population.
 
The HMO must have mechanisms in place to ensure that all newborn Members have an
initial newborn checkup before discharge from the hospital and again within two
weeks from the time of birth. The HMO must require Providers to send all THSteps
newborn screens to the DSHS Bureau of Laboratories or a DSHS certified
laboratory. Providers must include detailed identifying information for all
screened newborn Members and the Member’s mother to allow DSHS to link the
screens performed at the hospital with screens performed at the two-week
follow-up.
 
All laboratory specimens collected as a required component of a THSteps checkup
(see Medicaid Provider Procedures Manual for age-specific requirements) must be
submitted to the DSHS Laboratory for analysis. The HMO must educate Providers
about THSteps Program requirements for submitting laboratory tests to the DSHS
Bureau of Laboratories.
 
The HMO must make an effort to coordinate and cooperate with existing community
and school-based health and education programs that offer services to
school-aged children in a location that is both familiar and convenient to the
Members. The HMO must make a good faith effort to comply with Head Start’s
requirement that Members participating in Head Start receive their THSteps
checkup no later than 45 days after enrolling into either program.
 
The HMO must educate Providers on the Immunization Standard Requirements set
forth in Chapter 161, Health and Safety Code; the standards in the ACIP
Immunization Schedule; the AAP Periodicity Schedule for CHIP Members; and the
DSHS Periodicity Schedule for Medicaid Members. The HMO shall educate Providers
that Medicaid Members under age 21 must be immunized during the THSteps checkup
according to the DSHS routine immunization schedule. The HMO shall also educate
Providers that the screening provider is responsible for administration of the
immunization and should not refer children to Local Health Departments to


--------------------------------------------------------------------------------



 
receive immunizations.
 
The HMO must educate Providers about, and require Providers to comply with, the
requirements of Chapter 161, Health and Safety Code, relating to the Texas
Immunization Registry (ImmTrac), to include parental consent on the Vaccine
Information Statement.
 
The HMO must require all THSteps Providers to submit claims for services paid
(either on a capitated or fee-for service basis) on the HCFA 1500 claim form and
use the HIPAA compliant code set required by HHSC.
 
Encounter Data will be validated by chart review of a random sample of THSteps
eligible enrollees against monthly Encounter Data reported by the HMO. HHSC or
its designee will conduct chart reviews to validate that all screens are
performed when due and as reported, and that reported data is accurate and
timely. Substantial deviation between reported and charted Encounter Data could
result in the HMO and/or Network Providers being investigated for potential
Fraud, Abuse, or Waste without notice to the HMO or the Provider.
 
8.2.2.4 Perinatal Services
 
The HMO’s perinatal health care services must ensure appropriate care is
provided to women and infant Members of the HMO from the preconception period
through the infant’s first year of life. The HMO’s perinatal health care system
must comply with the requirements of the Texas Health and Safety Code, Chapter
32 (the Maternal and Infant Health Improvement Act) and administrative rules
codified at 25 T.A.C. Chapter 37, Subchapter M.
 
The HMO must have a perinatal health care system in place that, at a minimum,
provides the following services:
 

   
1. Pregnancy planning and perinatal health promotion and education for
reproductive- age women;

 

   
2. Perinatal risk assessment of non-pregnant women, pregnant and postpartum
women, and infants up to one year of age;

 

   
3. Access to appropriate levels of care based on risk assessment, including
emergency care;

 

   
4. Transfer and care of pregnant women, newborns, and infants to tertiary care
facilities when necessary;

 

   
5. Availability and accessibility of OB/GYNs, anesthesiologists, and
neonatologists capable of dealing with complicated perinatal problems; and

 

   
6. Availability and accessibility of appropriate outpatient and inpatient
facilities capable of dealing with complicated perinatal problems.

 
The HMO must have a process to expedite scheduling a prenatal appointment for an
obstetrical exam for a TP40 Member no later than two weeks after receiving the
daily Enrollment File verifying the Member’s enrollment into the HMO.
 
The HMO must have procedures in place to contact and assist a
pregnant/delivering Member in selecting a PCP for her baby either before the
birth or as soon as the baby is born.
 
The HMO must provide inpatient care and professional services relating to labor
and delivery for its pregnant/delivering Members, and neonatal care for its
newborn Members at the time of delivery and for up to 48 hours following an
uncomplicated vaginal delivery and 96 hours following an uncomplicated Caesarian
delivery.
 
The HMO must Adjudicate provider claims for services provided to a newborn
Member in accordance with HHSC’s claims processing requirements using the proxy
ID number or State-issued Medicaid ID number. The HMO cannot deny claims based
on a provider’s non-use of State-issued Medicaid ID number for a newborn


--------------------------------------------------------------------------------



Member. The HMO must accept provider claims for newborn services based on
mother’s name and/or Medicaid ID number with accommodations for multiple births,
as specified by the HMO.
 
The HMO must notify providers involved in the care of pregnant/delivering women
and newborns (including Out-of-Network providers and hospitals) of the HMO’s
prior authorization requirements. The HMO cannot require a prior authorization
for services provided to a pregnant/delivering Member or newborn Member for a
medical condition that requires Emergency Services, regardless of when the
emergency condition arises.
 
8.2.2.5 Sexually Transmitted Diseases (STDs) and Human Immunodeficiency Virus
(HIV)
 
The HMO must provide STD services that include STD/HIV prevention, screening,
counseling, diagnosis, and treatment. The HMO is responsible for implementing
procedures to ensure that Members have prompt access to appropriate services for
STDs, including HIV. The HMO must allow Members access to STD services and HIV
diagnosis services without prior authorization or referral by a PCP.
 
The HMO must comply with Texas Family Code Section 32.003, relating to consent
to treatment by a child. The HMO must provide all Covered Services required to
form the basis for a diagnosis by the Provider as well as the STD/HIV treatment
plan.
 
The HMO must make education available to Providers and Members on the
prevention, detection and effective treatment of STDs, including HIV.
 
The HMO must require Providers to report all confirmed cases of STDs, including
HIV, to the local or regional health authority according to 25 T.A.C. §§97.131 -
97.134, using the required forms and procedures for reporting STDs. The HMO must
require the Providers to coordinate with the HHSC regional health authority to
ensure that Members with confirmed cases of syphilis, chancroid, gonorrhea,
chlamydia and HIV receive risk reduction and partner elicitation/notification
counseling.
 
Section 8.2.2.5 modified by Version 1.5
 
The HMO must have established procedures to make Member records available to
public health agencies with authority to conduct disease investigation, receive
confidential Member information, and provide follow up activities.
 
The HMO must require that Providers have procedures in place to protect the
confidentiality of Members provided STD/HIV services. These procedures must
include, but are not limited to, the manner in which medical records are to be
safeguarded, how employees are to protect medical information, and under what
conditions information can be shared. The HMO must inform and require its
Providers who provide STD/HIV services to comply with all state laws relating to
communicable disease reporting requirements. The HMO must implement policies and
procedures to monitor Provider compliance with confidentiality requirements.
 
The HMO must have policies and procedures in place regarding obtaining informed
consent and counseling Members provided STD/HIV services.
 
8.2.2.6 Tuberculosis (TB)
 
The HMO must provide Members and Providers with education on the prevention,
detection and effective treatment of tuberculosis (TB). The HMO must establish
mechanisms to ensure all procedures required to screen at-risk Members and to
form the basis for a diagnosis and proper prophylaxis and management of TB are
available to all Members, except services referenced in Section 8.2.2.8 as
Non-Capitated Services. The HMO must develop policies and procedures to ensure
that Members who may be or are at risk for exposure to TB are screened for TB.
An at-risk Member means a person who is susceptible to TB because of the
association with certain risk factors, behaviors, drug resistance, or
environmental conditions. The HMO must consult with the local TB control program
to ensure that all services and treatments are in compliance with the guidelines
recommended by the American Thoracic Society (ATS), the Centers for Disease
Control and Prevention (CDC), and DSHS policies and standards.


--------------------------------------------------------------------------------


 
The HMO must implement policies and procedures requiring Providers to report all
confirmed or suspected cases of TB to the local TB control program within one
working day of identification, using the most recent DSHS forms and procedures
for reporting TB. The HMO must provide access to Member medical records to DSHS
and the local TB control program for all confirmed and suspected TB cases upon
request.
 
The HMO must coordinate with the local TB control program to ensure that all
Members with confirmed or suspected TB have a contact investigation and receive
Directly Observed Therapy (DOT). The HMO must require, through contract
provisions, that Providers report to DSHS or the local TB control program any
Member who is non-compliant, drug resistant, or who is or may be posing a public
health threat. The HMO must cooperate with the local TB control program in
enforcing the control measures and quarantine procedures contained in Chapter 81
of the Texas Health and Safety Code.
 
The HMO must have a mechanism for coordinating a post-discharge plan for
follow-up DOT with the local TB program. The HMO must coordinate with the DSHS
South Texas Hospital and Texas Center for Infectious Disease for voluntary and
court-ordered admission, discharge plans, treatment objectives and projected
length of stay for Members with multi-drug resistant TB.
 
8.2.2.7 Objection to Provide Certain Services
 
In accordance with 42 C.F.R. §438.102, the HMO may file an objection to
providing, reimbursing for, or providing coverage of, a counseling or referral
service for a Covered Service based on moral or religious grounds. The HMO must
work with HHSC to develop a work plan to complete the necessary tasks and
determine an appropriate date for implementation of the requested changes to the
requirements related to Covered Services. The work plan will include timeframes
for completing the necessary Contract and waiver amendments, adjustments to
Capitation Rates, identification of the HMO and enrollment materials needing
revision, and notifications to Members.
 
In order to meet the requirements of this section, the HMO must notify HHSC of
grounds for and provide detail concerning its moral or religious objections and
the specific services covered under the objection, no less than 120 days prior
to the proposed effective date of the policy change.  
 
8.2.2.8 Medicaid Non-capitated Services
 
The following Texas Medicaid programs and services have been excluded from HMO
Covered Services. Medicaid Members are eligible to receive these Non-capitated
Services on a Fee-for-Service basis from Texas Medicaid providers. HMOs should
refer to relevant chapters in the Provider Procedures Manual and the Texas
Medicaid Bulletins for more information.
 

   
1. THSteps dental (including orthodontia);

 

   
2. Early Childhood Intervention (ECI) case management/service coordination;

 

   
3. DSHS targeted case management;

 

   
4. DSHS mental health rehabilitation;

 

   
5. DSHS case management for Children and Pregnant Women;

 

   
6. Texas School Health and Related Services (SHARS);

 

   
7. Department of Assistive and Rehabilitative Services Blind Children’s
Vocational Discovery and Development Program;

 

   
8. Tuberculosis services provided by DSHS-approved providers (directly observed
therapy and contact investigation);

 

   
9. Vendor Drug Program (out-of-office drugs);

 

   
10. Texas Department of Transportation Medical Transportation;


--------------------------------------------------------------------------------


 

   
11. DADS hospice services (all Members are disenrolled from their health plan
upon enrollment into hospice except STAR+PLUS members receiving 1915(c) Nursing
Facility Waiver services that are not covered by the Hospice Program);

 

   
12. Audiology services and hearing aids for children (under age 21) (hearing
screening services are provided through the THSteps Program and are capitated)
through PACT (Program for Amplification for Children of Texas).

 

   
13. For STAR+PLUS, Inpatient Stays are Non-capitated Services.

 
8.2.2.9 Referrals for Non-capitated Services
 
Although Medicaid HMOs are not responsible for paying or reimbursing for
Non-capitated Services, HMOs are responsible for educating Members about the
availability of Non-capitated Services, and for providing appropriate referrals
for Members to obtain or access these services. The HMO is responsible for
informing Providers that bills for all Non-capitated Services must be submitted
to HHSC’s Claims Administrator for reimbursement.
 
Section 8.2.2.8 modified by Version 1.1
 
Section 8.2.2.9 modified by Version 1.1
 
8.2.2.10 Cooperation with Immunization Registry
 
The HMO must work with HHSC and health care providers to improve the
immunization rate of Medicaid clients and the reporting of immunization
information for inclusion in the Texas Immunization Registry, called “ImmTrac.”
 
8.2.2.11 Case Management for Children and Pregnant Women
 
The HMO must educate Members and Providers on the services available through
Case Management for Children and Pregnant Women (CPW) as described on the
program’s website at http://www.dshs.state.tx.us/caseman/default.shtm . An HMO
may provide information about CPW’s website and basic information about CPW
services in order to meet this requirement. CPW information and materials must
be included in the HMO’s Provider Manual, Member Handbook and Provider
orientations. The information and materials must also inform Providers that the
disclosure of medical records or information between Providers, HMO’s and CPW
case managers does not require a medical release form from the Member.
 
The HMO must coordinate services with CPW regarding a Member’s health care needs
that are identified by CPW and referred to the HMO. Upon receipt of a referral
or assessment from a CPW case manager, the HMO’s designated staff are required
to review the assessment and determine, based on the HMO’s policies, the
appropriate level of health care and services. The HMO’s staff must also
coordinate with the Member’s family, Member’s Primary Care Provider (PCP), in
and Out-of-Network Providers, agencies, and the HMO’s utilization management
staff to ensure that the health care and services identified are properly
referred, authorized, scheduled and provided within a timely manner.
 
The HMO must ensure that access to medically necessary health care needed by the
Member is available within the standards established by HHSC for respective
care. HMOs are not required to arrange or provide for any covered or non-covered
services identified in the CPW assessment. The decision whether to authorize
these services is made by the HMO. Within five (5) business days of identifying
any non-covered health care services or other services that the Member may need,
the HMO’s staff must report to the CPW case manager which items/services will
not be performed by the HMO. Additionally, within ten (10) business days after
all of the authorized services have been provided, the HMO’s staff must
follow-up with CPW case manager to report the provision of services. The HMO’s
staff must ensure that all services provided to a Member by an HMO Provider are
reported to the Member’s PCP.


--------------------------------------------------------------------------------



 
The CPW program requires its contracted case managers to coordinate with the HMO
and the HMO’s PCPs. The HMO should report problems regarding CPW referrals,
assessments or coordination activities to HHSC for follow-up with CPW program
staff.
 
Section 8.2.2.10 added by Version1.2
 
Section 8.2.2.11 added by Version1.2
 
8.2.3 Medicaid Significant Traditional Providers
 
In the first three (3) years of a Medicaid HMO Program operating in a Service
Area, the HMO must seek participation in its Network from all Medicaid
Significant Traditional Providers (STPs) defined by HHSC in the applicable
Service Area for the applicable HMO Program. For STAR HMOs, the Medicaid STP
requirements only apply in the Nueces Service Area. For STAR+PLUS HMOs, the
Medicaid STP requirements apply to all Service Areas, except Harris County
within the Harris Service Area.
 
Medicaid STPs are defined as PCPs and, for STAR+PLUS, Community-based Long Term
Care providers in a county, that, when listed by provider type by county in
descending order by unduplicated number of clients, served the top 80% of
unduplicated clients. Hospitals receiving Disproportionate Share Hospital (DSH)
funds are also considered STPs in the Service Area in which they are located.
Note that STAR+PLUS HMOs are not required to contract with Hospitals for
Inpatient Stays, but are required to contract with Hospitals for Outpatient
Hospital Services. The HHSC website includes a list of Medicaid STPs by Service
Area.
 
Because the STP lists were produced in FY2005, HHSC has developed an updated
list for Long Term Care Providers. The list will be provided to HMOs and posted
on HHSC’s website.
 
The STP requirement will be in place for three years after the program has been
implemented. During that time, providers who believe they meet the STP
requirements may contact HHSC request HHSC’s consideration for STP status.
STAR+PLUS HMOs will be notified when Providers are added to the list of STPs for
a Service Area.
 
The HMO must give STPs the opportunity to participate in its Network for at
least three (3) years commencing on the implementation date of Medicaid managed
care in the Service Area. However, the STP provider must:
 

   
1. Agree to accept the HMO’s Provider reimbursement rate for the provider type;
and

 

   
2. Meet the standard credentialing requirements of the HMO, provided that lack
of board certification or accreditation by the Joint Commission on Accreditation
of Health Care Organizations (JCAHO) is not the sole grounds for exclusion from
the Provider Network.

 
8.2.4 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
 
The HMO must make reasonable efforts to include FQHCs and RHCs (freestanding and
hospital-based) in its Provider Network. The HMO must reimburse FQHCs and RHCs
for health care services provided outside of regular business hours, as defined
by HHSC in rules, including weekend days or holidays, at a rate that is equal to
the allowable rate for those services as determined under Section 32.028, Human
Resources Code, if the Member does not have a referral from their PCP. FQHCs or
RHCs will receive a cost settlement from HHSC and must agree to accept initial
payments from the HMO in an amount that is equal to or greater than the HMO’s
payment terms for other Providers providing the same or similar services. Cost
settlements will not be applicable to the Nueces Service Area and the STAR+PLUS
Service Areas. The HMOs serving those Areas will pay the full encounter rates to
the FQHCs and RHCs when claims payments are made.
 
Section 8.2.3 modified by Version 1.1
 
Section 8.2.4 Modified by Version 1.5


--------------------------------------------------------------------------------



 
The HMO must submit monthly FQHC and RHC encounter and payment reports to all
contracted FQHCs and RHCs, and FQHCs and RHCs with which there have been
encounters, not later than 21 days from the end of the month for which the
report is submitted. The format will be developed by HHSC and provided in the
Uniform Managed Care Manual. The FQHC and RHC must validate the encounter and
payment information contained in the report(s). The HMO and the FQHC/RHC must
both sign the report(s) after each party agrees that it accurately reflects
encounters and payments for the month reported. The HMO must submit the signed
FQHC and RHC encounter and payment reports to HHSC not later than 45 days from
the end of the reported month. Encounter and payment reports will not be
necessary for the Nueces Service Area and the STAR+PLUS Service Areas since the
HMOs in those Areas will be paying the full encounter rates to the FQHCs and
RHCs. 
 
8.2.5 Provider Complaints and Appeals
 
8.2.5.1 Provider Complaints
 
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider complaints. Within this process, the HMO must
respond fully and completely to each complaint and establish a tracking
mechanism to document the status and final disposition of each Provider
complaint. The HMO must resolve Provider Complaints within 30 days from the date
the Complaint is received.
 
8.2.5.2 Appeal of Provider Claims
 
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider appeals related to claims payment. Within this
process, the Provider must respond fully and completely to each Medicaid
Provider’s claims payment appeal and establish a tracking mechanism to document
the status and final disposition of each Medicaid Provider’s claims payment
appeal.
 
Medicaid HMOs must contract with physicians who are not Network Providers to
resolve claims disputes related to denial on the basis of medical necessity that
remain unresolved subsequent to a Provider appeal. The determination of the
physician resolving the dispute must be binding on the HMO and the Provider. The
physician resolving the dispute must hold the same specialty or a related
specialty as the appealing Provider. HHSC reserves the right to amend this
process to include an independent review process established by HHSC for final
determination on these disputes.
 
8.2.6 Member Rights and Responsibilities
 
In accordance with 42 C.F.R. §438.100, all Medicaid HMOs must maintain written
policies and procedures for informing Members of their rights and
responsibilities, and must notify their Members of their right to request a copy
of these rights and responsibilities. The Member Handbook must include
notification of Member rights and responsibilities.
 
Section 8.2.5.1 modified by Version 1.2
 
8.2.7 Medicaid Member Complaint and Appeal System
 
The HMO must develop, implement, and maintain a Member Complaint and Appeal
system that complies with the requirements in applicable federal and state laws
and regulations, including 42 C.F.R. §431.200, 42 C.F.R. Part 438, Subpart F,
“Grievance System,” and the provisions of 1 T.A.C. Chapter 357 relating to
Medicaid managed care organizations.
 
The Complaint and Appeal system must include a Complaint process, an Appeal
process, and access to HHSC’s Fair Hearing System. The procedures must be the
same for all Members and must be reviewed and approved in writing by HHSC or its
designee. Modifications and amendments to the Member Complaint and Appeal system
must be submitted for HHSC’s approval at least 30 days prior to the
implementation.
 
8.2.7.1 Member Complaint Process
 
The HMO must have written policies and procedures for receiving, tracking,
responding to, reviewing,


--------------------------------------------------------------------------------


 
reporting and resolving Complaints by Members or their authorized
representatives. For purposes of this Section 8.2.7, an “authorized
representative” is any person or entity acting on behalf of the Member and with
the Member’s written consent. A Provider may be an authorized representative.
 
The HMO must resolve Complaints within 30 days from the date the Complaint is
received. The HMO is subject to remedies, including liquidated damages, if at
least 98 percent of Member Complaints are not resolved within 30 days of receipt
of the Complaint by the HMO. Please see the Uniform Managed Care Contract Terms
& Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix. The
Complaint procedure must be the same for all Members under the Contract. The
Member or Member’s authorized representative may file a Complaint either orally
or in writing. The HMO must also inform Members how to file a Complaint directly
with HHSC, once the Member has exhausted the HMO’s complaint process.
 
The HMO must designate an officer of the HMO who has primary responsibility for
ensuring that Complaints are resolved in compliance with written policy and
within the required timeframe. For purposes of Section 8.2.7.2, an “officer” of
the HMO means a president, vice president, secretary, treasurer, or chairperson
of the board for a corporation, the sole proprietor, the managing general
partner of a partnership, or a person having similar executive authority in the
organization.
 
The HMO must have a routine process to detect patterns of Complaints.
Management, supervisory, and quality improvement staff must be involved in
developing policy and procedure improvements to address the Complaints.
 
The HMO’s Complaint procedures must be provided to Members in writing and
through oral interpretive services. A written description of the HMO’s Complaint
procedures must be available in prevalent non-English languages for Major
Population Groups identified by HHSC, at no more than a 6th grade reading level.
 
The HMO must include a written description of the Complaint process in the
Member Handbook. The HMO must maintain and publish in the Member Handbook, at
least one local and one toll-free telephone number with
TeleTypewriter/Telecommunications Device for the Deaf (TTY/TDD) and interpreter
capabilities for making Complaints.
 
The HMO’s process must require that every Complaint received in person, by
telephone, or in writing must be acknowledged and recorded in a written record
and logged with the following details:
 

   
1. Date;

 

   
2. Identification of the individual filing the Complaint;

 

   
3. Identification of the individual recording the Complaint;

 

   
4. Nature of the Complaint;

 

   
5. Disposition of the Complaint (i.e., how the HMO resolved the Complaint);

 

   
6. Corrective action required; and

 

   
7. Date resolved.

 
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making a Complaint.
 
If the Member makes a request for disenrollment, the HMO must give the Member
information on the disenrollment process and direct the Member to the HHSC
Administrative Services Contractor. If the request for disenrollment includes a
Complaint by the Member, the Complaint will be processed separately from the
disenrollment request, through the Complaint process.
 
The HMO will cooperate with the HHSC’s Administrative Services Contractor and
HHSC or its designee to


--------------------------------------------------------------------------------


 
resolve all Member Complaints. Such cooperation may include, but is not limited
to, providing information or assistance to internal Complaint committees.
 
The HMO must provide designated Member Advocates to assist Members in
understanding and using the HMO’s Complaint system as described in Section
8.2.7.9. The HMO’s Member Advocates must assist Members in writing or filing a
Complaint and monitoring the Complaint through the HMO’s Complaint process until
the issue is resolved.
 
8.2.7.2 Medicaid Standard Member Appeal Process
 
The HMO must develop, implement and maintain an Appeal procedure that complies
with state and federal laws and regulations, including 42 C.F.R.§ 431.200 and 42
C.F.R. Part 438, Subpart F, “Grievance System.” An Appeal is a disagreement with
an HMO Action as defined in HHSC’s Uniform Contract Terms and Conditions. The
Appeal procedure must be the same for all Members. When a Member or his or her
authorized representative expresses orally or in writing any dissatisfaction or
disagreement with an Action, the HMO must regard the expression of
dissatisfaction as a request to Appeal an Action.
 
A Member must file a request for an Appeal with the HMO within 30 days from
receipt of the notice of the Action. The HMO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Appeals are not resolved
within 30 days of receipt of the Appeal by the HMO. Please see the Uniform
Managed Care Contract Terms & Conditions and Attachment B-5,
Deliverables/Liquidated Damages Matrix. To ensure continuation of currently
authorized services, however, the Member must file the Appeal on or before the
later of 10 days following the HMO’s mailing of the notice of the Action, or the
intended effective date of the proposed Action. The HMO must designate an
officer who has primary responsibility for ensuring that Appeals are resolved in
compliance with written policy and within the 30-day time limit.
 
The provisions of Article 21.58A, Texas Insurance Code, (to be recodified as
Texas Insurance Code, Title 14, Chapter 4201), relating to a Member’s right to
Appeal an Adverse Determination made by the HMO or a utilization review agent to
an independent review organization, do not apply to a Medicaid recipient.
Article 21.58A is pre-empted by federal Fair Hearings requirements.
 
The HMO must have policies and procedures in place outlining the Medical
Director’s role in an Appeal of an Action. The Medical Director must have a
significant role in monitoring, investigating and hearing Appeals. In accordance
with 42 C.F.R.§ 438.406, the HMO’s policies and procedures must require that
individuals who make decisions on Appeals are not involved in any previous level
of review or decision-making, and are health care professionals who have the
appropriate clinical expertise in treating the Member’s condition or disease.
 
The HMO must provide designated Member Advocates, as described in Section
8.2.7.9, to assist Members in understanding and using the Appeal process. The
HMO’s Member Advocates must assist Members in writing or filing an Appeal and
monitoring the Appeal through the HMO’s Appeal process until the issue is
resolved.
 
The HMO must have a routine process to detect patterns of Appeals. Management,
supervisory, and quality improvement staff must be involved in developing policy
and procedure improvements to address the Appeals.
 
The HMO’s Appeal procedures must be provided to Members in writing and through
oral interpretive services. A written description of the Appeal procedures must
be available in prevalent non-English languages identified by HHSC, at no more
than a 6th grade reading level. The HMO must include a written description of
the Appeals process in the Member Handbook. The HMO must maintain and publish in
the Member Handbook at least one local and one toll-free telephone number with
TTY/TDD and interpreter capabilities for requesting an Appeal of an Action.
 
The HMO’s process must require that every oral Appeal received must be confirmed
by a written, signed Appeal by the Member or his or her representative, unless
the Member or his or her representative requests an expedited resolution. All
Appeals must be recorded in a written record and logged with the following
details:
 

   
1) Date notice is sent;

 

   
2) Effective date of the Action;


--------------------------------------------------------------------------------




   
3) Date the Member or his or her representative requested the Appeal;

 

   
4) Date the Appeal was followed up in writing;

 

   
5) Identification of the individual filing;

 

   
6) Nature of the Appeal; and

 

   
7) Disposition of the Appeal, and notice of disposition to Member.

 
The HMO must send a letter to the Member within five (5) business days
acknowledging receipt of the Appeal request. Except for the resolution of an
Expedited Appeal as provided in Section 8.2.7.3, the HMO must complete the
entire standard Appeal process within 30 calendar days after receipt of the
initial written or oral request for Appeal. The timeframe for a standard Appeal
may be extended up to 14 calendar days if the Member or his or her
representative requests an extension; or the HMO shows that there is a need for
additional information and how the delay is in the Member’s interest. If the
timeframe is extended, the HMO must give the Member written notice of the reason
for delay if the Member had not requested the delay. The HMO must designate an
officer who has primary responsibility for ensuring that Appeals are resolved
within these timeframes and in accordance with the HMO’s written policies.
 
During the Appeal process, the HMO must provide the Member a reasonable
opportunity to present evidence and any allegations of fact or law in person as
well as in writing. The HMO must inform the Member of the time available for
providing this information and that, in the case of an expedited resolution,
limited time will be available.
 
The HMO must provide the Member and his or her representative opportunity,
before and during the Appeal process, to examine the Member’s case file,
including medical records and any other documents considered during the Appeal
process. The HMO must include, as parties to the Appeal, the Member and his or
her representative or the legal representative of a deceased Member’s estate.
 
In accordance with 42 C.F.R.§ 438.420, the HMO must continue the Member’s
benefits currently being received by the Member, including the benefit that is
the subject of the Appeal, if all of the following criteria are met:
 

   
1. The Member or his or her representative files the Appeal timely as defined in
this Contract:

 

   
2. The Appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment;

 

   
3. The services were ordered by an authorized provider;

 

   
4. The original period covered by the original authorization has not expired;
and

 

   
5. The Member requests an extension of the benefits.

 
If, at the Member’s request, the HMO continues or reinstates the Member’s
benefits while the Appeal is pending, the benefits must be continued until one
of the following occurs:
 
1. The Member withdraws the Appeal;
 
2. Ten (10) days pass after the HMO mails the notice resolving the Appeal
against the Member, unless the Member, within the 10-day timeframe, has
requested a Fair Hearing with continuation of benefits until a Fair Hearing
decision can be reached; or
 
3. A state Fair Hearing officer issues a hearing decision adverse to the Member
or the time period or service limits of a previously authorized service has been
met.


--------------------------------------------------------------------------------



 
In accordance with 42 C.F.R.§ 438.420(d), if the final resolution of the Appeal
is adverse to the Member and upholds the HMO’s Action, then to the extent that
the services were furnished to comply with the Contract, the HMO may recover
such costs from the Member.
 
If the HMO or State Fair Hearing Officer reverses a decision to deny, limit, or
delay services that were not furnished while the Appeal was pending, the HMO
must authorize or provide the disputed services promptly and as expeditiously as
the Member’s health condition requires.
 
If the HMO or State Fair Hearing Officer reverses a decision to deny
authorization of services and the Member received the disputed services while
the Appeal was pending, the HMO is responsible for the payment of services.
 
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making an Appeal.
 
8.2.7.3 Expedited Medicaid HMO Appeals
 
In accordance with 42 C.F.R. §438.410, the HMO must establish and maintain an
expedited review process for Appeals, when the HMO determines (for a request
from a Member) or the provider indicates (in making the request on the Member’s
behalf or supporting the Member’s request) that taking the time for a standard
resolution could seriously jeopardize the Member’s life or health. The HMO must
follow all Appeal requirements for standard Member Appeals as set forth in
Section 8.2.7.2), except where differences are specifically noted. The HMO must
accept oral or written requests for Expedited Appeals.
 
Members must exhaust the HMO’s Expedited Appeal process before making a request
for an expedited Fair Hearing. After the HMO receives the request for an
Expedited Appeal, it must hear an approved request for a Member to have an
Expedited Appeal and notify the Member of the outcome of the Expedited Appeal
within 3 business days, except that the HMO must complete investigation and
resolution of an Appeal relating to an ongoing emergency or denial of continued
hospitalization: (1) in accordance with the medical or dental immediacy of the
case; and (2) not later than one (1) business day after receiving the Member’s
request for Expedited Appeal is received.
 
Except for an Appeal relating to an ongoing emergency or denial of continued
hospitalization, the timeframe for notifying the Member of the outcome of the
Expedited Appeal may be extended up to 14 calendar days if the Member requests
an extension or the HMO shows (to the satisfaction of HHSC, upon HHSC’s request)
that there is a need for additional information and how the delay is in the
Member’s interest. If the timeframe is extended, the HMO must give the Member
written notice of the reason for delay if the Member had not requested the
delay.
 
If the decision is adverse to the Member, the HMO must follow the procedures
relating to the notice in Section 8.2.7.5. The HMO is responsible for notifying
the Member of his or her right to access an expedited Fair Hearing from HHSC.
The HMO will be responsible for providing documentation to the State and the
Member, indicating how the decision was made, prior to HHSC’s expedited Fair
Hearing.
 
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for requesting an Expedited Appeal. The HMO
must ensure that punitive action is neither taken against a provider who
requests an expedited resolution or supports a Member’s request.
 
If the HMO denies a request for expedited resolution of an Appeal, it must:
 

   
(1) Transfer the Appeal to the timeframe for standard resolution, and

 

   
(2) Make a reasonable effort to give the Member prompt oral notice of the
denial, and follow up within two (2) calendar days with a written notice.

 
 
8.2.7.4 Access to Fair Hearing for Medicaid Members
 


--------------------------------------------------------------------------------



 
The HMO must inform Members that they have the right to access the Fair Hearing
process at any time during the Appeal system provided by the HMO. In the case of
an expedited Fair Hearing process, the HMO must inform the Member that he or she
must first exhaust the HMO’s internal Expedited Appeal process prior to filing
an Expedited Fair Hearing. The HMO must notify Members that they may be
represented by an authorized representative in the Fair Hearing process.
 
8.2.7.5 Notices of Action and Disposition of Appeals for Medicaid Members
 
The HMO must notify the Member, in accordance with 1 T.A.C. Chapter 357,
whenever the HMO takes an Action. The notice must, at a minimum, include any
information required by 1 T.A.C. Chapter 357 that relates to a managed care
organization’s notice of Action and any information required by 42 C.F.R.
§438.404 as directed by HHSC, including but not limited to:
 
1. The Action the HMO has taken or intends to take;
 
2. The reasons for the Action;
 
3. The Member’s right to access the HMO’s Appeal process.
 
4. The procedures by which the Member may Appeal the HMO’s Action;
 
5. The circumstances under which expedited resolution is available and how to
request it;
 
6. The circumstances under which a Member may continue to receive benefits
pending resolution of the Appeal, how to request that benefits be continued, and
the circumstances under which the Member may be required to pay the costs of
these services;
 
7. The date the Action will be taken;
 
8. A reference to the HMO policies and procedures supporting the HMO’s Action;
 
9. An address where written requests may be sent and a toll-free number that the
Member can call to request the assistance of a Member representative, file an
Appeal, or request a Fair Hearing;
 
10. An explanation that Members may represent themselves, or be represented by a
provider, a friend, a relative, legal counsel or another spokesperson;
 
11. A statement that if the Member wants a Fair Hearing on the Action, the
Member must make the request for a Fair Hearing within 90 days of the date on
the notice or the right to request a hearing is waived;
 
12. A statement explaining that the HMO must make its decision within 30 days
from the date the Appeal is received by the HMO, or 3 business days in the case
of an Expedited Appeal; and
 
13. A statement explaining that the hearing officer must make a final decision
within 90 days from the date a Fair Hearing is requested.
 
8.2.7.6 Timeframe for Notice of Action
 
In accordance with 42 C.F.R.§ 438.404(c), the HMO must mail a notice of Action
within the following timeframes:
 

   
1. For termination, suspension, or reduction of previously authorized
Medicaid-covered services, within the timeframes specified in 42 C.F.R.§§
431.211, 431.213, and 431.214;

 

   
2. For denial of payment, at the time of any Action affecting the claim;

 

   
3. For standard service authorization decisions that deny or limit services,
within the timeframe specified in 42 C.F.R.§ 438.210(d)(1);

 

   
4. If the HMO extends the timeframe in accordance with 42 C.F.R. §438.210(d)(1),
it must:

 

   
5. give the Member written notice of the reason for the decision to extend the
timeframe and inform the Member of the right to file an Appeal if he or she
disagrees with that decision; and

 

   
6. issue and carry out its determination as expeditiously as the Member’s health
condition requires and no later than the date the extension expires;

 

   
7. For service authorization decisions not reached within the timeframes
specified in 42 C.F.R.§ 438.210(d) (which constitutes a denial and is thus an
adverse Action), on the date that the timeframes expire; and

 

   
8. For expedited service authorization decisions, within the timeframes
specified in 42 C.F.R. 438.210(d).

 
8.2.7.7 Notice of Disposition of Appeal
 
In accordance with 42 C.F.R.§ 438.408(e), the HMO must provide written notice of
disposition of all Appeals including Expedited Appeals. The written resolution
notice must include the results and date of the Appeal resolution. For decisions
not wholly in the Member’s favor, the notice must contain:
 

   
1. The right to request a Fair Hearing;

 

   
2. How to request a Fair Hearing;

 

   
3. The circumstances under which the Member may continue to receive benefits
pending a Fair Hearing;

 

   
4. How to request the continuation of benefits;

 

   
5. If the HMO’s Action is upheld in a Fair Hearing, the Member may be liable for
the cost of any services furnished to the Member while the Appeal is pending;
and

 

   
6. Any other information required by 1 T.A.C. Chapter 357 that relates to a
managed care organization’s notice of disposition of an Appeal.

 
8.2.7.8 Timeframe for Notice of Resolution of Appeals
 
In accordance with 42 C.F.R.§ 438.408, the HMO must provide written notice of
resolution of Appeals, including Expedited Appeals, as expeditiously as the
Member’s health condition requires, but the notice must not exceed the timelines
as provided in this Section for Standard or Expedited Appeals. For expedited
resolution of Appeals, the HMO must make reasonable efforts to give the Member
prompt oral notice of resolution of the Appeal, and follow up with a written
notice within the timeframes set forth in this Section for Expedited Appeals. If
the HMO denies a request for expedited resolution of an Appeal, the HMO must
transfer the Appeal to the timeframe for standard resolution as provided in this
Section, and make reasonable efforts to give the Member prompt oral notice of
the denial, and follow up within two calendar days with a written notice.
 
8.2.7.9 Medicaid Member Advocates
 
The HMO must provide Member Advocates to assist Members. Member Advocates must
be physically located within the Service Area unless an exception is approved by
HHSC. Member Advocates must inform Members of the following:
 

   
1. Their rights and responsibilities,

 

   
2. The Complaint process,

 

   
3. The Appeal process,

 

   
4. Covered Services available to them, including preventive services, and

 

   
5. Non-capitated Services available to them.

 
Member Advocates must assist Members in writing Complaints and are responsible
for monitoring the Complaint through the HMO’s Complaint process.
 
Member Advocates are responsible for making recommendations to management on any
changes needed to improve either the care provided or the way care is delivered.
Member Advocates are also responsible for helping or referring Members to
community resources available to meet Member needs that are not available from
the HMO as Medicaid Covered Services.
 
8.2.8 Additional Medicaid Behavioral Health Provisions
 
8.2.8.1 Local Mental Health Authority (LMHA)
 
Assessment to determine eligibility for rehabilitative and targeted DSHS case
management services is a function of the LMHA. Covered Services must be provided
to Members with severe and persistent mental illness (SPMI) and severe emotional
disturbance (SED), when Medically Necessary, whether or not they are also
receiving targeted case management or rehabilitation services through the LMHA.
 
The HMO must enter into written agreements with all LMHAs in the Service Area
that describe the process(es) that the HMO and LMHAs will use to coordinate
services for Medicaid Members with SPMI or SED. The agreements will:
 

   
1. Describe the Behavioral Health Services indicated in detail in the Provider
Procedures Manual and in the Texas Medicaid Bulletin, include the amount,
duration, and scope of basic and Value-added Services, and the HMO’s
responsibility to provide these services;

 

   
2. Describe criteria, protocols, procedures and instrumentation for referral of
Medicaid Members from and to the HMO and the LMHA;

 

   
3. Describe processes and procedures for referring Members with SPMI or SED to
the LMHA for assessment and determination of eligibility for rehabilitation or
targeted case management services;

 

   
4. Describe how the LMHA and the HMO will coordinate providing Behavioral Health
Services to Members with SPMI or SED;

 

   
5. Establish clinical consultation procedures between the HMO and LMHA including
consultation to effect referrals and on-going consultation regarding the
Member’s progress;

 

   
6. Establish procedures to authorize release and exchange of clinical treatment
records;

 

   
7. Establish procedures for coordination of assessment, intake/triage,
utilization review/utilization management and care for persons with SPMI or SED;

 

   
8. Establish procedures for coordination of inpatient psychiatric services
(including Court- ordered Commitment of Members under 21) in state psychiatric
facilities within the LMHA’s catchment area;

 

   
9. Establish procedures for coordination of emergency and urgent services to
Members;

 

   
10. Establish procedures for coordination of care and transition of care for new
Members who are receiving treatment through the LMHA; and

 

   
11. Establish that when Members are receiving Behavioral Health Services from
the Local Mental Health Authority that the HMO is using the same UM guidelines
as those prescribed for use by local mental health authorities by DSHS which are
published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html
.

 
The HMO must offer licensed practitioners of the healing arts (defined in 25
T.A.C., Part 2, Chapter 419, Subchapter L), who are part of the Member’s
treatment team for rehabilitation services, the opportunity to participate in
the HMO’s Network. The practitioner must agree to accept the HMO’s Provider
reimbursement rate, meet the credentialing requirements, and comply with all the
terms and conditions of the HMO’s standard Provider contract.
 
Section 8.2.8.1 modified by Version 1.1
 
HMOs must allow Members receiving rehabilitation services to choose the licensed
practitioners of the healing arts who are currently a part of the Member’s
treatment team for rehabilitation services to provide Covered Services. If the
Member chooses to receive these services from licensed practitioners of the
healing arts who are part of the Member’s rehabilitation services treatment team
but are not part of the HMO’s Network, the HMO must reimburse the Local Mental
Health Authority through Out-of-Network reimbursement arrangements.
 
Nothing in this section diminishes the potential for the Local Mental Health
Authority to seek best value for rehabilitative services by providing these
services under arrangement, where possible, as specified is 25 T.A.C. §419.455.
 
8.2.9 Third Party Liability and Recovery
 
Medicaid HMOs are responsible for establishing a plan and process for recovering
costs for services that should have been paid through a third party in
accordance with State and Federal law and regulations. To recognize this
requirement, capitation payments to the HMOs are reduced by the projected amount
of TPR that the HMO is expected to recover.
 
The HMOs must provide required reports as stated in Section 8.1.17.2, Financial
Reporting Requirements.  
 
After 120-days from the date of service on any claim, encounter, or other
Medicaid related payment by the HMO subject to Third Party Recovery, HHSC may
attempt recovery independent of any HMO action. HHSC will retain, in full, all
funds received as a result of the state initiated recovery or subrogation
action.
 
HMOs shall provide a Member quarterly file, which contains the following
information if available to the HMO: the Member name, address, claim submission
address, group number, employer's mailing address, social security number, and
date of birth for each subscriber or policyholder and each dependent of the
subscriber or policyholder covered by the insurer. The file shall be used for
the purpose of matching the Texas Medicaid eligibility file against the HMO
Member file to identify Medicaid clients enrolled in the HMO, which may not be
known the Medicaid Program.
 
8.2.10 Coordination With Public Health Entities
 
8.2.10.1 Reimbursed Arrangements with Public Health Entities
 
The HMO must make a good faith effort to enter into a subcontract for Covered
Services with Public Health Entities. Possible Covered Services that could be
provided by Public Health Entities include, but are not limited to, the
following services:
 

   
1. Sexually Transmitted Diseases (STDs) services;

 

   
2. Confidential HIV testing;

 

   
3. Immunizations;

 

   
4. Tuberculosis (TB) care;

 

   
5. Family Planning services;

 

   
6. THSteps medical checkups, and

 

   
7. Prenatal services.

 
These subcontracts must be available for review by HHSC or its designated
agent(s) on the same basis as all other subcontracts. If the HMO is unable to
enter into a contract with Public Health Entities, the HMO must document efforts
to contract with Public Health Entities, and make such documentation available
to HHSC upon request.
 
HMO Contracts with Public Health Entities must specify the scope of
responsibilities of both parties, the methodology and agreements regarding
billing and reimbursements, reporting responsibilities, Member and Provider
educational responsibilities, and the methodology and agreements regarding
sharing of confidential medical record information between the Public Health
Entity and the HMO or PCP.
 
The HMO must:
 

   
1. Identify care managers who will be available to assist public health
providers and PCPs in efficiently referring Members to the public health
providers, specialists, and health-related service providers either within or
outside the HMO’s Network; and

 

   
2. Inform Members that confidential healthcare information will be provided to
the PCP, and educate Members on how to better utilize their PCPs, public health
providers, emergency departments, specialists, and health-related service
providers.

 
8.2.10.2 Non-Reimbursed Arrangements with Local Public Health Entities
 
The HMO must coordinate with Public Health Entities in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2, or otherwise required under
state law or this contract, the HMO must meet the following requirements:
 

   
1. Report to public health entities regarding communicable diseases and/or
diseases that are preventable by immunization as defined by state law;

 

   
2. Notify the local Public Health Entity, as defined by state law, of
communicable disease outbreaks involving Members;

 

   
3. Educate Members and Providers regarding WIC services available to Members;
and

 

   
4. Coordinate with local public health entities that have a child lead program,
or with DSHS regional staff when the local public health entity does not have a
child lead program, for follow-up of suspected or confirmed cases of childhood
lead exposure.

 
8.2.11 Coordination with Other State Health and Human Services (HHS) Programs
 
The HMO must coordinate with other state HHS Programs in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2. or otherwise required under
state law or this contract, the HMO must meet the following requirements:
 
Section 8.2.11 modified by Version 1.2
 
Section 8.2.10.2 modified by Version 1.2
 

   
1. Require Providers to use the DSHS Bureau of Laboratories for specimens
obtained as part of a THSteps medical checkup, including THSteps newborn
screens, lead testing, and hemoglobin/hematocrit tests;

 

   
2. Notify Providers of the availability of vaccines through the Texas Vaccines
for Children Program;

 

   
3. Work with HHSC and Providers to improve the reporting of immunizations to the
statewide ImmTrac Registry;

 

   
4. Educate Providers and Members about the Department of State Health Services
(DSHS) Case Management for Children and Pregnant Women (CPW) services available;

 

   
5. Coordinate services with CPW specifically in regard to an HMO Member’s health
care needs that are identified by CPW and referred to the HMO;

 

   
6. Participate, to the extent practicable, in the community-based coalitions
with the Medicaid-funded case management programs in the Department of Assistive
and Rehabilitative Services (DARS), the Department of Aging and Disability
Services (DADS), and DSHS;

 

   
7. Cooperate with activities required of state and local public health
authorities necessary to conduct the annual population and community based needs
assessment; and

 

   
8. Report all blood lead results, coordinate and follow-up of suspected or
confirmed cases of childhood lead exposure with the Childhood Lead Poisoning
Prevention Program in DSHS.

 
8.2.12 Advance Directives
 
Federal and state law require HMOs and providers to maintain written policies
and procedures for informing all adult Members 18 years of age and older about
their rights to refuse, withhold or withdraw medical treatment and mental health
treatment through advance directives (see Social Security Act §1902(a)(57) and
§1903(m)(1)(A)). The HMO’s policies and procedures must include written
notification to Members and comply with provisions contained in 42 C.F.R.
§434.28 and 42 C.F.R. § 489, Subpart I, relating to advance directives for all
hospitals, critical access hospitals, skilled nursing facilities, home health
agencies, providers of home health care, providers of personal care services and
hospices, as well as the following state laws and rules:
 

   
1. A Member’s right to self-determination in making health care decisions;

 

   
2. The Advance Directives Act, Chapter 166, Texas Health and Safety Code, which
includes:

 

   
a. A Member’s right to execute an advance written directive to physicians and
family or surrogates, or to make a non-written directive to administer, withhold
or withdraw life-sustaining treatment in the event of a terminal or irreversible
condition;

 

   
b. A Member’s right to make written and non-written out-of-hospital
do-not-resuscitate (DNR) orders;

 

   
c. A Member’s right to execute a Medical Power of Attorney to appoint an agent
to make health care decisions on the Member’s behalf if the Member becomes
incompetent; and

 

   
3. The Declaration for Mental Health Treatment, Chapter 137, Texas Civil
Practice and Remedies Code, which includes: a Member’s right to execute a
Declaration for Mental Health Treatment in a document making a declaration of
preferences or instructions regarding mental health treatment.

 
The HMO must maintain written policies for implementing a Member’s advance
directive. Those policies must include a clear and precise statement of
limitation if the HMO or a Provider cannot or will not implement a Member’s
advance directive.
 
The HMO cannot require a Member to execute or issue an advance directive as a
condition of receiving health care services. The HMO cannot discriminate against
a Member based on whether or not the Member has executed or issued an advance
directive.
 
The HMO’s policies and procedures must require the HMO and subcontractors to
comply with the requirements of state and federal law relating to advance
directives. The HMO must provide education and training to employees and Members
on issues concerning advance directives.
 
All materials provided to Members regarding advance directives must be written
at a 7th - 8th grade reading comprehension level, except where a provision is
required by state or federal law and the provision cannot be reduced or modified
to a 7th - 8th grade reading level because it is a reference to the law or is
required to be included “as written” in the state or federal law.
 
The HMO must notify Members of any changes in state or federal laws relating to
advance directives within 90 days from the effective date of the change, unless
the law or regulation contains a specific time requirement for notification.
 
8.3 Additional STAR+PLUS Scope of Work
 
8.3.1 Covered Community-Based Long-Term Care Services
 
The HMO must ensure that STAR+PLUS Members needing Community Long-term Care
Services are identified and that services are referred and authorized in a
timely manner. The HMO must ensure that Providers of Community Long-term Care
Services are licensed to deliver the service they provide. The inclusion of
Community Long-term Care Services in a managed care model presents challenges,
opportunities and responsibilities.
 
Community Long-term Care Services may be necessary as a preventative service to
avoid more expensive hospitalizations, emergency room visits, or
institutionalization. Community Long-term Care Services should also be made
available to Members to assure maintenance of the highest level of functioning
possible in the least restrictive setting. A Member’s need for Community
Long-term Care Services to assist with the activities of daily living must be
considered as important as needs related to a medical condition. HMOs must
provide Functionally Necessary Covered Services to Community Long-term Care
Service Members.
 
8.3.1.1 Community Based Long-Term Care Services Available to All Members
 
The HMO shall enter into written contracts with Providers of Personal Assistance
Services and Day Activity and Health Services (DAHS) to make them available to
all STAR+PLUS Members. These Providers must at a minimum, meet all of the
following state licensure and certification requirements for providing the
services in Attachment B-2.1, Covered Services.
 
Section 8..3 added by Version 1.1
 
 
Community Long-Term Care Services Available to All Members 
 
 
Service
 
 
Licensure and Certification Requirements
 
 
Personal Attendant Services
 
 
The Provider must be licensed by the Texas Department of Human Services as a
Home and Community Support Services Agency. The level of licensure required
depends on the type of service delivered. NOTE: For primary home care and client
managed attendant care, the agency may have only the Personal Assistance
Services level of licensure.
 
Day Activity and Health Services (DAHS)
 
The Provider must be licensed by the Texas Department of Human Services, Long
Term Care Regulatory Division, as an adult day care provider. To provide DAHS,
the Provider must provide the range of services required for DAHS.

 
8.3.1.2 1915(c) Nursing Facility Waiver Services Available to Members Who
Qualify for 1915 (c) Nursing Facility Waiver Services
 
The 1915(c) Nursing Facility Waiver provides Community Long-term Care Services
to Medicaid Eligibles who are elderly and to adults with disabilities as a
cost-effective alternative to living in a nursing facility. These Members must
be age 21 or older, be a Medicaid recipient or be otherwise financially eligible
for waiver services. To be eligible for 1915(c) Nursing Facility Waiver
Services, a Member must meet income and resource requirements for Medicaid
nursing facility care, and receive a determination from HHSC on the medical
necessity of the nursing facility care. The HMO must make available to STAR+PLUS
Members who meet the eligibility requirements the array of services allowable
through HHSC’s CMS-approved 1915(c) Nursing Facility Waiver (see Appendix B-2.1,
STAR+PLUS Covered Services).
 
 
Community Long-Term Care Services Under the 1915(c) Nursing Facility Waiver 
 
 
Service
 
 
Licensure and Certification Requirements
 
 
Personal Attendant Services
 
 
The Provider must be licensed by the Texas Department of Human Services as a
Home and Community Support Services Agency. The level of licensure required
depends on the type of service delivered. For Primary Home Care and Client
Managed Attendant Care, the agency may have only the Personal Assistance
Services level of licensure.
 
Assisted Living
 
 
The Provider must be licensed by the Texas Department of Aging and Disability
Services, Long Term Care Regulatory Division. The type of licensure determines
what services may be provided.
 
Emergency Response Service Provider
 
 
Texas Department of Aging and Disability Services (DADS) Standards for Emergency
Response Services at 40 T.A.C. §52.201(a), and be licensed by the Texas Board of
Private Investigators and Private Security Agencies, unless exempt from
licensure.
 
Adult Foster Home
 
 
TDSHS Provider standards for Adult Foster Care and TDSHS Rules at 40 T.A.C.
§48.6032. Four bed homes also licensed under TDSHS Rules at 40 T.A.C. §481.8906.
 
 
DFPS licensure in accordance with 24-hour Care Licensing requirements found in
T.A.C., Title 40, Part 19, Chapter 720.
 
Home Delivered
Meals
 
T.A.C., Title 40, Part 1, Chapter 55.
 
Physical
Therapy
 
Licensed Physical Therapist through the Texas Board of Physical Therapy
Examiners, Chapter 453.
 
Occupational
Therapy
 
Licensed Occupational Therapist through the Texas Board of Occupational Therapy
Examiners, Chapter 454.
 
Speech Therapy
 
Licensed Speech Therapist Through the Department of State Health Services.
 
 
Consumer Directed Services
 
 
Home and Community Support Services Agency (HCSSA)
 
 
Transition Assistance Services
 
 
No licensure or certification requirements.
 
 
Minor Home Modification
 
 
No licensure or certification requirements.
 
 
Adaptive Aids and Medicaid Equipment
 
 
No licensure or certification requirements.
 
 
Medical supplies
 
 
No licensure or certification requirements.
 



 
8.3.2 Service Coordination
 
The HMO must furnish a Service Coordinator to all STAR+PLUS Members who request
one. The HMO should also furnish a Service Coordinator to a STAR+PLUS Member
when the HMO determines one is required through an assessment of the Member’s
health and support needs. The HMO must ensure that each STAR+PLUS Member has a
qualified PCP who is responsible for overall clinical direction and, in
conjunction with the Service Coordinator, serves as a central point of
integration and coordination of Covered Services, including primary, Acute Care,
long-term care and Behavioral Health Services.
 
The Service Coordinator must work as a team with the PCP, and coordinate all
STAR+PLUS Covered Services and any applicable Non-capitated Services with the
PCP. This requirement applies whether or not the PCP is in the HMO’s Network, as
some STAR+PLUS Members dually eligible for Medicare may have a PCP that is not
in the HMO’s Provider Network. In order to integrate the Member’s Acute Care and
primary care, and stay abreast of the Member’s needs and condition, the Service
Coordinator must also actively involve and coordinate with the Member’s primary
and specialty care providers, including Behavioral Health Service providers, and
providers of Non-capitated Services.
 
STAR+PLUS Members dually eligible for Medicare will receive most prescription
drug services through Medicare rather than Medicaid. The Texas Vendor Drug
Program will pay for a limited number of medications not covered by Medicare.
 
The HMO must identify and train Members or their families to coordinate their
own care, to the extent of the Member’s or the family’s capability and
willingness to coordinate care.
 
8.3.2.1 Service Coordinators
 
The HMO must employ as Service Coordinators persons experienced in meeting the
needs of vulnerable populations who have Chronic or Complex Conditions. Such
Service Coordinators are Key HMO Personnel as described in Attachment A, HHSC’s
Uniform Managed Care Contract Terms and Conditions, Section 4.02, and must meet
the requirements set forth in Section 4.04.1 of HHSC’s Uniform Managed Care
Contract Terms and Conditions.
 
8.3.2.2 Referral to Community Organizations
 
The HMO must provide information about and referral to community organizations
that may not be providing STAR+PLUS Covered Services, but are otherwise
important to the health and well being of Members. These organizations include,
but are not limited to:
 

   
1. State/federal agencies (e.g., those agencies with jurisdiction over aging,
public health, substance abuse, mental health/retardation, rehabilitation,
developmental disabilities, income support, nutritional assistance, family
support agencies, etc.);

 

   
2. social service agencies (e.g., Area Agencies on Aging, residential support
agencies, independent living centers, supported employment agencies, etc.);

 

   
3. city and county agencies (e.g., welfare departments, housing programs, etc.);

 

   
4. civic and religious organizations; and

 

   
5. consumer groups, advocates, and councils (e.g., legal aid offices,
consumer/family support groups, permanency planning, etc.).

 
8.3.2.3 Discharge Planning
 
The HMO must have a protocol for quickly assessing the needs of Members
discharged from a Hospital or other care or treatment facility.
 
The HMO’s Service Coordinator must work with the Member’s PCP, the hospital
discharge planner(s), the attending physician, the Member, and the Member’s
family to assess and plan for the Member’s discharge. When long-term care is
needed, the HMO must ensure that the Member’s discharge plan includes
arrangements for receiving community-based care whenever possible. The HMO must
ensure that the Member, the Member’s family, and the Member’s PCP are all well
informed of all service options available to meet the Member’s needs in the
community.
 
8.3.2.4 Transition Plan for New STAR+PLUS Members
 
The HMO must provide a transition plan for Members enrolled in the STAR+PLUS
Program. HHSC, and/or the previous STAR+PLUS HMO contractor, will provide the
HMO with detailed Care Plans, names of current providers, etc., for newly
enrolled Members already receiving long-term care services at the time of
enrollment. The HMO must ensure that current providers are paid for Medically
Necessary Covered Services that are delivered in accordance with the Member’s
existing treatment/long-term care services plan after the Member has become
enrolled in the HMO and until the transition plan is developed.
 
The transition planning process must include, but is not limited to, the
following:
 

   
1. review of existing DADS long-term care services plans;

 

   
2. preparation of a transition plan that ensures continuous care under the
Member’s existing Care Plan during the transfer into the HMO’s Network while the
HMO conducts an appropriate assessment and development of a new plan, if needed;

 

   
3. if durable medical equipment or supplies had been ordered prior to enrollment
but have not been received by the time of enrollment, coordination and
follow-through to ensure that the Member receives the necessary supportive
equipment and supplies without undue delay; and

 

   
4. payment to the existing provider of service under the existing authorization
until the HMO has completed the assessment and service plans and issued new
authorizations.

 
The HMO must review any existing care plan and develop a transition plan within
30 days of receiving the Member’s enrollment. The transition plan will remain in
place until the HMO contacts the Member and coordinates modifications to the
Member’s current treatment/long-term care services plan. The HMO must ensure
that the existing services continue and that there are no breaks in services.
For initial implementation of the STAR+PLUS program in a Service Area, the HMO
must complete this process within 90-days of the Member’s enrollment.
 
The HMO must ensure that the Member is involved in the assessment process and
fully informed about options, is included in the development of the care plan,
and is in agreement with the plan when completed.
 
8.3.2.5 Centralized Medical Record and Confidentiality
 
The Service Coordinator shall be responsible for maintaining a centralized
record related to Member contacts, assessments and service authorizations. The
HMO shall ensure that the organization of and documentation included in the
centralized Member record meets all applicable professional standards ensuring
confidentiality of Member records, referrals, and documentation of information.
 
The HMO must have a systematic process for generating or receiving referrals and
sharing confidential medical, treatment, and planning information across
providers.
 
Section 8.3.2.4 Modified by Version 1.5
 
8.3.2.6 Nursing Facilities
 
Nursing facility care, although a part of the care continuum, presents a
challenge for managed care. Because of the process for becoming eligible for
Medicaid assistance in a nursing facility, there is frequently a significant
time gap between entry into the nursing home and determination of Medicaid
eligibility. During this gap from entry to Medicaid eligibility, the resident
has “nested” in the facility and many of the community supports are no longer
available. To require participation of all nursing facility residents would
result in the HMO maintaining a Member in the nursing facility without many
options for managing their health. For this reason, persons who qualify for
Medicaid as a result of nursing facility residency are not enrolled in
STAR+PLUS.
 
The STAR+PLUS HMO must participate in the Promoting Independence initiative for
such individuals. Promoting Independence (PI) is a philosophy that aged and
disabled individuals remain in the most integrated setting to receive long-term
care services. PI is Texas' response to the U.S. Supreme Court ruling in
Olmstead v. L.C. that requires states to provide community-based services for
persons with disabilities who would otherwise be entitled to institutional
services, when:
 

   
• the state's treatment professionals determine that such placement is
appropriate;

 

   
• the affected persons do not oppose such treatment; and

 

   
• the placement can be reasonably accommodated, taking into account the
resources available to the state and the needs of others who are receiving state
supported disability services.

 
In accordance with legislative direction, the HMO must designate a point of
contact to receive referrals for nursing facility residents who may potentially
be able to return to the community through the use of 1915(c) Nursing Facility
Waiver services. To be eligible for this option, an individual must reside in a
nursing facility until a written plan of care for safely moving the resident
back into a community setting has been developed and approved.
 
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The nursing facility will bill the state directly
for covered nursing facility services delivered while the Member is in the
nursing facility. See Section 8.3.2.7 for further information.
 
The HMO is responsible for the Member at the time of nursing facility entry and
must utilize the Service Coordinator staff to complete an assessment of the
Member within 30 days of entry in the nursing facility, and develop a plan of
care to transition the Member back into the community if possible. If at this
initial review, return to the community is possible, the Service Coordinator
will work with the resident and family to return the Member to the community
using 1915(c) Waiver Services.
 
If the initial review does not support a return to the community, the Service
Coordinator will conduct a second assessment 90 days after the initial
assessment to determine any changes in the individual’s condition or
circumstances that would allow a return to the community. The Service
Coordinator will develop and implement the transition plan.
 
The HMO will provide these services as part of the Promoting Independence
initiative. The HMO must maintain the documentation of the assessments completed
and make them available for state review at any time.
 
It is possible that the STAR+PLUS HMO will be unaware of the Member’s entry into
a nursing facility. It is the responsibility of the nursing facility to review
the Member’s Medicaid card upon entry into the facility and notify the HMO. The
nursing facility is also required to notify HHSC of the entry of a new resident.
 
 
8.3.2.7 HMO Four-Month Liability for Nursing Facility Care
 
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The four months do not have to be consecutive. Upon
completion of four months of nursing facility care, the individual will be
disenrolled from the STAR+PLUS Program and the Medicaid Fee-for-Service program
will provide Medicaid benefits. A STAR+PLUS Member may not change HMOs while in
a nursing facility.
 
Tracking the four months of liability is done through a counter system. The
four-month counter starts with the Medicaid admission or on the 21st day of a
Medicare stay. A partial month counts as a full month. In other words, the month
in which the Medicaid admission occurs or the month on which the 21st day of the
Medicare stay occurs, is counted as one of the four months.
 
An amount will be included in the capitation rates to cover the cost of four
months of nursing facility services (based upon experience from STAR+PLUS in
Harris County) for the historical average number of admissions to nursing
facilities. Nursing facility costs for STAR+PLUS in Harris County have accounted
for less than one percent of premiums in recent years. HHSC believes that these
costs will not deviate substantially from this experience.
 
The HMO will be liable for the cost of care in a nursing facility care and, for
Medicaid-only Members, the cost of all other Covered Services. The HMO will not
maintain nursing facilities in its Network and will not reimburse the nursing
facilities directly. Nursing facilities will use the traditional Fee-for-Service
system of billing HHSC rather than billing the HMO. The HMO's liability will be
established based on the amount paid through the Fee-for-Service billing system
on behalf of the Member. HHSC will recoup those costs from the HMO by an offset
to the monthly Capitation Payment. The offset will be recognized as a nursing
facility expense.. The HMO will record the nursing facility liability recoupment
as nursing facility expense on its Financial-Statistical Reports (FSR). The HMO
will be responsible for direct payment of all non-nursing facility Medicaid
expenses on behalf of the Member.
 
8.3.3 STAR+PLUS Assessment Instruments
 
The HMO must have and use functional assessment instruments to identify Members
with significant health problems, Members requiring immediate attention, and
Members who need or are at risk of needing long-term care services. The HMO, a
subcontractor, or a Provider may complete assessment instruments, but the HMO
remains responsible for the data recorded.
 
HMOs must use the DHS Form 2060, as amended or modified, to assess a Member’s
need for Functionally Necessary Personal Attendant Services. The HMO may adapt
the form to reflect the HMO’s name or distribution instructions, but the
elements must be the same and instructions for completion must be followed
without amendment.
 
The DHS Form 2060 must be completed if a need or a change in Personal Attendant
Services is warranted at the initial contact, at the annual reassessment, and
anytime a Member requests the services or requests a change in services. The DHS
Form 2060 must also be completed if the HMO determines the Member requires the
services or requires a change in the Personal Attendant Services that are
authorized.
 
For Members and applicants seeking or needing the 1915(c) Nursing Facility
Waiver services, the HMOs must use the DADS CARE Form 3652, as amended or
modified, to assess Members and to supply current medical information for
Medical Necessity determinations. The HMO must also complete the Individual
Service Plan (ISP), Form 3671 for each Member receiving 1915(c) Nursing Facility
Waiver Services. The ISP is established for a one-year period. After the initial
ISP is established, the ISP must be completed on an annual basis and the end
date or expiration date does not change. Both of these forms (Form 3652 and Form
3671) must be completed annually at reassessment. The HMO is responsible for
tracking the end dates of the ISP to ensure that the Member is reassessed prior
to the expiration date. Note that the DADS CARE Form 3652 cannot be submitted
earlier than 90 days prior to the expiration date of the ISP.
 
HHSC has adopted a Minimum Data Set for Home Care (MDS-HC), which can be found
in the HHSC Uniform Managed Care Manual. HHSC may adopt new versions of this
instrument as appropriate or as directed by CMS. The MDS-HC instrument must be
completed and electronically submitted to HHSC in the specified format within 30
days of enrollment for every Member receiving Community-based Long-term Care
Services, and then each year by the anniversary of the Member’s date of
enrollment.
 
The MDS-HC instrument must be completed and electronically submitted to HHSC in
the specified format within 30 days of enrollment for every Member receiving
Community-based Long-term Care Services. Because of the large number of Members
the HMOs will be receiving initially during the implementation period of the
STAR+PLUS Program, HHSC is allowing the following:
 

   
• For the 1915(c) Nursing Facility Waiver Members, the MDS-HC instrument must be
completed in conjunction with the annual reassessment. The MDS-HC instrument
must be completed annually at the time of reassessment for these Members.

 
  • For the non-1915(c) Nursing Facility Waiver Members that are receiving
Community-based Long-term Care Services, the HMO must submit a schedule for
HHSC’s approval that provides a plan of how the MDS-HC instruments will be
completed for these Members over a twelve-month period beginning on February 1,
2007.
 
In addition to submitting the MDS-HC instrument to HHSC, the HMO may also submit
other supplemental assessment instruments it elects to use. As specialized MDS
instruments are developed or adopted by HHSC for other living arrangements
(e.g., assisted living), HHSC will notify HMO of the availability of the
instrument and the date the HMO is required to begin using such instrument in
the HHSC Uniform Managed Care Manual. Any additional assessment instruments used
by the HMO must be approved by HHSC.
 
Section 8.3.3 Modified by Version 1.5
 
Section 8.3.3 Modified by Version 1.6
 
8.3.4 1915(c) Nursing Facility Waiver Service Eligibility
 
Recipients of 1915(c) Nursing Facility Waiver services must meet nursing
facility criteria for participation in the waiver and must have a plan of care
at initial determination of eligibility in which the plan’s annualized cost is
equal to or less than the annualized cost of care if the individual were to
enter a nursing facility.
 
8.3.4.1 For Members
 
The HMO must notify HHSC when it initiates 1915(c) Nursing Facility Waiver
eligibility testing on a STAR+PLUS Member. The HMO must apply risk criteria,
complete the Form 3652 for Medical Necessity determination, complete the
assessment documentation, and prepare a 1915(c) Nursing Facility Waiver
Individual Service Plan (ISP) for each Member requesting 1915(c) Nursing
Facility Waiver services and for Members the HMO has identified as needing
1915(c) Nursing Facility Waiver services. The HMO must provide HHSC the results
of the assessment activities within 45 days of initiating the assessment
process.
 
HHSC will notify the Member and the HMO of the eligibility determination, which
will be based on the information provided by the HMO. If the STAR+PLUS Member is
eligible for 1915(c) Nursing Facility Waiver services, HHSC will notify the
Member of the effective date of eligibility. If the Member is not eligible for
1915(c) Nursing Facility Waiver services, HHSC will provide the Member
information on right to Appeal the Adverse Determination. Regardless of the
1915(c) Nursing Facility Waiver eligibility determination, HHSC will send a copy
of the Member notice to the HMO.
 
8.3.4.2 For Medical Assistance Only (MAO) Non-Member Applicants
 
Non-Member persons who are not eligible for Medicaid in the community may apply
for participation in the 1915(c) Nursing Facility Waiver program under the
financial and functional eligibility requirements for MAO. HHSC will inform the
applicant that services are provided through an HMO and allow the applicant to
select the HMO. HHSC will authorize the selected HMO to initiate pre-enrollment
assessment services required under the 1915(c) Nursing Facility Waiver for the
non-member. The HMO must complete Form 3652 for Medical Necessity determination,
complete the assessment documentation, and prepare a 1915(c) Nursing Facility
Waiver service plan for each applicant referred by HHSC. The initial home visit
with the applicant must occur within 14 days of the receipt of the referral. The
HMO must provide HHSC the results of the assessment activities within 45 days of
the receipt of the referral.
 
HHSC will notify the applicant and the HMO of the results of its eligibility
determination. If the applicant is eligible, HHSC will notify the applicant and
the HMO will be notified of the effective date of eligibility, which will be the
first day of the month following the determination of eligibility. The HMO must
initiate the Individual Service Plan (ISP) on the date of enrollment.
 
Section 8.3.4 modified by Version 1.5
 
If the applicant is not eligible, the HHSC notice will provide information on
the applicant’s right to Appeal the Adverse Determination. HHSC will also send
notice to the HMO if the applicant is not eligible for 1915(c) Nursing Facility
Waiver services.
 
8.3.4.3 Annual Reassessment
 
Prior to the end date of the annual ISP, the HMO must initiate an annual
reassessment to determine and validate continued eligibility for 1915(c) Nursing
Facility Waiver services for each Member receiving such services. The HMO will
be expected to complete the same activities for the annual reassessment as
required for the initial eligibility determination, with the following
exception: the HMO does not need to obtain a physician’s signature on the Form
3652 for the annual reassessment. . Existing 1915(c) Nursing Facility Waiver
clients may not be denied 1915(c) Nursing Facility Waiver services solely on the
basis that the proposed cost of the ISP will exceed the cost of care if the
Member were in a nursing home if the following conditions are met:
 
  1. those services are required for that individual to live in the most
integrated setting appropriate to his or her needs;
 

   
2. the cost for the needed services, averaged and excluding the cost of minor
home modifications and adaptive aids, does not exceed 133.3% of the Nursing
Facility Cost Ceiling; and

 

   
3. HHSC continues to comply with the cost-effectiveness requirements from the
CMS.

 
If an ongoing client has a change in needs that would cause the cost for needed
services, under the client's ISP, to exceed 100% of the cost ceiling, the HMO
with HHSC approval may consider the client's request if there is a change in:
 

   
1. the client's medical condition, functional needs, or environment;

 

   
2. the caregiver support or third-party resources that have been providing
service to the client; or

 

   
3. the need for a service or support to adequately support the client living in
the most integrated setting appropriate to his or her needs.

 
If the client's needs cannot be met within the cost limit of 133% described
above, then the client is no longer eligible for services, unless the client
meets the criteria in the next paragraph. All available non-waiver support
systems and resources must be accessed in the development of the ISP.
 
HMO will continue services to those individuals receiving services in a waiver
program, when continuation of the services is necessary for the individual to
live in the most integrated setting appropriate to his or her needs and HHSC
continues to comply with CMS cost-effectiveness requirements.
 
Individuals receiving waiver services through the Medically Dependent Children
Program are covered by the provisions in this Section when they apply for
transition to the 1915(c) waiver program at age 21.
 
8.3.5 Personal Attendant Services
 
Section 8.3.4.3 Modified by Version 1.5
 
There are three options available to STAR+PLUS Members desiring the delivery of
Personal Attendant Services (PAS): 1) Self-Directed; 2) Agency Model,
Self-Directed; and 3) Agency Model. The HMO must provide information to all
eligible Members on the three options and must provide Member orientation in the
option selected by the Member. The HMO will provide the information to any
STAR+PLUS Member receiving Personal Attendant Services:
 

   
• at initial assessment;

 

   
• at annual reassessment or annual contact with the STAR+PLUS Member;

 

   
• at any time when a STAR+PLUS Member receiving PAS requests the information;
and

 

   
• in the Member Handbook.

 
The HMO must contract with providers who are able to offer PAS and must also
educate/train the HMO Network Providers regarding the three PAS options. To
participate as a PAS Network Provider, the Provider must have a contract with
DADS for the delivery of PAS. The HMO must assure compliance with the Texas
Administrative Code in Title 40, Part 1, Chapter 41, Sections 41.101, 41.103,
and 41.105. The HMO must include the requirements in the Provider Manual and in
the STAR+PLUS Provider training.
 
8.3.5.1 Personal Attendant Services Delivery Option - Self-Directed Model 
 
In the Self-Directed Model, the Member or the Member’s legal guardian is the
employer of record and retains control over the hiring, management, and
termination of an individual providing Personal Attendant Services. The Member
is responsible for assuring that the employee meets the requirements for
Personal Attendant Services, including the criminal history check. The Member
uses a Home and Community Support Services (HCSS) agency to handle the
employer-related administrative functions such as payroll, substitute (back-up),
and filing tax-related reports of Personal Attendant Services.
 
8.3.5.2 Personal Attendant Services Delivery Option - Agency Model,
Self-Directed  
 
In the Agency Model, Self-Directed, the Member or the Member’s legal guardian
chooses a Home and Community Support Services (HCSS) agency in the HMO Provider
Network who is the employer of record. In this model, the Member selects the
personal attendant from the HCSS agency’s personal attendant employees. The
personal attendant’s schedule is set up based on the Member input, and the
Member manages the Personal Attendant Services. The Member retains the right to
supervise and train the personal attendant. The Member may request a different
personal attendant and the HCSS agency would be expected to honor the request.
The HCSS agency establishes the payment rate, benefits, and provides all
administrative functions such as payroll, substitute (back-up), and filing
tax-related reports of personal attendant services.
 
8.3.5.3 Personal Attendant Services Delivery Option - Agency Model 
 
In the Agency Model, the Member chooses a Home and Community Support Services
(HCSS) agency to hire, manage, and terminate the individual providing Personal
Attendant Services. The HCSS agency is selected by the Member from the HCSS
agencies in the HMO Provider Network. The Service Coordinator and Member develop
the schedule and send it to the HCSS agency. The Member retains the right to
supervise and train the personal attendant. The Member may request a different
personal attendant and the HCSS agency would be expected to honor the request.
The HCSS agency establishes the payment rate, benefits, and provides all
administrative functions such as payroll, substitute (back-up), and filing
tax-related reports of personal attendant services. 
 
Section 8.3.5 replaced by Version 1.5
 
8.3.6 Community Based Long-term Care Service Providers
 
8.3.6.1 Training
 
The HMO must comply with Section 8.1.4.6 regarding Provider Manual and Provider
training specific to the STAR+PLUS Program. The HMO must train all Community
Long-term Care Service Providers regarding the requirements of the Contract and
special needs of STAR+PLUS Members. The HMO must establish ongoing STAR+PLUS
Provider training addressing the following issues at a minimum:
 

   
1. Covered Services and the Provider’s responsibilities for providing such
services to STAR+PLUS Members and billing the HMO for such services. The HMO
must place special emphasis on Community Long-term Care Services and STAR+PLUS
requirements, policies, and procedures that vary from Medicaid Fee-for-Service
and commercial coverage rules, including payment policies and procedures.

 

   
2. Inpatient Stay hospital services and the authorization and billing of such
services for STAR+PLUS Members.

 

   
3. Relevant requirements of the STAR+PLUS Contract, including the role of the
Service Coordinator;

 

   
4. Processes for making referrals and coordinating Non-capitated Services;

 

   
5. The HMO’s quality assurance and performance improvement program and the
Provider’s role in such programs; and

 

   
6. The HMO’s STAR+PLUS policies and procedures, including those relating to
Network and Out-of-Network referrals.

 
8.3.7.2 LTC Provider Billing
 
Long-term care providers are not required to utilize the billing systems that
most medical facilities use on a regular basis. For this reason, the HMO must
make accommodations to the claims processing system for such providers to allow
for a smooth transition from traditional Medicaid to Managed Care Medicaid.
 
HHSC will meet with HMOs to develop a standardized method long-term care
billing. All STAR+PLUS HMOs will be required to utilize the standardized method,
which will be incorporated into the HHSC Uniform Managed Care Manual.
 
8.3.7.3 Rate Enhancement Payments for Agencies Providing Attendant Care
 
All HMOs participating in the STAR+PLUS program must allow their Long-term
Support Services (LTSS) Providers to participate in the STAR+PLUS Attendant Care
Enhancement Program if the providers are currently participating in the enhanced
payment program with the Department of Aging and Disability Services (DADS).
HMOs may choose not to offer participation to DADS-contracted providers who do
not currently participate in the enhancement program. Additionally, HMOs may
choose to include Providers in the network who do not participate in the
enhanced payment program.
 
Section 8.3.7.3 modified by Version 1.5
 
Attachment B-7, STAR+PLUS Attendant Care Enhanced Payment Methodology explains
the methodology that the STAR+PLUS HMO will use to implement and pay the
enhanced payments, including a description of the timing of the payments, in
accordance with the requirements in the Uniform Managed Care Manual and the
intent of the 2000-01 General Appropriations Act (Rider 27, House Bill 1, 76th
Legislature, Regular Session, 1999) and T.A.C. Title 1, Part 15, Chapter 355.
 
8.3.7.4 Payment for 1915(c) Nursing Facility Waiver Services for Non-Members
 
Disenrolled Members: Occasionally, the Social Security Administration will place
SSI recipients on hold for a short period of time, usually due failure to
provide timely updates required for the continuation of SSI benefits. During
this period, the recipients will not appear to be eligible for Medicaid or
1915(c) Nursing Facility Waiver services. Often the Social Security
Administration reinstates these Medicaid Eligibles retroactively without a break
in Medicaid coverage. To deal with this situation, for at least thirty (30) days
after disenrollment, the HMO will continue to authorize and pay for 1915(c)
Nursing Facility Waiver services for disenrolled STAR+PLUS Members who appear to
lose eligibility due to an administrative problem related to SSI. If at the end
of the thirty (30) days, the Medicaid Eligible’s 1915(c) Nursing Facility Waiver
eligibility is reinstated, the Medicaid Eligible will be manually enrolled into
the STAR+PLUS HMO back to the date of disenrollment and the retroactive
adjustment system will properly reimburse the HMO. If after thirty (30) days,
the former STAR+PLUS Member continues to be ineligible for Medicaid, the
individual will not be retroactively enrolled, and the HMO will bill HHSC for
1915(c) Nursing Facility Waiver services rendered during this time.
 
8.4 Additional CHIP Scope of Work
 
The following provisions only apply to HMOs participating in CHIP.
 
8.4.1 CHIP Provider Network
 
In each Service Area, the HMO must seek to obtain the participation in its
Provider Network of CHIP Significant Traditional Providers (STPs), defined by
HHSC as PCP Providers currently serving the CHIP population and DSH hospitals.
The Procurement Library includes CHIP STPs by Service Area.
 
The HMO must give STPs the opportunity to participate in its Network if the
STPs:
 

   
1. Agree to accept the HMO’s Provider reimbursement rate for the provider type;
and

 

   
2. Meet the standard credentialing requirements of the HMO, provided that lack
of board certification or accreditation by the Joint Commission on Accreditation
of Health Care Organizations (JCAHO) is not the sole grounds for exclusion from
the Provider Network.

 
8.4.2 CHIP Provider Complaint and Appeals
 
CHIP Provider Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. The HMO must
resolve Provider Complaints within 30 days from the date the Complaint is
received.
 
8.4.3 CHIP Member Complaint and Appeal Process
 
CHIP Member Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. HHSC will require
the HMO to resolve Complaints and Appeals (that are not elevated to TDI) within
30 days from the date the Complaint or Appeal is received. The HMO is subject to
remedies, including liquidated damages, if at least 98 percent of Member
Complaints or Member Appeals are not resolved within 30 days of receipt of the
Complaint or Appeal by the HMO. Please see the Uniform Managed Care Contract
Terms & Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix.
Any person, including those dissatisfied with a HMO’s resolution of a Complaint
or Appeal, may report an alleged violation to TDI.
 
8.4.4 Dental Coverage for CHIP Members
 
The HMO is not responsible for reimbursing dental providers for preventive and
therapeutic dental services obtained by CHIP Members. However, medical and/or
hospital charges, such as anesthesia, that are necessary in order for CHIP
Members to access standard therapeutic dental services, are Covered Services for
CHIP Members. The HMO must provide access to facilities and physician services
that are necessary to support the dentist who is providing dental services to a
CHIP Member under general anesthesia or intravenous (IV) sedation.
 
The HMO must inform Network facilities, anesthesiologists, and PCPs what
authorization procedures are required, and how Providers are to be reimbursed
for the preoperative evaluations by the PCP and/or anesthesiologist and for the
facility services. For dental-related medical Emergency Services, the HMO must
reimburse in-network and Out-of-Network providers in accordance with federal and
state laws, rules, and regulations.
 
8.5 Additional CHIP Perinatal Scope of Work
 
The following provisions only apply to HMOs participating in CHIP Perinatal
Program.
 
8.5.1 CHIP Perinatal Provider Network
 
In each Service Area, the CHIP Perinatal HMO must seek to obtain the
participation of Providers for CHIP Perinate Members. CHIP Perinatal HMOs are
encouraged to obtain the participation of Obstetricians/Gynecologists (OB/GYNs),
Family Practice Physicians with experience in prenatal care, or other qualified
health care Providers as CHIP Perinate Providers.

 
Section 8.4.2 modified by Version 1.2 
 
Section 8.5 added by Version 1.3
 
See Sections 8.1.3.2, Access to Network Providers, and 8.1.4.2, Primary Care
Providers, regarding distinctions in the provider networks for CHIP Perinates
and CHIP Perinate Newborns.
 
8.5.2 CHIP Perinatal Program Provider Complaint and Appeals
 
CHIP Perinatal Program Provider Complaints and Appeals are subject to
disposition consistent with the Texas Insurance Code and any applicable TDI
regulations. The HMO must resolve Provider Complaints within 30 days from the
date the Complaint is received.
 
8.5.3 CHIP Perinatal Program Member Complaint and Appeal Process
 
CHIP Perinatal Program Member Complaints and Appeals are subject to disposition
consistent with the Texas Insurance Code and any applicable TDI regulations.
HHSC will require the HMO to resolve Complaints and Appeals (that are not
elevated to TDI) within 30 days from the date the Complaint or Appeal is
received. Any person, including those dissatisfied with a HMO’s resolution of a
Complaint or Appeal, may report an alleged violation to TDI.
 

--------------------------------------------------------------------------------


 

Responsible Office: HHSC Office of General Counsel (OGC) Subject: Attachment B-1
- HHSC Joint Medicaid/CHIP HMO RFP, Section 9 Version 1.6



DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version Attachment B-1, Section 7
 
Revision
1.1
June 30, 2006
Contract amendment to include STAR+PLUS program. No change to this Section.
 
Revision
1.2
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 9 - Turnover
Requirements
 
Revision
1.3
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 9 - Turnover
Requirements
 
Revision
1.4
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 9 - Turnover
Requirements
 
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-1 Section 9 - Turnover
Requirements
 
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-1 Section 9 - Turnover
Requirements
 
 
 1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.
 

 


 


--------------------------------------------------------------------------------



9. Turnover Requirements  
 
9.1 Introduction  
 
This section presents the Turnover Requirements to which the HMO must agree.
Turnover is defined as those activities that are required for the HMO to perform
upon termination of the Contract in situations in which the HMO must transition
Contract operations to HHSC or a subsequent Contractor.
 
9.2 Transfer of Data  
 
The HMO must transfer all data regarding the provision of Covered Services to
Members to HHSC or a new HMO, at the sole discretion of HHSC and as directed by
HHSC. All transferred data must be compliant with HIPAA.
 
All relevant data must be received and verified by HHSC or the subsequent
Contractor. If HHSC determines that not all of the data regarding the provision
of Covered Services to Members was transferred to HHSC or the subsequent
Contractor, as required, or the data is not HIPAA compliant, HHSC reserves the
right to hire an independent contractor to assist HHSC in obtaining and
transferring all the required data and to ensure that all the data are HIPAA
compliant. The reasonable cost of providing these services will be the
responsibility of the HMO.
 
9.3 Turnover Services  
 
Six months prior to the end of the Contract Period, including any extensions to
such Period, the HMO must propose a Turnover Plan covering the possible turnover
of the records and information maintained to either the State or a successor
HMO. The Turnover Plan must be a comprehensive document detailing the proposed
schedule, activities, and resource requirements associated with the turnover
tasks. The Turnover Plan must be approved by HHSC.
 
As part of the Turnover Plan, the HMO must provide HHSC with copies of all
relevant Member and service data, documentation, or other pertinent information
necessary, as determined by the HHSC, for HHSC or a subsequent Contractor to
assume the operational activities successfully. This includes correspondence,
documentation of ongoing outstanding issues, and other operations support
documentation. The plan will describe the HMO’s approach and schedule for
transfer of all data and operational support information, as applicable. The
information must be supplied in media and format specified by the State and
according to the schedule approved by the State.
 
HHSC is not limited or restricted in the ability to require additional
information from the HMO or modify the turnover schedule as necessary.
 
9.4 Post-Turnover Services  
 
Thirty (30) days following turnover of operations, the HMO must provide HHSC
with a Turnover Results report documenting the completion and results of each
step of the Turnover Plan. Turnover will not be considered complete until this
document is approved by HHSC.
 
If the HMO does not provide the required relevant data and reference tables,
documentation, or other pertinent information necessary for HHSC or the
subsequent Contractor to assume the operational activities successfully, the HMO
agrees to reimburse the State for all reasonable costs, including, but not
limited to, transportation, lodging, and subsistence for all state and federal
representatives, or their agents, to carry out their inspection, audit, review,
analysis, reproduction and transfer functions at the location(s) of such
records.
 
The HMO also agrees to pay any and all additional costs incurred by the State
that are the result of the HMO’s failure to provide the requested records, data
or documentation within the time frames agreed to in the Turnover Plan.
 
The HMO must maintain all files and records related to Members and Providers for
five years after the date of final payment under the Contract or until the
resolution of all litigation, claims, financial management review or audit
pertaining to the Contract, whichever is longer. The HMO agrees to repay any
valid, undisputed audit exceptions taken by HHSC in any audit of the Contract.
 

--------------------------------------------------------------------------------




Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-2 - Covered Services
Version 1.6
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version Attachment B-2, Covered Services
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised Attachment B-2, Covered Services, by adding Attachment B-2.1, STAR+PLUS
Covered Services.
 
 
 
Revision
 
1.2
 
September 1. 2006
 
Revised Attachment B-2 to include provisions applicable to MCOs participating in
the STAR and CHIP Programs.
 
STAR Covered Services, Services Included under the HMO Capitation Payment, is
modified to clarify the STAR covered services related to “optometry” and
“vision.”
 
CHIP Covered Services is modified to correct services related to artificial aids
including surgical implants.
 
Revision
 
1.3
 
September 1, 2006
 
Contract amendment did not revise Attachment B-2, Covered Services.
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment did not revise Attachment B-2, Covered Services.
 
Revision
 
1.5
 
January 1, 2007
 
Contract amendment did not revise Attachment B-2, Covered Services.
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment B-2, Covered Services.
 
 1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------



STAR Covered Services
 
The following is a non-exhaustive, high-level listing of Acute Care Covered
Services included under the STAR Medicaid managed care program.
 
Medicaid HMO Contractors are responsible for providing a benefit package to
Members that includes all medically necessary services covered under the
traditional, fee-for-service Medicaid programs except for Non-capitated Services
provided to STAR Members outside of the HMO capitation and listed in Attachment
B-1, Section 8.2.2.8. Medicaid HMO Contractors must coordinate care for Members
for these Non-capitated Services so that Members have access to a full range of
medically necessary Medicaid services, both capitated and non-capitated. A
Contractor may elect to offer additional acute care Value-added Services.
 
The STAR Members are provided with three enhanced benefits compared to the
traditional, fee-for-service Medicaid coverage:

   
1) waiver of the three-prescription per month limit;

   
2) waiver of the 30-day spell-of-illness limitation under fee-for-services; and

   
3) inclusion of an annual adult well check for patients 21 years of age and
over.



Medicaid HMO Contractors are responsible for providing a benefit package to
Members that includes the waiver of the 30-day spell-of-illness limitation under
fee-for-service and the inclusion of an annual adult well check for patients 21
years of age and over. Prescription drug benefits to Medicaid HMO Members are
provided outside of the HMO capitation.
 
Bidders and Contractors should refer to the current Texas Medicaid Provider
Procedures Manual and the bi-monthly Texas Medicaid Bulletin for a more
inclusive listing of limitations and exclusions that apply to each Medicaid
benefit category. (These documents can be accessed online at:
http://www.tmhp.com .)
 
The services listed in this Attachment are subject to modification based on
Federal and State laws and regulations and Programs policy updates.
 
Services included under the HMO capitation payment

   
• Ambulance services

   
• Audiology services, including hearing aids for adults (hearing aids for
children are provided through the PACT program and are a non-capitated service)

   
• Behavioral Health Services, including:

§  Inpatient and outpatient mental health services for children (under age 21)
§  Outpatient chemical dependency services for children (under age 21)
§  Detoxification services
§  Psychiatry services
§  Counseling services for adults (21 years of age and over)

   
• Birthing center services

   
• Chiropractic services

   
• Dialysis

   
• Durable medical equipment and supplies

   
• Emergency Services

   
• Family planning services

   
• Home health care services

   
• Hospital services, including inpatient and outpatient

   
• Laboratory

   
• Medical check-ups and Comprehensive Care Program (CCP) Services for children
(under age 21) through the Texas Health Steps Program

   
• Podiatry

   
• Prenatal care

   
• Primary care services

     


--------------------------------------------------------------------------------



• Radiology, imaging, and X-rays

   
• Specialty physician services

   
• Therapies - physical, occupational and speech



• Transplantation of organs and tissues

   
• Vision (Includes optometry and glasses. Contact lenses are only covered if
they are medically necessary for vision correction, which can not be
accomplished by glasses.)  

 
Modified by Version 1.2
 
CHIP Covered Services
 
Covered CHIP services must meet the CHIP definition of Medically Necessary
Covered Services as defined in this Contract. There is no lifetime maximum on
benefits; however, 12-month period, enrollment period (a 6-month period), or
lifetime limitations do apply to certain services, as specified in the following
chart. Please note that if services with a 12-month annual limit are all used
within one 6-month enrollment period, these particular services are not
available during the second 6-month enrollment period within that annual period.
Co-pays apply until a family reaches its specific cost-sharing maximum.
 
Covered Benefit
Description
Inpatient General Acute and Inpatient Rehabilitation Hospital Services
 
 
Services include, but are not limited to, the following:
§  Hospital-provided Physician or Provider services
§ Semi-private room and board (or private if medically necessary as certified by
attending)
§  General nursing care
§  Special duty nursing when medically necessary
§  ICU and services
§  Patient meals and special diets
§  Operating, recovery and other treatment rooms
§  Anesthesia and administration (facility technical component)
§  Surgical dressings, trays, casts, splints
§  Drugs, medications and biologicals
§ Blood or blood products that are not provided free-of-charge to the patient
and their administration
§  X-rays, imaging and other radiological tests (facility technical component)
§  Laboratory and pathology services (facility technical component)
§  Machine diagnostic tests (EEGs, EKGs, etc.)
§  Oxygen services and inhalation therapy
§  Radiation and chemotherapy
§ Access to DSHS-designated Level III perinatal centers or Hospitals meeting
equivalent levels of care
§ In-network or out-of-network facility and Physician services for a mother and
her newborn(s) for a minimum of 48 hours following an uncomplicated vaginal
delivery and 96 hours following an uncomplicated delivery by caesarian section.
§ Hospital, physician and related medical services, such as anesthesia,
associated with dental care
§  Surgical implants
§  Other artificial aids including surgical implants
§ Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit
Skilled Nursing
Facilities
(Includes Rehabilitation
Hospitals)
 
 
Services include, but are not limited to, the following:
§  Semi-private room and board
§  Regular nursing services
 
§  Rehabilitation services 
§ Medical supplies and use of appliances and equipment furnished by the
facility 
Outpatient Hospital, Comprehensive Outpatient Rehabilitation Hospital, Clinic
(Including Health Center) and Ambulatory Health Care Center
 
Services include, but are not limited to, the following services provided in a
hospital clinic or emergency room, a clinic or health center, hospital-based
emergency department or an ambulatory health care setting:
§  X-ray, imaging, and radiological tests (technical component)
§  Laboratory and pathology services (technical component)
§  Machine diagnostic tests
§  Ambulatory surgical facility services
§  Drugs, medications and biologicals
§  Casts, splints, dressings
§  Preventive health services
§  Physical, occupational and speech therapy
§  Renal dialysis
§  Respiratory services
§  Radiation and chemotherapy
§ Blood or blood products that are not provided free-of-charge to the patient
and the administration of these products
§ Facility and related medical services, such as anesthesia, associated with
dental care, when provided in a licensed ambulatory surgical facility.
§  Surgical implants
§  Other artificial aids including surgical implants
§ Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit
Physician/Physician
Extender Professional Services
 
Services include, but are not limited to, the following:
§ American Academy of Pediatrics recommended well-child exams and preventive
health services (including, but not limited to, vision and hearing screening and
immunizations)
§  Physician office visits, in-patient and out-patient services
§ Laboratory, x-rays, imaging and pathology services, including technical
component and/or professional interpretation
§  Medications, biologicals and materials administered in Physician’s office
§  Allergy testing, serum and injections
§  Professional component (in/outpatient) of surgical services, including:
- Surgeons and assistant surgeons for surgical procedures including appropriate
follow-up care
- Administration of anesthesia by Physician (other than surgeon) or CRNA
- Second surgical opinions
- Same-day surgery performed in a Hospital without an over-night stay
- Invasive diagnostic procedures such as endoscopic examinations 
§ Hospital-based Physician services (including Physician-performed technical and
interpretive components)
§ In-network and out-of-network Physician services for a mother and her
newborn(s) for a minimum of 48 hours following an uncomplicated vaginal delivery
and 96 hours following an uncomplicated delivery by caesarian section.
§ Physician services medically necessary to support a dentist providing dental
services to a CHIP member such as general anesthesia or intravenous (IV)
sedation.
Durable Medical Equipment (DME), Prosthetic Devices and
Disposable Medical Supplies
 
 
$20,000 12-month period limit for DME, prosthetics, devices and disposable
medical supplies (diabetic supplies and equipment are not counted against this
ccap). Services include DME (equipment which can withstand repeated use and is
primarily and customarily used to serve a medical purpose, generally is not
useful to a person in the absence of Illness, Injury, or Disability, and is
appropriate for use in the home), including devices and supplies that are
medically necessary and necessary for one or more activities of daily living and
appropriate to assist in the treatment of a medical condition, including:
§  Orthotic braces and orthotics
§  Prosthetic devices such as artificial eyes, limbs, and braces
§ Prosthetic eyeglasses and contact lenses for the management of severe
ophthalmologic disease
§ Hearing aids
§ Diagnosis-specific disposable medical supplies, including diagnosis-specific
prescribed specialty formula and dietary supplements. (See attachment A)
 
Home and Community Health Services
 
 
 
Services that are provided in the home and community, including, but not limited
to:
§  Home infusion
§  Respiratory therapy
§  Visits for private duty nursing (R.N., L.V.N.)
§ Skilled nursing visits as defined for home health purposes (may include R.N.
or L.V.N.).
§ Home health aide when included as part of a plan of care during a period that
skilled visits have been approved.
§  Speech, physical and occupational therapies.
§ Services are not intended to replace the CHILD'S caretaker or to provide
relief for the caretaker
§ Skilled nursing visits are provided on intermittent level and not intended to
provide 24-hour skilled nursing services
Inpatient Mental Health Services
 Mental health services, including for serious mental illness, furnished in a
free-standing psychiatric hospital, psychiatric units of general acute care
hospitals and state-operated facilities, including, but not limited to:
§  Neuropsychological and psychological testing.
§  Inpatient mental health services are limited to:
§  45 days 12-month inpatient limit
§ Includes inpatient psychiatric services, up to 12-month period limit, ordered
by a court of competent jurisdiction under the provisions of Chapters 573 and
574 of the Texas Health and Safety Code, relating to court ordered commitments
to psychiatric facilities. Court order serves as binding determination of
medical necessity. Any modification or termination of services must be presented
to the court with jurisdiction over the matter for determination
§ 25 days of the inpatient benefit can be converted to residential treatment,
therapeutic foster care or other 24-hour therapeutically planned and structured
services or sub-acute outpatient (partial hospitalization or rehabilitative day
treatment) mental health services on the basis of financial equivalence against
the inpatient per diem cost
§  20 of the inpatient days must be held in reserve for inpatient use only
§ Does not require PCP referral
Outpatient Mental Health Services
Mental health services, including for serious mental illness, provided on an
outpatient basis, including, but not limited to:
§  Medication management visits do not count against the outpatient visit limit.
§ The visits can be furnished in a variety of community-based settings
(including school and home-based) or in a state-operated facility
§  Up to 60 days 12-month period limit for rehabilitative day treatment
§  60 outpatient visits 12-month period limit
§ 60 rehabilitative day treatment days can be converted to outpatient visits on
the basis of financial equivalence against the day treatment per diem cost
§ 60 outpatient visits can be converted to skills training (psycho educational
skills development) or rehabilitative day treatment on the basis of financial
equivalence against the outpatient visit cost
§ Includes outpatient psychiatric services, up to 12-month period limit, ordered
by a court of competent jurisdiction under the provisions of Chapters 573 and
574 of the Texas Health and Safety Code, relating to court ordered commitments
to psychiatric facilities. Court order serves as binding determination of
medical necessity. Any modification or termination of services must be presented
to the court with jurisdiction over the matter for determination
§ Inpatient days converted to sub-acute outpatient services are in addition to
the outpatient limits and do not count towards those limits
§ A Qualified Mental Health Professional (QMHP), as defined by and credentialed
through Texas Department of State Health Services (DSHS) standards (TAC Title
25, Part II, Chapter 412), is a Local Mental Health Authorities provider. A QMHP
must be working under the authority of an DSHS entity and be supervised by a
licensed mental health professional or physician. QMHPs are acceptable providers
as long as the services would be within the scope of the services that are
typically provided by QMHPs. Those services include individual and group skills
training (which can be components of interventions such as day treatment and
in-home services), patient and family education, and crisis services
§ Does not require PCP referral
Inpatient Substance Abuse Treatment Services
Services include, but are not limited to:
§ Inpatient and residential substance abuse treatment services including
detoxification and crisis stabilization, and 24-hour residential rehabilitation
programs
§  Does not require PCP referral
§ Medically necessary detoxification/stabilization services, limited to 14 days
per 12-month period.
§ 24-hour residential rehabilitation programs, or the equivalent, up to 60 days
per 12-month period
§ 30 days may be converted to partial hospitalization or intensive outpatient
rehabilitation, on the basis of financial equivalence against the inpatient per
diem cost
§ 30 days must be held in reserve for inpatient use only
Outpatient Substance Abuse Treatment Services
Services include, but are not limited to, the following:
§ Prevention and intervention services that are provided by physician and
non-physician providers, such as screening, assessment and referral for chemical
dependency disorders.
§ Intensive outpatient services is defined as an organized non-residential
service providing structured group and individual therapy, educational services,
and life skills training which consists of at least 10 hours per week for four
to 12 weeks, but less than 24 hours per day
§ Outpatient treatment service is defined as consisting of at least one to two
hours per week providing structured group and individual therapy, educational
services, and life skills training
§  Outpatient treatment services up to a maximum of:
§  Intensive outpatient program (up to 12 weeks per 12-month period)
§  Outpatient services (up to six-months per 12-month period)
Rehabilitation Services
 
 Services include, but are not limited to, the following:
§ Habilitation (the process of supplying a child with the means to reach
age-appropriate developmental milestones through therapy or treatment) and
rehabilitation services include, but are not limited to the following:
§  Physical, occupational and speech therapy
§  Developmental assessment
Hospice Care Services
 Services include, but are not limited to:
§ Palliative care, including medical and support services, for those children
who have six months or less to live, to keep patients comfortable during the
last weeks and months before death
§  Treatment for unrelated conditions is unaffected 
§  Up to a maximum of 120 days with a 6 month life expectancy 
§ Patients electing hospice services waive their rights to treatment related to
their terminal illnesses; however, they may cancel this election at anytime 
§ Services apply to the hospice diagnosis
Emergency Services, including Emergency Hospitals, Physicians, and Ambulance
Services
 HMO cannot require authorization as a condition for payment for emergency
conditions or labor and delivery.
Covered services include, but are not limited to, the following:
§ Emergency services based on prudent lay person definition of emergency health
condition 
§ Hospital emergency department room and ancillary services and physician
services 24 hours a day, 7 days a week, both by in-network and out-of-network
providers 
§  Medical screening examination  
§  Stabilization services 
§ Access to DSHS designated Level 1 and Level II trauma centers or hospitals
meeting equivalent levels of care for emergency services 
§  Emergency ground, air and water transportation
§ Emergency dental services, limited to fractured or dislocated jaw, traumatic
damage to teeth, and removal of cysts.
Transplants
Services include, but are not limited to, the following:
§ Using up-to-date FDA guidelines, all non-experimental human organ and tissue
transplants and all forms of non-experimental corneal, bone marrow and
peripheral stem cell transplants, including donor medical expenses
Vision Benefit
 
 
 
The health plan may reasonably limit the cost of the frames/lenses.
Services include:
§ One examination of the eyes to determine the need for and prescription for
corrective lenses per 12-month period, without authorization
§ One pair of non-prosthetic eyewear per 12-month period
Chiropractic Services
 Services do not require physician prescription and are limited to spinal
subluxation
Tobacco Cessation
Program 
Covered up to $100 for a 12- month period limit for a plan- approved program
§  Health Plan defines plan-approved program
§ May be subject to formulary requirements
[Value-added services]
See Attachment B-3

 

--------------------------------------------------------------------------------


 
CHIP EXCLUSIONS FROM COVERED SERVICES
 

 
§
Inpatient and outpatient infertility treatments or reproductive services other
than prenatal care, labor and delivery, and care related to disease, illnesses,
or abnormalities related to the reproductive system

 
§
Personal comfort items including but not limited to personal care kits provided
on inpatient admission, telephone, television, newborn infant photographs, meals
for guests of patient, and other articles which are not required for the
specific treatment of sickness or injury

 
§
Experimental and/or investigational medical, surgical or other health care
procedures or services which are not generally employed or recognized within the
medical community

 
§
Treatment or evaluations required by third parties including, but not limited
to, those for schools, employment, flight clearance, camps, insurance or court

§  Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.
§  Mechanical organ replacement devices including, but not limited to artificial
heart

 
§
Hospital services and supplies when confinement is solely for diagnostic testing
purposes, unless otherwise pre-authorized by Health Plan 

§  Prostate and mammography screening
§  Elective surgery to correct vision
§  Gastric procedures for weight loss
§  Cosmetic surgery/services solely for cosmetic purposes

 
§
Out-of-network services not authorized by the Health Plan except for emergency
care and physician services for a mother and her newborn(s) for a minimum of 48
hours following an uncomplicated vaginal delivery and 96 hours following an
uncomplicated delivery by caesarian section

 
§
Services, supplies, meal replacements or supplements provided for weight control
or the treatment of obesity, except for the services associated with the
treatment for morbid obesity as part of a treatment plan approved by the Health
Plan

§  Acupuncture services, naturopathy and hypnotherapy
§  Immunizations solely for foreign travel
§  Routine foot care such as hygienic care

 
§
Diagnosis and treatment of weak, strained, or flat feet and the cutting or
removal of corns, calluses and toenails (this does not apply to the removal of
nail roots or surgical treatment of conditions underlying corns, calluses or
ingrown toenails)

 
§
Replacement or repair of prosthetic devices and durable medical equipment due to
misuse, abuse or loss when confirmed by the Member or the vendor  

§  Corrective orthopedic shoes
§  Convenience items
§  Orthotics primarily used for athletic or recreational purposes

 
§
Custodial care (care that assists a child with the activities of daily living,
such as assistance in walking, getting in and out of bed, bathing, dressing,
feeding, toileting, special diet preparation, and medication supervision that is
usually self-administered or provided by a parent. This care does not require
the continuing attention of trained medical or paramedical personnel.) This
exclusion does not apply to hospice services.

§  Housekeeping

 
§
Public facility services and care for conditions that federal, state, or local
law requires be provided in a public facility or care provided while in the
custody of legal authorities

§  Services or supplies received from a nurse, which do not require the skill
and training of a nurse
§  Vision training and vision therapy
§  Reimbursement for school-based physical therapy, occupational therapy, or
speech therapy services are not covered except when ordered by a Physician/PCP
§  Donor non-medical expenses
§  Charges incurred as a donor of an organ when the recipient is not covered
under this health plan


--------------------------------------------------------------------------------



CHIP DME/SUPPLIES
 SUPPLIES
COVERED
EXCLUDED
COMMENTS/MEMBER
CONTRACT PROVISIONS
Ace Bandages
 
X
Exception: If provided by and billed through the clinic or home care agency it
is covered as an incidental supply.
Alcohol, rubbing
 
X
Over-the-counter supply.
Alcohol, swabs (diabetic)
X
 
Over-the-counter supply not covered, unless RX provided at time of dispensing.
Alcohol, swabs
X
 
Covered only when received with IV therapy or central line kits/supplies.
Ana Kit Epinephrine
X
 
A self-injection kit used by patients highly allergic to bee stings.
Arm Sling
X
 
Dispensed as part of office visit.
Attends (Diapers)
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Bandages
 
X
 
Basal Thermometer
 
X
Over-the-counter supply.
Batteries - initial
X
.
For covered DME items
Batteries - replacement
X
 
For covered DME when replacement is necessary due to normal use.
Betadine
 
X
See IV therapy supplies.
Books
 
X
 
Clinitest
X
 
For monitoring of diabetes.
Colostomy Bags
 
 
See Ostomy Supplies.
Communication Devices
 
X
 
Contraceptive Jelly
 
X
Over-the-counter supply. Contraceptives are not covered under the plan.
Cranial Head Mold
 
X
 
Diabetic Supplies
X
 
Monitor calibrating solution, insulin syringes, needles, lancets, lancet device,
and glucose strips.
Diapers/Incontinent Briefs/Chux
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Diaphragm
 
X
Contraceptives are not covered under the plan.
Diastix
X
 
For monitoring diabetes.
Diet, Special
 
X
 
Distilled Water
 
X
 
Dressing Supplies/Central Line
X
 
Syringes, needles, Tegaderm, alcohol swabs, Betadine swabs or ointment, tape.
Many times these items are dispensed in a kit when includes all necessary items
for one dressing site change.
Dressing Supplies/Decubitus
X
 
Eligible for coverage only if receiving covered home care for wound care.
Dressing Supplies/Peripheral IV Therapy
X
 
Eligible for coverage only if receiving home IV therapy.
Dressing Supplies/Other
 
X
 
Dust Mask
 
X
 
Ear Molds
X
 
Custom made, post inner or middle ear surgery
Electrodes
X
 
Eligible for coverage when used with a covered DME.
Enema Supplies
 
X
Over-the-counter supply.


--------------------------------------------------------------------------------





 SUPPLIES
COVERED
EXCLUDED
COMMENTS/MEMBER
CONTRACT PROVISIONS
Enteral Nutrition Supplies
X
   
Eye Patches
X
 
 
Formula
 
X
Exception: Eligible for coverage only for chronic hereditary metabolic disorders
a non-function or disease of the structures that normally permit food to reach
the small bowel; or malabsorption due to disease (expected to last longer than
60 days when prescribed by the physician and authorized by plan.) Physician
documentation to justify prescription of formula must include:
 
• Identification of a metabolic disorder, dysphagia that results in a medical
need for a liquid diet, presence of a gastrostomy, or disease resulting in
malabsorption that requires a medically necessary nutritional product
Does not include formula:
§ For members who could be sustained on an age-appropriate diet.
§ Traditionally used for infant feeding
§ In pudding form (except for clients with documented oropharyngeal motor
dysfunction who receive greater than 50 percent of their daily caloric intake
from this product)
§ For the primary diagnosis of failure to thrive, failure to gain weight, or
lack of growth or for infants less than twelve months of age unless medical
necessity is documented and other criteria, listed above, are met.
Food thickeners, baby food, or other regular grocery products that can be
blenderized and used with an enteral system that are not medically necessary,
are not covered, regardless of whether these regular food products are taken
orally or parenterally.
Gloves
 
X
Exception: Central line dressings or wound care provided by home care agency.
Hydrogen Peroxide
 
X
Over-the-counter supply.
Hygiene Items
 
X
 
Incontinent Pads
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Insulin Pump (External) Supplies
X
 
Supplies (e.g., infusion sets, syringe reservoir and dressing, etc.) are
eligible for coverage if the pump is a covered item.
Irrigation Sets, Wound Care
X
 
Eligible for coverage when used during covered home care for wound care.
Irrigation Sets, Urinary
X
 
Eligible for coverage for individual with an indwelling urinary catheter.
IV Therapy Supplies
X
 
Tubing, filter, cassettes, IV pole, alcohol swabs, needles, syringes and any
other related supplies necessary for home IV therapy.
K-Y Jelly
 
X
Over-the-counter supply.
Lancet Device
X
 
Limited to one device only.
Lancets
X
 
Eligible for individuals with diabetes.
Med Ejector
X
 
 
Needles and Syringes/Diabetic
 
 
See Diabetic Supplies
Needles and Syringes/IV and Central Line
 
 
 See IV Therapy and Dressing Supplies/Central Line.
Needles and Syringes/Other
X
 
Eligible for coverage if a covered IM or SubQ medication is being administered
at home.
Normal Saline
 
 
See Saline, Normal
Novopen
X
Novopen
 
Ostomy Supplies
X
 
Items not eligible for coverage include: scissors, room deodorants, cleaners,
rubber gloves, gauze, pouch covers, soaps, and lotions.
Parenteral Nutrition/Supplies
X
 
Necessary supplies (e.g., tubing, filters, connectors, etc.) are eligible for
coverage when the Health Plan has authorized the parenteral nutrition.
Saline, Normal
X
 
Eligible for coverage:
a) when used to dilute medications for nebulizer treatments;
b) as part of covered home care for wound care;
c) for indwelling urinary catheter irrigation.
Stump Sleeve
X
 
 
Stump Socks
X
 
 
Suction Catheters
X
 
 
Syringes
 
 
See Needles/Syringes.
Tape
 
 
See Dressing Supplies, Ostomy Supplies, IV Therapy Supplies.
Tracheostomy Supplies
X
 
Cannulas, Tubes, Ties, Holders, Cleaning Kits, etc. are eligible for coverage.
Under Pads
 
 
See Diapers/Incontinent Briefs/Chux.
Unna Boot
X
 
Eligible for coverage when part of wound care in the home setting. Incidental
charge when applied during office visit.
Urinary, External Catheter & Supplies
 
X
Exception: Covered when used by incontinent male where injury to the urethra
prohibits use of an indwelling catheter ordered by the PCP and approved by the
plan
Urinary, Indwelling Catheter & Supplies
X
 
Cover catheter, drainage bag with tubing, insertion tray, irrigation set and
normal saline if needed.
Urinary, Intermittent
X
 
Cover supplies needed for intermittent or straight catherization.
Urine Test Kit
X
 
When determined to be medically necessary.
Urostomy supplies
 
 
See Ostomy Supplies.





 

--------------------------------------------------------------------------------


 


Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-2.1 - STAR+PLUS Covered Services
Version 1.6




DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
Initial version of Attachment B-2, Covered Services.
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised Attachment B-2, Covered Services, by adding Attachment B-2.1, STAR+PLUS
Covered Services. This is the initial version of Attachment B-2.1, STAR+PLUS
Covered Services, which lists the Acute Care Services and the Community Based
Long Term Care Services.
 
 
 
Revision
 
1.2
 
September 1, 2006
 
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
 
 
 
Revision
 
1.3
 
September 1, 2006
 
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
 
 
 
Revision
 
1.4
 
September 1, 2006
 
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
 
 
 
Revision
 
1.5
 
January 1, 2007
 
Revised Attachment B-2.1, STAR+PLUS Covered Services, to include inpatient and
outpatient mental health services for adults.
 
Revision
 
1.6
 
February 1, 2007
 
Revised Attachment B-2.1, STAR+PLUS Covered Services, to exclude inpatient
mental health services for adults and children, and to establish monetary limits
on Transition Assistance Services.
 
Personal Attendant Services is clarified to include the three service delivery
options described in Attachment B-1, Section 8.3.5. Consumer Directed Personal
Attendant Services is deleted from the list since it is one of the three service
delivery options under Personal Attendant Services.
 
 
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------



STAR+PLUS Covered Services
 
Acute Care Services
 
The following is a non-exhaustive, high-level listing of Acute Care Covered
Services included under the STAR+PLUS Medicaid managed care program.
 
Medicaid HMO Contractors are responsible for providing a benefit package to
Members that includes all medically necessary services covered under the
traditional, fee-for-service Medicaid programs except for Non-capitated Services
provided to Medicaid Members outside of the HMO capitation and listed in
Attachment B-1, Section 8.2.2.8. In addition to the non-capitated services
listed in Attachment B-1, Section 8.2.2.8, Hospital Inpatient Stays are excluded
from the capitation payment to STAR+PLUS HMOs and are paid through HHSC’s
Administrative Contractor responsible for payment of Traditional Medicaid
fee-for-service claims. Medicaid HMO Contractors must coordinate care for
Members for these Non-capitated Services so that Members have access to a full
range of medically necessary Medicaid services, both capitated and
non-capitated. A Contractor may elect to offer additional acute care Value-added
Services.
 
The STAR+PLUS Members are provided with two enhanced benefits compared to the
traditional, fee-for-service Medicaid coverage:

   
1) waiver of the three-prescription per month limit, for members not covered by
Medicare;

   
2) inclusion of an annual adult well check for patients 21 years of age and
over.



Medicaid HMO Contractors are responsible for providing a benefit package to
Members that includes an annual adult well check for patients 21 years of age
and over. Prescription drug benefits to HMO Members are provided outside of the
HMO capitation.
 
STAR+PLUS HMO Contractors should refer to the current Texas Medicaid Provider
Procedures Manual and the bi-monthly Texas Medicaid Bulletin for a more
inclusive listing of limitations and exclusions that apply to each Medicaid
benefit category. (These documents can be accessed online at:
http://www.tmhp.com .)
 
The services listed in this Attachment are subject to modification based on
Federal and State laws and regulations and Programs policy updates.
 
Services included under the HMO capitation payment

   
• Ambulance services

   
• Audiology services, including hearing aids for adults (hearing aids for
children are provided through the PACT program and are a non-capitated service)

   
• Behavioral Health Services, including:

o Outpatient mental health services for Adults and Children
o Outpatient chemical dependency services for children (under age 21)
o Detoxification services
o Psychiatry services
o Counseling services for adults (21 years of age and over)

   
• Birthing center services

   
• Chiropractic services

   
• Dialysis

   
• Durable medical equipment and supplies

   
• Emergency Services

   
• Family planning services

   
• Home health care services

   
• Hospital services, outpatient

   
• Laboratory

   
• Medical check-ups and Comprehensive Care Program (CCP) Services for children
(under age 21) through the Texas Health Steps Program

   
• Optometry, glasses, and contact lenses, if medically necessary

   
• Podiatry

     


--------------------------------------------------------------------------------



    • Prenatal care

   
• Primary care services

   
• Radiology, imaging, and X-rays

   
• Specialty physician services

   
• Therapies - physical, occupational and speech

   
• Transplantation of organs and tissues

   
• Vision



 
Community Based Long Term Care Services
 
The following is a non-exhaustive, high-level listing of Community Based Long
Term Care Covered Services included under the STAR+PLUS Medicaid managed care
program.
 

   
• Community Based Long Term Care Services for all Members

o Personal Attendant Services - All Members of a STAR+PLUS HMO may receive
medically and functionally necessary personal attendant services (PAS).
o Day Activity and Health Services - All Members of a STAR+PLUS HMO may receive
medically and functionally necessary Day Activity and Health Care Services
(DAHS).

   
• 1915 (c) Nursing Facility Waiver Services for those Members who qualify for
such services

The state provides an enriched array of services to clients who would otherwise
qualify for nursing facility care through a Home and Community Based Medicaid
Waiver. In traditional Medicaid, this is known as the Community Based
Alternatives (CBA) waiver. The STAR+PLUS HMO must also provide the services that
are available to clients through the CBA waiver in traditional Medicaid to those
clients that meet the functional and financial eligibility for the 1915 (c)
Nursing Facility Waiver Services.
o Personal Attendant Services (including the three service delivery options:
Self-Directed; Agency Model, Self-Directed; and Agency Model)
o Nursing Services (in home)
o Emergency Response Services (Emergency call button)
o Home Delivered Meals
o Minor Home Modifications
o Adaptive Aids and Medical Equipment
o Medical Supplies
o Physical Therapy, Occupational Therapy, Speech Therapy
o Adult Foster Care
o Assisted Living 
o Transition Assistance Services (These services are limited to a maximum of
$2,500.00. If the HMO determines that no other resources are available to pay
for the basic services/items needed to assist a Member, who is leaving a nursing
facility, with setting up a household, the HMO may authorize up to $2,500.00 for
Transition Assistance Services (TAS). The $2,500.00 TAS benefit is part of the
expense ceiling when determining the Total Annual Individual Service Plan (ISP)
Cost.)



--------------------------------------------------------------------------------




Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-2.2 - CHIP Perinatal Covered Services
Version 1.6


 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version of Attachment B-2, Covered Services
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised Attachment B-2, Covered Services, by adding Attachment B-2.1, STAR+PLUS
Covered Services.
 
 
 
Revision
 
1.2
 
September 1, 2006
 
Revised Attachment B-2, Covered Services, by updating provisions applicable to
MCOs participating in the STAR and CHIP Programs.
 
 
 
Revision
 
1.3
 
September 1, 2006
 
Revised Attachment B-2, Covered Services, by adding Attachment B-2.2, CHIP
Perinatal Covered Services. This is the initial version of Attachment B-2.2,
which lists the CHIP Perinatal Covered Services, exclusions and DME/Supplies.
 
 
 
Revision
 
1.4
 
September 1, 2006
 
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
 
 
Revision
 
1.5
 
January 1, 2007
 
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
 
 
Revision
 
1.6
 
February 1, 2007
 
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
 
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.






--------------------------------------------------------------------------------



CHIP Perinatal Program Covered Services  
Covered CHIP Perinatal Program services must meet the definition of Medically
Necessary Covered Services as defined in this Contract. There is no lifetime
maximum on benefits; however, 12-month enrollment period or lifetime limitations
do apply to certain services, as specified in the following chart. Co-pays do
not apply to CHIP Perinatal Program Members. CHIP Perinatal Program Members are
eligible for 12-months continuous coverage following enrollment in the program.
 
Covered Benefit
CHIP Perinate Newborn
CHIP Perinate
Inpatient General Acute and Inpatient Rehabilitation Hospital Services
 
For CHIP Perinate Newborns in families with incomes at or below 185% of the
Federal Poverty Level, the facility charges are not a covered benefit for the
initial Perinate Newborn admission; however, facility charges are a covered
benefit after the initial Perinate Newborn admission. "Initial Perinate Newborn
admission" means the hospitalization associated with the birth.  
 
For CHIP Perinate Newborns in families with incomes at or below 185% of the
Federal Poverty Level, professional service charges are a covered benefit for
the initial Perinate Newborn admission and subsequent admissions. "Initial
Perinate Newborn admission" means the hospitalization associated with the
birth.  
 
Services include, but are not limited to, the following:
§ Hospital-provided Physician or Provider services
§ Semi-private room and board (or private if medically necessary as certified by
attending)
§ General nursing care
§ Special duty nursing when medically necessary
§ ICU and services
§ Patient meals and special diets
§ Operating, recovery and other treatment rooms
§ Anesthesia and administration (facility technical component)
§ Surgical dressings, trays, casts, splints
§ Drugs, medications and biologicals
§ Blood or blood products that are not provided free-of-charge to the patient
and their administration
§ X-rays, imaging and other radiological tests (facility technical component)
§ Laboratory and pathology services (facility technical component)
§ Machine diagnostic tests (EEGs, EKGs, etc.)
§ Oxygen services and inhalation therapy
§ Radiation and chemotherapy
§ Access to DSHS-designated Level III perinatal centers or Hospitals meeting
equivalentlevels of care
§ In-network or out-of-network facility and Physician services for a mother and
her newborn(s) for a minimum of 48 hours following an uncomplicated vaginal
delivery and 96 hours following an uncomplicated delivery by caesarian section.
§ Hospital, physician and related medical services, such as anesthesia,
associated with dental care
§ Surgical implants
§ Other artificial aids including surgical implants
§ Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit
 
For CHIP Perinates in families with incomes at or below 185% of the Federal
Poverty Level, the facility charges are not a covered benefit; however,
professional services charges associated with labor with delivery are a covered
benefit.
 
For CHIP Perinates in families with incomes between 186% and 200% of the Federal
Poverty Level, benefits are limited to professional service charges and facility
charges associated with labor with delivery.
 
Covered medically necessary Hospital-provided services are limited to labor with
delivery until birth.
 
Services include:
§ Operating, recovery and other treatment rooms
§ Anesthesia and administration (facility technical component
§ Medically necessary surgical services are limited to services that directly
relate to the delivery of the unborn child.
Skilled Nursing
Facilities
(Includes Rehabilitation
Hospitals)
 
 
Services include, but are not limited to, the following:
§ Semi-private room and board
§ Regular nursing services
 
§ Rehabilitation services 
§ Medical supplies and use of appliances and equipment furnished by the
facility 
Not a covered benefit.
Outpatient Hospital, Comprehensive Outpatient Rehabilitation Hospital, Clinic
(Including Health Center) and Ambulatory Health Care Center
 
Services include, but are not limited to, the following services provided in a
hospital clinic or emergency room, a clinic or health center, hospital-based
emergency department or an ambulatory health care setting:
§ X-ray, imaging, and radiological tests (technical component)
§ Laboratory and pathology services (technical component)
§ Machine diagnostic tests
§ Ambulatory surgical facility services
§ Drugs, medications and biologicals
§ Casts, splints, dressings
§ Preventive health services
§ Physical, occupational and speech therapy
§ Renal dialysis
§ Respiratory services
§ Radiation and chemotherapy
§ Blood or blood products that are not provided free-of-charge to the patient
and the administration of these products
§ Facility and related medical services, such as anesthesia, associated with
dental care, when provided in a licensed ambulatory surgical facility.
§ Surgical implants
§ Other artificial aids including surgical implants
§ Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit.
 
Services include, the following services provided in a hospital clinic or
emergency room, a clinic or health center, hospital-based emergency department
or an ambulatory health care setting:
§ X-ray, imaging, and radiological tests (technical component)
§ Laboratory and pathology services (technical component)
§ Machine diagnostic tests
§ Drugs, medications and biologicals that are medically necessary prescription
and injection drugs.
 
 
(1) Laboratory and radiological services are limited to services that directly
relate to ante partum care and/or the delivery of the covered CHIP Perinate
until birth.
 
(2) Ultrasound of the pregnant uterus is a covered benefit when medically
indicated. Ultrasound may be indicated for suspected genetic defects, high-risk
pregnancy, fetal growth retardation, or gestational age confirmation.
 
(3) Amniocentesis, Cordocentesis, Fetal Intrauterine Transfusion (FIUT) and
Ultrasonic Guidance for Cordocentesis, FIUT are covered benefits with an
appropriate diagnosis.
 
(4) Laboratory tests are limited to: nonstress testing, contraction, stress
testing, hemoglobin or hematocrit repeated once a trimester and at 32-36 weeks
of pregnancy; or complete blood count (CBC), urinanalysis for protein and
glucose every visit, blood type and RH antibody screen; repeat antibody screen
for Rh negative women at 28 weeks followed by RHO immune globulin administration
if indicated; rubella antibody titer, serology for syphilis, hepatitis B surface
antigen, cervical cytology, pregnancy test, gonorrhea test, urine culture,
sickle cell test, tuberculosis (TB) test, human immunodeficiency virus (HIV)
antibody screen, Chlamydia test, other laboratory tests not specified but deemed
medically necessary, and multiple marker screens for neural tube defects (if the
client initiates care between 16 and 20 weeks); screen for gestational diabetes
at 24-28 weeks of pregnancy; other lab tests as indicated by medical condition
of client.
Physician/
Physician
Extender Professional Services
 
Services include, but are not limited to, the following:
§ American Academy of Pediatrics recommended well-child exams and preventive
health services (including, but not limited to, vision and hearing screening and
immunizations)
§ Physician office visits, in-patient and out-patient services
§ Laboratory, x-rays, imaging and pathology services, including technical
component and/or professional interpretation
§ Medications, biologicals and materials administered in Physician’s office
§ Allergy testing, serum and injections
§ Professional component (in/outpatient) of surgical services, including:
§ Surgeons and assistant surgeons for surgical procedures including appropriate
follow-up care
§ Administration of anesthesia by Physician (other than surgeon) or CRNA
§ Second surgical opinions
§ Same-day surgery performed in a Hospital without an over-night stay
§ Invasive diagnostic procedures such as endoscopic examinations 
§ Hospital-based Physician services (including Physician-performed technical and
interpretive components)
§ In-network and out-of-network Physician services for a mother and her
newborn(s) for a minimum of 48 hours following an uncomplicated vaginal delivery
and 96 hours following an uncomplicated delivery by caesarian section.
§ Physician services medically necessary to support a dentist providing dental
services to a CHIP member such as general anesthesia or intravenous (IV)
sedation.
 
Services include, but are not limited to the following:
§ Medically necessary physician services are limited to prenatal and postpartum
care and/or the delivery of the covered unborn child until birth
§ Physician office visits, in-patient and out-patient services
§ Laboratory, x-rays, imaging and pathology services including technical
component and /or professional interpretation
§ Medically necessary medications, biologicals and materials administered in
Physician’s office
§ Professional component (in/outpatient) of surgical services, including:
o Surgeons and assistant surgeons for surgical procedures directly related to
the labor with delivery of the covered unborn child until birth.
o Administration of anesthesia by Physician (other than surgeon) or CRNA
o Invasive diagnostic procedures directly related to the labor with delivery of
the unborn child.
§ Hospital-based Physician services (including Physician performed technical and
interpretive components)
§ Professional component of the ultrasound of the pregnant uterus when medically
indicated for suspected genetic defects, high-risk pregnancy, fetal growth
retardation, or gestational age confirmation.
§ Professional component of Amniocentesis, Cordocentesis, Fetal Intrauterine
Transfusion (FIUT) and Ultrasonic Guidance for Amniocentesis, Cordocentrsis, and
FIUT.
Prenatal Care and Pre-Pregnancy Family Services and Supplies
 
 
Not a covered benefit.
Services are limited to an initial visit and subsequent prenatal (ante partum)
care visits that include:
 
(1) One visit every four weeks for the first 28 weeks or pregnancy;
(2) one visit every two to three weeks from 28 to 36 weeks of pregnancy; and
(3) one visit per week from 36 weeks to delivery.
 
More frequent visits are allowed as Medically Necessary. Benefits are limited
to:
 
Limit of 20 prenatal visits and 2 postpartum visits (maximum within 60 days)
without documentation of a complication of pregnancy. More frequent visits may
be necessary for high-risk pregnancies. High-risk prenatal visits are not
limited to 20 visits per pregnancy. Documentation supporting medical necessity
must be maintained in the physician’s files and is subject to retrospective
review.
 
Visits after the initial visit must include:
§ interim history (problems, marital status, fetal status);
§ physical examination (weight, blood pressure, fundalheight, fetal position and
size, fetal heart rate, extremities) and
§ laboratory tests (urinanalysis for protein and glucose every visit; hematocrit
or hemoglobin repeated once a trimester and at 32-36 weeks of pregnancy;
multiple marker screen for fetal abnormalities offered at 16-20 weeks of
pregnancy; repeat antibody screen for Rh negative women at 28 weeks followed by
Rho immune globulin administration if indicated; screen for gestational diabetes
at 24-28 weeks of pregnancy; and other lab tests as indicated by medical
condition of client).
Durable Medical Equipment (DME), Prosthetic Devices and
Disposable Medical Supplies
 
 
$20,000 12-month period limit for DME, prosthetics, devices and disposable
medical supplies (diabetic supplies and equipment are not counted against this
cap). Services include DME (equipment which can withstand repeated use and is
primarily and customarily used to serve a medical purpose, generally is not
useful to a person in the absence of Illness, Injury, or Disability, and is
appropriate for use in the home), including devices and supplies that are
medically necessary and necessary for one or more activities of daily living and
appropriate to assist in the treatment of a medical condition, including:
§ Orthotic braces and orthotics
§ Prosthetic devices such as artificial eyes, limbs, and braces
§ Prosthetic eyeglasses and contact lenses for the management of severe
ophthalmologic disease
§ Hearing aids
§ Diagnosis-specific disposable medical supplies, including diagnosis-specific
prescribed specialty formula and dietary supplements. (See Attachment A)
 
Not a covered benefit.
Home and Community Health Services
 
 
 
Services that are provided in the home and community, including, but not limited
to:
§ Home infusion
§ Respiratory therapy
§ Visits for private duty nursing (R.N., L.V.N.)
§ Skilled nursing visits as defined for home health purposes (may include R.N.
or L.V.N.).
§ Home health aide when included as part of a plan of care during a period that
skilled visits have been approved.
§ Speech, physical and occupational therapies.
§ Services are not intended to replace the CHILD'S caretaker or to provide
relief for the caretaker
§ Skilled nursing visits are provided on intermittent level and not intended to
provide 24-hour skilled nursing services
§ Services are not intended to replace 24-hour inpatient or skilled nursing
facility services
 
Not a covered benefit.
Inpatient Mental Health Services
 
Mental health services, including for serious mental illness, furnished in a
free-standing psychiatric hospital, psychiatric units of general acute care
hospitals and state-operated facilities, including, but not limited to:
§ Neuropsychological and psychological testing.
Inpatient mental health services are limited to:
§ 45 days 12-month inpatient limit
§ Includes inpatient psychiatric services, up to 12-month period limit, ordered
by a court of competent jurisdiction under the provisions of Chapters 573 and
574 of the Texas Health and Safety Code, relating to court ordered commitments
to psychiatric facilities. Court order serves as binding determination of
medical necessity. Any modification or termination of services must be presented
to the court with jurisdiction over the matter for determination
§ 25 days of the inpatient benefit can be converted to residential treatment,
therapeutic foster care or other 24-hour therapeutically planned and structured
services or sub-acute outpatient (partial hospitalization or rehabilitative day
treatment) mental health services on the basis of financial equivalence against
the inpatient per diem cost
§ 20 of the inpatient days must be held in reserve for inpatient use only
§ Does not require PCP referral
 
Not a covered benefit.
Outpatient Mental Health Services
 
Mental health services, including for serious mental illness, provided on an
outpatient basis, including, but not limited to:
§ Medication management visits do not count against the outpatient visit limit.
§ The visits can be furnished in a variety of community-based settings
(including school and home-based) or in a state-operated facility
§ Up to 60 days 12-month period limit for rehabilitative day treatment
§ 60 outpatient visits 12-month period limit
§ 60 rehabilitative day treatment days can be converted to outpatient visits on
the basis of financial equivalence against the day treatment per diem cost
§ 60 outpatient visits can be converted to skills training (psycho educational
skills development) or rehabilitative day treatment on the basis of financial
equivalence against the outpatient visit cost
§ Includes outpatient psychiatric services, up to 12-month period limit, ordered
by a court of competent jurisdiction under the provisions of Chapters 573 and
574 of the Texas Health and Safety Code, relating to court ordered commitments
to psychiatric facilities. Court order serves as binding determination of
medical necessity. Any modification or termination of services must be presented
to the court with jurisdiction over the matter for determination
§ Inpatient days converted to sub-acute outpatient services are in addition to
the outpatient limits and do not count towards those limits
§ A Qualified Mental Health Professional (QMHP), as defined by and credentialed
through Texas Department of State Health Services (DSHS) standards (TAC Title
25, Part II, Chapter 412), is a Local Mental Health Authorities provider. A QMHP
must be working under the authority of an DSHS entity and be supervised by a
licensed mental health professional or physician. QMHPs are acceptable providers
as long as the services would be within the scope of the services that are
typically provided by QMHPs. Those services include individual and group skills
training (which can be components of interventions such as day treatment and
in-home services), patient and family education, and crisis services
§ Does not require PCP referral
 
Not a covered benefit.
Inpatient Substance Abuse Treatment Services
 
Services include, but are not limited to:
§ Inpatient and residential substance abuse treatment services including
detoxification and crisis stabilization, and 24-hour residential rehabilitation
programs
§ Does not require PCP referral
§ Medically necessary detoxification/stabilization services, limited to 14 days
per 12-month period.
§ 24-hour residential rehabilitation programs, or the equivalent, up to 60 days
per 12-month period
§ 30 days may be converted to partial hospitalization or intensive outpatient
rehabilitation, on the basis of financial equivalence against the inpatient per
diem cost
§ 30 days must be held in reserve for inpatient use only.
 
Not a covered benefit.
Outpatient Substance Abuse Treatment Services
 
Services include, but are not limited to, the following:
§ Prevention and intervention services that are provided by physician and
non-physician providers, such as screening, assessment and referral for chemical
dependency disorders.
§ Intensive outpatient services is defined as an organized non-residential
service providing structured group and individual therapy, educational services,
and life skills training which consists of at least 10 hours per week for four
to 12 weeks, but less than 24 hours per day
§ Outpatient treatment service is defined as consisting of at least one to two
hours per week providing structured group and individual therapy, educational
services, and life skills training
§ Outpatient treatment services up to a maximum of:
§ Intensive outpatient program (up to 12 weeks per 12-month period)
§ Outpatient services (up to six-months per 12-month period)
§ Does not require PCP referral
 
Not a covered benefit.
Rehabilitation Services
 
 
Services include, but are not limited to, the following:
§ Habilitation (the process of supplying a child with the means to reach
age-appropriate developmental milestones through therapy or treatment) and
rehabilitation services include, but are not limited to the following:
§ Physical, occupational and speech therapy
§ Developmental assessment
 
Not a covered benefit.
Hospice Care Services
 
Services include, but are not limited to:
§ Palliative care, including medical and support services, for those children
who have six months or less to live, to keep patients comfortable during the
last weeks and months before death
§ Treatment for unrelated conditions is unaffected 
§ Up to a maximum of 120 days with a 6 month life expectancy 
§ Patients electing hospice services waive their rights to treatment related to
their terminal illnesses; however, they may cancel this election at anytime 
§ Services apply to the hospice diagnosis 
 
Not a covered benefit.
Emergency Services, including Emergency Hospitals, Physicians, and Ambulance
Services
 
HMO cannot require authorization as a condition for payment for emergency
conditions labor and delivery.
 
Covered services include, but are not limited to, the following:
§ Emergency services based on prudent lay person definition of emergency health
condition 
§ Hospital emergency department room and ancillary services and physician
services 24 hours a day, 7 days a week, both by in-network and out-of-network
providers 
§ Medical screening examination  
§ Stabilization services 
§ Access to DSHS designated Level 1 and Level II trauma centers or hospitals
meeting equivalent levels of care for emergency services 
§ Emergency ground, air and water transportation
§ Emergency dental services, limited to fractured or dislocated jaw, traumatic
damage to teeth, and removal of cysts.
 
HMO cannot require authorization as a condition for payment for emergency
conditions related to labor with delivery.
 
Covered services are limited to those emergency services that are directly
related to the delivery of the unborn child until birth.
§ Emergency services based on prudent lay person definition of emergency health
condition
§ Medical screening examination to determine emergency when directly related to
the delivery of the covered unborn child.
§ Stabilization services related to the labor with delivery of the covered
unborn child.
§ Emergency ground, air and water transportation for labor and threatened labor
is a covered benefit
 
Benefit limits: Post-delivery services or complications resulting in the need
for emergency services for the mother of the CHIP Perinate are not a covered
benefit.
Transplants
 
Services include, but are not limited to, the following:
§ Using up-to-date FDA guidelines, all non-experimental human organ and tissue
transplants and all forms of non-experimental corneal, bone marrow and
peripheral stem cell transplants, including donor medical expenses.
 
Not a covered benefit.
Vision Benefit
 
 
 
 
The health plan may reasonably limit the cost of the frames/lenses.
Services include:
§ One examination of the eyes to determine the need for and prescription for
corrective lenses per 12-month period, without authorization
§ One pair of non-prosthetic eyewear per 12-month period
 
Not a covered benefit.
Chiropractic Services
 
Services do not require physician prescription and are limited to spinal
subluxation.
 
Not a covered benefit.
Tobacco Cessation
Program 
 
Covered up to $100 for a 12- month period limit for a plan- approved program
§ Health Plan defines plan-approved program.
§ May be subject to formulary requirements.
 
Not a covered benefit.
Case Management and Care Coordination Services
 
 
These services include outreach informing, case management, care coordination
and community referral.
Covered benefit.
 
 
Value-added services 
See Attachment B-3.2 
 



 


--------------------------------------------------------------------------------



 
CHIP PERINATAL PROGRAM EXCLUSIONS FROM COVERED
SERVICES FOR CHIP PERINATES
 
For CHIP Perinates in families with incomes at or below 185% of the Federal
Poverty Level, inpatient facility charges are not a covered benefit for the
initial Perinatal Newborn admission. "Initial Perinatal Newborn admission" means
the hospitalization associated with the birth.  
§
Inpatient and outpatient treatments other than prenatal care, labor with
delivery, and postpartum care related to the covered unborn child until birth.

§
 Inpatient mental health services.

§
 Outpatient mental health services.

§
 Durable medical equipment or other medically related remedial devices.

§
 Disposable medical supplies.

§
 Home and community-based health care services.

§
 Nursing care services.

§
 Dental services.

§
 Inpatient substance abuse treatment services and residential substance abuse
treatment services.

§
 Outpatient substance abuse treatment services.

§
Physical therapy, occupational therapy, and services for individuals with
speech, hearing, and language disorders.

§
 Hospice care.

§
 Skilled nursing facility and rehabilitation hospital services.

§
Emergency services other than those directly related to the labor with delivery
of the covered unborn child.

§
 Transplant services.

§
 Tobacco Cessation Programs.

§
 Chiropractic Services.

§
Medical transportation not directly related to the labor or threatened labor
and/or delivery of the covered unborn child.

§
Personal comfort items including but not limited to personal care kits provided
on inpatient admission, telephone, television, newborn infant photographs, meals
for guests of patient, and other articles which are not required for the
specific treatment related to labor with delivery or post partum care.

§
Experimental and/or investigational medical, surgical or other health care
procedures or services which are not generally employed or recognized within the
medical community

§
Treatment or evaluations required by third parties including, but not limited
to, those for schools, employment, flight clearance, camps, insurance or court

§
Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.

§
 Mechanical organ replacement devices including, but not limited to artificial
heart

§
Hospital services and supplies when confinement is solely for diagnostic testing
purposes and not a part of labor with delivery 

§
 Prostate and mammography screening

§
 Elective surgery to correct vision

§
 Gastric procedures for weight loss

§
 Cosmetic surgery/services solely for cosmetic purposes

§
Out-of-network services not authorized by the Health Plan except for emergency
care related to the labor with delivery of the covered unborn child.

§
Services, supplies, meal replacements or supplements provided for weight control
or the treatment of obesity

§
 Acupuncture services, naturopathy and hypnotherapy

§
 Immunizations solely for foreign travel


--------------------------------------------------------------------------------



 
§
 Routine foot care such as hygienic care

§
Diagnosis and treatment of weak, strained, or flat feet and the cutting or
removal of corns, calluses and toenails (this does not apply to the removal of
nail roots or surgical treatment of conditions underlying corns, calluses or
ingrown toenails)  

§
 Corrective orthopedic shoes

§
 Convenience items

§
 Orthotics primarily used for athletic or recreational purposes

§
Custodial care (care that assists with the activities of daily living, such as
assistance in walking, getting in and out of bed, bathing, dressing, feeding,
toileting, special diet preparation, and medication supervision that is usually
self-administered or provided by a caregiver. This care does not require the
continuing attention of trained medical or paramedical personnel.)

§
 Housekeeping

§
Public facility services and care for conditions that federal, state, or local
law requires be provided in a public facility or care provided while in the
custody of legal authorities

§
 Services or supplies received from a nurse, which do not require the skill and
training of a nurse

§
 Vision training, vision therapy, or vision services

§
Reimbursement for school-based physical therapy, occupational therapy, or speech
therapy services are not covered

§
 Donor non-medical expenses

§
 Charges incurred as a donor of an organ



CHIP PERINATAL PROGRAM EXCLUSIONS FROM COVERED SERVICES
FOR CHIP PERINATE NEWBORNS 
 
With the exception of the first bullet, all the following exclusions match those
found in the CHIP Program.
§
For CHIP Perinate Newborns in families with incomes at or below 185% of the
Federal Poverty Level, inpatient facility charges are not a covered benefit for
the initial Perinate Newborn admission. "Initial Perinate Newborn admission"
means the hospitalization associated with the birth.

§
Inpatient and outpatient infertility treatments or reproductive services other
than prenatal care, labor and delivery, and care related to disease, illnesses,
or abnormalities related to the reproductive system

§
Personal comfort items including but not limited to personal care kits provided
on inpatient admission, telephone, television, newborn infant photographs, meals
for guests of patient, and other articles which are not required for the
specific treatment of sickness or injury

§
Experimental and/or investigational medical, surgical or other health care
procedures or services which are not generally employed or recognized within the
medical community

§
Treatment or evaluations required by third parties including, but not limited
to, those for schools, employment, flight clearance, camps, insurance or court

§
Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.

§
Mechanical organ replacement devices including, but not limited to artificial
heart

§
Hospital services and supplies when confinement is solely for diagnostic testing
purposes, unless otherwise pre-authorized by Health Plan 

§
Prostate and mammography screening

§
Elective surgery to correct vision

§
Gastric procedures for weight loss

§
Cosmetic surgery/services solely for cosmetic purposes

§
Out-of-network services not authorized by the Health Plan except for emergency
care and physician services for a mother and her newborn(s) for a minimum of 48
hours following an uncomplicated vaginal delivery and 96 hours following an
uncomplicated delivery by caesarian section

§
Services, supplies, meal replacements or supplements provided for weight control
or the treatment of obesity, except for the services associated with the
treatment for morbid obesity as part of a treatment plan approved by the Health
Plan

§
 Acupuncture services, naturopathy and hypnotherapy


--------------------------------------------------------------------------------



 
§
Immunizations solely for foreign travel

§
Routine foot care such as hygienic care

§
Diagnosis and treatment of weak, strained, or flat feet and the cutting or
removal of corns, calluses and toenails (this does not apply to the removal of
nail roots or surgical treatment of conditions underlying corns, calluses or
ingrown toenails)

§
Replacement or repair of prosthetic devices and durable medical equipment due to
misuse, abuse or loss when confirmed by the Member or the vendor  

§
Corrective orthopedic shoes

§
Convenience items

§
Orthotics primarily used for athletic or recreational purposes

§
Custodial care (care that assists a child with the activities of daily living,
such as assistance in walking, getting in and out of bed, bathing, dressing,
feeding, toileting, special diet preparation, and medication supervision that is
usually self-administered or provided by a parent. This care does not require
the continuing attention of trained medical or paramedical personnel.) This
exclusion does not apply to hospice services.

§
Housekeeping

§
Public facility services and care for conditions that federal, state, or local
law requires be provided in a public facility or care provided while in the
custody of legal authorities

§
Services or supplies received from a nurse, which do not require the skill and
training of a nurse

§
Vision training and vision therapy

§
Reimbursement for school-based physical therapy, occupational therapy, or speech
therapy services are not covered except when ordered by a Physician/PCP

§
Donor non-medical expenses

§
Charges incurred as a donor of an organ when the recipient is not covered under
this health plan


--------------------------------------------------------------------------------





CHIP & CHIP PERINATAL PROGRAM DME/SUPPLIES 
Note: DME/SUPPLIES are not a covered benefit for CHIP Perinate Members but are a
benefit for CHIP Perinate Newborns.
 
SUPPLIES
COVERED
EXCLUDED
COMMENTS/MEMBER
CONTRACT PROVISIONS
Ace Bandages
 
X
Exception: If provided by and billed through the clinic or home care agency it
is covered as an incidental supply.
Alcohol, rubbing
 
X
Over-the-counter supply.
Alcohol, swabs (diabetic)
X
 
Over-the-counter supply not covered, unless RX provided at time of dispensing.
Alcohol, swabs
X
 
Covered only when received with IV therapy or central line kits/supplies.
Ana Kit Epinephrine
X
 
A self-injection kit used by patients highly allergic to bee stings.
Arm Sling
X
 
Dispensed as part of office visit.
Attends (Diapers)
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan.
Bandages
 
X
 
Basal Thermometer
 
X
Over-the-counter supply.
Batteries - initial
X
.
For covered DME items
Batteries - replacement
X
 
For covered DME when replacement is necessary due to normal use.
Betadine
 
X
See IV therapy supplies.
Books
 
X
 
Clinitest
X
 
For monitoring of diabetes.
Colostomy Bags
 
 
See Ostomy Supplies.
Communication Devices
 
X
 
Contraceptive Jelly
 
X
Over-the-counter supply. Contraceptives are not covered under the plan.
Cranial Head Mold
 
X
 
Diabetic Supplies
X
 
Monitor calibrating solution, insulin syringes, needles, lancets, lancet device,
and glucose strips.
Diapers/Incontinent Briefs/Chux
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Diaphragm
 
X
Contraceptives are not covered under the plan.
Diastix
X
 
For monitoring diabetes.
Diet, Special
 
X
 
Distilled Water
 
X
 
Dressing Supplies/Central Line
X
 
Syringes, needles, Tegaderm, alcohol swabs, Betadine swabs or ointment, tape.
Many times these items are dispensed in a kit when includes all necessary items
for one dressing site change.
Dressing Supplies/Decubitus
X
 
Eligible for coverage only if receiving covered home care for wound care.
Dressing Supplies/Peripheral IV Therapy
X
 
Eligible for coverage only if receiving home IV therapy.
Dressing Supplies/Other
 
X
 
Dust Mask
 
X
 
Ear Molds
X
 
Custom made, post inner or middle ear surgery
Electrodes
X
 
Eligible for coverage when used with a covered DME.
Enema Supplies
 
X
Over-the-counter supply.
Enteral Nutrition Supplies
X
 
Necessary supplies (e.g., bags, tubing, connectors, catheters, etc.) are
eligible for coverage. Enteral nutrition products are not covered except for
those prescribed for hereditary metabolic disorders, a non-function or disease
of the structures that normally permit food to reach the small bowel, or
malabsorption due to disease
Eye Patches
X
 
Covered for patients with amblyopia.
Formula
 
X
Exception: Eligible for coverage only for chronic hereditary metabolic disorders
a non-function or disease of the structures that normally permit food to reach
the small bowel; or malabsorption due to disease (expected to last longer than
60 days when prescribed by the physician and authorized by plan.) Physician
documentation to justify prescription of formula must include:
  • Identification of a metabolic disorder, dysphagia that results in a medical
need for a liquid diet, presence of a gastrostomy, or disease resulting in
malabsorption that requires a medically necessary nutritional product
 
Does not include formula:
  • For members who could be sustained on an age-appropriate diet.
  • Traditionally used for infant feeding
  • In pudding form (except for clients with documented oropharyngeal motor
dysfunction who receive greater than 50 percent of their daily caloric intake
from this product)
  • For the primary diagnosis of failure to thrive, failure to gain weight, or
lack of growth or for infants less than twelve months of age unless medical
necessity is documented and other criteria, listed above, are met.
 
 
Food thickeners, baby food, or other regular grocery products that can be
blenderized and used with an enteral system that are not medically necessary,
are not covered, regardless of whether these regular food products are taken
orally or parenterally.
Gloves
 
X
Exception: Central line dressings or wound care provided by home care agency.
Hydrogen Peroxide
 
X
Over-the-counter supply.
Hygiene Items
 
X
 
Incontinent Pads
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Insulin Pump (External) Supplies
X
 
Supplies (e.g., infusion sets, syringe reservoir and dressing, etc.) are
eligible for coverage if the pump is a covered item.
Irrigation Sets, Wound Care
X
 
Eligible for coverage when used during covered home care for wound care.
Irrigation Sets, Urinary
X
 
Eligible for coverage for individual with an indwelling urinary catheter.
IV Therapy Supplies
X
 
Tubing, filter, cassettes, IV pole, alcohol swabs, needles, syringes and any
other related supplies necessary for home IV therapy.
K-Y Jelly
 
X
Over-the-counter supply.
Lancet Device
X
 
Limited to one device only.
Lancets
X
 
Eligible for individuals with diabetes.
Med Ejector
X
 
 
Needles and Syringes/Diabetic
 
 
See Diabetic Supplies
Needles and Syringes/IV and Central Line
 
 
See IV Therapy and Dressing Supplies/Central Line.
Needles and Syringes/Other
X
 
Eligible for coverage if a covered IM or SubQ medication is being administered
at home.
Normal Saline
 
 
See Saline, Normal
Novopen
X
 
 
Ostomy Supplies
X
 
Items eligible for coverage include: belt, pouch, bags, wafer, face plate,
insert, barrier, filter, gasket, plug, irrigation kit/sleeve, tape, skin prep,
adhesives, drain sets, adhesive remover, and pouch deodorant.
Items not eligible for coverage include: scissors, room deodorants, cleaners,
rubber gloves, gauze, pouch covers, soaps, and lotions.
Parenteral Nutrition/Supplies
X
 
Necessary supplies (e.g., tubing, filters, connectors, etc.) are eligible for
coverage when the Health Plan has authorized the parenteral nutrition.
Saline, Normal
X
 
Eligible for coverage:
a) when used to dilute medications for nebulizer treatments;
b) as part of covered home care for wound care;
c) for indwelling urinary catheter irrigation.
Stump Sleeve
X
 
 
Stump Socks
X
 
 
Suction Catheters
X
 
 
Syringes
 
 
See Needles/Syringes.
Tape
 
 
See Dressing Supplies, Ostomy Supplies, IV Therapy Supplies.
Tracheostomy Supplies
X
 
Cannulas, Tubes, Ties, Holders, Cleaning Kits, etc. are eligible for coverage.
Under Pads
 
 
See Diapers/Incontinent Briefs/Chux.
Unna Boot
X
 
Eligible for coverage when part of wound care in the home setting. Incidental
charge when applied during office visit.
Urinary, External Catheter & Supplies
 
X
Exception: Covered when used by incontinent male where injury to the urethra
prohibits use of an indwelling catheter ordered by the PCP and approved by the
plan
Urinary, Indwelling Catheter & Supplies
X
 
Cover catheter, drainage bag with tubing, insertion tray, irrigation set and
normal saline if needed.
Urinary, Intermittent
X
 
Cover supplies needed for intermittent or straight catherization.
Urine Test Kit
X
 
When determined to be medically necessary.
Urostomy supplies
 
 
See Ostomy Supplies.




   

 



--------------------------------------------------------------------------------




Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-3 - Value-added Services
Version 1.6





 
DOCUMENT HISTORY LOG
 
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
 
n/a
 
 
 
 
 
 
 
Initial version of Attachment B-3, Value-added Services.
 
 
 
Revision
 
1.1
 
June 30, 2006
 
Contract amendment did not revise Attachment B-3, Value-added Services.
 
 
 
Revision
 
1.2
 
September 1, 2006
 
Revised the Physical Health Value-added Services to include Home Visits to New
Mothers. Revised the certification provision by changing the start date for the
12-month provision of services.
 
 
 
Revision
 
1.3
 
September 1, 2006
 
Contract amendment did not revise Attachment B-3, Value-added Services. 
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment removed the separate signature requirement for Attachment
B-3, Value-added Services. By signing the Contract and/or Contract Amendment,
the HMO certifies that it will provide the Value-added Services from September
1, 2006 through August 31, 2007. 
 
Revision
 
1.5
 
January 1, 2007
 
Contract amendment did not revise Attachment B-3, Value-added Services. 
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment B-3, Value-added Services. 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.

 


--------------------------------------------------------------------------------





ATTACHMENT B-3: VALUE-ADDED SERVICES
September 1, 2006 - August 31, 2007
 
HMO: Superior HealthPlan, Inc. 
 
HMO PROGRAM: Medicaid 
 
SERVICE AREA(S):Bexar, El Paso, Lubbock, Nueces, and Travis  


Physical Health Value-added Services
 
 
 
Value-added Service
 
 
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
 
 
 
Limitations or Restrictions
 
Provider(s) responsible for providing this service
 
Vision
 
Members are allowed to purchase any prescription eyewear and apply a $100
allowance toward the purchase of that eyewear.
 
Members are responsible for any charges that exceed the $100 allowance.
Disposable contact lenses are excluded from this $100 allowance. This
Value-Added benefit is only allowed one time per benefit period (i.e.
24-months).
TVHP contracted providers.
 
Pharmacy
 
Provides members with a $15.00 per household per quarter credit toward over the
counter medications and supplies.
 
Services must be sought from contracted pharmacies only. Items eligible for
purchase under this benefit are over-the-counter, health related items only. 
 
 
Pharmacy Data Management contracted providers.
 
Transportation
 
HMO will offer tokens or vouchers for bus services to HMO members that have
trouble accessing the State's Medical Transportation Program in a timely manner
to ensure access to their provider appointments. In addition, HMO will provide
transportation to non-medical services such as health education programs,
nutrition classes, and birth preparation classes. HMO's member service staff
will approve and coordinate the transportation service".
 
Members in the Nueces Service Area. The Transportation Authority in this area
will not agree to allow the plan to purchase bus vouchers or tokens.
The bus tokens must be requested in advance of a provider visit and authorized
by Superior’s Member Services Department.  
 
Transit Authorities in applicable Service Area.
 
Adult Flu Shot
 
During the flu season months of October through December, Members age 21 or
older will be provided with a flu shot through their Primary Care Provider
(PCP).
 
 
This benefit is available to all STAR Adult Members age 21 and over. These
services must be obtained from the Member’s Primary Care Provider. 
 
 
It is anticipated that the Member’s designated Primary Care Provider (PCP) will
render this service.
 
NurseWise
 
Twenty-four hour nurse advice line
Available to all members by calling the Member Services toll-free number
NurseWise, an affiliate of Centene Corporation
 
Home visits to New Mothers
 
Superior Social Work and/or CONNECTIONS staff will make home visits to any
Member with a new baby. This visit provides for resource and education
coordination as identified in the visit, and ensures Members and the new babies
are keeping all post natal and newborn doctor visits. This benefit is available
to all Superior Members who have delivered a baby.
 
Only that a member consent to the home visit.
 
Superior’s CONNECTIONS and Social Work staff provide this service.
 
 

Benefit added for Version 1.2




 
 
 
Behavioral Health Value-added Services for Members Under 21
 
 
 
Value-added Service
 
 
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
 
 
 
Limitations or Restrictions
 
 
 
Provider(s) responsible for providing this service
 
Behavioral Health
Rehabilitation/skills training. These are services provided to pregnant and
parenting substance abusers at MHMR centers or in other treatment settings,
focusing both on substance abuse and parenting issues. An augmentation of
standard substance abuse treatment to focus on the special needs of this
population. Authorized in increments of 15 minutes, with amount, duration, and
scope based on medical necessity. This benefit is available to all Members. It
is geared to pregnant women and parenting Members.
 
Th These services must be authorized by Superior’s Behavioral Health
Subcontractor. In addition, the service will be authorized for15-minute
increments. The amount, duration, and scope are based on medical necessity.
 
 
It is anticipated that Superior’s contracted MHMR providers specializing in
Rehabilitation/Skills training in each Service Area will render this service.
 
Behavioral Health
 
Superior’s Behavioral Health Subcontractor will authorize Behavioral Health
practitioners in medical settings to provide health psychology interventions
focused on the effective management of chronic medical conditions. These might
include psycho-educational groups for chronic conditions, individual coaching
for patients with chronic disease states, or skills training activities.
 
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
The authorization will be tied to medical necessity.
 
 
It is anticipated that these services will be rendered by Superior’s behavioral
health practitioners located in Superior’s contracted Federally Qualified Health
Centers.
 
Behavioral Health
 
Partial Hospitalization/Extended Day Treatment- An alternative to, or a step
down from, inpatient care.
These services must be authorized by Superior’s Behavioral Health Subcontractor.
Services are authorized for a minimum of five hours, but for less than 24-hours
per day. The amount, duration, and scope will be based on medical necessity. 
 
It is anticipated that Superior’s contracted Behavioral Health Providers such as
its’ MHMR facilities and other contracted facilities in each Service Area will
render this service.
 
Behavioral Health
 
Intensive Outpatient Treatment/Day Treatment (IOP)- Used as an alternative to or
step down from more restrictive levels of care.
 
These services must be authorized by Superior’s Behavioral Health Material
Subcontractor. In addition, the service will be authorized for greater than one
and one half hours, but less than five hours per day. Amount, duration, and
scope are based on medical necessity. 
 
It is anticipated that Superior’s contracted Behavioral Health Providers such as
the MHMR or other facilities in each Service Area will render this service.
 



 

 
 

--------------------------------------------------------------------------------

 



 
 
Behavioral Health Value-added Services for Members 21 and Over
 
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
 
Provider(s) responsible for providing this service
Behavioral Health
 
Rehabilitation/skills training. These are services provided to pregnant and
parenting substance abusers at MHMR centers or in other treatment settings,
focusing both on substance abuse and parenting issues. An augmentation of
standard substance abuse treatment to focus on the special needs of this
population. This benefit is available to all Members. It is geared to pregnant
women and parenting Members.
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
In addition, the service will be authorized for15-minute increments. The amount,
duration, and scope are based on medical necessity.
 
 
It is anticipated that Superior’s contracted MHMR providers specializing in
Rehabilitation/Skills training in each Service Area will render this service.
 
Behavioral Health
 
Partial Hospitalization/Extended Day Treatment- An alternative to, or a step
down from, inpatient care.
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
Services are authorized for a minimum of five hours, but for less than 24-hours
per day. The amount, duration, and scope will be based on medical necessity. 
 
It is anticipated that Superior’s contracted Behavioral Health Providers such as
its’ MHMR facilities and other contracted facilities in each Service Area will
render this service.
Behavioral Health
 
Superior’s Behavioral Health Subcontractor, will authorize Behavioral Health
practitioners in medical settings to provide health psychology interventions
focused on the effective management of chronic medical conditions. These might
include psycho-educational groups for chronic conditions, individual coaching
for patients with chronic disease states, or skills training activities.
 
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
The authorization will be tied to medical necessity.
 
 
It is anticipated that these services will be rendered by Superior’s behavioral
health practitioners located in Superior’s contracted Federally Qualified Health
Centers.
 
Behavioral Health
 
Intensive Outpatient Treatment/Day Treatment (IOP)- Used as an alternative to or
step down from more restrictive levels of care.
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
In addition, the service will be authorized for greater than one and one half
hours, but less than five hours per day. Amount, duration, and scope are based
on medical necessity. 
 
It is anticipated that Superior’s contracted Behavioral Health Providers such as
the MHMR or other facilities in each Service Area will render this service.
 
Behavioral Health
 
Off-site Services such as home-based services, , mobile crisis, intensive case
management. It should be noted that staff must go off-site to provide such
services. These services are provided to Members to help reduce or avoid
inpatient admissions by a community based, mobile, multi-disciplinary team of
licensed clinicians and trained, unlicensed workers working under the direction
of a licensed professional.
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
The amount, duration and scope are based on medical necessity. 
 
It is anticipated that Superior’s contracted Behavioral Health Providers such as
the MHMR in each Service Area will render this service.
 

--------------------------------------------------------------------------------




 
ADDITIONAL INFORMATION:  
 
1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.
 
Value Added Services information will be included in the Superior Provider
Manual and also during training sessions. Members will receive this information
via the Plan Comparison Chart, in the Member Handbook, with New Member Packets
and during orientations. Periodically, Superior will also highlight Value Added
Services in the Provider and Member Newsletters. 
 



2. Describe how a Member may obtain or access the value-added services to be
provided.
 
See explanations provided above for accessing services.
 
A Member may access the Home Visits to New Mothers service by accepting a home
visit appointment from a Superior Social Work or CONNECTIONS staff member.  

 
Benefit added for Version 1.2


3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.
 
 
Superior will track the value added services through our claims system for those
value-adds that HIPAA-compliant procedural codes are available (vision,
behavioral health, flu shots). Superior will create a specific benefit category
to track and report the value added services 'separately' from our 'capitated'
service data. In addition, Superior will have the ability to pass this
information to the State utilizing the encounter submission process, as long as
the State is able to segregate the value adds data from the capitated services
data.
For pharmacy services, Superior will receive a data file from the pharmacy
vendor to capture all utilization of the pharmacy value-add benefit.
 
For transportation services, Superior will maintain an electronic file of
transportation services provided for Superior’s membership.
 
Home visits to new mothers are tracked through Superior’s case management
system. Each staff member logs each member visit and the outcome/findings of the
visit in Superior’s computer system. Superior will work with HHSC to establish
the most efficient transmission of the data.

 
Benefit added for Version 1.2


4. By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from September 1,
2006 through August 31, 2007.
 

--------------------------------------------------------------------------------






Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-3 - Value-added Services
Version 1.6




DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
 
n/a
 
 
 
 
 
 
 
Initial version of Attachment B-3, Value-added Services.
 
 
 
Revision
 
1.1
 
June 30, 2006
 
Contract amendment did not revise Attachment B-3, Value-added Services.
 
 
 
Revision
 
1.2
 
September 1. 2006
 
Revised Physical Health Value-added Services to include Home Visits to New
Mothers. Revised the certification provision by changing the start date for the
12-month provision of services.
 
 
 
Revision
 
1.3
 
September 1, 2006
 
Contract amendment did not revise Attachment B-3, Value-added Services. 
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment removed the separate signature requirement for Attachment
B-3, Value-added Services. By signing the Contract and/or Contract Amendment,
the HMO certifies that it will provide the Value-added Services from September
1, 2006 through August 31, 2007. 
 
Revision
 
1.5
 
January 1, 2007
 
Contract amendment did not revise Attachment B-3, Value-added Services. 
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment B-3, Value-added Services. 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------





ATTACHMENT B-3: VALUE-ADDED SERVICES
September 1, 2006 - August 31, 2007
 
HMO: Superior HealthPlan, Inc. 
 
HMO PROGRAM: CHIP 
 
SERVICE AREA(S):Bexar, El Paso, Lubbock, Nueces, and Travis




Physical Health Value-added Services 
 
 
 
Value-added Service
 
 
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
 
Limitations or Restrictions
 
Provider(s) responsible for providing this service
 
Vision
 
20% discount off of Upgraded Hardware- The Member will receive a 20% discount on
upgraded hardware.
 
There is no limitation on the number of times the discount can be utilized.  
 
TVHP contracted providers.
 
Pharmacy
 
Provides members with a $15.00 per household per quarter credit toward over the
counter medications and supplies.
 
Services must be sought from contracted pharmacies only. Items eligible for
purchase under this benefit are over-the-counter, health related items only. 
 
 
Pharmacy Data Management contracted providers.
 
Transportation
 
For Members in need of transportation that cannot access transportation in a
timely manner, Superior will provide bus tokens to ensure that Members have a
means of accessing their provider appointment.
 
Members in the Nueces Service Area. The Transportation Authority in this area
will not agree to allow the plan to purchase bus vouchers or tokens.
The bus tokens must be requested in advance of a provider visit and authorized
by Superior’s Member Services Department.  
 
Transit Authorities in applicable Service Area.
 
NurseWise
 
Twenty-four hour nurse advice line
Available to all members by calling the Member Services toll-free number
NurseWise, an affiliate of Centene Corporation
 
Home Visits to New Mothers
 
Superior Social Work and/or CONNECTIONS staff will make home visits to any
Member with a new baby. This visit provides for resource and education
coordination as identified in the visit,[what does this mean?] and ensures
Members and the new babies are keeping all post natal and newborn doctor visits.
This benefit is available to all Superior Members who have delivered a baby.
 
Only that a member consent to the home visit.
 
Superior’s CONNECTIONS and Social Work staff provide this service.
 
 

 
Benefit added for Version 1.2


 


--------------------------------------------------------------------------------




 
Behavioral Health Value-added Services for Members Under 21
 Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
Limitations or Restrictions
 Provider(s) responsible for providing this service
 
 
 
 
 
 
 
 

 
Behavioral Health Value-added Services for Members 21 and Over
 Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
Limitations or Restrictions
 Provider(s) responsible for providing this service
 
 
 
 
 
 
 
 


 
ADDITIONAL INFORMATION:  
 
1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.
 


Value Added Services information will be included in the Superior Provider
Manual and also during training sessions. Members will receive this information
via the Plan Comparison Chart, in the Member Handbook, with New Member Packets
and during orientations. Periodically, Superior will also highlight Value Added
Services in the Provider and Member Newsletters. 
 





--------------------------------------------------------------------------------



2. Describe how a Member may obtain or access the value-added services to be
provided.
 
See explanations provided above for accessing services.
 
A Member may access the Home Visits to New Mothers service by accepting a home
visit appointment from a Superior Social Work or CONNECTIONS staff member.
 

 
Benefit added for Version 1.2


3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.
 
 
Superior will track the value added services through our claims system for those
value-adds that HIPAA-compliant procedural codes are available (vision,
behavioral health, flu shots). Superior will create a specific benefit category
to track and report the value added services 'separately' from our 'capitated'
service data. In addition, Superior will have the ability to pass this
information to the State utilizing the encounter submission process, as long as
the State is able to segregate the value adds data from the capitated services
data.
 
For pharmacy services, Superior will receive a data file from the pharmacy
vendor to capture all utilization of the pharmacy value-add benefit.
 
For transportation services, Superior will maintain an electronic file of
transportation services provided for Superior’s membership.
 
Home visits to new mothers are tracked through Superior’s case management
system. Each staff member logs each member visit and the outcome/findings of the
visit in Superior’s computer system. Superior will work with HHSC to establish
the most efficient transmission of the data.
 

 
Benefit added for Version 1.2


4. By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from September 1,
2006 through August 31, 2007.
 

--------------------------------------------------------------------------------





Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-3.1 - STAR+PLUS Value-added Services
Version 1.6




DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
1.0
 
 
Initial version of Attachment B-3, Value-added Services
 
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised Attachment B-3, Value Added Services, by adding Attachment B-3.1,
STAR+PLUS Value Added Services. This is the initial version of Attachment B-3.1,
STAR+PLUS Value Added Services.
 
 
 
Revision
 
1.2
 
September 1, 2006
 
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
 
Revision
 
1.3
 
September 1, 2006
 
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment removed the separate signature requirement for Attachment
B-3.1, STAR+PLUS Value-added Services. By signing the Contract and/or Contract
Amendment, the HMO certifies that it will provide the Value-added Services from
January 1, 2007 through August 31, 2007.
 
Revision
 
1.5
 
January 1, 2007
 
Revised Attachment B-3.1, STAR+PLUS Value Added Services to state that only
non-dual members are eligible for dental benefits and to clarify description of
Out-of-Home Respite.
 
Revision
 
1.6
 
February 1, 2007
 
Revised Attachment B-3.1, Value Added Services, to clarify the coverage period
for the VAS.
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------



ATTACHMENT B-3.1: STAR+PLUS VALUE-ADDED SERVICES
February 1, 2007 through August 31, 2007
 
Modified by Version1.6

HMO: Superior HealthPlan, Inc. 
 
SERVICE AREA(S): Bexar & Nueces 

 
 
Physical Health Value-added Services
 
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
Pharmacy
 
 
 
 
 
Provides members with a $15.00 per household quarter credit toward over the
counter medications and supplies.
 
Services must be sought from contracted pharmacies only. Items eligible for
purchase under this benefit are over-the-counter health related items only.
 
Pharmacy Data Management contracted providers.
 
Dental
 
 
 
 
 
 
 
Basic dental coverage, which includes the following CPT codes: 0140- Emergency
Evaluation; 0120- Periodic Oral Evaluation; 0220- Intra-oral Periapaical First
Film; 0230- Intraoral Periapical- Each Additional; 0240- Intra-oral Occlusal
Film; 0270- Bitewings- single film; 0272- Bitewings- two films; 07110-
Extraction- Single Tooth/Routine to Difficult; and 07120 Extraction- Each
Additional.
 
If a Member receives services that are outside of the scope of the CPT Codes
listed, the Member will be subject to a co-payment of 75% of the dentists’ usual
and customary charges for those services.
 
Only non-dual members are eligible for dental benefits.
 
OraQuest Dental Network
 
Adult Flu Shot
 
 
 
 
 
During the flu season months of October through December, Members age 21 or
older will be provided with a flu shot through their Primary Care Provider
(PCP).
 
This benefit is limited to non-dual STAR+PLUS Adult members age 21 and over.
Members may self-refer for this service.
 
Designated Primary Care Provider
 
NurseWise
 
 
 
 
 
Twenty-four hour nurse advice line
 
Available to all members by calling the Member Services toll-free number
 
NurseWise, an affiliate of Centene Corporation
 

 
Modified by Version 1.5



 
Community Based Long Term Care Value-added Services
 
 
Value-added Service
 
Description of Value-added Services and
Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
Out-of-Home Respite
 
 
 
 
 
Respite services for a caretaker who needs relief from their care-giving
responsibilities because of severe physical or mental stress or who is
temporarily unable to provide care because of illness, hospitalization, family
emergency or other obligation. Services will be provided in the setting most
appropriate to the Member's needs including assisted living facilities, adult
foster care homes, or adult day activity centers.
 
This benefit is limited to non-dual Adult non-Waiver Members age 21 and over.
Must be prior authorized. Limited to up to ten hours per month of in home
respite services.
 
Network providers.
 

 
Modified by Version 1.5
 
 
Behavioral Health Value-added Services for Members 21 and Over
 
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
Behavioral Health
 
 
 
 
 
Health Psychology Interventions provided by a behavioral health practitioner in
a medical setting that focuses on the effective management of chronic medical
conditions. This might include psycho-educational groups for chronic conditions,
individual coaching for patients with chronic disease states, or skills training
activities.
 
Limited to non-dual Members only. Services must be authorized and is based on
medical necessity.
 
Network Federally Qualified Health Centers (FQHCs)
 
Behavioral Health
 
 
 
 
 
Intensive Outpatient Treatment/Day Treatment (IOP)- Used as an alternative to
step down from more restrictive levels of care.
 
Limited to non-dual Members only. Services must be authorized and is based on
medical necessity. Services will be authorized for greater than one and one half
hours, but less than five hours per day.
 
It is anticipated that behavioral health providers such as the MHMR or other
facilities within the Service Area will render this service.
 
Behavioral Health 
 
 
 
 
 
Partial Hospitalization/Extended Day Treatment- An alternative to, or a step
down from, inpatient care.
 
 
Limited to non-dual Members only. Services must be authorized and is based on
medical necessity. Services will be authorized for a minimum of five hours, but
for less than 24-hours per day.
 
It is anticipated that behavioral health providers such as the MHMR or other
facilities within the Service Area will render this service.
 
Behavioral Health
 
 
 
 
 
Off-site services such as intensive case management. It should be noted that
staff must go off-site to provide such services. These services are provided to
Members to help reduce or avoid inpatient admissions by a community based,
mobile, multi-disciplinary team of licensed clinicians and trained, unlicensed
workers working under the direction of a licensed professional.
 
Limited to non-dual Members only. Services must be authorized and is based on
medical necessity.
 
It is anticipated that behavioral health providers such as the MHMR or other
facilities within the Service Area will render this service.
 



ADDITIONAL INFORMATION:  


--------------------------------------------------------------------------------



 
1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.
 
Value added services information will be included in the Superior Provider
Manual and also during training sessions. Members will receive this information
via the Plan Comparison Chart, in the Member Handbook, with New Member Packets
and during orientations. Periodically, Superior will also highlight Value Added
Services in the Provider and member Newsletters.
 



2. Describe how a Member may obtain or access the value-added services to be
provided.
 
 
See explanations provided above for accessing services.
 
 

 
3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.


Superior will track value added services through our claims system for those
value -adds that are IIPAA-compliant procedural codes are available (flu shots,
podiatry, etc.). Superior will create specific benefit categories to track and
report the value added services “separately” from our “capitated” service data.
In addition, Superior will have the ability to pass this information to the
State utilizing the encounter submission process, as long as the Sate is able to
segregate the value adds data from the capitated services data.
For pharmacy services, Superior will receive a data file from the pharmacy
vendor to capture all utilization of pharmacy value added benefits. The same is
true for dental services.
 
 

 
4. By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from February 1, 2007
through August 31, 2007.
 
Modified by Version1.6
 


--------------------------------------------------------------------------------


 

Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-3.2 - CHIP Perinatal Program Value-added Services
Version 1.6



DOCUMENT HISTORY LOG
 
STATUS1
 
DOCUMENT
REVISION2
 
EFFECTIVE
DATE
 
DESCRIPTION3
 
Baseline
 
1.0
 
 
 
Initial version of Attachment B-3, Value-added Services
 
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised Attachment B-3, Value Added Services, by adding Attachment B-3.1,
STAR+PLUS Value Added Services.
 
 
 
Revision
 
1.2
 
September 1, 2006
 
Contract amendment did not revise Attachment B-3, Value Added Services
 
Revision
 
1.3
 
September 1, 2006
 
Revised Attachment B-3, Value Added Services, by adding Attachment B-3.2, CHIP
Perinatal Program Value Added Services. This is the initial version of
Attachment B-3.2, CHIP Perinatal Program Value Added Services.
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment removed the separate signature requirement for Attachment
B-3.2, CHIP Perinatal Program Value-added Services. By signing the Contract
and/or Contract Amendment, the HMO certifies that it will provide the
Value-added Services from January 1, 2007 through August 31, 2007.
 
Revision
 
1.5
 
January 1, 2007
 
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------







ATTACHMENT B-3.2: CHIP PERINATAL PROGRAM VALUE-ADDED SERVICES
January 1, 2007 through August 31, 2007
 
HMO:
_________________________________________________________________________________
 
SERVICE AREA(S):
______________________________________________________________________ 
 
 
Physical Health Value-added Services
 
 
 
Value-added Service
 
 
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
 
Limitations or Restrictions
 
 
 
Provider(s) responsible for providing this service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
Behavioral Health Value-added Services for Members Under 21
 
 
 
Value-added Service
 
 
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
 
Limitations or Restrictions
 
 
 
Provider(s) responsible for providing this service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
Behavioral Health Value-added Services for Members 21 and Over
 
 
 
Value-added Service
 
 
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
 
 
 
Limitations or Restrictions
 
Provider(s) responsible for providing this service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



 
ADDITIONAL INFORMATION:  
 
1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.


 
 
 
 
 
 
 
 



 
2. Describe how a Member may obtain or access the value-added services to be
provided.


 
 
 
 
 



 
 
3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.


 
 
 
 
 



 
4. By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from January 1, 2007
through August 31, 2007.

--------------------------------------------------------------------------------



Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-4 -Performance Improvement Goals
Version 1.6



DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
 
 
Initial version Attachment B-4, Performance Improvement Goals.
 
 
Revision
 
1.1
 
June 30, 2006
 
Contract amendment to include STAR+PLUS program (Attachment B-4.1). No change to
this Section.
 
Revision
 
1.2
 
September 1, 2006
 
Revised version of Attachment B-4 that includes provisions applicable to MCOs
participating in the STAR and CHIP Programs.
 
 
Updates the attachment to reflect the changes made in Attachment B-1, Section
8.1.1.1.
 
Revision
 
1.3
 
September 1, 2006
 
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
 
 
Revision
 
1.4
 
September 1, 2006
 
Contract amended to include Attachment B-4, Performance Improvement Goals for
SFY2007 and format change.
 
 
Revision
 
1.5
 
January 1, 2007
 
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
 
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
 
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------





Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  CHIP
 
HMO Service Delivery Area: Bexar SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Current Member Understanding About the CHIP Benefit Renewal Processes
 
 
§ Member Services staff will provide verbal reminders about re-enrollment to 90%
of members
 
§ Member Services will research 100% of undelivered member mail for updated and
valid demographic information
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.


--------------------------------------------------------------------------------







Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  CHIP
 
HMO Service Delivery Area: El Paso SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Current Member Understanding About the CHIP Benefit Renewal Processes
 
 
§ Member Services staff will provide verbal reminders about re-enrollment to 90%
of members
 
§ Member Services will research 100% of undelivered member mail for updated and
valid demographic information
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 



--------------------------------------------------------------------------------




Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
 
 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  CHIP
 
HMO Service Delivery Area: Lubbock SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Current Member Understanding About the CHIP Benefit Renewal Processes
 
 
§ Member Services staff will provide verbal reminders about re-enrollment to 90%
of members
 
§ Member Services will research 100% of undelivered member mail for updated and
valid demographic information
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 
 


--------------------------------------------------------------------------------





Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  CHIP
 
HMO Service Delivery Area: Nueces SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Current Member Understanding About the CHIP Benefit Renewal Processes
 
 
§ Member Services staff will provide verbal reminders about re-enrollment to 90%
of members
 
§ Member Services will research 100% of undelivered member mail for updated and
valid demographic information
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 
 


--------------------------------------------------------------------------------





Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  CHIP
 
HMO Service Delivery Area: Travis SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§ 90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Current Member Understanding About the CHIP Benefit Renewal Processes
 
 
§ Member Services staff will provide verbal reminders about re-enrollment to 90%
of members
 
§ Member Services will research 100% of undelivered member mail for updated and
valid demographic information
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 




--------------------------------------------------------------------------------





Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  STAR
 
HMO Service Delivery Area: Bexar SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Access to Clinically Appropriate Alternatives to Emergency Room Services
Outside of Regular Office Hours
 
 
§ Increase the number of providers, including urgent care clinics offering after
hour appointments, by 5% over baseline
 
§ Target outreach and education to 90% of members who have utilized the
emergency room for primary care services ≥ 2 times
 
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 


--------------------------------------------------------------------------------





Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  STAR
 
HMO Service Delivery Area: El Paso SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§ 90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Access to Clinically Appropriate Alternatives to Emergency Room Services
Outside of Regular Office Hours
 
 
§ Increase the number of providers, including urgent care clinics offering after
hour appointments, by 5% over baseline
 
§ Target outreach and education to 90% of members who have utilized the
emergency room for primary care services ≥ 2 times
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.




--------------------------------------------------------------------------------





Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
Modified by Versions 1.2 and 1.4


A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  STAR
 
HMO Service Delivery Area: Lubbock SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Access to Clinically Appropriate Alternatives to Emergency Room Services
Outside of Regular Office Hours
 
 
§ Increase the number of providers, including urgent care clinics offering after
hour appointments, by 5% over baseline
 
§ Target outreach and education to 90% of members who have utilized the
emergency room for primary care services ≥ 2 times
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 


--------------------------------------------------------------------------------







Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
Modified by Versions 1.2 and 1.4
 
A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  STAR
 
HMO Service Delivery Area: Nueces SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Access to Clinically Appropriate Alternatives to Emergency Room Services
Outside of Regular Office Hours
 
 
§ Increase the number of providers, including urgent care clinics offering after
hour appointments, by 5% over baseline
 
§ Target outreach and education to 90% of members who have utilized the
emergency room for primary care services ≥ 2 times
 



 
Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 


--------------------------------------------------------------------------------



Texas Health and Human Services Commission
STAR and CHIP HMO
Performance Improvement Goals
SFY 2007
(September 1, 2006 - August 31, 2007) 
Modified by Versions 1.2 and 1.4
 
A. Health Plan Information
 
Plan Name: Superior HealthPlan
 
HMO Program:  STAR
 
HMO Service Delivery Area: Travis SDA
 
B. Overarching Goal
C. Sub Goals:
Goal 1: 
 
Improve Access to Primary Care Services for Members
 
 
§  90% of Pediatricians will have open panels
 
§ 90% of initial credentialing of PCPs will be finalized within 90 days of
receipt of application
 
Goal 2: 
 
Improve Access to Behavioral Health Services for Members
 
§ Increase urgent care appointment availability by 5 percentage points over the
baseline
 
§ Improve the percent of psychiatrists accepting new member referrals by 5
percentage points over the baseline
Goal 3: 
 
Improve Access to Clinically Appropriate Alternatives to Emergency Room Services
Outside of Regular Office Hours
 
 
§ Increase the number of providers, including urgent care clinics offering after
hour appointments, by 5% over baseline
 
§ Target outreach and education to 90% of members who have utilized the
emergency room for primary care services ≥ 2 times
 



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.
 

--------------------------------------------------------------------------------





Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-4.1 - FY2008 Performance Improvement Goals
Version 1.6



DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
1.0
 
 
 
Initial version of Attachment B-4, Performance Improvement Goals.
 
 
 
Revision
 
1.1
 
June 30, 2006
 
Revised Attachment B-4, Performance Improvement Goals Template, by adding
Attachment B-4.1, FY2008 Performance Improvement Goals Template. This is the
initial version of Attachment B-4.1, FY2008 Performance Improvement Goals.
 
Revision
 
1.2
 
September 1, 2006
 
Contract amendment did not revise Attachment B-4.1, FY2008 Performance
Improvement Goals.
 
 
 
Revision
 
1.3
 
September 1, 2006
 
Contract amendment did not revise Attachment B-4.1, FY2008 Performance
Improvement Goals.
 
 
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment did not revise Attachment B-4.1, FY2008 Performance
Improvement Goals, but did change format.
 
Revision
 
1.5
 
January 1, 2007
 
Contract amendment did not revise Attachment B-4.1, FY2008 Performance
Improvement Goals.
 
 
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment B-4.1, FY2008 Performance
Improvement Goals.
 
 
 
 1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.



Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.


--------------------------------------------------------------------------------





Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 - August 31, 2008) 
 
 
 
A. Health Plan Information
 
 
Plan Name: 
HMO Program:  
HMO Service Delivery Area:
 
B. Overarching Goal
C. Sub Goals:
Goal 1-5:
 
Three to five Goals for all applicable HMO Programs to be determined and
negotiated prior to FY2008.
 
 
To be determined for FY2008.
 
Goal 6:
 
(STAR+PLUS HMOs) Increase the use of the Consumer Directed Services (CDS)
Program 
 
 
Increase the percentage of enrollees receiving Personal Assistance Services
(PAS) through the Consumer Directed Services (CDS) Program by 15% as compared to
the baseline rate of ____
 



 
Specific percentages for Sub-Goals will be negotiated by HHSC and the HMO before
the beginning of FY2008.
 
Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.

--------------------------------------------------------------------------------



Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-5 -Deliverables/Liquidated Damages Matrix
Version 1.6




DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
 
n/a
 
 
 
 
 
 
 
Initial version of Attachment B-5, Deliverables/Liquidated Damage Matrix.
 
Revision
 
1.1
 
June 30, 2006
 
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
 
1.2
 
September 1, 2006
 
Amended Attachment B-5 Deliverables/Liquidated Damages Matrix to add a footnote
clarifying the deliverable due dates. Also amended the provisions regarding
Claims Processing Requirements and the Reporting Requirements for the Claims
Summary Report.
 
Revision
 
1.3
 
September 1, 2006
 
Amended Attachment B-5 Deliverables/Liquidated Damages Matrix performance
standard for Provider Directories for the CHIP Perinatal Program.
 
Revision
 
1.4
 
September 1, 2006
 
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
 
1.5
 
January 1, 2007
 
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
 
1.6
 
February 1, 2007
 
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------





Deliverables/Liquidated Damages Matrix
 
 
Service/
 
 
Component1
 
 
Performance Standard2
 
 
Measurement Period3
 
 
Measurement Assessment4
 
 
Liquidated Damages
 
 
Contract Attachment B-1, RFP §7.3 --Transition Phase Schedule
 
 
 
 
 
Contract Attachment B-1, RFP §7.3.1 -- Transition Phase Tasks
 
 
Contract Attachment B-1, RFP §8.1 -- General Scope
 
 
The HMO must be operational no later than the agreed upon Operations Start Date.
HHSC, or its agent, will determine when the HMO is considered to be operational
based on the requirements in Section 7 and 8 of Attachment B-1.
 
 
Operations Start Date
 
 
Each calendar day of non-compliance, per HMO Program, per Service Area (SA).
 
 
HHSC may assess up to $10,000 per calendar day for each day beyond the
Operations Start date that the HMO is not operational until the day that the HMO
is operational, including all systems.
 
 
Contract Attachment B-1 RFP §7.3.1.5 -- Systems Readiness Review
 
 
 
 
 
The HMO must submit to HHSC or to the designated Readiness Review Contractor the
following plans for review, by December 14, 2005 for STAR and CHIP, and by July
31, 2006 for STAR+PLUS:
 
 
• Joint Interface Plan;
 
 
• Disaster Recovery Plan;
 
 
• Business Continuity Plan;
 
 
• Risk Management Plan; and
 
 
• Systems Quality Assurance Plan.
 
 
Transition Period
 
 
Each calendar day of non-compliance, per report, per HMO Program, and per SA.
 
HHSC may assess up to $1,000 per calendar day for each day a deliverable is
late, inaccurate or incomplete.
 
 
 
 
 
 
 
 
 
Modified by Version 1.1
 
Contract Attachment B-1 RFP §7.3.1.7 - Operations Readiness
 
 
 
 
 
Final versions of the Provider Directory must be submitted to the Administrative
Services Contractor no later than 95 days prior to the Operational Start Date
for the CHIP, STAR, and STAR+PLUS HMOs, and no later than 30 days prior to the
Operational Start Date for the CHIP Perinatal HMOs.
 
 
Transition Period
 
 
Each calendar day of non-compliance, per directory, per HMO Program and per SA.
 
HHSC may assess up to $1,000 per calendar day for each day the directory is
late, inaccurate or incomplete.
 
Contract Attachment B-1 RFP §§ 6, 7, 8 and 9
 
 
 
 
 
Uniform Managed Care Manual
 
 
All reports and deliverables as specified in Sections 6, 7, 8 and 9 of
Attachment B-1 must be submitted according to the timeframes and requirements
stated in the Contract (including all attachments) and HHSC’s Uniform Managed
Care Manual. (Specific Reports or deliverables listed separately in this matrix
are subject to the specified liquidated damages.)
 
 
Transition Period, Quarterly during Operations Period
 
 
Each calendar day of non-compliance, per HMO Program, per SA.
 
 
HHSC may assess up to $250 per calendar day if the report/deliverable is late,
inaccurate, or incomplete.
 
 
Contract Attachment B-1 RFP §8.1.6 -- Marketing & Prohibited Practices
 
 
 
 
 
Uniform Managed Care Manual
 
 
The HMO may not engage in prohibited marketing practices.
 
 
Transition, Measured Quarterly during the Operations Period
 
 
Per incident of non-compliance.
 
 
HHSC may assess up to $1,000 per incident of non-compliance.
 
Contract Attachment B-1 RFP §8.1.17.2 --Financial Reporting Requirements
 
Uniform Managed Care Manual - Chapter 5
 
 
Financial Statistical Reports (FSR):
 
 
For each SA, the HMO must file quarterly and annual FSRs. Quarterly reports are
due no later than 30 days after the conclusion of each State Fiscal Quarter
(SFQ). The first annual report is due no later than 120 days after the end of
each Contract Year and the second annual report is due no later than 365 days
after the end of each Contract Year.
 
 
Quarterly during the Operations Period
 
 
 
 
 
Per calendar day of non-compliance, per HMO Program, per SA.
 
 
HHSC may assess up to $1,000 per calendar day a quarterly or annual report is
late, inaccurate or incomplete.
 
 
 
 
 
Contract Attachment B-1 RFP §8.1.17.2 -- Financial Reporting Requirements:
 
 
 
 
 
Uniform Managed Care Manual - Chapter 5
 
 
Medicaid Disproportionate Share Hospital (DSH) Reports: The Medicaid HMO must
submit, on an annual basis, preliminary and final DSH Reports. The Preliminary
report is due no later than June 1st after each reporting year, and the final
report is due no later than July 15th after each reporting year. This standard
does not apply to CHIP HMOs. 
 
 
Measured during 4th Quarter of the Operations Period (6/1-8/31)
 
 
Per calendar day of non-compliance, per HMO Program, per SA.
 
 
HHSC may assess up to $1,000 per calendar day, per program, per service area,
for each day the report is late, incorrect, inaccurate or incomplete.
 
 
Contract Attachment B-1 RFP §8.1.18 - Management Information System (MIS)
Requirements
 
 
The HMO’s MIS must be able to resume operations within 72 hours of employing its
Disaster Recovery Plan.
 
 
Measured Quarterly during the Operations Period
 
 
Per calendar day of non-compliance, per HMO Program, per SA.
 
 
HHSC may assess up to $5,000 per calendar day of non-compliance
 
 
Contract Attachment B-1 RFP §8.1.18.3 - Management Information System (MIS)
Requirements: System-Wide Functions
 
 
 
 
 
The HMO’s MIS system must meet all requirements in Section 8.1.18.3 of
Attachment B-1.
 
 
Measured Quarterly during the Operations Period
 
 
Per calendar day of non-compliance, per HMO Program, per SA.
 
 
HHSC may assess up to $5,000 per calendar day of non-compliance.
 
 
Contract Attachment B-1 RFP §8.1.18.5 -- Claims Processing Requirements
 
 
 
 
 
Uniform Managed Care Manual Chapter 2
 
 
The HMO must adjudicate all provider Clean Claims within 30 days of receipt by
the HMO. The HMO must pay providers interest at an 18% per annum, calculated
daily for the full period in which the Clean Claim remains unadjudicated beyond
the 30-day claims processing deadline.  
 
 
Measured Quarterly during the Operations Period
 
 
Per incident of non-compliance.
 
HHSC may assess up to $1,000 per claim if the HMO fails to timely pay interest.
 
 
 
 
 
Modified by Version 1.2
 
Contract Attachment B-1 RFP §8.1.18.5 -- Claims Processing Requirements
 
 
 
 
 
Uniform Managed Care Manual - Chapter 2
 
 
The HMO must comply with the claims processing requirements and standards as
described in Section 8.1.18.5 of Attachment B-1 and in Chapter 2 of the Uniform
Managed Care Manual.
 
 
 
 
 
Measured Quarterly during the Operations Period
 
 
Per quarterly reporting period, per HMO Program, per SA.
 
HHSC may assess liquidated damages of up to $5,000 for the first quarter that an
HMO’s Claims Performance percentages by type and by Program fall below the
performance standards. HHSC may assess up to $25,000 per quarter for each
additional quarter that the Claims Performance percentages by type and by
Program fall below the performance standards.
Modified by Version 1.2
 
Contract Attachment B-1 RFP §8.1.20.2-- Reporting Requirements
 
 
 
 
 
Uniform Managed Care Manual Chapters 2 and 5
 
 
Claims Summary Report:
 
The HMO must submit quarterly, Claims Summary Reports to HHSC by HMO Program and
each SA and claims processing subcontractor by the 30th day following the
reporting period unless otherwise specified.
 
 
Measured Quarterly during the Operations Period
 
 
Per calendar day of non-compliance, per HMO Program, per SA.
 
 
 
 
HHSC may assess up to $1,000 per calendar day the report is late, inaccurate, or
incomplete.
 
 
 
 
 
 
Modified by Version 1.2
 
Contract Attachment B-1 RFP §8.1.5.9-- Member Complaint and Appeal Process
 
 
Contract Attachment B-1 RFP §8.2.7.1 -- Member Complaint Process
 
 
Contract Attachment B-1 RFP §8.4.3 - CHIP Member Complaint and Appeal Process
 
 
The HMO must resolve at least 98% of Member Complaints within 30 calendar days
from the date the Complaint is received by the HMO.
 
 
 
 
 
Measured Quarterly during the Operations Period
 
 
Per reporting period, per HMO Program, per SA.
 
 
HHSC may assess up to $250 per reporting period if the HMO fails to meet the
performance standard.
 
 
Contract Attachment B-1 RFP §8.3.3 - STAR+PLUS Assessment Instruments
 
 
Uniform Managed Care Manual
 
 
The MDS-HC instrument must be completed and electronically submitted to HHSC in
the specified format within 30 days of enrollment for every Member receiving
Community-based Long-term Care Services, and then each year by the anniversary
of the Member’s date of enrollment.
 
 
Operations, Turnover
 
 
Per calendar day of non-compliance, per Service Area.
 
HHSC may assess up to $500 per calendar day per Service Area, for each day a
report is late, inaccurate or incomplete.
 
 
 
Added by Version 1.1
 
1 DeriveContract Attachment B-1
 
 
RFP §8.1.5.9—Member Complaint and Appeal Process
 
 
Contract Attachment B-1 RFP §8.2.7.2 -- Medicaid Standard Member Appeal Process
 
 
Contract Attachment B-1 RFP § 8.4.3 CHIP Member Complaint and Appeal Process
 
 
the Contract or HHSC’s Uniform ManThe HMO must resolve at least 98% of Member
Appeals within 30 calendar days from the date the Appeal is filed with the HMO.
 
 
 
 
 
Care MMeasured Quarterly during the Operations Period
 
 
Per reporting period, per HMO Program, per SA.
 
 
HHSC may assess up to $500 per reporting period if the HMO fails to meet the
performance standard.
 
 
Contract Attachment B-1 RFP §9.2 -- Transfer of Data
 
 
 
 
 
 
 
 
The HMO must transfer all data regarding the provision of Covered Services to
Members to HHSC or a new HMO, at the sole discretion of HHSC and as directed by
HHSC. All transferred data must comply with the Contract requirements, including
HIPAA. 
 
 
Measured at Time of Transfer of Data and ongoing after the Transfer of Data
until satisfactorily completed
 
 
Per incident of non-compliance (failure to provide data and/or failure to
provide data in required format), per HMO Program, per SA.
 
 
HHSC may assess up to $10,000 per calendar day the data is late, inaccurate or
incomplete.
 
 
 
 
 
Contract Attachment B-1 RFP §9.3 -- Turnover Services
 
 
 
 
 
Six months prior to the end of the contract period or any extension thereof, the
HMO must propose a Turnover Plan covering the possible turnover of the records
and information maintained to either the State (HHSC) or a successor HMO. 
 
 
Measured at Six Months prior to the end of the contract period or any extension
thereof and ongoing until satisfactorily completed
 
 
Each calendar day of non-compliance, per HMO Program, per SA.
 
 
HHSC may assess up to $1,000 per calendar day the Plan is late, inaccurate, or
incomplete.
 
 
 
 
 
Contract Attachment B-1 RFP §9.4 -- Post-Turnover Services
 
 
 
 
 
The HMO must provide the State (HHSC) with a Turnover Results report documenting
the completion and results of each step of the Turnover Plan 30 days after the
Turnover of Operations. 
 
 
Measured 30 days after the Turnover of Operations
 
 
Each calendar day of non-compliance, per HMO program, per SA.
 
 
HHSC may assess up to $250 per calendar day the report is late, inaccurate or
incomplete.
 
 
Contract Attachment A HHSC Uniform Managed Care Contract Terms and Conditions,
Section 4.08 Subcontractors
 
 
The HMO must notify HHSC in writing immediately upon making a decision to
terminate a subcontract with a Material Subcontractor or upon receiving
notification from the Material Subcontractor of its intent to terminate such
subcontract.
 
 
Transition, Measured Quarterly during the Operations Period
 
 
 
 
 
Each calendar day of non-compliance, per HMO Program, per SA.
 
 
HHSC may assess up to $5,000 per calendar day of non-compliance.
 
Modified by Version 1.2
1 Derived from the Contract or HHSC’s Uniform Managed Care Manual.
2 Standard specified in the Contract. Note: Where the due dates states 30 days,
the HMO is to provide the deliverable by the last day of the month following the
end of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.
  3 Period during which HHSC will evaluate service for purposes of tailored
remedies.
4 Measure against which HHSC will apply remedies.



 

--------------------------------------------------------------------------------


 

Graphic [graphic1.jpg]
 
 
[graphic2.jpg]
 

--------------------------------------------------------------------------------


[graphic3.jpg]
Graphic [graphic4.jpg]
 
 

--------------------------------------------------------------------------------


 
[graphic5.jpg]
 
 
 
[graphic6.jpg]
 

--------------------------------------------------------------------------------


 
Graphic [graphic7.jpg]
Graphic [graphic8.jpg]
 

--------------------------------------------------------------------------------


 


Contractual Document (CD) Responsible Office: HHSC Office of General Counsel
(OGC)
Subject: Attachment B-7 - STAR+PLUS Attendant Care Enhanced Payments Methodology
Version 1.6




 
DOCUMENT HISTORY LOG
 
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
January 1, 2007
 
 
Initial version of Attachment B-7, STAR+PLUS Attendant Care Enhanced Payments
Methodology, was incorporated into Version 1.5 of the Contract.
 
 
Revision
 
 
 
1.6
 
 
 
February 1, 2007
 
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions.
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





--------------------------------------------------------------------------------





ATTACHMENT B-7: STAR+PLUS ATTENDANT CARE ENHANCED PAYMENTS METHODOLOGY  
 
HMO: Superior Health Plan 
 
SERVICE AREA(S): Bexar & Nueces






 
 
 
I. Provider Contracting
 
 
 
(a) Description of criteria the HMO will use to allow participation in the
STAR+PLUS Attendant Care Enhanced Payments. Will the HMO have a enrollment
period that corresponds to the DADS enrollment period to allow new providers to
participate in the HMO's Attendant Care Enhanced Payments, or will the HMO have
it's own enrollment period that is separate and not tied to the DADS enrollment?
 
(b) Description of any limitations or restrictions.
 
 
 
Superior HealthPlan will only allow those providers that are currently
participating in the DADS Attendant Compensation Rate Enhancements to
participate in the STAR+PLUS Attendant Care Enhanced Payments. SHP will have an
enrollment period corresponding to the DADS enrollment period to allow new
providers to participate in the SHP Attendant Care Enhanced Payments.
 
 
 
II. Payment for STAR+PLUS Attendant Care Enhanced Payments
 
 
 
Description of methodology the HMO will use to pay for the Attendant Care
Enhanced Payments. Provide sufficient detail to fully explain the planned
methodology.
 
 
 
 
 
 
 
Superior will not use the DADS rates. SHP will establish an additional amount to
be added on to the unit rate by type of service.
 
 
 
 
 
III. Timing of the Attendant Care Enhanced Payments  
 
 
Description of when the payments will be made to the Providers and the frequency
of payments. Also include timeframes for Providers complaints and appeals
regarding enhanced payments.
 
 
The enhanced rate payment amount will be paid at the time of claims payment so
the frequency will depend on the frequency with which providers file their
claims. Provider complaints and appeals will be handled through the normal
complaint and appeal process and finalized within 30 days from receipt.
 
 
 
IV. Assurances from Participating Providers
 
 
 
Description of how the HMO will ensure that the participating Providers are
using the enhancement funds to compensate direct care workers as intended by the
2000-01 General Appropriations Act (Rider 27, House Bill 1, 76th Legislature,
Regular Session, 1999) and by T.A.C. Title 1, Part 15, Chapter 355.
 
 
 
 
 
 
 
 
 
 
 
Participating Providers will be required by contract to complete and submit an
affidavit annually stating they applied the enhancement funds to the
compensation for direct care staff. Compensation may include increased hourly
rates, bonuses, paid holidays or additional benefits such as employer paid
insurance.
 
 
V. Monitoring of Attendant Care Enhanced Payments
 
 
 
Explanation of the Monitoring Process that the HMO will use to monitor whether
the Attendant Care Enhanced Payments are used for the purposes intended by the
Texas Legislature.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Each Provider’s compliance with the attendant compensation spending requirement
for the reporting period will be monitored on an annual basis via the submission
of the affidavit stating they applied the enhancement funds to the compensation
for direct care staff. Compensation may include increased hourly rates, bonuses,
paid holidays or additional benefits such as employer paid insurance. In
addition, providers may be audited on as as-needed basis to ensure financial
records support the pass through of the enhanced funds. Enhanced payments could
potentially be recouped for those Providers who fail to pass the funds to their
direct care staff.



By signing the Contract and/or Contract Amendment, HMO certifies that the
approved STAR+PLUS Attendant Care Enhanced Payments Methodology described herein
is the methodology the HMO will use to make the legislatively mandated payments
to its Long Term Services and Support (LTSS) Providers participating in the
Attendant Care Enhanced Payments.
 
Additional information related to the Attendant Care Enhanced Payments can be
found in Attachment B-1, Section 8.3.7.3 of the Contract.
 